Exhibit 10.1

 

 

SETTLEMENT AND RESTRUCTURING AGREEMENT

BY AND AMONG

HCP, INC.,

AND

THE “LANDLORDS,” AS SET FORTH HEREIN,

AND

SUNRISE SENIOR LIVING, INC.,

AND

THE “OPERATORS,” AS SET FORTH HEREIN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

1.

 

Certain Defined Terms

   2

2.

 

Settlement and Restructuring; Closing; Transaction Consideration

   11  

(a)

   Settlement of Disputes and Restructuring    11  

(b)

   Closing    11  

(c)

   Transaction Consideration    11

3.

 

Closing Conditions

   12  

(a)

   HCP Parties Closing Conditions    12  

(b)

   Sunrise Parties Closing Conditions    14  

(c)

   Termination of Agreement; Waiver of Conditions    15

4.

 

Settlement Matters

   16  

(a)

   Mutual Limited Release of Claims    16  

(b)

   Dismissal of Litigation    16  

(c)

   No Admission of Liability    16

5.

 

Security Interest in Facility Documents

   17

6.

 

Transition Facilities

   17  

(a)

   Subordination and Termination    17  

(b)

   Cooperation by the Sunrise Parties in Marketing and Transition Services    17
 

(c)

   Indemnity Obligations    18  

(d)

   Employee Matters    19  

(e)

   End of Term Matters    19  

(f)

   CapEx Expenditures    20

7

  Continuation Facilities    20  

(a)

   RIDEA Restructuring    21  

(b)

   Transition Matters    24

8.

 

Direct Leased Facilities (Fairfax and Quadrangle)

   26

9.

 

Marketing of the Leesburg, Virginia Facility and Cooperation; Treatment as
Transition Facility

   26  

(a)

   Marketing and Cooperation    26  

(b)

   Treatment as Transition Facility    26

10.

 

2010 Operating Budgets and FF&E Reserve Matters (Continuation Facilities)

   27  

(a)

   2010 Operating Budgets    27  

(b)

   FF&E Reserve Matters (Continuation Facilities)    27

11.

 

Representations and Warranties

   27  

(a)

   Representations and Warranties of the HCP Parties    27  

(b)

   Representations and Warranties of the Sunrise Parties    29

12.

 

Indemnification

   32  

(a)

   Indemnification Provisions    32  

(b)

   Other Indemnification Provisions    33  

(c)

   Survival    33

13.

 

Miscellaneous

   33  

(a)

   Notices    33  

(b)

   Counterparts; Facsimile or Electronic Signatures    35  

(c)

   Entire Agreement    35

 

i



--------------------------------------------------------------------------------

  (d)    Inconsistency with Facility Documents    35   (e)    Costs    36   (f)
   Governing Law    36   (g)    Waiver    36   (h)    Severability    36   (i)
   Attorneys’ Fees    36   (j)    Successors and Assigns    36   (k)    Public
Disclosure and Confidentiality    36   (l)    Further Assurances    38   (m)   
Survival; Specific Performance    38   (n)    No Third-Party Beneficiaries    39
  (o)    Headings    39   (p)    No Presumption    39   (q)    Incorporation of
Exhibits and Schedules    39   (r)    Nature of Obligations    40   (s)   
Termination of Audit Extension Letters    40

 

SCHEDULES:    Schedule A    Use of Proceeds Schedule 1    List of Portfolios,
Facilities, Landlords, Tenants, Operators, Leases, Management Agreements and
Owner Agreements Schedule 2    List of Other Facility Documents for each
Portfolio and Facility Schedule 3    Direct Leases Schedule 4    Description of
Litigation Schedule 5    Summary of Transition Obligations Schedule 6    List of
Sunrise-Owned Computer Equipment and Proprietary Software Schedule 7   
Transition Facility Refresh Projects Commenced Prior to the Closing Schedule 8
   Certain RIDEA Modifications Schedule 9    Fees Associated with FF&E Purchases
EXHIBITS:    Exhibit A-1    Form of Owner Agreement Amendment for the MA1, MA2,
MA3, Saddle River, Sun1 and Sun2 Portfolios Exhibit A-2    Form of Owner
Agreement Amendment for the MA4 Portfolio Exhibit A-3    Form of Owner Agreement
Amendment for the Summit Portfolio Exhibit B    Form of Mutual Release of Claims
Exhibit C    Form of Security Agreement Exhibit D    Form of Subordination and
Termination

 

ii



--------------------------------------------------------------------------------

SETTLEMENT AND RESTRUCTURING AGREEMENT

THIS SETTLEMENT AND RESTRUCTURING AGREEMENT (this “Agreement”) is made and
entered into this 31st day of August, 2010 (the “Effective Date”), by and among
HCP, INC., a Maryland corporation (“HCP”), and each of those Persons (as
hereinafter defined) identified as a “Landlord” on Schedule 1 attached hereto
and incorporated herein by this reference (each, a “Landlord,” and collectively,
the “Landlords”), on the one hand, and SUNRISE SENIOR LIVING, INC., a Delaware
corporation (“Sunrise”), and each of those Persons identified on Schedule 1 as
an “Operator” (each, an “Operator,” and collectively, the “Operators”), on the
other hand. Landlords and HCP may also sometimes be referred to herein,
collectively, as the “HCP Parties,” and individually, as a “HCP Party,” and
Operators and Sunrise may sometimes be referred to herein, collectively, as the
“Sunrise Parties,” and individually, as a “Sunrise Party.” Each of the HCP
Parties and Sunrise Parties may also sometimes be referred to herein
collectively, as the “Parties,” and individually, as a “Party.”

RECITALS

A. Each Landlord is an Affiliate (as hereinafter defined) of HCP and each
Operator is an Affiliate of Sunrise.

B. Each Landlord owns one or more of the respective assisted living, skilled
nursing and/or independent living facilities listed opposite such Landlord on
Schedule 1 attached hereto and incorporated herein by this reference (each, a
“Facility,” and collectively, the “Facilities”). Each Facility is either a
stand-alone Facility or grouped with other Facilities for identification and
other purposes as set forth under the heading “Portfolio” on Schedule 1
(collectively, the “Portfolios,” and individually, a “Portfolio”). The
Facilities within the Portfolios known as “MA1,” “MA2,” “MA3,” and “Summit” and
set forth on Schedule 1 shall sometimes be referred to herein, collectively, as
the “Transition Facilities,” and individually, as a “Transition Facility.” The
Facilities within the Portfolios known as “MA4,” “Sun1,” “Sun2” and “Saddle
River” and set forth on Schedule 1 shall sometimes be referred to herein,
collectively, as the “Continuation Facilities,” and individually, as a
“Continuation Facility.” The two (2) Continuation Facilities within the Sun1
Portfolio located in the State of New York shall sometimes be referred to
herein, collectively, as the “NY Facilities,” and individually, as a “NY
Facility.”

C. Each Facility within each Portfolio has been leased by the applicable
Landlord to the applicable Person identified on Schedule 1 as the “Tenant” of
such Facility (each, a “Tenant,” and collectively, the “Tenants”), pursuant to
those certain leases listed on Schedule 1 (as the same may have been or may
hereafter be amended, modified, supplemented or restated from time to time,
each, a “Lease,” and collectively, the “Leases”).

D. Each applicable Tenant has engaged the applicable Operator identified on
Schedule 1 as the operator/manager of the applicable Facility to manage such
Facility pursuant to those management or operating agreements listed on Schedule
1 (as the same may have been or may hereafter be amended, modified, supplemented
or restated from time to time, each, a “Management Agreement,” and collectively,
the “Management Agreements”).

 

1



--------------------------------------------------------------------------------

E. In connection with the Lease and Management Agreement for each Facility, and,
to the extent applicable, each Portfolio, the applicable Landlords, Tenants,
Operators and/or Affiliates of any of them entered into those certain Owner
Agreements (as defined below) and various other documents and agreements,
including (as applicable) pooling agreements, master agreements, earn out
agreements, leasehold pooling agreements, guarantees, letter agreements and
other ancillary agreements specifically listed on Schedule 2 attached hereto and
incorporated herein by this reference (with respect to each Facility and
applicable Portfolio, and as the same may have been or may hereafter be amended,
modified, supplemented or restated from time to time, including pursuant to any
applicable Owner Agreement Amendment, each a “Facility-Related Document,” and
collectively, the “Facility-Related Documents”). With respect to each Facility,
and to the extent applicable, Portfolio, the applicable Lease(s), Management
Agreement(s), Owner Agreement(s) and Facility-Related Documents for such
Facility and/or Portfolio shall be referred to herein, collectively, as the
“Facility Documents.”

F. In addition to the Facilities, the applicable Affiliate of HCP identified on
Schedule 3 attached hereto and incorporated herein by this reference (each, a
“Direct Lease Landlord,” and collectively, the “Direct Lease Landlords”) owns
one (1) of the two (2) continuing care retirement communities listed opposite
such Direct Lease Landlord on Schedule 3 (each, a “Direct Leased Facility,” and
collectively, the “Direct Leased Facilities”). The Direct Leased Facilities are
leased to the applicable Affiliate of Sunrise identified on Schedule 3 (the
“Direct Lease Tenant”) pursuant to those certain leases listed on Schedule 3 (as
the same may have been or may hereafter be amended, modified, supplemented or
restated from time to time, each, a “Direct Lease,” and collectively, the
“Direct Leases”).

G. Certain disputes have arisen between or among the HCP Parties and the
Tenants, on the one hand, and the Sunrise Parties, on the other hand, relating
to the Facilities, and between the Direct Lease Landlords, on the one hand, and
the Direct Lease Tenant, on the other hand, relating to the Direct Leased
Facilities which, in each case, are the subject of the Litigation (as defined
below).

H. The HCP Parties and the Sunrise Parties now desire (i) to settle and cause
the Direct Lease Landlords and the Direct Lease Tenant to settle their existing
disputes relating to the Facilities and the Direct Leased Facilities, including
those which are the subject of the Litigation and (ii) to agree upon certain
additional matters, on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual promises, representations, warranties and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows:

Certain Defined Terms. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (i) the
terms defined in this Section have the meanings assigned to them or
cross-referenced in this Section and include the plural as well as the singular;
(ii) all references in this Agreement to designated “Sections” and other

 

2



--------------------------------------------------------------------------------

subdivisions are to the designated Sections and other subdivisions of this
Agreement; (iii) the word “including” shall have the same meaning as the phrase
“including, without limitation,” and other phrases of similar import; and
(iv) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision:

“2009 Confidentiality Agreement” means that certain Confidentiality Agreement
dated as of August 7, 2009, by and between HCP and Sunrise relating to the
proposed Transactions contemplated hereby, as amended by that certain First
Amendment to Confidentiality Agreement dated as of September 30, 2009, that
certain Second Amendment to Confidentiality Agreement dated as of July 23, 2010,
and as the same may be further amended or modified from time to time.

“2010 Confidentiality Agreement” means that certain Confidentiality Agreement
dated as of July 15, 2010, by and between HCP and Sunrise relating to a
potential other transaction between HCP or its Affiliates and Sunrise or its
Affiliates.

“2010 Operating Budgets” means the operating budgets for each of the Facilities
in the forms previously delivered by the applicable Sunrise Parties to the
applicable HCP Parties and Tenants.

“2010 Repairs and Equipment Estimates” means the “Repairs and Equipment
Estimates” for the Facilities, including the 2010 Repairs and Equipment
Estimates (Sun1).

“2010 Repairs and Equipment Estimates (Sun1)” means the “Repairs and Equipment
Estimates” for the Facilities within the Sun1 Portfolio.

“Adverse Consequences” means all Claims, damages (expressly excluding, however,
any consequential or punitive damages, except to the extent of any such
consequential or punitive damages that a Party entitled to indemnification
hereunder is liable for to any third party that is not an Affiliate of such
Party), dues, penalties, fines, costs, amounts paid in settlement, Liabilities,
obligations, Taxes, Liens, losses, expenses and fees, including court costs and
reasonable and actual outside attorneys’ fees and expenses (including if
incurred in enforcing any indemnification obligations under Section 12 hereof).

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

“Agreed Upon RIDEA Modifications” has the meaning set forth in Section 7(a)
hereof.

“Agreement” has the meaning set forth in the preamble.

“Bankruptcy Code” means the Bankruptcy Code, 11 U.S.C. § 101 et seq.

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which national banks in the City of Los Angeles,
California are authorized, or obligated, by applicable Law to close.

 

3



--------------------------------------------------------------------------------

“Claims” means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
and rulings.

“Closing” has the meaning set forth in Section 2(b) hereof.

“Closing Date” has the meaning set forth in Section 2(b) hereof.

“Closing Documents” shall mean this Agreement, the Mutual Release of Claims, the
Security Agreement, the Subordination Agreement and any other document,
certificate or instrument to be executed and delivered by the Parties, or any of
them, in connection with the Closing hereunder.

“Confidential Information” means any non-public information provided by any
Sunrise Party to any HCP Covered Party pursuant to the terms of this Agreement,
together with analyses, compilations, studies or other documents or records
prepared by any HCP Covered Party to the extent that such analyses,
compilations, studies or other documents or records contain or otherwise reflect
or are generated or derived from such information. Notwithstanding any other
provision hereof, the term “Confidential Information” for purposes of this
Agreement shall not include any information which (a) is now or becomes
generally available to the public other than as a result of disclosure by a HCP
Covered Party in breach of the provisions of Section 13k(ii) hereof, (b) was
previously provided to any HCP Covered Party from or on behalf of any Sunrise
Party prior to its disclosure by or on behalf of such Sunrise Party pursuant to
this Agreement, (c) is required to be delivered to a HCP Covered Party by any
Sunrise Party pursuant to an existing agreement between any HCP Party and any
Sunrise Party, (d) is now or becomes available to any HCP Covered Party on a
non-confidential basis from a source other than by or on behalf of any Sunrise
Party, provided that such source was not known by such HCP Covered Party to be
in breach of a confidentiality agreement with, or other legal, contractual or
fiduciary obligation of confidentiality to any Sunrise Party, or (e) is now or
becomes available to a HCP Covered Party through any legal proceedings,
including through discovery, which discovery shall not be limited by the
classification of any particular document or other information as “Confidential
Information” hereunder (provided that, with respect to subparagraphs (b),
(c) and (e) above, any information delivered or provided by or on behalf of any
Sunrise Party to any HCP Covered Party that is subject to any other
confidentiality obligations between any HCP Party and any Sunrise Party or any
court orders shall continue to be governed by such confidentiality obligations
or court orders).

“Cost of Living Index” means the Consumer Price Index for All Urban Consumers,
U.S. City Average (1982-1984 = 100), published by the Bureau of Labor
Statistics, U.S. Department of Labor (“BLS”), or such other renamed index. If
the BLS changes the base reference period for the Cost of Living Index from
1982-84 = 100, the cost-of-living adjustment shall be determined with the use of
such conversion formula or table as may be published by the BLS. If the BLS
otherwise substantially revises, or ceases publication of the Cost of Living
Index, then a substitute index for determining cost-of-living adjustments,
issued by the BLS or by a reliable governmental or other nationally recognized
nonpartisan publication, shall be reasonably selected by the applicable HCP
Parties and reasonably approved by the Sunrise Parties.

 

4



--------------------------------------------------------------------------------

“Continuation Facility” and “Continuation Facilities” have the meanings set
forth in the Recitals.

“CPI Increase” means, for each calendar year, the percentage increase (rounded
to two (2) decimal places), if any, in (i) the Cost of Living Index published
for that month which is two (2) months prior to the commencement of such
calendar year (i.e., November), over (ii) the Cost of Living Index published for
the same month of the immediately prior year (i.e., November of the prior year).

“Direct Lease” and “Direct Leases” have the meanings set forth in the Recitals.

“Direct Leased Facilities” and “Direct Leased Facility” have the meanings set
forth in the Recitals.

“Direct Lease Landlord” and “Direct Lease Landlords” have the meanings set forth
in the Recitals.

“Direct Tenant” has the meaning set forth in the Recitals.

“Disclosure Parties” has the meaning set forth in Section 13(k) hereof.

“Effective Date” has the meaning set forth in the preamble.

“Eligible IK” means an “eligible independent contractor” under Revenue Code
Section 856(d), or any functionally equivalent successor provision thereto.

“Facilities” and “Facility” have the meanings set forth in the Recitals.

“Facility Documents” has the meaning set forth in the Recitals, and for
avoidance of doubt, includes each applicable Owner Agreement Amendment;
provided, however, that as used herein and in the other Closing Documents with
respect to each Transition Facility and applicable Portfolio, “Facility
Documents” also includes every agreement, document or other instrument by,
between or among any of the HCP Parties or their Affiliates, the Sunrise Parties
or their Affiliates and the Tenants or their Affiliates dated or executed on or
prior to the date hereof the subject matter of which is the leasing, use,
operation and/or management of such Transition Facility or the Transition
Facilities within such Portfolio, as applicable, notwithstanding that any such
agreement, document or other instrument is not a Lease, Management Agreement,
Owner Agreement or Facility-Related Document listed on Schedule 2 attached
hereto.

“Facility-Related Document” and “Facility-Related Documents” have the meanings
set forth in the Recitals.

“Future Transaction Consideration Payment” has the meaning set forth in
Section 2(c)(ii) hereof.

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” means the United States or any State or Commonwealth,
county, parish, city or political subdivisions, and any court administrator,
agency, department, commission, board, bureau or instrumentality of any of them.

“HCP” has the meaning set forth in the preamble, and shall include its
successors and assigns.

“HCP Covered Parties” means any HCP Party, its Representatives, lawyers,
accountants, consultants, bankers, or financial or other advisors (each, a “HCP
Covered Party”).

“HCP Parties” and “HCP Party” have the meanings set forth in the preamble, and
shall include each of their successors and assigns.

“Intellectual Property” means patents, copyrights, trade secrets, trademarks,
trade names, service marks, confidential information and other know-how
(including any registrations or applications for registration of any of the
foregoing) owned by any of the Sunrise Parties or their Affiliates or used by
any of the Sunrise Parties or their Affiliates in managing a Facility, including
but not limited to (a) marketing and management intangibles, (b) all computer
software developed and owned by any of the Sunrise Parties or their Affiliates;
and (c) all manuals, instructions, policies, procedures and directives issued by
any of the Sunrise Parties or their Affiliates to employees of any Facility
regarding the procedures and techniques to be used in the operation of such
Facility. The term “Intellectual Property” shall include the Proprietary Marks,
but it does not include: (i) the specific data and information that uniquely
pertains to a Facility or those served at such Facility or (ii) any marks or
other items expressly excluded from the Proprietary Marks.

“Initial Transaction Consideration Payment” has the meaning set forth in
Section 2(c)(i) hereof.

“Landlords” and “Landlord” have the meanings set forth in the preamble.

“Laws” means any federal, state or local laws, statutes, rules, regulations,
ordinances, orders or requirements, including of any Governmental Authority
having jurisdiction over the business of any Person, the ownership, management
or operation of any Facility or the matters which are the subject of this
Agreement, including any resident care or health care, building, zoning or use
laws, ordinances, regulations or orders, environmental protection laws and fire
department rules.

“Lease” and “Leases” have the meanings set forth in the Recitals.

“Lease Termination” means, with respect to any Lease for a Facility, the
expiration or earlier termination of the applicable Lease for such Facility for
any reason, including by reason of the exercise of any right, remedy or option
of the HCP Parties to effect an earlier termination thereof, any early
termination by mutual agreement of the applicable Tenant and the HCP Parties or
otherwise.

“Leesburg Facility” has the meaning set forth in Section 9 hereof.

 

6



--------------------------------------------------------------------------------

“Leesburg Transition Transaction” has the meaning set forth in Section 9 hereof.

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest or any preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, and any obligations under capital leases having substantially the
same economic effect as any of the foregoing).

“Litigation” means those certain actions described on Schedule 4 attached
hereto, and all claims, cross-claims and counter-claims filed therein.

“Management Agreement” and “Management Agreements” have the meanings set forth
in the Recitals.

“Management Termination” has the meaning set forth in the Subordination
Agreement.

“Management Termination Date” has the meaning set forth in the Subordination
Agreement.

“Memorandum Opinion” means the Memorandum Opinion entered in the Virginia
District Court Action (as defined in Schedule 4).

“Mutual Release of Claims” has the meaning set forth in Section 4(a) hereof.

“New HCP-Related Tenant” means with respect to any applicable Continuation
Facility for which a RIDEA Restructure has occurred or will occur, the
applicable Affiliate of HCP that has leased or will lease such Continuation
Facility from the applicable HCP Party pursuant to a RIDEA Lease, and assume the
obligations of the applicable Tenant under the applicable Sunrise-Related
Facility Documents, as amended or modified by the applicable Agreed Upon RIDEA
Modifications relating thereto.

“New Operator” means with respect to (i) any applicable Transition Facility for
which a Management Termination has occurred or will occur, or (ii) any
termination of the Sunrise-Related Facility Documents with respect to the
Leesburg Facility pursuant to the provisions of Section 9 hereof, any new or
proposed new purchaser, operator, lessee or manager for such Facility (which may
be HCP or an Affiliate of HCP or a third party), if any, as selected by the HCP
Parties in their sole discretion.

“NY Facility” and “NY Facilities” have the meanings set forth in the Recitals.

“Obligations” has the meaning set forth in Section 13(r) hereof.

 

7



--------------------------------------------------------------------------------

“OFAC” has the meaning set forth in Section 11(a) hereof.

“Operator” and “Operators” have the meanings set forth in the preamble, and
shall include each of their permitted successors and assigns.

“Organizational Documents” means, collectively, as applicable, the articles or
certificate of incorporation, certificate of limited partnership or certificate
of limited liability company, by-laws, partnership agreement, operating company
agreement, trust agreement, statement of partnership, fictitious business name
filings and all other organizational documents relating to the creation,
formation and/or existence of a Person, together with resolutions of the board
of directors, partner or member consents, trustee certificates, incumbency
certificates and all other documents or instruments approving or authorizing the
transactions contemplated by this Agreement, the Exhibits and Schedules hereto
and any document executed and delivered in connection herewith.

“Owner Agreements” means those certain agreements identified on Schedule 1 as
“Owner Agreements,” as the same may have been or may hereafter be amended,
modified, supplemented or restated from time to time (each, an “Owner
Agreement”).

“Owner Agreement Amendment” and “Owner Agreement Amendments” have the meanings
set forth in Section 3(a)(ix) hereof.

“Parties” and “Party” have the meanings set forth in the preamble, and shall
include each of their permitted (as applicable) successors and assigns.

“Patriot Act” has the meaning set forth in Section 11(a) hereof.

“Permitted Disclosure” has the meaning set forth in Section 13(k)(ii) hereof.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

“Portfolio” and “Portfolios” have the meanings set forth in the Recitals.

“Portfolio Management Termination Date” with respect to each applicable
Portfolio, the occurrence of a Management Termination Date with respect to each
of the Transition Facilities within such Portfolio.

“Proprietary Marks” means all trademarks, service marks, trade names, trade
dress, symbols, logos, slogans, designs, insignia, emblems, devices, domain
names, distinctive designs of buildings and signs, or any other source
identifying feature, or combinations thereof, which are used to identify any
Facility as a part of the system or group of assisted living, skilled nursing
and/or independent living communities managed by the Sunrise Parties or their
Affiliates (the “Sunrise System”) or the services performed by the Sunrise
Parties or their Affiliates at a Facility, or which are used in connection with
the operation of a Facility, including but not limited to the trademarks
“Sunrise,” “Brighton Gardens” or “Maple Ridge.” The term “Proprietary Marks”
shall include all present and future Proprietary Marks, whether they are now or
hereafter owned by any of the Sunrise Parties, and whether or not they are
registered under the laws of the United States or any other country.

 

8



--------------------------------------------------------------------------------

“Qualified Manager” has the meaning set forth in Section 7(a) hereof.

“Representatives” has the meaning set forth in Section 12(a) hereof.

“Restructure Transactions” has the meaning set forth in Section 2(a).

“Revenue Code” means the Internal Revenue Code of 1986, as amended.

“RIDEA” means H.R. 3221, the Housing and Economic Recovery Act of 2008 and the
provisions of the Revenue Code Section 856(d) enacted pursuant to the Housing
Assistance Tax Act, or any functionally equivalent successor law thereto.

“RIDEA Election” has the meaning set forth in Section 7(a) hereof.

“RIDEA Lease” has the meaning set forth in Section 7(a) hereof.

“RIDEA Modifications” has the meaning set forth in Section 7(a) hereof.

“RIDEA Restructure” has the meaning set forth in Section 7(a) hereof.

“RIDEA Restructure Date” has the meaning set forth in Section 7(a) hereof.

“Security Agreement” has the meaning set forth in Section 5 hereof.

“Settlement” has the meaning set forth in Section 2(a) hereof.

“Subordination Agreement” has the meaning set forth in Section 6 hereof.

“Sunrise” has the meaning set forth in the preamble, and shall include its
permitted successors and assigns.

“Sunrise Parties” and “Sunrise Party” have the meanings set forth in the
preamble, and shall include each of their permitted successors and assigns.

“Sunrise Protected Information” has the meaning set forth in Section 13(k)
hereof.

“Sunrise-Related Facility Documents” means any of the Facility Documents
relating to a Facility or a Portfolio to which any of the Sunrise Parties and/or
their Affiliates are a party or as to which any of them is a third party
beneficiary of any provisions thereof, whether expressly designated as such or
otherwise.

“Taxes” shall mean any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

 

9



--------------------------------------------------------------------------------

“Tenant” and “Tenants” have the meanings set forth in the Recitals.

“Tenant Agreement” and “Tenant Agreements” have the meanings set forth in
Section 3(a)(x) hereof.

“Tenant Releases” has the meaning set forth in Section 3(b)(ix) hereof.

“Term Sheet” shall mean that certain non-binding Sunrise/HCP Proposed Settlement
Summary of Terms dated July 23, 2010, by and between HCP and Sunrise, as the
same may have been amended, modified or supplemented from time to time.

“Transactions” has the meaning set forth in Section 2(a) hereof.

“Transaction Consideration” has the meaning set forth in Section 2(c) hereof.

“Transition Date” shall mean, with respect to each Transition Facility, the date
upon which both the Management Termination Date occurs and a New Operator
commences operations at such Transition Facility.

“Transition Obligation Nonperformance Condition” shall mean (a) a default
(without regard to any applicable notice, grace and/or cure periods provided for
in Section 6(b) hereof) in the substantial observance or performance by any of
the Sunrise Parties of any of its respective duties, covenants or obligations
pursuant to Section 6(b) hereof and/or Schedule 5 attached hereto that
materially impedes or hinders the orderly transition of any Transition Facility
to a New Operator in accordance with the normal custom and practice of the
senior housing and health care industries with regard to equivalent facilities
similarly situated, including, if applicable, the failure or refusal of the
applicable Sunrise Party to execute and deliver an operations transfer agreement
as provided in Section 6(b)(ii), which default has not been cured or waived in
writing, or (b) the existence of any other “Event of Default” (i.e., after the
expiration of any applicable notice, grace and/or cure periods, but before any
actual cure) pursuant to or under the Security Agreement that materially impedes
or hinders (without regard to any additional time required to obtain any
required approvals due to the occurrence of any action or proceeding pursuant to
the Bankruptcy Code or similar state law) the orderly transition of any
Transition Facility to a New Operator in accordance with the normal custom and
practice of the senior housing and health care industries with regard to
equivalent facilities similarly situated.

“Transition Facility” and “Transition Facilities” have the meanings set forth in
the Recitals.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

 

10



--------------------------------------------------------------------------------

Settlement and Restructuring; Closing; Transaction Consideration.

Settlement of Disputes and Restructuring. On the terms but subject to the
conditions of this Agreement, the Parties agree to settle their outstanding
disputes relating to the Facilities and applicable Facility Documents, including
those which are the subject of the Litigation (the “Settlement”) and to
restructure certain of their respective duties, covenants and obligations
relating to the Facilities and the Facility Documents, all as further provided
in this Agreement (the “Restructure Transactions,” and together with the
Settlement, the “Transactions”).

Closing. If, as of the Effective Date, all of the conditions set forth in
Sections 3(a) and 3(b) hereof have been satisfied or waived in writing by the
applicable Party for whom such conditions are benefiting, then the Transactions
contemplated hereby, shall be consummated and become effective, including the
Mutual Release of Claims, the Security Agreement and the Subordination Agreement
(the “Closing”) on the Effective Date (the “Closing Date”). The Closing shall be
consummated through the offices of Latham & Watkins, LLP, 650 Town Center Drive,
Suite 2000, Costa Mesa, California 92626.

Transaction Consideration. Subject to the terms and conditions hereof, in
consideration for the applicable portions of the Transactions as herein
provided, the HCP Parties shall pay to the Sunrise Parties the aggregate sum of
Fifty Million and No/100ths Dollars ($50,000,000.00) (collectively, the
“Transaction Consideration”). Subject to the provisions of clause (iii) of this
Section 2(c) and Schedule A attached hereto, the Transaction Consideration shall
be paid by the HCP Parties to the Sunrise Parties in cash by wire transfer of
immediately available funds to a bank account designated by the Sunrise Parties
in writing to the HCP Parties in the following amounts and at the following
times:

(i) Initial Payment. On the Closing Date, and in consideration for the Sunrise
Parties’ execution and delivery of the Subordination Agreement on the Closing
Date as provided in Section 6(a) hereof, the HCP Parties shall pay to the
Sunrise Parties the aggregate sum of Forty Million and No/100ths Dollars
($40,000,000.00) (the “Initial Transaction Consideration Payment”).

(ii) Future Payments. The balance of the Transaction Consideration (i.e., Ten
Million and No/100ths Dollars ($10,000,000.00)) shall be allocated to, and paid
by the HCP Parties to the Sunrise Parties as additional consideration for the
Sunrise Parties’ execution and delivery of the Subordination Agreement and as
consideration for the other Transactions hereunder, in the following amounts
with respect to each applicable Portfolio (each, a “Future Transaction
Consideration Payment”) upon the earlier of (A) the applicable Portfolio
Management Termination Date with respect thereto or (B) provided that no
Transition Obligation Nonperformance Condition exists, twelve (12) months from
the Closing Date or, if a Transition Obligation Nonperformance Condition exists
on the date which is twelve (12) months after the Closing Date, such later date,
if at all, upon which such Transition Obligation Nonperformance Condition shall
no longer exist, notwithstanding that a Management Termination Date may not have
occurred with respect to any or all of such Transition Facilities within such
Portfolio:

 

Portfolio

   Allocated Future
Transaction Consideration
Payments

MA1

   $ 917,150.00

MA2

   $ 3,084,228.00

MA3

   $ 4,498,241.00

Summit

   $ 1,500,381.00

Total:

   $ 10,000,000.00

 

11



--------------------------------------------------------------------------------

(iii) Covenant Regarding Use of Proceeds for Initial Transaction Consideration
Payment. The Sunrise Parties hereby represent and warrant to the HCP Parties,
and covenant with the HCP Parties, that the Initial Transaction Consideration
Payment to which the Sunrise Parties are entitled shall be used and applied by
the Sunrise Parties in strict accordance with the “Use of Proceeds” schedule
attached hereto as Schedule A. The Sunrise Parties hereby authorize and direct
the HCP Parties to pay the portion of the Initial Transaction Consideration
Payment payable to third parties as shown on Schedule A attached hereto directly
to such third parties pursuant to the wire transfer instructions on Schedule A.
Any such amounts so paid directly to such third parties in accordance with
Schedule A attached hereto shall nevertheless be deemed for all purposes of this
Agreement and the other Closing Documents as having been paid to the Sunrise
Parties.

Closing Conditions.

HCP Parties Closing Conditions. The obligations of each of the HCP Parties to
consummate the Transactions shall be subject to the fulfillment on or before the
Closing Date of all of the conditions set forth in this Section 3(a).

(iv) HCP Board of Directors Approval. The terms contained in this Agreement and
in the other Closing Documents to which any of the HCP Parties are a party, and
the Transactions contemplated hereby, shall have been approved by the Board of
Directors of HCP.

(v) Deliveries by Sunrise Parties. The Sunrise Parties shall have executed and
delivered to the HCP Parties all of the Closing Documents required to be
delivered by the Sunrise Parties to the HCP Parties at or prior to the Closing
Date pursuant to the terms of this Agreement.

(vi) Accuracy of Representations and Warranties. All of the representations and
warranties of the Sunrise Parties contained in this Agreement and in the other
Closing Documents to which any of the Sunrise Parties are a party shall be true
and correct in all material respects on and as of the Closing Date, and the
Sunrise Parties shall have delivered to the HCP Parties officers’ certificates
to that effect.

 

12



--------------------------------------------------------------------------------

(vii) Performance of Obligations. The Sunrise Parties shall have performed and
observed, in all material respects, all covenants and agreements of this
Agreement and in the other Closing Documents to be performed and observed by the
Sunrise Parties on and as of the Closing Date, including the Subordination
Agreement, the Mutual Release of Claims and the Security Agreement.

(viii) No Defaults. No material default by the Sunrise Parties, or any of them,
under this Agreement or under any other Closing Document to which any of the
Sunrise Parties are a party shall have occurred and be continuing.

(ix) Actions Under Organizational Documents. The Sunrise Parties shall have
taken all corporate, partnership, limited liability company and other
proceedings required to be taken by the Sunrise Parties in connection with this
Agreement and the other Closing Documents to be executed and delivered by any of
the Sunrise Parties and the Transactions, including under the Organizational
Documents of the Sunrise Parties, and shall have delivered to the HCP Parties
such documents and certificates evidencing the same as the HCP Parties may
reasonably request.

(x) No Voluntary Insolvency Actions. None of the Sunrise Parties shall have
(A) made a general assignment for the benefit of its creditors; (B) consented to
the appointment of a receiver of itself or of all or substantially all of its
property; or (C) filed a petition or answer seeking reorganization or
arrangement under the Bankruptcy Code or any other applicable Law.

(xi) No Involuntary Insolvency Actions. None of the Sunrise Parties shall have
had a petition in bankruptcy filed against it, be adjudicated bankrupt or have
an order for relief thereunder entered against it or a court of competent
jurisdiction shall enter an order or decree appointing, without its consent, a
receiver of all or substantially all its properties, or approving a petition
filed against it seeking reorganization or arrangement under the Bankruptcy Code
or any other applicable Law.

(xii) Owner Agreement Amendments. The applicable HCP Parties, Tenants and
Sunrise Parties shall have executed and delivered the following, as applicable:

(A) With respect to the Facilities within the MA1, MA2, MA3, Saddle River, Sun1
and Sun2 Portfolios, a master amendment to the applicable Owner Agreements in
the form attached hereto as Exhibit A-1;

(B) With respect to the Facilities within the MA4 Portfolio, a master amendment
to the applicable Owner Agreements in the form attached hereto as Exhibit A-2;
and

(C) With respect to the Facilities within the Summit Portfolio, a master
amendment to the applicable Owner Agreements in the form attached hereto as
Exhibit A-3.

 

13



--------------------------------------------------------------------------------

The foregoing contemplated amendments to the applicable Owner Agreements shall
each be referred to herein as an “Owner Agreement Amendment,” and collectively,
as the “Owner Agreement Amendments.”

(xiii) Tenant Agreements. The applicable HCP Parties and Tenants shall have
executed and delivered one or more agreements with respect to the applicable
Portfolios and Facilities in form and substance acceptable to such parties
whereby, among other things, each such Tenant shall acknowledge and agree for
the benefit of the HCP Parties that (i) the applicable HCP Parties have the
option and right to terminate each Lease with respect to an applicable Portfolio
and Facility at any time from and after the Closing, and (ii) such Tenant shall
cooperate with the applicable HCP Party in effecting a Transition Date with
respect to each Transition Facility or a RIDEA Restructure with respect to each
Continuation Facility, as applicable. The foregoing contemplated agreements
shall each be referred to herein as a “Tenant Agreement,” and collectively, as
the “Tenant Agreements.”

(xiv) Sunrise Lender Matters. The HCP Parties shall have received evidence
reasonably satisfactory to HCP that Sunrise’s credit facility lender, Bank of
America, N.A. (for itself and as agent for the other lenders thereunder), has
(A) approved in writing of the terms contained in this Agreement and in the
other Closing Documents to which any of the Sunrise Parties are a party, and the
Transactions, (B) released to the satisfaction of the HCP Parties any Liens held
by such agent/lender(s) to the security interest in the collateral to be granted
by the Sunrise Parties pursuant to the Security Agreement as provided in
Section 5 hereof, and (C) agreed in writing to extend the maturity date of such
credit facility to a date no earlier than one (1) year from the Effective Date.
In addition, the HCP Parties shall have received evidence reasonably
satisfactory to HCP that each of the following additional lenders of the Sunrise
Parties or their Affiliates have agreed in writing to extend the respective
maturity dates of their loans to a date no earlier than one (1) year from the
Effective Date: Wells Fargo Bank, N.A. and Chevy Chase Bank, a division of
Capital One, N.A.

Sunrise Parties Closing Conditions. The obligations of each of the Sunrise
Parties to consummate the Transactions shall be subject to the fulfillment on or
before the Closing Date of all of the conditions set forth in this Section 3(b).

(xv) Initial Payment. The Sunrise Parties shall have received the Initial
Transaction Consideration Payment pursuant to Section 2(c) hereof.

(xvi) Sunrise Board of Directors Approval. The terms contained in this Agreement
and in the other Closing Documents (and any documents executed by or among any
of the Sunrise Parties and any of the Tenants) to which any of the Sunrise
Parties are a party, and the Transactions contemplated hereby, shall have been
approved by the Board of Directors of Sunrise.

(xvii) Deliveries by HCP Parties. The HCP Parties shall have executed and
delivered to the Sunrise Parties all of the Closing Documents required to be
delivered by the HCP Parties to the Sunrise Parties at or prior to the Closing
Date pursuant to the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

(xviii) Accuracy of Representations and Warranties. All of the representations
and warranties of the HCP Parties contained in this Agreement and in the other
Closing Documents to which any of the HCP Parties are a party shall be true and
correct in all material respects on and as of the Closing Date, and the HCP
Parties shall have delivered to the Sunrise Parties officers’ certificates to
that effect.

(xix) Performance of Obligations. The HCP Parties shall have performed and
observed, in all material respects, all covenants and agreements of this
Agreement and in the other Closing Documents to be performed and observed by the
HCP Parties on and as of the Closing Date, including the Mutual Release of
Claims.

(xx) Sunrise Lender Matters. The Sunrise Parties shall have received evidence
reasonably satisfactory to Sunrise that Sunrise’s credit facility lender, Bank
of America, N.A. (for itself and as agent for the other lenders thereunder), has
approved in writing of the terms contained in this Agreement and in the other
Closing Documents (and any documents executed by or among any of the Sunrise
Parties and any of the Tenants) to which any of the Sunrise Parties are a party,
and the Transactions.

(xxi) No Defaults. No material default by the HCP Parties, or any of them, under
this Agreement or under any other Closing Document to which any of the HCP
Parties are a party shall have occurred and be continuing.

(xxii) Actions Under Organizational Documents. The HCP Parties shall have taken
all corporate, partnership, limited liability company and other proceedings
required to be taken by the HCP Parties in connection with this Agreement and
the other Closing Documents to be executed and delivered by any of the HCP
Parties, and the Transactions, including under the Organizational Documents of
the HCP Parties, and shall have delivered to the Sunrise Parties such documents
and certificates evidencing the same as the Sunrise Parties may reasonably
request.

(xxiii) Delivery of Tenant Releases. Each of the Tenants shall have executed and
delivered to the Sunrise Parties the Mutual Limited Release of Claims in the
form attached to the applicable Owner Agreement Amendment (the “Tenant
Releases”) and required to be executed by such Tenant on the Closing Date.

Termination of Agreement; Waiver of Conditions.

(xxiv) Termination. If the Closing fails to occur on the Effective Date for any
reason, then, unless otherwise agreed to in writing, this Agreement shall
terminate in its entirety and with respect to all Facilities and Portfolios.

(xxv) Effect of Termination. If this Agreement shall be terminated pursuant to
Section 3(c)(i), all further obligations of each Party under this Agreement
shall terminate; provided, however, that any such termination shall be without
prejudice to the right of any Party to assert any claims or other rights against
the defaulting Party or

 

15



--------------------------------------------------------------------------------

Parties arising out of or in any way related to this Agreement or any of the
Facility Documents. Upon any such termination, any documents, instruments and/or
monies which have been previously delivered or deposited into “escrow” pending
the Closing shall be promptly returned to the Party who delivered or deposited
the same.

(xxvi) Waiver of Conditions. If any condition specified in Section 3(a) or 3(b)
hereof is not satisfied on or prior to the Closing Date, provided all Parties
for whom any such condition is benefiting elect, in their sole discretion, to
waive such condition in writing, the Transactions contemplated in this Agreement
shall proceed to Closing. Any election to waive a condition and to proceed to a
Closing shall be evidenced by a written document executed on behalf of all
Parties waiving such condition.

Settlement Matters.

Mutual Limited Release of Claims. At the Closing, the Parties shall execute and
deliver and HCP shall cause the Direct Lease Landlords to execute and deliver
and Sunrise shall cause the Direct Lease Tenant to execute and deliver the
Mutual Limited Release of Claims in the form attached hereto as Exhibit B (the
“Mutual Release of Claims”).

Dismissal of Litigation. Within five (5) Business Days after the Closing Date,
each Party to the Litigation shall dismiss and the HCP Parties shall cause each
of the Direct Lease Landlords and Sunrise shall cause the Direct Lease Tenant to
dismiss, with prejudice, all of its claims, cross-claims and counter-claims in
the Litigation. Each Party shall bear its own costs and expenses (including
attorneys’ fees) in connection therewith; provided, however, that the HCP
Parties shall be solely responsible for all costs of obtaining the Tenant
Releases as provided in Section 3( b)(ix) hereof.

No Admission of Liability. The Settlement which is a portion of the subject of
this Agreement is a compromise of disputed claims and neither the fact that this
Agreement was entered into, nor any provision contained herein, (i) is to be
construed as an admission of Liability by any of the Parties or their
Affiliates, or (ii) may be used for any purpose in any litigation, arbitration
or other dispute resolution proceeding between the Parties or their Affiliates;
provided, however, that the Parties and their Affiliates may use and refer to
this Agreement and the provisions hereof and the Mutual Release of Claims as it
relates to the applicable Portfolios or Direct Leased Facilities in any dispute
resolution proceeding relating to this Agreement, the Mutual Release of Claims
and the other Closing Documents. Each Party recognizes that the Settlement is in
lieu of further prosecution of the Litigation, including appeals. Consequently,
each Party to the Litigation agrees that it will not rely upon or make reference
to the Memorandum Opinion for any purpose in any future litigation, arbitration,
dispute resolution or expert resolution process between or among the Parties or
their Affiliates other than for the purpose of proving the matters that were the
subject of the Litigation should any dispute arise as to that issue. The Parties
and their Affiliates being released by this Agreement and the Mutual Release of
Claims deny any liability and, by this instrument, intend merely to avoid
further litigation and obtain their peace. The settlement memorialized in this
Agreement has been arrived at after thorough bargaining and negotiations at
arm’s length and represents a final, mutually agreeable compromise.

 

16



--------------------------------------------------------------------------------

Security Interest in Facility Documents. At the Closing, the Parties shall
execute and deliver the Security Agreement in the form attached hereto as
Exhibit C (the “Security Agreement”).

Transition Facilities.

Subordination and Termination. At the Closing, the Parties shall execute and
deliver the Subordination and Termination Agreement in the form attached hereto
as Exhibit D (the “Subordination Agreement”).

Cooperation by the Sunrise Parties in Marketing and Transition Services.

(xxvii) The Sunrise Parties acknowledge that from and after the Closing Date,
the HCP Parties shall have the right to coordinate and market each Transition
Facility for a sale, new lease or similar transaction involving the transition
of operational responsibility and/or ownership of each such Transition Facility,
including engaging one or more broker(s) or agent(s) as may be selected by the
HCP Parties for such purposes. The Sunrise Parties agree to reasonably cooperate
with such marketing effort until the applicable Management Termination Date,
without charge to any of the HCP Parties or Tenants, including (A) by reasonably
assisting with and responding to all reasonable due diligence requests,
(B) making a knowledgeable employee of such Transition Facility available to
meet with brokers or agents retained by the HCP Parties and showing such
Transition Facility (and all books and records relating thereto) to any
prospective New Operator, (C) reviewing and providing comment on provisions
relating to management or operational matters contained in any offering
memoranda regarding such Transition Facility, (D) confirming to any such
prospective New Operator and/or its lenders or joint venture partners that, upon
any Management Termination with respect to such Transition Facility, the
applicable Sunrise-Related Facility Documents will terminate and (E) any other
reasonable similar or related activities.

(xxviii) In addition to, and without limiting the provisions of Section 6(b)(i)
hereof or any transition or end of term obligations of the applicable Sunrise
Parties or HCP Parties as set forth in the Sunrise-Related Facility Documents,
but subject to the provisions of clause (iii) below and Section 6(c) hereof, the
Sunrise Parties agree, at the request of the HCP Parties, and without charge to
any of the HCP Parties or Tenants (except as otherwise provided below), to
reasonably cooperate with the HCP Parties or any New Operator in an orderly and
smooth transition of operations at each Transition Facility upon, or in
anticipation of, both a Lease Termination and a Management Termination with
respect to such Transition Facility, by (A) substantially complying with and
implementing with the applicable Tenant, Landlord and New Operator, the
provisions of Schedule 5 attached hereto with respect to such Transition, and
(B) at or prior to the applicable Transition Date executing and delivering one
or more operations transfer agreement(s) with the applicable Tenant and New
Operator incorporating the provisions of such Schedule 5 and such other matters
as may be reasonably requested by the applicable Tenant, HCP Parties and/or New
Operator and reasonably agreed to by the Sunrise Parties, in each case upon
customary terms and conditions and in form and substance reasonably acceptable
to, and negotiated in good faith by, the Sunrise Parties

 

17



--------------------------------------------------------------------------------

so long as the applicable New Operator is also negotiating in good faith.
Subject to the provisions of Section 6(b)(iii) below, no Sunrise Party shall be
in breach or default of its obligations pursuant to this Section 6 or Schedule 5
until such Sunrise Party shall have been given notice of such breach or default
and not less than thirty (30) days to cure the same after the giving of such
notice or such longer period of time as shall be reasonably necessary to cure
such breach or default, not to exceed an additional thirty (30) days.

(xxix) Notwithstanding anything to the contrary in this Section 6(b), the
Parties agree that:

(A) Notwithstanding that the Parties have specifically defined a “Transition
Obligation Nonperformance Condition” for the limited purpose of setting forth
the circumstances under which the HCP Parties shall not be required to pay to
the Sunrise Parties, or shall otherwise be permitted to delay payment of, an
applicable Future Transaction Consideration Payment subject to and in accordance
with Section 2(c)(ii) above, in no event shall such definition derogate the
materiality of any other breach or default by the Sunrise Parties of their
respective obligations under this Section 6(b) or Schedule 5 attached hereto or
elsewhere in this Agreement or the other Closing Documents or otherwise limit
the HCP Parties’ rights or remedies, whether at law, in equity or both, upon the
occurrence of any such other breach or default, including the right to seek and
collect any damages, losses or other Liabilities suffered or incurred by any of
the HCP Parties by reason of any such other breach or default; provided, that in
all events the Sunrise Parties shall be entitled to payment of the applicable
Future Transaction Consideration Payment subject and in accordance with
Section 2(c)(ii) above; provided further, that with respect to any such breach
or default by the Sunrise Parties of any of their respective specifically
enumerated obligations under this Section 6(b) or Schedule 5 which specifically
enumerated obligation is in addition to, and not otherwise an obligation
(whether as a general or specific obligation) of a Sunrise Party under the
applicable Facility Documents, the HCP Parties’ shall not be entitled to receive
(and shall not seek) damages, losses or other Liabilities in the aggregate in
excess of Ten Million Dollars ($10,000,000); provided further; that the
foregoing maximum Liability amount shall not apply to, and the HCP Parties’
shall be entitled to seek and collect all damages, losses and other Liabilities
to which the HCP Parties may be entitled as a result of any gross negligence,
willful misconduct or fraud by any of the Sunrise Parties.

(B) Except to the extent otherwise agreed to by the Sunrise Parties in their
sole discretion, so long as no Transition Obligation Nonperformance Condition
exists, the obligations of the Sunrise Parties pursuant to this Section 6(b) or
Schedule 5 attached hereto with respect to each of the Transition Facilities
within a Portfolio shall be conditioned upon the Transition Date with respect to
all Transition Facilities in such Portfolio occurring on the same day.

Indemnity Obligations. Subject to the Mutual Release of Claims, with respect to
each Transition Facility, the Sunrise Parties and the HCP Parties shall remain
responsible for any and

 

18



--------------------------------------------------------------------------------

all indemnification and/or hold harmless obligations of each such Sunrise Party
and/or HCP Party (as the case may be) under the applicable Facility Documents
for such Transition Facility for matters relating to periods prior to the
applicable Transition Date, and such obligations shall survive the applicable
Transition Date with respect to such Transition Facility to the extent such
obligations expressly survive under the terms of the applicable Facility
Documents, and subject to the terms and limitations thereof.

Employee Matters. From and after the Closing Date and prior to any Management
Termination with respect to any Transition Facility, the Sunrise Parties
covenant and agree not to, and cause each of their Affiliates to not solicit,
endeavor to entice away, or offer employment or a consulting or other position
to any employee working solely at a Transition Facility to any other facility
that is owned, operated or managed by any of the Sunrise Parties or their
Affiliates; provided, however, that the foregoing shall not apply to or restrict
the Sunrise Parties or their Affiliates from offering employment to or hiring or
employing any such employee or consultant at any such other facility who either
(i) approaches a Sunrise Party or any Affiliate of the Sunrise Parties and
requests information about potential employment outside of such Transition
Facility, or (ii) responds to any general employment advertisements or any
general solicitation by any of the Sunrise Parties or their Affiliates so long
as such general advertisements or solicitations are part of the Sunrise Parties’
or their Affiliates’ customary recruiting techniques to locate qualified
employees and does not target principally or exclusively employees of any such
Transition Facility.

End of Term Matters. Notwithstanding anything to the contrary in any of the
Sunrise-Related Facility Documents relating to any of the Transition Facilities,
except as otherwise expressly provided in this Agreement, in connection with,
and upon the occurrence of an applicable Management Termination Date with
respect to any applicable Transition Facility and Portfolio, the Sunrise Parties
hereby agree for themselves and on behalf of their Affiliates as follows:

(xxx) None of the HCP Parties or their Affiliates shall be obligated to make or
otherwise be liable for any payment or contribution with respect to the
following to the extent otherwise due and owing to any of the Sunrise Parties as
of the applicable Management Termination Date or Transition Date: (A) any income
support payments made by any of the Sunrise Parties or their Affiliates under
any of the applicable Facility Documents or otherwise relating to such Facility
for any period prior to applicable Management Termination Date or Transition
Date; (B) any costs incurred by any of the Sunrise Parties or their Affiliates
in connection with the acquisition or obtaining of any licenses or permits for
such Transition Facility, regardless of whether the same are transferred in
connection with a Management Termination Date, or otherwise; and (C) any amount
expressed as a so-called termination fee or otherwise as damages for an early
termination of the applicable Sunrise-Related Facility Documents for such
Transition Facility prior to the stated term thereof.

(xxxi) Each of the Sunrise Parties for themselves and on behalf of their
applicable Affiliates hereby acknowledge and agree that none of them has the
right to, or shall retain or otherwise receive any funds held by any of the
Sunrise Parties or their Affiliates or for the benefit of the HCP Parties or
their Affiliates and relating to such

 

19



--------------------------------------------------------------------------------

Transition Facility, including any petty cash, FF&E reserves or working capital,
except for (x) amounts owed to such Sunrise Parties under the applicable
Facility Documents for such Transition Facility, (y) any amounts required to be
paid by the Sunrise Parties to third parties on account of Facility expenses for
such Transition Facility accrued prior to the applicable Management Termination
Date and (z) any amounts that the Sunrise Parties or their Affiliates are
entitled to retain as an escrow reserve pursuant to any Facility Document.

(xxxii) Each of the Sunrise Parties for themselves and on behalf of their
applicable Affiliates hereby irrevocably waive and relinquish any right or
option to: (A) purchase or otherwise remove from such Transition Facility any
inventory or consumable assets or supplies used in connection with or otherwise
located at such Transition Facility, regardless whether any of such items
contain any Proprietary Marks; (B) continue to manage, operate or otherwise
occupy any such Transition Facility following any Management Termination Date
and prior to the date that such Transition Facility is re-branded; provided that
the Sunrise Parties may remove their Intellectual Property and signs after the
Management Termination Date in accordance with Schedule 5 attached hereto; and
(C) remove any computer equipment from such Transition Facility, whether or not
the Sunrise Parties agree to reimburse or otherwise purchase such equipment from
any of the HCP Parties, the Tenants or their Affiliates at its book value, fair
market value or other amount, except that the Sunrise Parties shall be entitled
to remove any computer equipment and/or proprietary software owned or leased (to
the extent the lease is not assigned) by the Sunrise Parties at the Facilities
and identified on Schedule 6 attached hereto (provided that all non-proprietary
data and information contained in any computer equipment shall be delivered to
the applicable HCP Parties, Tenants and/or any New Operator; and

(xxxiii) With respect to any Transition Facility within the MA1 Portfolio, the
Sunrise Parties agree to perform with the applicable Tenants a final
reconciliation and to make appropriate payment adjustments, in each case in a
manner and within the time that is consistent with the provisions relating to
such matters in the applicable Facility Documents for the MA2 Portfolio.

CapEx Expenditures. The Sunrise Parties hereby agree for themselves and on
behalf of their Affiliates that any approval or deemed approval by the HCP
Parties of the 2010 Repairs and Equipment Estimates for the Transition
Facilities extends to no more than those projects that have been completed as of
the Effective Date hereof and those projects identified on Schedule 7 attached
hereto that have commenced prior to the Closing Date, and that such approval or
deemed approval does not extend to, and the Sunrise Parties shall not be
entitled to incur or expend any sums for the purchase or installation of any
other furniture, fixtures or equipment or other work for or relating to any of
such Transition Facilities to the extent not set forth on Schedule 7 attached
hereto where the same is managed by Sunrise Design Services or in which Sunrise
Design Services or any other Affiliate of Sunrise is in any way receiving or
otherwise entitled to receive any fees, including a design and/or procurement
fee, in connection therewith.

Continuation Facilities. Notwithstanding anything to the contrary in any of the
Sunrise-Related Facility Documents relating to any of the Continuation
Facilities, but subject to the

 

20



--------------------------------------------------------------------------------

provisions of Section 9 hereof with respect to the Leesburg Facility, from and
after the Closing Date, the HCP Parties and the Sunrise Parties agree to the
following with respect to each Continuation Facility and applicable Portfolio of
Continuation Facilities:

RIDEA Restructuring.

(xxxiv) As used in this Agreement, the following terms shall have the following
meanings:

(A) “RIDEA Modifications” generally means, with respect to each Continuation
Facility within an applicable Portfolio, such amendments and modifications to
the applicable Sunrise-Related Facility Documents for such Continuation Facility
and such other documents or instruments as the HCP Parties believe are
reasonably necessary based upon advice from the HCP Parties’ tax counsel for the
applicable HCP Parties to implement a RIDEA Restructure with respect thereto in
compliance with the requirements of RIDEA and that permits HCP to continue to
qualify as a “real estate investment trust” under the Revenue Code following the
applicable RIDEA Restructure Date. Such RIDEA Modifications shall include, but
are not limited to, those amendments or modifications to the existing
Sunrise-Related Facility Documents and any other documents or instruments
necessary to implement those requirements generally described on Schedule 8
attached hereto, as such amendments or modifications shall be agreed upon by the
HCP Parties and the Sunrise Parties. Those RIDEA Modifications which are agreed
to by the HCP Parties and the Sunrise Parties shall be referred to herein as the
“Agreed Upon RIDEA Modifications”.

(B) “RIDEA Required Approvals” means, with respect to each Continuation Facility
within an applicable Portfolio, receipt of all required licenses, operating
permits and other authorizations or approvals from all applicable Governmental
Authorities for such Continuation Facility as necessary for the continued use
and operation of each such Continuation Facility in connection with a RIDEA
Restructure and the written approval of any lender holding a Lien on such
Continuation Facility to all of the terms and conditions of a RIDEA Restructure
and the applicable Sunrise-Related Facility Documents (as amended and modified
by the applicable Agreed Upon RIDEA Modifications) for such Continuation
Facility.

(C) “RIDEA Restructure” generally means, with respect to each Continuation
Facility within an applicable Portfolio, a Lease Termination with respect to
such Continuation Facility and all other Continuation Facilities within such
Portfolio and contemporaneously therewith (A) the leasing by the applicable HCP
Parties of each such Continuation Facility within such Portfolio to one or more
New HCP-Related Tenants pursuant to new written lease(s) in form and substance
acceptable to such HCP Parties and such New HCP-Related Tenants (each such new
lease, a “RIDEA Lease”), and a copy of which shall be delivered to the
applicable Sunrise Parties for review (but not approval), (B) the execution and
delivery by the applicable Parties and/or their Affiliates of the

 

21



--------------------------------------------------------------------------------

applicable Agreed Upon RIDEA Modifications with respect to each such
Continuation Facility within such Portfolio, (C) the written assumption by the
applicable New HCP-Related Tenant in form and substance reasonably satisfactory
to the applicable Sunrise Parties of the applicable Tenant(s)’ duties, covenants
and obligations first arising or accruing from and after the applicable RIDEA
Restructure Date under the applicable Sunrise-Related Facility Documents with
respect to the applicable Continuation Facility (as such documents are amended
and modified by the applicable Agreed Upon RIDEA Modifications), and (D) to the
extent the applicable Operator does not qualify as an Eligible IK (as reasonably
determined by Landlord and New Tenant’s based upon the advice of their tax
counsel), the assignment by such Operator to, and the assumption by an Affiliate
of Sunrise that qualifies as an Eligible IK (as reasonably determined by
Landlord and New Tenant’s based upon the advice of their tax counsel), of the
duties, covenants and obligations of such Operator under the Sunrise-Related
Facility Documents (as such documents are amended and modified by the applicable
Agreed Upon RIDEA Modifications) (such Operator or other Affiliate of Sunrise
being referred to herein as, a “Qualified Manager”). Any reasonable
out-of-pocket costs or expenses incurred by any Sunrise Party or Qualified
Manager in connection with such Sunrise Party’s or Qualified Manager’s complying
with the provisions of this Section 7(a) and/or Schedule 8 attached hereto or
assisting in implementing the RIDEA Restructure shall be reimbursed by the HCP
Parties.

(D) “RIDEA Restructure Date” means, with respect to any Continuation Facility
and applicable Portfolio, the effective date that a RIDEA Restructure is
implemented with respect thereto in accordance with the provisions of this
Section 7.

(xxxv) Each of the Parties hereby acknowledge and agree that the Parties have
not negotiated or agreed upon the specific terms and provisions of any RIDEA
Modifications that the HCP Parties believe are necessary for the applicable HCP
Parties to implement a RIDEA Restructure with respect to any Continuation
Facility and applicable Portfolio. Following the Closing Date, the Sunrise
Parties hereby covenant and agree to cooperate with the HCP Parties and each of
the Sunrise Parties and HCP Parties agree to negotiate reasonably and in good
faith promptly following HCP’s written request to do so for any Continuation
Facility and applicable Portfolio as to which HCP desires to implement a RIDEA
Restructure, to agree upon the specific terms and provisions of the RIDEA
Modifications applicable thereto, including the terms upon which the
requirements generally described on Schedule 8 attached hereto shall be
implemented); provided, however, that with respect to the NY Facilities, if
applicable, the forgoing covenant of cooperation and good faith negotiation
shall include a covenant of cooperation and good faith negotiation to promptly
reach agreement on such RIDEA Modifications applicable thereto as well as a
mutually acceptable structure which would replicate as closely as possible
(after taking into account the applicable Laws and requirements of applicable
Governmental Authorities with jurisdiction relating to such NY Facility) the
RIDEA Structure, including Agreed Upon RIDEA Modifications applicable to the
balance of the Continuation Facilities within the Sun1 Portfolio.

 

22



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, the Sunrise Parties
shall not be required to agree to any such RIDEA Modifications or otherwise
implement a RIDEA Restructure for any such Continuation Facility and applicable
Portfolio (x) if such RIDEA Modifications together with the terms of any RIDEA
Leases applicable thereto taken as a whole would, in the reasonable judgment of
the Sunrise Parties, have a net negative economic impact on the applicable
Sunrise Parties or their Affiliates with respect to such Portfolio or (y) if the
applicable New HCP-Related Tenant will not, as reasonably determined by the
applicable Sunrise Parties, be adequately capitalized as of the applicable RIDEA
Restructure Date or (z) if the RIDEA Restructure Date with respect to all
Continuation Facilities in a Portfolio does not occur on the same day.

(xxxvi) Subject to (A) obtaining the applicable RIDEA Required Approvals and
(B) the Parties reaching agreement on the RIDEA Modifications as provided in
Section 7(a)(ii) hereof, the Sunrise Parties hereby consent and agree that,
notwithstanding anything to the contrary in the Sunrise-Related Facility
Documents, the HCP Parties shall have the right (but not the obligation, and
subject to the terms of the applicable Leases and/or Tenant Agreements) upon not
less than twenty (20) Business Day’s written notice to the Sunrise Parties at
any time following the Closing Date (a “RIDEA Election”), to implement a RIDEA
Restructure for any Continuation Facility and Portfolio, provided, that, subject
to the provisions of Section 9 hereof with respect to the Leesburg Facility, if
the applicable HCP Parties make a RIDEA Election with respect to any
Continuation Facility such RIDEA Election shall also be made with respect to,
and the RIDEA Restructure Date shall occur contemporaneously with, each other
Continuation Facility in such Portfolio, unless otherwise agreed to by the HCP
Parties and the Sunrise Parties in their sole discretion. In the event that the
HCP Parties make a RIDEA Election with respect to any Continuation Facilities
and Portfolio, the applicable Parties hereby agree to promptly execute and
deliver the applicable Agreed Upon RIDEA Modifications and to reasonably
cooperate with one another and take such other reasonable actions as necessary
to implement such RIDEA Restructure with respect to the applicable Continuation
Facilities and Portfolio. Without limiting the foregoing, the Sunrise Parties
agree to reasonably cooperate, at no out-of-pocket cost, expense or additional
liability to the Sunrise Parties, with the HCP Parties and each New HCP-Related
Tenant in connection with the processing of any applications for any RIDEA
Required Approvals (including with respect to any lender, executing and
delivering such documents and instruments as may be required by such lender in
connection therewith, in each case in form and substance reasonably acceptable
to the Sunrise Parties and the HCP Parties) so that the same may be obtained as
soon as practicable following delivery by the HCP Parties to the Sunrise Parties
of a RIDEA Election with respect to any applicable Continuation Facilities and
Portfolio.

(xxxvii) From and after the Closing Date and until the applicable RIDEA
Restructure Date, if at all, the existing Lease, Management Agreement and other
Facility Documents pertaining to each Continuation Facility shall (subject to
the applicable Owner Agreement Amendment (or any other documents or instruments
executed and delivered in connection therewith)) remain in full force and
effect.

 

23



--------------------------------------------------------------------------------

(xxxviii) Nothing contained herein shall be deemed or construed to prohibit any
of the HCP Parties or any of the Tenants, as applicable, from effecting any
Lease Termination or any earlier termination of any of the Sunrise-Related
Facility Documents with respect to any such Continuation Facility (as the case
may be), in accordance with such Sunrise-Related Facility Documents with respect
thereto, as a result of a breach or default by any applicable Tenant or Sunrise
Party of its respective obligations thereunder from and after the Closing Date
(as the case may be), to the extent the terminating party had such termination
rights under the applicable Lease or Sunrise-Related Facility Document with
respect to such Continuation Facility (after giving effect to the Mutual Release
of Claims).

Transition Matters.

(xxxix) The Parties acknowledge that in connection with any RIDEA Restructure
for a Continuation Facility, the applicable Lease will be terminated and
Sunrise-Related Facility Documents will be amended or modified by the Agreed
Upon RIDEA Modifications with respect to such Continuation Facility as provided
in Section 7(a) hereof, and that pursuant to the applicable RIDEA Lease and the
Sunrise-Related Facility Documents (as so amended or modified by such Agreed
Upon RIDEA Modifications), the operation of such Continuation Facility will be
continued from and after the applicable RIDEA Restructure Date by a Qualified
Manager for and on behalf of the applicable New HCP-Related Tenant, rather than
for and on behalf of the applicable Tenant. Accordingly, in order to effect an
orderly and smooth transition of the operational rights and responsibilities
(including all revenues and Liabilities) relating to such Continuation Facility
for the period prior to such RIDEA Restructure Date (which shall be for the
account of, and shall remain the responsibility of, the applicable Tenant with
respect to all such revenues and Liabilities accruing or arising prior to such
RIDEA Restructure Date) and the period from and after such RIDEA Restructure
Date (which shall be for the account of, and shall become the responsibility of,
such New HCP-Related Tenant with respect to all such revenues and Liabilities
first accruing or arising from and after such RIDEA Restructure Date, and
subject to the provisions of the Sunrise-Related Facility Documents (as so
amended or modified by such Agreed Upon RIDEA Modifications), the Sunrise
Parties agree to reasonably cooperate with such Tenant and such New HCP-Related
Tenant in connection with such transition, including, (x) continuing to seek and
collect all accounts receivable and process all payments for periods prior to
the applicable RIDEA Restructure Date in accordance with the applicable
Sunrise-Related Facility Documents, and (y) the following, in each case solely
with respect to the Continuation Facilities and Portfolio in question:

(A) The Sunrise Parties will and will cause the Qualified Manager to make
available for review to the HCP Parties and New HCP-Related Tenant all
historical books and records, resident agreements, service contracts (excluding
national contracts, provided that with respect to such national contracts the
Qualified Manager will cooperate with the HCP Parties and New HCP-Related Tenant
to provide such reasonable information to demonstrate the costs for such
national contracts are being fairly and reasonably allocated), insurance and
worker’s compensation claims history in such possession or control of the
Sunrise Parties or the Qualified Manager;

 

24



--------------------------------------------------------------------------------

(B) The Sunrise Parties will and will cause the Qualified Manager to provide the
HCP Parties and New HCP-Related Tenant with an electronic file at least 15 days
prior to the RIDEA Restructure Date and as of the RIDEA Restructure Date
detailing resident pre-payments and receivables;

(C) The Sunrise Parties will and will cause the Qualified Manager to cooperate
reasonably with such applicable Tenant, the HCP Parties and New HCP-Related
Tenant in the collection and tracking of any and all resident, tenant and
governmental receivables and provide such Tenant, the HCP Parties and New
HCP-Related Tenant with a monthly update to the accounts receivable ledger and
an aging accounts receivable report (detailed by resident and payee type), it
being agreed that the receivables that relate to the period prior to such RIDEA
Restructure Date are for such Tenant’s account and will be available to the
applicable Sunrise Party to the extent consistent with the provisions of the
applicable Facility Documents to satisfy liabilities of such Continuation
Facility for the period prior to the Continuation Restructure Date;

(D) The Sunrise Parties will and will cause the Qualified Manager to reasonably
cooperate with such Tenant, the HCP Parties and New HCP-Related Tenant in the
identification of and payment to all third party vendors and suppliers for
services rendered during the period prior to the RIDEA Restructure Date;

(E) To the extent any then existing third party contracts are in the name of
such Tenant, or require the consent of such third party in connection with such
transition pursuant to such RIDEA Restructure, the HCP Parties and the Sunrise
Parties will and the Sunrise Parties will cause the Qualified Manager to
reasonably cooperate in the transition and assignment thereof to such New
HCP-Related Tenant or such Qualified Manager (as applicable) and take all
reasonable actions to obtain any such consents (at the sole cost and expense of
the HCP Parties);

(F) Subject to the Mutual Release of Claims, the Sunrise Parties and the HCP
Parties shall remain responsible for any and all indemnification and hold
harmless obligations of each such Sunrise Party and/or HCP Party (as the case
may be) under the applicable Facility Documents for matters relating to
pre-transition operations, and such obligations shall survive the applicable
RIDEA Restructure Date; and

(G) The Sunrise Parties will and will cause the Qualified Manager to execute and
deliver one or more operations transfer agreement(s) incorporating the foregoing
obligations and such other matters as may be reasonably requested by such
Tenant, the HCP Parties or New HCP-Related Tenant and reasonably agreed to by
the Sunrise Parties, in each case upon

 

25



--------------------------------------------------------------------------------

customary terms and conditions and in form and substance reasonably acceptable
to, and negotiated in good faith by the Sunrise Parties so long as such Tenant,
the HCP Parties and New HCP-Related Tenant as applicable also negotiate in good
faith.

Direct Leased Facilities (Fairfax and Quadrangle). Each of the Parties hereby
acknowledge and agree for themselves and on behalf of their applicable
Affiliates that the Direct Leases, and each of them, shall continue in full
force and effect in accordance with their applicable terms as in effect as of
the Effective Date and nothing contained herein shall be deemed or construed to
amend, modify or waive in any way the terms or provisions of the Direct Leases;
provided, however, that each of the Parties hereby further acknowledge and agree
for themselves and on behalf of their applicable Affiliates that the conditions
to the effectiveness of that certain First Amendment to Leases dated as of
April 24, 2009, between the Direct Lease Landlords and Direct Lease Tenants
failed to occur within the time period provided therein and that, as a result
thereof, neither such First Amendment to Leases nor the Mutual Limited Release
of Claims executed in connection therewith have any force or effect.

Marketing of the Leesburg, Virginia Facility and Cooperation; Treatment as
Transition Facility.

Marketing and Cooperation. Notwithstanding anything in this Agreement to the
contrary, from and after the Closing Date, the HCP Parties shall have the right
(but not the obligation) to coordinate and market the Continuation Facility that
is part of the Sun1 Portfolio and located in Leesburg, Virginia (the “Leesburg
Facility”) for a sale, new lease or similar transaction involving the transition
of operational responsibility and/or ownership of the applicable HCP Party’s
interest(s) in the Leesburg Facility to a third party (herein, a “Leesburg
Transition Transaction”), including engaging one or more broker(s) or agent(s)
as may be selected by the HCP Parties for such purposes. The Sunrise Parties
agree to reasonably cooperate with such marketing effort, without charge to any
of the HCP Parties, including (i) by reasonably assisting with and responding to
all reasonable due diligence requests, (ii) making a knowledgeable employee of
the Leesburg Facility available to meet with brokers or agents retained by the
HCP Parties and showing the Leesburg Facility (and all books and records
relating thereto) to any prospective New Operator, (iii) reviewing and providing
comment on provisions relating to management or operational matters contained in
any offering memoranda regarding the Leesburg Facility, (iv) confirming to any
such prospective New Operator and/or its lenders or joint venture partners that
upon the closing of any such transaction relating to the Leesburg Facility, the
applicable Sunrise-Related Facility Documents will terminate and (v) any other
reasonable similar or related activities.

Treatment as Transition Facility. Notwithstanding that the Leesburg Facility is
part of the Sun1 Portfolio and defined as a “Continuation Facility” herein, if
the HCP Parties elect to consummate a Leesburg Transition Transaction, then,
upon a Lease Termination with respect to the Leesburg Facility in connection
therewith, the applicable Sunrise-Related Facility Documents relating to the
Leesburg Facility, including the applicable Management Agreement, shall
automatically terminate, and in such event, Sections 6(b)(ii), 6(d) and 6(e)
hereof shall apply to the Leesburg Facility with the same effect as though the
Leesburg Facility was a “Transition Facility” under such Sections.

 

26



--------------------------------------------------------------------------------

2010 Operating Budgets and FF&E Reserve Matters (Continuation Facilities).

2010 Operating Budgets. Subject to the other provisions of this Section 10, the
HCP Parties hereby approve the 2010 Operating Budgets.

FF&E Reserve Matters (Continuation Facilities).

(xl) The applicable HCP Parties hereby agree to fund into the FF&E reserve
established pursuant to the applicable Facility Documents for the Sun1 Portfolio
within ten (10) days following the Closing Date the sum of Two Million One
Hundred Thousand and No/100ths Dollars ($2,100,000.00), and further agree that
the amounts so funded in such FF&E reserve for the Sun1 Portfolio may, subject
to the limitations set forth in approved fee schedule attached hereto as
Schedule 9, be spent by the applicable Operator in accordance with the 2010
Repairs and Equipment Estimate (Sun1).

(xli) For the calendar year 2011, the applicable HCP Parties hereby agree, and
to the extent a RIDEA Modification Date has occurred with respect to any
Continuation Facility, shall cause applicable New HCP-Related Tenant to agree,
not to disapprove any increase in the applicable “FF&E Reserve Payment” for
either the Sun1 Portfolio or the Sun2 Portfolio as may be established in the
applicable Repairs and Equipment Estimate for such calendar year prepared by the
applicable Operator so long as such “FF&E Reserve Payment” for such Portfolio
does not exceed the applicable Per Unit Funding Amount. For the calendar year
2011, the “Per Unit Funding Amount” for each Portfolio shall be as follows:

 

Portfolio

   Per Unit Funding Amount

Sun1

   $ 1,500.00

Sun2

   $ 1,200.00

Commencing in 2012, and each year thereafter, the Per Unit Funding Amount shall
be increased by the applicable CPI Increase for such year.

(xlii) For the calendar year 2011, and each year thereafter, the Sunrise Parties
hereby agree that they shall not propose or seek approval for any Repairs and
Equipment Estimate for any Continuation Facility to the extent the expenditures
thereunder on account of any fees, including any design and/or procurement fees,
payable to Sunrise Design Services or any other Affiliate of Sunrise in
connection therewith exceed the fee schedule attached hereto as Schedule 9.

Representations and Warranties.

Representations and Warranties of the HCP Parties. Each of the HCP Parties
represents and warrants to the Sunrise Parties that the representations and
warranties contained in this Section 11(a) are true and correct as of the
Effective Date.

 

27



--------------------------------------------------------------------------------

(xliii) Organization of the HCP Parties. Each of the HCP Parties is duly
incorporated or formed, validly existing and in good standing under the Laws of
the state of its organization or formation and is qualified to do business in
each jurisdiction in which the nature of its business or the properties owned or
leased by it requires such qualification, except where the failure to be so
qualified would not have a material adverse affect on such HCP Party.

(xliv) Power and Authority. This Agreement and the other Closing Documents to be
executed and delivered by any HCP Party have been duly authorized, executed and
delivered by such HCP Party. This Agreement and the other Closing Documents to
which a HCP Party is a party constitute the legal, valid and binding obligations
of such HCP Party, as applicable, enforceable against it in accordance with the
terms thereof.

(xlv) Due Authorization. This Agreement and the other Closing Documents to be
executed and delivered by any HCP Party have been duly authorized, executed and
delivered by such HCP Party, as applicable.

(xlvi) Noncontravention. Neither the execution and the delivery of this
Agreement nor the other Closing Documents to be executed and delivered by an HCP
Party nor the consummation of the Transactions, will (A) violate any Law,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority to which such HCP Party is subject or any provision of
its Organizational Documents, (B) result in the creation of any security
interest or Lien upon any of the properties or assets of such HCP Party, or
(C) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any Person the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, loan, financing or other arrangement to which such HCP
Party or any of its Affiliates is a party or by which it is bound or to which
any of its assets is subject.

(xlvii) Consents. Subject to the satisfaction of the conditions set forth in
Section 3(a) hereof, the execution and delivery by each HCP Party of this
Agreement and the other Closing Documents to be executed and delivered by such
HCP Party and the consummation of the Transactions, do not require any
authorization, registration or filing with, or consent or approval of, any
Governmental Authority, or any other Person, other than such authorization,
consent or approval which has been received by such HCP Party prior to the
Effective Date.

(xlviii) Litigation. Except as disclosed in HCP’s public filings, there are no
actions, proceedings or investigations, including Tax audits, pending against or
affecting any HCP Party, seeking to enjoin, challenge or collect damages in
connection with the Transactions or which could reasonably be expected to
materially and adversely affect the financial condition or operations of any
such HCP Party, or the ability of such HCP Party to carry out the Transactions
and there are no actions, proceedings or investigations threatened against any
HCP Party, seeking to enjoin, challenge or collect damages in connection with
the Transactions which could reasonably be expected to materially and adversely
affect the ability of such HCP Party to carry out the Transactions.

 

28



--------------------------------------------------------------------------------

(xlix) Brokers’ Fees. None of the HCP Parties nor any of their Affiliates has
had any contact or dealings with any Person or broker which would give rise to
the payment of any fee or brokerage commission in connection with this
Agreement, the Exhibits and Schedules hereto or any other document to be
executed and delivered in connection herewith or the Transactions.

(l) Patriot Act. To the extent applicable to each HCP Party, to the HCP Parties’
Knowledge each HCP Party has complied in all material respects with the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”) and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”). Neither any HCP Party nor any of their
Affiliates is included on the List of Specially Designated Nationals and Blocked
Persons maintained by OFAC, or a resident in, or organized or chartered under
the laws of, (A) a jurisdiction that has been designated by the U.S. Secretary
of the Treasury under Section 311 or 312 of the Patriot Act as warranting
special measures due to money laundering concerns or (B) any foreign country
that has been designated as non-cooperative with international anti-money
laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur. As used in this
Section 11(a)(viii), “Knowledge” shall mean and refer only to the actual
knowledge without investigation or duty to investigate, of Paul Gallagher and
Susan Tate of HCP.

(li) Facility Documents. To the HCP Parties’ Best Knowledge, the Leases,
Management Agreements and Owner Agreements described on Schedule 1 hereto and
the Facility-Related Documents described on Schedule 2 hereto, constitute all of
the material agreements, documents or other instruments by, between or among any
of the HCP Parties or their Affiliates, the Sunrise Parties or their Affiliates
and the Tenants or their Affiliates the subject matter of which is the leasing,
use, operation and/or management of each Facility and the Facilities within each
Portfolio, as applicable. As used in this Section 11(a)(ix), “Best Knowledge”
shall mean and refer to the knowledge of Paul Gallagher and Susan Tate of HCP,
after such reasonable and diligent inquiry as appropriate to ascertain the
accuracy thereof.

Representations and Warranties of the Sunrise Parties. Each of the Sunrise
Parties represents and warrants to the HCP Parties that the representations and
warranties contained in this Section 11(b) are true and correct as of the
Effective Date.

(lii) Organization of the Sunrise Parties. Each of the Sunrise Parties is duly
incorporated or formed, validly existing and in good standing under the Laws of
the state of its organization or formation and is qualified to do business in
each jurisdiction in

 

29



--------------------------------------------------------------------------------

which the nature of its business or the properties owned or leased by it
requires such qualification, except where the failure to be so qualified would
not have a material adverse affect on such Sunrise Party.

(liii) Power and Authority. This Agreement and the other Closing Documents to be
executed and delivered by any Sunrise Party have been duly authorized, executed
and delivered by such Sunrise Party. This Agreement and the other Closing
Documents to which a Sunrise Party is a party constitute the legal, valid and
binding obligations of such Sunrise Party, as applicable, enforceable against it
in accordance with the terms thereof.

(liv) Due Authorization. This Agreement and the other Closing Documents to be
executed and delivered by any Sunrise Party have been duly authorized, executed
and delivered by such Sunrise Party, as applicable.

(lv) Noncontravention. Neither the execution and the delivery of this Agreement
nor the other Closing Documents to be executed and delivered by any Sunrise
Party nor the consummation of the Transactions, will (A) violate any Law,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
Governmental Authority to which such Sunrise Party is subject or any provision
of its Organizational Documents, (B) result in the creation of any security
interest or Lien upon any of the properties or assets of such Sunrise Party
relating to the Facilities or the Sunrise-Related Facility Documents (except for
the security interests in favor of the HCP Parties pursuant to the Security
Agreement) or (C) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any Person the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, loan, financing or other
arrangement to which such Sunrise Party or any of its Affiliates is a party or
by which it is bound or to which any of its assets is subject.

(lvi) Consents. Subject to the satisfaction of the conditions set forth in
Section 3(b) hereof, the execution and delivery by each Sunrise Party of this
Agreement and the other Closing Documents to be executed and delivered by such
Sunrise Party and the consummation of the Transactions, do not require any
authorization, registration or filing with, or consent or approval of, any
Governmental Authority, or any other Person, other than such authorization,
consent or approval which has been received by such Sunrise Party prior to the
Effective Date.

(lvii) Solvent. None of the Sunrise Parties will be rendered insolvent as a
result of any of the Transactions. For purposes hereof, the term “solvency”
means, with respect to each Sunrise Party, that: (A) the fair salable value of
such Sunrise Party’s tangible assets is in excess of the total amount of its
liabilities (including for purposes of this definition all liabilities, whether
or not reflected on a balance sheet prepared in accordance with generally
accepted accounting principles, and whether direct or indirect, fixed or
contingent, secured or unsecured, and disputed or undisputed); (B) such Sunrise
Party is able to pay its debts or obligations in the ordinary course as they
mature; and (C) such Sunrise Party has capital sufficient to carry on its
businesses.

 

30



--------------------------------------------------------------------------------

(lviii) Litigation. Except as disclosed in Sunrise’s public filings, there are
no actions, proceedings or investigations, including Tax audits, pending against
or affecting any Sunrise Party, seeking to enjoin, challenge or collect damages
in connection with the Transactions or which could reasonably be expected to
materially and adversely affect the financial condition or operations of any
such Sunrise Party, or the ability of such Sunrise Party to carry out the
Transactions and there are no actions, proceedings or investigations threatened
against any Sunrise Party, seeking to enjoin, challenge or collect damages in
connection with the Transactions which could reasonably be expected to
materially and adversely affect the ability of such Sunrise Party to carry out
the Transactions.

(lix) Brokers’ Fees. None of the Sunrise Parties nor any of their Affiliates has
had any contact or dealings with any Person or broker which would give rise to
the payment of any fee or brokerage commission in connection with this
Agreement, the Exhibits and Schedules hereto or any other document to be
executed and delivered in connection herewith or the Transactions.

(lx) Not a Foreign Person. None of the HCP Parties is required to withhold taxes
from any amounts payable to the Sunrise Parties under this Agreement (including
any portion of the Transaction Consideration) under the Revenue Code, as
amended. No Sunrise Party is a foreign person for purposes of Section 1445 of
the Revenue Code. Each of the Sunrise Parties shall deliver a certificate in
conformance with requirements of Section 1445(b)(2) of the Revenue Code, a Form
W-9 and a CA Form 590 to each of the HCP Parties dated as of the date of the
applicable Closing to that effect. Each Sunrise Party files or is included in
state income tax returns filed by such Sunrise Party’s direct or indirect parent
and such entity files state income tax returns in each of the states in which
it, directly or indirectly or through its subsidiaries, leases or operates any
property owned by HCP or its Affiliates.

(lxi) Patriot Act. To the extent applicable to each Sunrise Party, to the
Sunrise Parties’ Knowledge each Sunrise Party has complied in all material
respects with the Patriot Act and the regulations promulgated thereunder, and
the rules and regulations administered by OFAC. Neither any Sunrise Party nor
any of their Affiliates is included on the List of Specially Designated
Nationals and Blocked Persons maintained by OFAC, or a resident in, or organized
or chartered under the laws of, (A) a jurisdiction that has been designated by
the U.S. Secretary of the Treasury under Section 311 or 312 of the Patriot Act
as warranting special measures due to money laundering concerns or (B) any
foreign country that has been designated as non-cooperative with international
anti-money laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur. As used in this
Section 11(b)(x), “Knowledge” shall mean and refer only to the actual knowledge
without investigation or duty to investigate, of Greg Neeb, Philip Kroskin and
Todd Dorrien of Sunrise.

 

31



--------------------------------------------------------------------------------

(lxii) Aged Invoices. The Sunrise Parties have submitted to the each of the
Facilities and applicable Tenants for payment all invoices for repairs,
maintenance, replacement, alternations, improvements, goods or services that are
dated prior to January 1, 2010 that the Sunrise Parties, or any of them, intend
to submit for payment or reimbursement.

(lxiii) Debt Matters. None of the Sunrise Parties have received written notice
of a default, and to the Knowledge of the Sunrise Parties, no event or
circumstance has occurred which, with the giving of notice or passage of time
would constitute a default, by any of the Sunrise Parties under the Sunrise
credit facility with Bank of America, N.A. (as agent and lender) and the other
lenders thereunder. An Affiliate of Sunrise is the borrower under a construction
loan with Toronto Dominion Bank/TD Financial Group (or its successors or
assigns), and the sole recourse of such lender for all amounts due and owing on
account of such loan are to the property and related collateral pledged by such
borrower to such lender, except that Sunrise guaranteed (A) the lien free
completion of construction of the property in accordance with the plans and
specifications therefor, (B) certain operating expense deficits relating to such
property and (C) interest (but not principal) accrued under such loan. The
obligations of Sunrise under clause (A) above have terminated inasmuch as
construction of such property has been completed, lien free, and the obligations
of Sunrise under clauses (B) and (C) above terminate automatically upon any
foreclosure by such lender of such property.

(lxiv) Facility Documents. To the Sunrise Parties’ Best Knowledge, the Leases,
Management Agreements and Owner Agreements described on Schedule 1 hereto and
the Facility-Related Documents described on Schedule 2 hereto, constitute all of
the material agreements, documents or other instruments by, between or among any
of the HCP Parties or their Affiliates, the Sunrise Parties or their Affiliates
and the Tenants or their Affiliates the subject matter of which is the leasing,
use, operation and/or management of each Facility and the Facilities within each
Portfolio, as applicable. As used in this Section 11(b)(xiii), “Best Knowledge”
shall mean and refer to the knowledge of Greg Neeb, Philip Kroskin and Todd
Dorrien of Sunrise, after such reasonable and diligent inquiry as appropriate to
ascertain the accuracy thereof.

Indemnification.

Indemnification Provisions. In the event any Party breaches in any material
respects any of its representations, warranties, duties, covenants or
obligations contained in this Agreement or in any of the other Closing Documents
executed and delivered in connection herewith by such Party, then such Party
shall protect, indemnify, save harmless and defend the other Parties and their
respective partners, directors, officers, employees and agents (collectively,
“Representatives”) from and against the entirety of any Adverse Consequences the
other Party or its Representatives may suffer through and after the date of the
claim for indemnification resulting from, arising out of, relating to, in the
nature of, or caused by such breach. Any Party entitled to indemnification
hereunder shall (except to the extent such Party is requesting or demanding
indemnification for consequential or punitive damages that it is liable for to a
third party) have the right (i) to select and retain its own counsel,
(ii) direct the defense of any Claims related thereto, and (iii) control and
approve of any settlement of any Claims. Any Party entitled

 

32



--------------------------------------------------------------------------------

to indemnification hereunder for consequential or punitive damages that it is
liable for to a third party shall provide notice thereof to the Party to whom
such indemnification is requested or demanded, and the Party obligated to
provide such indemnification hereunder shall have the right by written notice to
such indemnified Party (A) to assume and direct the defense of such Claim,
(B) select and retain counsel to defend such Claim (provided that such counsel
is reasonably acceptable to the indemnified Party), and (C) control the
settlement of any Claims, provided that any such settlement shall only involve
the payment of money and as to which payment such indemnifying Party shall be
solely responsible. If any such settlement shall involve anything other than the
payment of money, then the indemnified Party shall have the right to approve
such settlement in its sole discretion.

Other Indemnification Provisions. The foregoing indemnification provisions are
in addition to, and not in derogation of, any statutory, equitable, or common
law remedy any Party may have for breach in any material respects of any
representation, warranty, or covenant or any claim or cause of action under this
Agreement or the other Closing Documents.

Survival. Subject to the provisions of Section 13(m)(i) hereof, the provisions
of this Section 12 shall survive the Closing and any termination of this
Agreement.

Miscellaneous.

Notices. Any notice, consent, approval, demand or other communication required
or permitted to be given hereunder (a “notice”) must be in writing and may be
served personally or by U.S. Mail or as otherwise permitted in this
Section 13(a). If served by U.S. Mail, it shall be addressed as follows:

 

If to a HCP

Party to:

  

c/o HCP, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

Attn: Legal Department

Facsimile: (562) 733-5200

With a

copy to:

  

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: David C. Meckler, Esq.

Facsimile: (714) 755-8290

If to a

Sunrise

Party:

  

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: Chief Executive Officer

Facsimile: (703) 744-1628

 

33



--------------------------------------------------------------------------------

With a

copy to:

 

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 744-1628

 

34



--------------------------------------------------------------------------------

With a

copy to:

 

Arent Fox LLP

1050 Connecticut Avenue, N.W.

Washington, DC 20036

Attention: Kimberly A. Wachen, Esq.

Facsimile: (202) 857-6395

and to:  

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Eugene A. Pinover, Esq.

Facsimile: (212) 728-9254

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the U.S. Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In addition,
any Party may send notices by facsimile or by a nationally recognized overnight
courier service which provides written proof of delivery (such as U.P.S. or
Federal Express). Any notice sent by facsimile shall be effective upon
confirmation of receipt in legible form, and any notice sent by a nationally
recognized overnight courier shall be effective on the date of delivery to the
Party at its address specified above as set forth in the courier’s delivery
receipt. Any Party may, by notice to the others from time to time in the manner
herein provided, specify a different address for notice purposes.

Counterparts; Facsimile or Electronic Signatures. This Agreement may be executed
in any number of counterparts and by the Parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Each Party shall become bound by this Agreement immediately upon affixing its
signature hereto. Signatures transmitted by facsimile or electronic transmission
may be used in place of original signatures on this Agreement, and the Parties
intend to be bound by the signatures on any such document transmitted by
facsimile or electronic transmission.

Entire Agreement. This Agreement, the other Closing Documents and the Facility
Documents constitute the entire understandings and agreements between the
Parties with respect to the subject matter hereof and thereof and supersede all
prior agreements, representations or understandings between or among them
relating to the subject matter hereof and thereof (including the Term Sheet and
2009 Confidentiality Agreement, but specifically excluding the 2010
Confidentiality Agreement). All preceding agreements relating to the subject
matter hereof or thereof, whether written or oral, are hereby merged into this
Agreement, the other Closing Documents and the Facility Documents. This
Agreement may not be modified in any manner except by an instrument in writing
signed by all of the Parties.

Inconsistency with Facility Documents. Except as amended, modified or
supplemented by this Agreement and the other Closing Documents, with respect to
each Facility and Portfolio, the applicable Facility Documents (including as the
same may have been amended, modified or

 

35



--------------------------------------------------------------------------------

supplemented by this Agreement or the other Closing Documents with respect to
any Facility and Portfolio) shall remain in full force and effect in accordance
with their respective terms. If, following the Closing Date, however, there is
any conflict or inconsistency between (i) the terms of this Agreement and the
other Closing Documents, and (ii) the terms of any of the Facility Documents,
then the terms of this Agreement and the other Closing Documents shall control
over any conflicting or contrary provisions in any of the Facility Documents.

Costs. Except as expressly set forth herein, each Party shall bear its own costs
and expenses incurred in connection with this Agreement, the Exhibits and
Schedules hereto and any other document or instrument executed in connection
herewith, including its own legal, accounting and other professional fees and
expenses.

Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of New York without giving effect to any
choice or conflict of law provision or rule, whether of the State of New York or
any other jurisdiction, that would cause the application of the laws of any
jurisdiction other than the State of New York.

Waiver. No delay in exercising any right or remedy shall constitute a waiver
thereof, and no waiver by any HCP Party or any Sunrise Party of a breach of any
representation, warranty or covenant of this Agreement shall be construed as a
waiver of any preceding or succeeding breach of the same or any other
representation, warranty, covenant or condition of this Agreement. No waiver by
any HCP Party or any Sunrise Party shall be effective except pursuant to an
instrument in writing signed by such Party.

Severability. In the event any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement.

Attorneys’ Fees. If either any HCP Party or any Sunrise Party brings an action
at law or other proceeding (including arbitration) against the other to enforce
or interpret any of the terms, covenants or conditions hereof or any instrument
executed pursuant to this Agreement, or by reason of any breach or default
hereunder or thereunder, the Party(ies) prevailing in any such action or
proceeding and any appeal thereupon shall be paid all of its reasonable out-of
pocket costs and reasonable out-of-pocket attorneys’ fees.

Successors and Assigns. This Agreement shall be binding upon the HCP Parties,
the Sunrise Parties and their respective successors and assigns. Notwithstanding
the foregoing, (i) the rights and obligations of the Sunrise Parties under this
Agreement may not be assigned without the prior written consent of the HCP
Parties, which consent may be given or withheld in the sole and absolute
discretion of the HCP Parties, and (ii) the rights and obligations of the HCP
Parties under this Agreement may not be assigned without the prior written
consent of the Sunrise Parties, which consent may be given or withheld in the
sole and absolute discretion of the Sunrise Parties.

Public Disclosure and Confidentiality.

(lxv) Any press release or other written release to the public of information
with respect to the Transactions contemplated by this Agreement, or any

 

36



--------------------------------------------------------------------------------

matters set forth in this Agreement, made by any Party on or as of the Effective
Date will be made only in the form approved in writing by all Parties, which
approval shall not be unreasonably withheld, conditioned or delayed, except to
the extent required by applicable Law; provided, however, that this Section
13(k)(i) shall not prevent any Party from making any (A) disclosures required by
any applicable Law or order or request of a court or other regulatory body,
including to the extent required to effectuate the Transaction, (B) disclosures
or filings required or prudent (in the disclosing Party’s judgment) by such
Party under the Securities and Exchange Commission or other federal or state
securities’ Laws or the rules and regulations of the NYSE or NASDAQ, or the
inclusion of any information in a prospectus, prospectus supplement or other
offering circular or memorandum in connection with public or private capital
raising activities undertaken by any Party or its Affiliates or any quarterly
earnings press release, (C) disclosures to a court or other tribunal made as a
part of any dispute resolution proceeding involving two or more Parties arising
out of this Agreement, or (D) disclosures of any information previously
disclosed in accordance with the provisions of this Section 13(k)(i) or any
information that is or becomes publicly available other than as a result of a
breach of this Section 13(k)(i).

(lxvi) The HCP Parties shall keep all Confidential Information confidential and
not disclose it, or that such Confidential Information has been made available
to them, to any Person; provided, however, that that the HCP Parties may
disclose any of the Confidential Information, or that such Confidential
Information has been made available to them, in connection with a Permitted
Disclosure. The term “Permitted Disclosure” shall mean a disclosure by any of
the HCP Parties (A) with the consent of the Sunrise Parties, (B) as may be
required by any Laws, subject to compliance with the provisions below, by any
subpoena, order or request of any Governmental Authority, and (C) to such of the
HCP Covered Parties who have or are working on or consulted in connection with
the Transactions. The HCP Parties shall inform its other HCP Covered Parties of
the confidential nature of the Confidential Information (and the fact that the
Confidential Information is being provided to them with the understanding that
such HCP Covered Parties will keep the Confidential Information confidential)
and undertake reasonable precautions to safeguard the confidential nature
thereof. The HCP Parties shall be responsible for any breach of this Section
13(k)(ii) by any other HCP Covered Party as if such other HCP Covered Party were
a party hereto. In the event that any HCP Covered Party shall be required by
subpoena, order or request of any Governmental Authority to disclose any
information in contravention of the non-disclosure requirements of this Section
13(k)(ii), the HCP Parties shall, except as prohibited by Law, promptly notify
the Sunrise Parties of such request so that the Sunrise Parties may seek to
limit such disclosure and obtain an appropriate protective order and/or
confidential treatment of such information. The HCP Parties shall cooperate with
the Sunrise Parties in seeking such limit, order and/or confidential treatment,
at no out-of-pocket or expense to the HCP Parties. If any HCP Party is
nonetheless compelled by subpoena, order or request of any Governmental
Authority to disclose any information in contravention of the non-disclosure
requirements of this Section 13(k)(ii), such HCP Party will disclose only that
portion of such information that such HCP Party is legally required to disclose
in the opinion of such HCP Party’s counsel.

 

37



--------------------------------------------------------------------------------

(lxvii) Notwithstanding anything in this Agreement to the contrary, in
connection with the Transactions and any transfer or financing of any ownership
interests in and/or the operations of any of the Transition Facilities or the
Leesburg Facility in connection therewith, the HCP Parties intend to disclose
certain financial and other information to proposed New Operator(s) and/or
lenders or capital or other joint venture partners or such other third parties
to whom the HCP Parties believe such information would facilitate the
Transactions, a transfer or financing of any ownership interests in and/or the
operations of any of the Transition Facilities or the Leesburg Facility
(collectively, the “Disclosure Parties”), including information relating to the
occupancy rates and operating revenues and expenses for such Transition
Facilities or the Leesburg Facility. Accordingly, notwithstanding anything to
the contrary in any of the Facility Documents, the Sunrise Parties hereby
expressly consent to the disclosure of such information to any such Disclosure
Parties; provided, however, the HCP Parties shall obtain customary and
reasonable confidentiality agreements from any such Disclosure Parties prior to
any disclosure of such information; provided, further that the HCP Parties will
not disclose to any such Disclosure Parties any Sunrise Protected Information
(as hereinafter defined). For purposes of this Agreement, “Sunrise Protected
Information” shall mean (A) any confidential or proprietary technology,
information, customer lists (which shall not include lists of residents at the
Facilities), or trade secrets of the Sunrise Parties obtained by any of the HCP
Parties from any of the Sunrise Parties or the Tenants or in connection with an
audit of the books and records of any of Transition Facilities or the Leesburg
Facility, (B) the Sunrise-Related Facility Documents themselves or excerpts
thereof, and (C) the amount of any monetary compensation payable to any of the
Sunrise Parties under any of the Sunrise-Related Facility Documents.

Further Assurances. Subject to the terms and conditions of this Agreement,
whether before, at or following the Closing, each of the Parties shall execute
such further documents and shall take such further actions as may be reasonably
necessary or desirable to accomplish the Transactions at the sole cost of the
requesting Party, unless otherwise provided herein to be without charge to the
requesting Party or at the cost or expense of the responding Party. Without
limiting the foregoing, with respect to each Transition Facility, at the request
of the HCP Parties at any time following the Closing Date, the Sunrise Parties
shall cooperate with the HCP Parties in removing and shall execute such
documents and instruments as are reasonably necessary to remove from title to
any Facility any encumbrance thereto created by any recorded memorandum or
similar document evidencing or otherwise providing notice of any of the
Sunrise-Related Facility Documents; provided, however, the cost or expense of
recording any such documents or instruments shall be borne by the HCP Parties.
Additionally, the Parties shall cooperate with one another, at no out-of-pocket
cost or expense to the Sunrise Parties, to timely provide any notifications to,
and/or obtain any approvals from, all Governmental Authorities as may be
required to consummate the Transactions contemplated by this Agreement and the
other Closing Documents.

Survival; Specific Performance.

(lxviii) The representations and warranties made by each Party in this Agreement
or any other Closing Document executed and delivered by such Party (and the
right of any other Party to indemnification for a breach thereof pursuant to
Section 12

 

38



--------------------------------------------------------------------------------

hereof) shall survive the Closing until the second (2nd) anniversary of the
Closing Date; provided, however, that the representations and warranties
contained in Sections 11(a)(viii) and in Sections 11(b)(vi), (ix) and (x) hereof
(and any substantially similar representations or warranties made by such Party
in any other Closing Document) and the right of any other Party to seek
indemnification for a breach thereof pursuant to Section 12 hereof shall survive
the Closing until the expiration of the applicable period of limitations (giving
effect to any waivers or extensions thereof). All of the other covenants and
agreements of the Parties hereto to be observed or performed, in whole or in
part, after the Closing Date in this Agreement or in any other Closing Document
shall, except as otherwise set forth herein, survive the Closing without
limitation to the extent required to effectuate the relevant post-Closing
performance. The termination of the representations, warranties and
indemnification provided herein shall not affect the rights of the Parties
hereunder or under any other Closing Document in respect of any claim made in
reasonable detail in a writing received by a Party to whom such claim is made
prior to the expiration of the applicable survival period provided herein.

(lxix) Each of the Parties acknowledges and agrees that (i) the terms and
provisions of this Agreement are unique and complex in nature, and (ii) in
addition to any other remedy available at law, or in equity, or both, any Party
hereto may and shall be entitled to seek the remedy of specific performance
against a Party in default or breach of its obligations under this Agreement and
such remedy is fair, equitable and practicable. Nothing contained in this
Section 13(m)(ii) shall amend, modify, reduce, limit, increase or expand the
Mutual Release of Claims or any existing rights, remedies, obligations or
responsibilities of the parties under any of the Facility Documents, except as
the same may be modified or amended by this Agreement or the other Closing
Documents.

No Third-Party Beneficiaries. The provisions of this Agreement and the other
Closing Documents are and will be for the benefit of the Parties hereto and
their permitted successors and assigns only and are not for the benefit of any
other Person unless expressly set forth to the contrary herein or therein; and,
accordingly, no third party shall have the right to enforce the provisions of
this Agreement or any other Closing Document except as set forth herein or
therein.

Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

No Presumption. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

Incorporation of Exhibits and Schedules. The Exhibits and Schedules identified
in this Agreement are incorporated herein by reference and made a part hereof,
but are expressly not included in the term “Agreement” as used herein, except as
otherwise specified.

 

39



--------------------------------------------------------------------------------

Nature of Obligations. The obligations of each of the HCP Parties, on the one
hand, and each of the Sunrise Parties, on the other hand, under this Agreement
shall be joint and several. All of the agreements, covenants, grants,
indemnities and representations and warranties (“Obligations”) of any nature of
each of the HCP Parties (with respect to the Obligations of any HCP Party) and
each of the Sunrise Parties (with respect to the Obligations of any Sunrise
Party) under this Agreement shall be the responsibility of each of the other HCP
Parties (in the case of the HCP Parties’ Obligations) and each of the other
Sunrise Parties (in the case of the Sunrise Parties’ Obligations).

Termination of Audit Extension Letters. Notwithstanding anything to the contrary
in this Agreement or the other Closing Documents, effective as of the Effective
Date the Sunrise Parties, on the one hand, and the HCP Parties, on the other
hand, acknowledge and agree that the Facility-Related Documents listed as
documents numbers 1 through 7, inclusive on Schedule 2 attached hereto (i.e.,
each “Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights”) are hereby terminated and shall have no further force
or effect. In addition, the HCP Parties, on their own behalf and on behalf of
their Affiliates, hereby withdraw that certain “Notice of Exercise of
Contractual Audit Rights” dated August 31, 2009, from William A. Wallace III, of
Milbank, Tweed, Hadley & McCloy LLP, counsel to the HCP Parties and their
Affiliates, and addressed to the Sunrise Parties and the Direct Lease Tenant,
Attn: Julie A. Pangelinan

[Signature pages follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date set forth above.

 

HCP:   HCP, INC., a Maryland corporation   By:  

/s/ Susan M. Tate

  Name:  

Susan M. Tate

  Title:  

Executive Vice President

 

S – 1



--------------------------------------------------------------------------------

LANDLORDS:   HCP CH1 SADDLE RIVER, LLC, a Delaware limited liability company  
HCP SUN1 BEVERLY HILLS CA, LLC, a Delaware limited liability company   HCP SUN1
CRESSKILL NJ, LLC, a Delaware limited liability company   HCP SUN1 EDMONDS WA,
LLC, a Delaware limited liability company   HCP SUN1 LILBURN GA, LLC, a Delaware
limited liability company   HCP SUN1 MADISON NJ, LLC, a Delaware limited
liability company   HCP SUN2 DES PERES MO, LLC, a Delaware limited liability
company   HCP SUN2 RICHMOND HEIGHTS MO, LLC, a Delaware limited liability
company   HCP SUN2 WILMETTE IL, LLC, a Delaware limited liability company   By:
  HCP Partners, LP, a Delaware limited partnership, their sole and managing
member     By:   HCP GP Corp., a Delaware corporation, its general partner      
By:  

/s/ Susan M. Tate

      Name:  

Susan M. Tate

      Title:  

Executive Vice President

 

S – 2



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP CAMARILLO CA, LP, a Delaware limited partnership  
HCP DARTMOUTH MA, LP, a Delaware limited partnership   HCP LAGUNA CREEK CA, LP,
a Delaware limited partnership   HCP TOWSON MD, LP, a Delaware limited
partnership   By:   HCP MA1 GP, LLC, a Delaware limited liability company, their
general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

 

S – 3



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP MA2 ARKANSAS, LP, a Delaware limited partnership  
HCP MA2 CALIFORNIA, LP, a Delaware limited partnership   HCP MA2 ILLINOIS, LP, a
Delaware limited partnership   HCP MA2 MASSACHUSETTS, LP, a Delaware limited
partnership   HCP MA2 OHIO, LP, a Delaware limited partnership   HCP MA2
OKLAHOMA, LP, a Delaware limited partnership   HCP MA2 UTAH, LP, a Delaware
limited partnership   By:   HCP MA2 GP Holding, LLC, a Delaware limited
liability company, their general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP PARTNERS, LP, a Delaware limited partnership   By:   HCP GP Corp., a
Delaware corporation, its general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

 

S – 4



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP MA3 CALIFORNIA, LP, a Delaware limited partnership
  HCP MA3 GEORGIA, LP, a Delaware limited partnership   HCP MA3 KENTUCKY, LP, a
Delaware limited partnership   HCP MA3 OKLAHOMA, LP, a Delaware limited
partnership   HCP MA3 SOUTH CAROLINA, LP, a Delaware limited partnership   HCP
MA3 WASHINGTON, LP, a Delaware limited partnership   By:   HCP MA3 A Pack GP,
LLC, a Delaware limited liability company, their general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 CLEVELAND OH, LP, a Delaware limited partnership   By:   HCP MA4 GP
Cleveland OH, LLC, a Delaware limited liability company, its general partner    
By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

 

S – 5



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP MA4 COLUMBIA MD, LP, a Delaware limited partnership
  By:   HCP MA4 GP Columbia MD, LLC, a Delaware limited liability company, its
general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 DAYTON OH, LP, a Delaware limited partnership   By:   HCP MA4 GP
Dayton OH, LLC, a Delaware limited liability company, its general partner    
By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 DUNWOODY GA, LP, a Delaware limited partnership   By:   HCP MA4 GP
Dunwoody GA, LLC, a Delaware limited liability company, its general partner    
By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 FLORHAM PARK NJ, LP, a Delaware limited partnership   By:   HCP MA4 GP
Florham Park NJ, LLC, a Delaware limited liability company, its general partner
    By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

 

S – 6



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP MA4 GREENSBORO NC, LP, a Delaware limited
partnership   By:   HCP MA4 GP Greensboro NC, LLC, a Delaware limited liability
company, its general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 KANSAS CITY KS, LP, a Delaware limited partnership   By:   HCP MA4 GP
Kansas City KS, LLC, a Delaware limited liability company, its general partner  
  By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 NORTHVILLE MI, LP, a Delaware limited partnership   By:   HCP MA4 GP
Northville MI, LLC, a Delaware limited liability company, its general partner  
  By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 OMAHA NE, LP, a Delaware limited partnership   By:   HCP MA4 GP Omaha
NE, LLC, a Delaware limited liability company, its general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

 

S – 7



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP MA4 ROCKVILLE MD, LP, a Delaware limited
partnership   By:   HCP MA4 GP Rockville MD, LLC, a Delaware limited liability
company, its general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 ST. CHARLES IL, LP, a Delaware limited partnership   By:   HCP MA4 GP
St. Charles IL, LLC, a Delaware limited liability company, its general partner  
  By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 WEST ORANGE NJ, LP, a Delaware limited partnership   By:   HCP MA4 GP
West Orange NJ, LLC, a Delaware limited liability company, its general partner  
  By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP MA4 WHEATON IL, LP, a Delaware limited partnership   By:   HCP MA4 GP
Wheaton IL, LLC, a Delaware limited liability company, its general partner    
By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

 

S – 8



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP MA4 TAMPA FL, LP, a Delaware limited partnership  
By:   HCP MA4 GP Florida Holding, LLC, a Delaware limited liability company, its
general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP ST1 COLORADO, LP, a Delaware limited partnership   By:   HCP ST1 Colorado
GP, LLC, a Delaware limited liability company, its general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

  HCP SUN1, LP, a Delaware limited partnership   By:   HCP Sun1 GP, LLC, a
Delaware limited liability company, its general partner     By:  

/s/ Susan M. Tate

    Name:  

Susan M. Tate

    Title:  

Executive Vice President

 

S – 9



--------------------------------------------------------------------------------

SUNRISE:   SUNRISE SENIOR LIVING, INC., a Delaware corporation   By:  

/s/ Julie Pangelinan

  Name:  

Julie A. Pangelinan

  Title:  

Chief Financial Officer

OPERATORS:   SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation   By:
 

/s/ Julie Pangelinan

  Name:  

Julie A. Pangelinan

  Title:  

Vice President and Treasurer

  SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation   By:  

/s/ Julie Pangelinan

  Name:  

Julie A. Pangelinan

  Title:  

Vice President and Treasurer

 

S – 10



--------------------------------------------------------------------------------

SCHEDULE A

Use of Proceeds

 

$15,000,000

   Bank of America, N.A.    New York, NY    ABA # 026009593    For Credit to
Acct # 136-621-225-0600    Attn: Credit Services    Ref: Sunrise Senior Living

$5,000,000

   Bank Name:    Chevy Chase Bank       A division of Capital One, N.A.      
Bethesda, MD 20814    ABA # :    255-071-981    Account Name:    Commercial Loan
Servicing    Account Number:    GL 10002129 Department #38396    Amount:   
$5,000,000   

Re customer name

and acct #:

   Sunrise Connecticut, Loan # 21283    ATTN:    Kerry King

$20,000,000

   Name:    Wells Fargo Bank, NA    ABA No.:    121000248    Account Name:   
Wires in Process    Account #:    0115450720    Address:    608 2nd Ave S, FL 11
      Minneapolis, MN 55402-1916    OBI/BBI:    Sunrise Monterey/Pasadena &
Pleasanton    Obli:    105706 & 105093    Attn:    John Haider

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE 1

List of Portfolios, Facilities, Landlords, Tenants, Operators, Leases, and
Management Agreements

 

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

1.   SADDLE RIVER  

1231 Saddle River – Brighton Gardens of Saddle River

  HCP CH1 Saddle River, LLC, a Delaware limited liability company (f/k/a CNL
Retirement CH1 Saddle River, LP) (“HCP CH1 Saddle River”)   One Pack Management
Corp., a Delaware corporation (“One Pack Management Corp.”)  

Sunrise Senior Living Services, Inc., a Delaware corporation (f/k/a Marriott
Senior Living Services, Inc.)

(“Sunrise Senior Living Services, Inc.”)

  Lease Agreement dated March 31, 2003, between HCP CH1 Saddle River and One
Pack Management Corp.   Operating Agreement dated March 31, 2003, between One
Pack Management Corp. and Sunrise Senior Living Services, Inc.   Amended and
Restated Owner Agreement dated May 5, 2003, effective March 31, 2003, among HCP
CH1 Saddle River, One Pack Management Corp. and Sunrise Senior Living Services,
Inc. 2.   MA1   1149 Camarillo – Brighton Gardens of Camarillo   HCP Camarillo
CA, LP, a Delaware limited partnership (f/k/a CNL Retirement Camarillo CA, LP)
(“HCP Camarillo”)   HRA Management Corporation, a Delaware corporation (“HRA
Management Corporation”)   Sunrise Senior Living Management, Inc.   Amended and
Restated Lease Agreement dated November 1, 2005, between HCP Camarillo and HRA
Management Corporation   Amended and Restated Management Agreement dated
November 1, 2005, between Sunrise Senior Living Management, Inc. and HRA
Management Corporation   Second Amended and Restated Owner Agreement dated
November 1, 2005, among HCP Camarillo, HRA Management Corporation and Sunrise
Senior Living Management, Inc.

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

3.   MA1   1151 Dartmouth – Sunrise of Dartmouth   HCP Dartmouth MA, LP, a
Delaware limited partnership (f/k/a CNL Retirement Dartmouth MA, LP) (“HCP
Dartmouth”)   HRA Management Corporation   Sunrise Senior Living Management,
Inc.   Amended and Restated Lease Agreement dated November 1, 2005, between HCP
Dartmouth and HRA Management Corporation   Amended and Restated Management
Agreement dated November 1, 2005, between Sunrise Senior Living Management, Inc.
and HRA Management Corporation   Second Amended and Restated Owner Agreement
dated November 1, 2005, among HCP Dartmouth, HRA Management Corporation and
Sunrise Senior Living Management, Inc. 4.   MA1   1152 Elk Grove – Sunrise at
Laguna Creek   HCP Laguna Creek CA, LP, a Delaware limited partnership (f/k/a
CNL Retirement Laguna Creek CA, LP) (“HCP Laguna Creek”)   HRA Management
Corporation   Sunrise Senior Living Management, Inc.   Amended and Restated
Lease Agreement dated November 1, 2005, between HCP Laguna Creek and HRA
Management Corporation   Amended and Restated Management Agreement dated
November 1, 2005, between Sunrise Senior Living Management, Inc. and HRA
Management Corporation   Second Amended and Restated Owner Agreement dated
November 1, 2005, among HCP Laguna Creek, HRA Management Corporation and Sunrise
Senior Living Management, Inc. 5.   MA1   1153 Baltimore – Brighton Gardens of
Towson   HCP Towson MD, LP, a Delaware limited partnership (f/k/a CNL Retirement
Towson MD, LP) (“HCP Towson”)   HRA Management Corporation   Sunrise Senior
Living Management, Inc.   Amended and Restated Lease Agreement dated November 1,
2005, between HCP Towson and HRA Management Corporation   Amended and Restated
Management Agreement dated November 1, 2005, between Sunrise Senior Living
Management, Inc. and HRA Management Corporation   Second Amended and Restated
Owner Agreement dated November 1, 2005, among HCP Towson, HRA Management
Corporation and Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 2



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

6.   MA2   1154 Little Rock – Pleasant Hills   HCP MA2 Arkansas, LP, a Delaware
limited partnership (f/k/a CNL Retirement MA2 Arkansas, LP) (“HCP MA2 Arkansas”)
  Eight Pack Management Corp., a Delaware corporation (“Eight Pack Management
Corp.”)   Sunrise Senior Living Services, Inc.   Lease Agreement dated
December 20, 2002, between HCP MA2 Arkansas and Eight Pack Management Corp., as
amended by (i) that certain First Amendment to Lease Agreement (“First Amendment
to Lease Agreement (MA2 Group One and Orland Park)”) dated February 27, 2003,
effective December 20, 2002, among HCP Partners, HCP MA2 Arkansas, HCP MA2
California, HCP MA2 Illinois, HCP MA2 Massachusetts, HCP MA2 Ohio, HCP MA2
Oklahoma and Eight Pack Management Corp., and (ii) that certain Second Amendment
to Lease Agreement (“Second Amendment to Lease Agreement (MA2 Group One)”) dated
March 28, 2003, among HCP MA2 Arkansas, HCP MA2 California, HCP MA2 Illinois,
HCP MA2 Massachusetts, HCP MA2 Ohio, HCP MA2 Oklahoma and Eight Pack Management
Corp.   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by that
certain First Amendment to Operating Agreement (“First Amendment to Operating
Agreement (MA2 Group One)”) dated March 28, 2003, between Sunrise Senior Living
Services, Inc. and Eight Pack Management Corp.   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA2
Arkansas, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 3



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

7.   MA2   1155 Yorba Linda – Brighton Gardens of Yorba Linda   HCP MA2
California, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2
California, LP) (“HCP MA2 California”)   Eight Pack Management Corp.   Sunrise
Senior Living Services, Inc.   Lease Agreement dated March 28, 2003, between HCP
MA2 California and Eight Pack Management Corp., as amended by that certain First
Amendment to Lease Agreements (“First Amendment to Lease Agreements (MA2 Group
Two)”) dated March 28, 2003, among Eight Pack Management Corp., HCP MA2
California and HCP MA2 Utah   Operating Agreement dated March 28, 2003, between
Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., as amended
by that certain First Amendment to Operating Agreements (“First Amendment to
Operating Agreements (MA2 Group Two)”) dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc.   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA2
California, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.
8.   MA2   1156 Hemet – Sunrise of Hemet   HCP MA2 California   Eight Pack
Management Corp.   Sunrise Senior Living Services, Inc.   Lease Agreement dated
December 20, 2002, between HCP MA2 California and Eight Pack Management Corp.,
as amended by the First Amendment to Lease Agreement (MA2 Group One and Orland
Park) and the Second Amendment to Lease Agreement (MA2 Group One)   Operating
Agreement dated December 20, 2002, between Eight Pack Management Corp. and
Sunrise Senior Living Services, Inc., as amended by the First Amendment to
Operating Agreement (MA2 Group One)   Amended and Restated Owner Agreement dated
January 20, 2004, effective December 20, 2002, among HCP MA2 California, Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 4



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

9.   MA2   1157 Hoffman Estates – Brighton Gardens of Hoffman Estates   HCP MA2
Illinois, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2 Illinois,
LP) (“HCP MA2 Illinois”)   Eight Pack Management Corp.   Sunrise Senior Living
Services, Inc.   Lease Agreement dated December 20, 2002, between HCP MA2
Illinois and Eight Pack Management Corp., as amended by the First Amendment to
Lease Agreement (MA2 Group One and Orland Park) and the Second Amendment to
Lease Agreement (MA2 Group One)   Operating Agreement dated December 20, 2002,
between Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Operating Agreement (MA2 Group One)   Amended
and Restated Owner Agreement dated January 20, 2004, effective December 20,
2002, among HCP MA2 Illinois, Eight Pack Management Corp. and Sunrise Senior
Living Services, Inc. 10.   MA2   1158 Plymouth – Sunrise of Plymouth   HCP MA2
Massachusetts, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2
Massachusetts, LP) (“HCP MA2 Massachusetts”)   Eight Pack Management Corp.  
Sunrise Senior Living Services, Inc.   Lease Agreement dated December 20, 2002,
between HCP MA2 Massachusetts and Eight Pack Management Corp., as amended by the
First Amendment to Lease Agreement (MA2 Group One and Orland Park) and the
Second Amendment to Lease Agreement (MA2 Group One)   Operating Agreement dated
December 20, 2002, between Eight Pack Management Corp. and Sunrise Senior Living
Services, Inc., as amended by the First Amendment to Operating Agreement (MA2
Group One)   Amended and Restated Owner Agreement dated January 20, 2004,
effective December 20, 2002, among HCP MA2 Massachusetts, Eight Pack Management
Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 5



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

11.   MA2   1159 Willoughby – Sunrise of Willoughby   HCP MA2 Ohio, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA2 Ohio, LP) (“HCP MA2
Ohio”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.  
Lease Agreement dated December 20, 2002, between HCP MA2 Ohio and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park) and the Second Amendment to Lease Agreement (MA2
Group One)   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreement (MA2 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective December 20, 2002, among HCP
MA2 Ohio, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.
12.   MA2   1160 Tulsa – Brighton Gardens of Tulsa   HCP MA2 Oklahoma, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA2 Oklahoma, LP) (“HCP MA2
Oklahoma”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement dated December 20, 2002, between HCP MA2 Oklahoma and Eight
Pack Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park) and the Second Amendment to Lease Agreement (MA2
Group One)   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreement (MA2 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective December 20, 2002, among HCP
MA2 Oklahoma, Eight Pack Management Corp. and Sunrise Senior Living Services,
Inc. 13.   MA2   1161 Salt Lake City – Brighton Gardens of Salt Lake City   HCP
MA2 Utah, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2 Utah, LP)
(“HCP MA2 Utah”)   Eight Pack Management Corp.   Sunrise Senior Living Services,
Inc.   Lease Agreement dated March 28, 2003, between HCP MA2 Utah and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA2
Group Two)   Operating Agreement dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA2 Group Two)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA2
Utah, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 6



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

14.   MA2   1162 Orland Park – Brighton Gardens of Orland Park   HCP Partners,
LP, a Delaware limited partnership (f/k/a CNL Retirement Partners, LP) (“HCP
Partners”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement dated December 20, 2002, between HCP Partners and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park)   Operating Agreement dated December 20, 2002,
between Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.  
Owner Agreement dated December 20, 2002, among HCP Partners, Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc. 15.   MA3   1165
Northridge – Brighton Gardens of Northridge  

HCP MA3 California, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
California, LP)

(“HCP MA3 California”)

  Eleven Pack Management Corp., a Delaware corporation (“Eleven Pack Management
Corp.”)   Sunrise Senior Living Services, Inc.   Lease Agreement dated Mach 28,
2003, between HCP MA3 California and Eleven Pack Management Corp., as amended by
that certain First Amendment to Lease Agreements (“First Amendment to Lease
Agreements (MA3 Group One)”) dated March 28, 2003, among HCP MA3 California, HCP
MA3 Kentucky, HCP MA3 South Carolina and Eleven Pack Management Corp.  
Operating Agreement dated March 28, 2003, between Eleven Pack Management Corp.
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Operating Agreements (“First Amendment to Operating Agreements (MA3
Group One)”) dated March 28, 2003, between Eleven Pack Management Corp. and
Sunrise Senior Living Services, Inc.   Amended and Restated Owner Agreement
dated January 20, 2004, effective March 28, 2003, among HCP MA3 California,
Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc. 16.   MA3
  1166 Rancho Mirage – Brighton Gardens of Rancho Mirage   HCP MA3 California  
Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated Mach 28, 2003, between HCP MA3 California and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
California, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc.

 

Schedule 1 – Page 7



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

17.   MA3   1167 Santa Rosa – Brighton Gardens of Santa Rosa   HCP MA3
California   Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement, dated December 20, 2002, between HCP MA3 California and
Eleven Pack Management Corp., as amended by (i) that certain First Amendment to
Lease Agreement (“First Amendment to Lease Agreement (MA3 Group Two)”) dated
February 27, 2003, effective December 20, 2002, among HCP MA3 California, HCP
MA3 Georgia, HCP MA3 Oklahoma, HCP MA3 Washington and Eleven Pack Management
Corp., and (ii) that certain Second Amendment to Lease Agreement (“Second
Amendment to Lease Agreement (MA3 Group Two)”) dated March 28, 2003, among HCP
MA3 California, HCP MA3 Georgia, HCP MA3 Oklahoma, HCP MA3 Washington and Eleven
Pack Management Corp.   Operating Agreement dated December 20, 2002, between
Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc., as
amended by that certain First Amendment to Operating Agreement (“First Amendment
to Operating Agreement (MA3 Group Two)”) dated March 28, 2003, among Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc.   Amended and Restated
Owner Agreement dated January 20, 2004, effective December 20, 2002, among HCP
MA3 California, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc.

 

Schedule 1 – Page 8



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

18.   MA3   1168 Palm Springs – Sunrise of Palm Springs   HCP MA3 California  
Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 California and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
California, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc. 19.   MA3   1169 Atlanta – Brighton Gardens of Vinings  

HCP MA3 Georgia, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Georgia, LP)

(“HCP MA3 Georgia”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Georgia and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two)   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA3
Georgia, Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.
20.   MA3   1170 Edgewood – Brighton Gardens of Edgewood  

HCP MA3 Kentucky, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Kentucky, LP)

(“HCP MA3 Kentucky”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 Kentucky and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
Kentucky, Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 9



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

21.   MA3   1171 Oklahoma City – Brighton Gardens of Oklahoma City  

HCP MA3 Oklahoma, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Oklahoma, LP)

(“HCP MA3 Oklahoma”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Oklahoma and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two)   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA3
Oklahoma, Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.
22.   MA3   1172 Greenville – Brighton Gardens of Greenville  

HCP MA3 South Carolina, LP, a Delaware limited partnership (f/k/a CNL Retirement
MA3 South Carolina, LP)

(“HCP MA3 South Carolina”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 South Carolina and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
South Carolina, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc. 23.   MA3   1173 Bellevue – Brighton Gardens of Bellevue  

HCP MA3 Washington, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Washington, LP)

(“HCP MA3 Washington”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Washington and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two)   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA3
Washington, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc.

 

Schedule 1 – Page 10



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

24.   MA3   174 Lynnwood – Sunrise of Lynnwood   HCP MA3 Washington   Eleven
Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease Agreement,
dated December 20, 2002, between HCP MA3 Washington and Eleven Pack Management
Corp., as amended by the First Amendment to Lease Agreement (MA3 Group Two) and
the Second Amendment to Lease Agreement (MA3 Group Two)   Operating Agreement
dated December 20, 2002, between Eleven Pack Management Corp. and Sunrise Senior
Living Services, Inc., as amended by the First Amendment to Operating Agreement
(MA3 Group Two)   Amended and Restated Owner Agreement dated January 20, 2004,
effective December 20, 2002, among HCP MA3 Washington, Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc. 25.   MA3   1175 Snohomish –
Sunrise of Snohomish   HCP MA3 Washington   Eleven Pack Management Corp.  
Sunrise Senior Living Services, Inc.   Lease Agreement, dated December 20, 2002,
between HCP MA3 California and Eleven Pack Management Corp., as amended by the
First Amendment to Lease Agreement (MA3 Group Two) and the Second Amendment to
Lease Agreement (MA3 Group Two)   Operating Agreement dated December 20, 2002,
between Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.,
as amended by the First Amendment to Operating Agreement (MA3 Group Two)  
Amended and Restated Owner Agreement dated January 20, 2004, effective December
20, 2002, among HCP MA3 Washington, Eleven Pack Management Corp. and Sunrise
Senior Living Services, Inc.

 

Schedule 1 – Page 11



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

26.   MA4   1176 Westlake – Brighton Gardens of Westlake   HCP MA4 Cleveland OH,
LP, a Delaware limited partnership (f/k/a CNL Retirement MA4 Cleveland OH, LP)
(“HCP MA4 Cleveland”)   Solomon Holdings I - The Triangle, L.L.C., a Georgia
limited liability company (“Solomon Holdings I – The Triangle, LLC”)   Sunrise
Senior Living Services, Inc.   Amended and Restated Lease Agreement dated
August 29, 2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4
Cleveland, as amended by that certain First Amendment to Amended and Restated
Lease Agreements (the “First Amendment to Leases (MA4)”) dated January 1, 2006,
between HCP MA4 Cleveland, HCP MA4 Columbia, HCP MA4 Dayton, HCP MA4 Dunwoody,
HCP MA4 Florham Park, HCP MA4 Greensboro, HCP MA4 Kansas City, HCP MA4
Northville, HCP MA4 Omaha, HCP MA4 Rockville, HCP MA4 St. Charles, HCP MA4
Tampa, HCP MA4 West Orange, and HCP MA4 Wheaton (collectively, “MA4 Landlord”)
and Solomon Holdings I – The Triangle, LLC.   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Cleveland and Sunrise Senior Living Services, Inc., as amended by that certain
First Amendment to Amended and Restated Owner Agreements (the “First Amendment
to Owner Agreements (MA4)”) dated January 1, 2006, among MA4 Landlord, Solomon
Holdings I – The Triangle, LLC, and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 12



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

27.   MA4   1177 Columbia – Brighton Gardens of Columbia   HCP MA4 Columbia MD,
LP, a Delaware limited partnership (f/k/a CNL Retirement MA4 Columbia MD, LP)
(“HCP MA4 Columbia”)   Solomon Holdings I – The Triangle, LLC   Sunrise Senior
Living Services, Inc.   Amended and Restated Lease Agreement dated August 29,
2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4 Columbia, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Columbia and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 28.   MA4   1178 Dayton – Brighton Gardens
of Washington Township   HCP MA4 Dayton OH, LP, a Delaware limited partnership
(f/k/a CNL Retirement MA4 Dayton OH, LP) (“HCP MA4 Dayton”)   Solomon Holdings I
– The Triangle, LLC   Sunrise Senior Living Services, Inc.   Amended and
Restated Lease Agreement dated August 29, 2003, between Solomon Holdings I – The
Triangle, LLC and HCP MA4 Dayton, as amended by the First Amendment to Leases
(MA4)   Amended and Restated Operating Agreement dated August 29, 2003, between
Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living Services, Inc.,
as amended by that certain First Amendment to Amended and Restated Operating
Agreement dated January 1, 2006, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc.   Amended and Restated Owner Agreement
dated February 13, 2004, effective August 29, 2003, among Solomon Holdings I –
The Triangle, LLC, HCP MA4 Dayton and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 13



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

29.   MA4   1179 Dunwoody – Brighton Gardens of Dunwoody   HCP MA4 Dunwoody GA,
LP, a Delaware limited partnership (f/k/a CNL Retirement MA4 Dunwoody GA, LP)
(“HCP MA4 Dunwoody”)   Solomon Holdings I – The Triangle, LLC   Sunrise Senior
Living Services, Inc.   Amended and Restated Lease Agreement dated August 29,
2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4 Dunwoody, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Dunwoody and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 30.   MA4   1180 Florham Park – Brighton
Gardens of Florham Park   HCP MA4 Florham Park NJ, LP, a Delaware limited
partnership (f/k/a CNL Retirement MA4 Florham Park NJ, LP) (“HCP MA4 Florham
Park”)   Solomon Holdings I – The Triangle, LLC   Sunrise Senior Living
Services, Inc.   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Florham Park, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Florham Park and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 14



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

31.   MA4   1181 Greensboro – Brighton Gardens of Greensboro   HCP MA4
Greensboro NC, LP, a Delaware limited partnership (f/k/a CNL Retirement MA4
Greensboro NC, LP) (“HCP MA4 Greensboro”)   Solomon Holdings I – The Triangle,
LLC   Sunrise Senior Living Services, Inc.   Amended and Restated Lease
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and HCP MA4 Greensboro, as amended by the First Amendment to Leases (MA4)  
Amended and Restated Operating Agreement dated August 29, 2003, between Solomon
Holdings I – The Triangle, LLC and Sunrise Senior Living Services, Inc., as
amended by that certain First Amendment to Amended and Restated Operating
Agreement dated January 1, 2006, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc.   Amended and Restated Owner Agreement
dated February 13, 2004, effective August 29, 2003, among Solomon Holdings I –
The Triangle, LLC, HCP MA4 Greensboro and Sunrise Senior Living Services, Inc.,
as amended by the First Amendment to Owner Agreements (MA4) 32.   MA4   1182
Prairie Village – Brighton Gardens of Prairie Village   HCP MA4 Kansas City KS,
LP, a Delaware limited partnership (f/k/a CNL Retirement MA4 Kansas City KS, LP)
(“HCP MA4 Kansas City”)   Solomon Holdings I – The Triangle, LLC   Sunrise
Senior Living Services, Inc.   Amended and Restated Lease Agreement dated August
29, 2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4 Kansas
City, as amended by the First Amendment to Leases (MA4)   Amended and Restated
Operating Agreement dated August 29, 2003, between Solomon Holdings I – The
Triangle, LLC and Sunrise Senior Living Services, Inc., as amended by that
certain First Amendment to Amended and Restated Operating Agreement dated
January 1, 2006, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc.   Amended and Restated Owner Agreement dated
February 13, 2004, effective August 29, 2003, among Solomon Holdings I – The
Triangle, LLC, HCP MA4 Kansas City and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 15



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

33.   MA4   1183 Plymouth – Brighton Gardens of Northville   HCP MA4 Northville
MI, LP, a Delaware limited partnership (f/k/a CNL Retirement MA4 Northville MI,
LP) (“HCP MA4 Northville”)   Solomon Holdings I – The Triangle, LLC   Sunrise
Senior Living Services, Inc.   Amended and Restated Lease Agreement dated
August 29, 2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4
Northville, as amended by the First Amendment to Leases (MA4)   Amended and
Restated Operating Agreement dated August 29, 2003, between Solomon Holdings I –
The Triangle, LLC and Sunrise Senior Living Services, Inc., as amended by that
certain First Amendment to Amended and Restated Operating Agreement dated
January 1, 2006, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc.   Amended and Restated Owner Agreement dated
February 13, 2004, effective August 29, 2003, among Solomon Holdings I – The
Triangle, LLC, HCP MA4 Northville and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Owner Agreements (MA4) 34.   MA4   1184 Omaha
– Brighton Gardens of Omaha   HCP MA4 Omaha NE, LP, a Delaware limited
partnership (f/k/a CNL Retirement MA4 Omaha NE, LP) (“HCP MA4 Omaha”)   Solomon
Holdings I – The Triangle, LLC   Sunrise Senior Living Services, Inc.   Amended
and Restated Lease Agreement dated August 29, 2003, between Solomon Holdings I –
The Triangle, LLC and HCP MA4 Omaha, as amended by the First Amendment to Leases
(MA4)   Amended and Restated Operating Agreement dated August 29, 2003, between
Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living Services, Inc.,
as amended by that certain First Amendment to Amended and Restated Operating
Agreement dated January 1, 2006, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc.   Amended and Restated Owner Agreement
dated February 13, 2004, effective August 29, 2003, among Solomon Holdings I –
The Triangle, LLC, HCP MA4 Omaha and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 16



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

35.   MA4   1185 North Bethesda – Brighton Gardens of Tuckerman Lane   HCP MA4
Rockville MD, LP, a Delaware limited partnership (f/k/a CNL Retirement MA4
Rockville MD, LP) (“HCP MA4 Rockville”)   Solomon Holdings I – The Triangle, LLC
  Sunrise Senior Living Services, Inc.   Amended and Restated Lease Agreement
dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC and HCP
MA4 Rockville, as amended by the First Amendment to Leases (MA4)   Amended and
Restated Operating Agreement dated August 29, 2003, between Solomon Holdings I –
The Triangle, LLC and Sunrise Senior Living Services, Inc., as amended by that
certain First Amendment to Amended and Restated Operating Agreement dated
January 1, 2006, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc.   Amended and Restated Owner Agreement dated
February 13, 2004, effective August 29, 2003, among Solomon Holdings I – The
Triangle, LLC, HCP MA4 Rockville and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Owner Agreements (MA4) 36.   MA4   1186 St.
Charles – Brighton Gardens of St. Charles   HCP MA4 St. Charles IL, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA4 St. Charles IL, LP) (“HCP
MA4 St. Charles”)   Solomon Holdings I – The Triangle, LLC   Sunrise Senior
Living Services, Inc.   Amended and Restated Lease Agreement dated August 29,
2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4 St. Charles, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
St. Charles and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 17



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

37.   MA4   1187 Tampa – Brighton Gardens of Tampa   HCP MA4 Tampa FL, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA4 Tampa FL, LP) (“HCP MA4
Tampa”)   Solomon Holdings I – The Triangle, LLC   Sunrise Senior Living
Services, Inc.   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Tampa, as amended by
the First Amendment to Leases (MA4)   Amended and Restated Operating Agreement
dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC and
Sunrise Senior Living Services, Inc., as amended by that certain First Amendment
to Amended and Restated Operating Agreement dated January 1, 2006, between
Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living Services, Inc.
  Amended and Restated Owner Agreement dated February 13, 2004, effective
August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4 Tampa and
Sunrise Senior Living Services, Inc., as amended by the First Amendment to Owner
Agreements (MA4) 38.   MA4   1188 West Orange – Brighton Gardens of West Orange
  HCP MA4 West Orange NJ, LP, a Delaware limited partnership (f/k/a CNL
Retirement MA4 West Orange, LP) (“HCP MA4 West Orange”)   Solomon Holdings I –
The Triangle, LLC   Sunrise Senior Living Services, Inc.   Amended and Restated
Lease Agreement dated August 29, 2003, between Solomon Holdings I – The
Triangle, LLC and HCP MA4 West Orange, as amended by the First Amendment to
Leases (MA4)   Amended and Restated Operating Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc., as amended by that certain First Amendment to Amended and
Restated Operating Agreement dated January 1, 2006, between Solomon Holdings I –
The Triangle, LLC and Sunrise Senior Living Services, Inc.   Amended and
Restated Owner Agreement dated February 13, 2004, effective August 29, 2003,
among Solomon Holdings I – The Triangle, LLC, HCP MA4 West Orange and Sunrise
Senior Living Services, Inc., as amended by the First Amendment to Owner
Agreements (MA4)

 

Schedule 1 – Page 18



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

39.   MA4   1189 Wheaton – Brighton Gardens of Wheaton   HCP MA4 Wheaton IL, LP,
a Delaware limited partnership (f/k/a CNL Retirement MA4 Wheaton IL, LP) (“HCP
MA4 Wheaton”)   Solomon Holdings I – The Triangle, LLC   Sunrise Senior Living
Services, Inc.   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Wheaton, as amended
by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Wheaton and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 40.   SUMMIT   1232 Colorado Springs –
Brighton Gardens of Colorado Springs   HCP ST1 Colorado, LP, a Delaware limited
partnership (f/k/a CNL Retirement ST1 Colorado, LP) (“HCP ST1 Colorado”)  
Senior Living of Colorado Springs, LLC, a Colorado limited liability company
(“Senior Living of Colorado Springs, LLC”)   Sunrise Senior Living Services,
Inc.   Lease Agreement dated March 27, 2003, between HCP ST1 Colorado and Senior
Living of Colorado Springs, LLC   Operating Agreement dated March 27, 2003,
between Senior Living of Colorado Springs, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated January 20, 2004,
effective March 27, 2003, among HCP ST1 Colorado, Senior Living of Colorado
Springs, LLC and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 19



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

41.   SUMMIT  

1233 Denver –

Brighton Gardens of Denver

  HCP ST1 Colorado   Senior Living of Denver, LLC, a Colorado limited liability
company (“Senior Living of Denver, LLC”)   Sunrise Senior Living Services, Inc.
  Lease Agreement dated March 27, 2003, between HCP ST1 Colorado and Senior
Living of Denver, LLC   Operating Agreement dated March 27, 2003, between Senior
Living of Denver, LLC and Sunrise Senior Living Services, Inc.   Amended and
Restated Owner Agreement dated January 20, 2004, effective March 27, 2003, among
HCP ST1 Colorado, Senior Living of Denver, LLC and Sunrise Senior Living
Services, Inc. 42.   SUMMIT   1234 Lakewood – Brighton Gardens of Lakewood   HCP
ST1 Colorado   Senior Living of Lakewood, LLC, a Colorado limited liability
company (“Senior Living of Lakewood, LLC”)   Sunrise Senior Living Services,
Inc.   Lease Agreement dated March 27, 2003, between HCP ST1 Colorado and Senior
Living of Lakewood, LLC   Operating Agreement dated March 27, 2003, between
Senior Living of Lakewood, LLC and Sunrise Senior Living Services, Inc.  
Amended and Restated Owner Agreement dated January 20, 2004, effective March 27,
2003, among HCP ST1 Colorado, Senior Living of Lakewood, LLC and Sunrise Senior
Living Services, Inc.

 

Schedule 1 – Page 20



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

43.   SUN1   1238 Beverly Hills – Sunrise of Beverly Hills   HCP Sun1 Beverly
Hills CA, LLC, a Delaware limited liability company (f/k/a CNL Retirement Sun1
Beverly Hills CA, LP) (“HCP Sun1 Beverly Hills”)   Twenty Pack Management Corp.,
a Delaware corporation (“Twenty Pack Management, Corp.”)   Sunrise Senior Living
Management, Inc.   Lease Agreement dated September 30, 2003, between HCP Sun1
Beverly Hills and Twenty Pack Management Corp., as amended by that certain First
Amendment to Leases (the “First Amendment to Leases (Sun1)”) dated April 1,
2007, between HCP Sun1 Beverly Hills, HCP Sun1 Cresskill, HCP Sun1 Edmonds, HCP
Sun1 Lilburn, HCP Sun1 Madison and Twenty Pack Management Corp.   Pre-Opening
Services and Management Agreement dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., as amended by that
certain First Amendment to Pre-Opening Services and Management Agreement dated
April 14, 2005, effective January 1, 2005, between Twenty Pack Management Corp.
and Sunrise Senior Living Management, Inc.   Amended and Restated Owner
Agreement dated May 5, 2004, effective September 30, 2003, among HCP Sun1
Beverly Hills, Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc.

 

Schedule 1 – Page 21



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

44.   SUN1   1239 Cresskill – Sunrise of Cresskill   HCP Sun1 Cresskill NJ, LLC,
a Delaware limited liability company (f/k/a CNL Retirement Sun1 Cresskill NJ,
LP) (“HCP Sun1 Cresskill”)   Twenty Pack Management Corp., as successor by
assignment to Sunrise Development, Inc., a Virginia corporation   Sunrise Senior
Living Management, Inc.   Lease Agreement dated September 30, 2003, between HCP
Sun1 Cresskill and Twenty Pack Management Corp. (as successor-by-assignment to
Sunrise Development, Inc. pursuant to the Assignment and Assumption of Lease
dated April 16, 2004), as amended by the First Amendment to Leases (Sun1)  
Pre-Opening Services and Management Agreement dated September 30, 2003, between
Twenty Pack Management Corp. (as successor-by-assignment to Sunrise Development,
Inc. pursuant to the Assignment and Assumption of Pre-Opening Services and
Management Agreement dated April 16, 2004) and Sunrise Senior Living Management,
Inc., as amended by that certain First Amendment to Pre-Opening Services and
Management Agreement dated April 14, 2005, effective January 1, 2005, between
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc.  
Amended and Restated Owner Agreement dated January 27, 2004, effective
September 30, 2003, among HCP Sun1 Cresskill, Twenty Pack Management Corp. and
Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 22



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

45.   SUN1   1240 Edmonds – Sunrise of Edmonds   HCP Sun1 Edmonds WA, LLC, a
Delaware limited liability company (f/k/a CNL Retirement Sun1 Edmonds WA, LP)
(“HCP Sun1 Edmonds”)   Twenty Pack Management Corp.   Sunrise Senior Living
Management, Inc.   Lease Agreement dated September 30, 2003, between HCP Sun1
Edmonds and Twenty Pack Management Corp., as amended by the First Amendment to
Leases (Sun1)   Pre-Opening Services and Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Pre-Opening Services and Management Agreement dated April 14, 2005, effective
January 1, 2005, between Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc.   Amended and Restated Owner Agreement dated May 5, 2004,
effective September 30, 2003, among HCP Sun1 Edmonds, Twenty Pack Management
Corp. and Sunrise Senior Living Management, Inc. 46.   SUN1   1241 Lilburn –
Sunrise at Five Forks   HCP Sun1 Lilburn GA, LLC, a Delaware limited liability
company (f/k/a CNL Retirement Sun1 Lilburn GA, LP) (“HCP Sun1 Lilburn”)   Twenty
Pack Management Corp., as successor by assignment to Sunrise Five Forks Assisted
Living, L.L.C., a Georgia limited liability company   Sunrise Senior Living
Management, Inc.   Lease Agreement dated September 30, 2003, between HCP Sun1
Lilburn and Twenty Pack Management Corp., as amended by the First Amendment to
Leases (Sun1)   Pre-Opening Services and Management Agreement dated September
30, 2003, between Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc., as amended by that certain First Amendment to Pre-Opening
Services and Management Agreement dated April 14, 2005, effective January 1,
2005, between Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.   Amended and Restated Owner Agreement dated May 5, 2004, effective
September 30, 2003, among HCP Sun1 Lilburn, Twenty Pack Management Corp. and
Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 23



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

47.   SUN1   1242 Madison – Sunrise of Madison   HCP Sun1 Madison NJ, LLC, a
Delaware limited liability company (f/k/a CNL Retirement Sun1 Madison NJ, LP)
(“HCP Sun1 Madison”)   Twenty Pack Management Corp., as successor by assignment
to Sunrise Madison Senior Living, L.L.C., a New Jersey limited liability company
  Sunrise Senior Living Management, Inc.   Lease Agreement dated September 30,
2003, between HCP Sun1 Madison and Twenty Pack Management Corp. (as
successor-by-assignment to Sunrise Madison Senior Living, L.L.C. pursuant to the
Assignment and Assumption of Lease dated April 16, 2004), as amended by the
First Amendment to Leases (Sun1)   Pre-Opening Services and Management Agreement
dated September 30, 2003, between Twenty Pack Management Corp. (as
successor-by-assignment to Sunrise Madison Senior Living, L.L.C. pursuant to the
Assignment and Assumption of Pre-Opening Services and Management Agreement dated
April 16, 2004) and Sunrise Senior Living Management, Inc., as amended by that
certain First Amendment to Pre-Opening Services and Management Agreement dated
April 14, 2005, effective January 1, 2005, between Twenty Pack Management Corp.
and Sunrise Senior Living Management, Inc.   Amended and Restated Owner
Agreement dated May 5, 2004, effective September 30, 2003, among HCP Sun1
Madison, Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 24



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

48.   SUN1   1244 Arlington – Sunrise of Arlington   HCP Sun1, LP, a Delaware
limited partnership (f/k/a CNL Retirement Sun1, LP) (“HCP Sun1”)   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 49.   SUN1   1245 Bluemont Park – Sunrise at Bluemont Park   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 25



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

50.   SUN1   1246 Sterling – Sunrise at Countryside   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 51.   SUN1   1247 Falls Church – Sunrise of Falls Church   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 26



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

52.   SUN1   1248 Farmington Hills – Sunrise at North Farmington Hills   HCP
Sun1   Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.  
Lease Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack
Management Corp., as amended by that certain First Amendment to Lease dated
April 1, 2007, between HCP Sun1 and Twenty Pack Management Corp.   Management
Agreement dated September 30, 2003, between Twenty Pack Management Corp. and
Sunrise Senior Living Management, Inc., as amended by that certain First
Amendment to Management dated April 14, 2005, effective January 1, 2005, between
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc.  
Amended and Restated Owner Agreement dated May 5, 2004, effective September 30,
2003, among HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. 53.   SUN1   1249 Frederick – Sunrise of Frederick   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 27



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

54.   SUN1   1250 Leesburg – Sunrise of Leesburg   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 55.   SUN1   1251 Mercer Island – Sunrise of Mercer Island   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 28



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

56.   SUN1   1252 Brooklyn – Sunrise at Mill Basin   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 57.   SUN1   1253 Poland – Sunrise of Poland   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated September
30, 2003, between Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc., as amended by that certain First Amendment to Management dated
April 14, 2005, effective January 1, 2005, between Twenty Pack Management Corp.
and Sunrise Senior Living Management, Inc.   Amended and Restated Owner
Agreement dated May 5, 2004, effective September 30, 2003, among HCP Sun1,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 29



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

58.   SUN1   1254 Raleigh – Sunrise of Raleigh   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 59.   SUN1   1256 Sheepshead Bay – Sunrise at Sheepshead Bay   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 30



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

60.   SUN2   1237 Wilmette – Sunrise of Wilmette   HCP Sun2 Wilmette IL, LLC, a
Delaware limited liability company (f/k/a CNL Retirement Sun2 Wilmette IL, LP)
(“HCP Sun2 Wilmette”)   Sun2 Management Corp., a Delaware corporation (“Sun2
Management Corp.”)   Sunrise Senior Living Management, Inc.   Lease Agreement
dated March 31, 2004, between HCP Sun2 Wilmette and Sun2 Management Corp., as
amended by that certain First Amendment to Leases (the “First Amendment to
Leases (Sun2)”) dated April 1, 2007, between HCP Sun2 Des Peres, HCP Sun 2
Richmond Heights, HCP Sun2 Wilmette and Sun2 Management Corp.   Pre-Opening
Services and Management Agreement dated March 31, 2004, between Sun2 Management
Corp. and Sunrise Senior Living Management, Inc.   Tenant Agreement dated
March 31, 2004, among HCP Sun2 Wilmette, Sun2 Management Corp. and Sunrise
Senior Living Management, Inc. 61.   SUN2   1235 Des Peres – Sunrise of Des
Peres   HCP Sun2 Des Peres MO, LLC, a Delaware limited liability company (f/k/a
CNL Retirement Sun2 Des Peres MO, LP) (“HCP Sun2 Des Peres”)   Sun2 Management
Corp., as successor by assignment to Legacy Healthcare Management, LLC, a
Missouri limited liability company   Sunrise Senior Living Management, Inc.  
Lease Agreement dated March 31, 2004, between HCP Sun2 Des Peres and Sun2
Management Corp., as amended by the First Amendment to Leases (Sun2)  
Pre-Opening Services and Management Agreement dated March 31, 2004, between Sun2
Management Corp. and Sunrise Senior Living Management, Inc.   Tenant Agreement
dated March 31, 2004, among HCP Sun2 Des Peres, Sun2 Management Corp. and
Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 31



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

62.   SUN2   1236 Richmond Heights – Sunrise on Clayton   HCP Sun2 Richmond
Heights MO, LLC, a Delaware limited liability company (f/k/a CNL Retirement Sun2
Richmond Heights MO, LP) (“HCP Sun2 Richmond Heights”)   Sun2 Management Corp.,
as successor by assignment to Clayton Road Assisted Living, L.L.C., a Missouri
limited liability company   Sunrise Senior Living Management, Inc.   Lease
Agreement dated March 31, 2004, between HCP Sun2 Richmond Heights and Sun2
Management Corp., as amended by the First Amendment to Leases (Sun2)  
Pre-Opening Services and Management Agreement dated March 31, 2004, between Sun2
Management Corp. and Sunrise Senior Living Management, Inc.   Tenant Agreement
dated March 31, 2004, among HCP Sun2 Richmond Heights, Sun2 Management Corp. and
Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 32



--------------------------------------------------------------------------------

SCHEDULE 2

List of Other Facility Documents for each Portfolio and Facility

Facility-Related Documents Relating to all Portfolios

 

1. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc.

 

2. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs, dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc.

 

3. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc.

 

4. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc.

 

5. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated October 1, 2007, from HCP to Sunrise Senior
Living Management, Inc.

 

6. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated March 7, 2008, from HCP to Sunrise Senior Living
Management, Inc.

 

7. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated August 26, 2008, from HCP to Sunrise Senior
Living Management, Inc.

Facility-Related Documents Relating to the Saddle River Portfolio

 

8. Memorandum of Operation Agreement dated December 14, 1998, between Circle
Housing Limited Partnership and Sunrise Senior Living Services, Inc., recorded
on December 17, 1998

Facility-Related Documents Relating to the MA1 Portfolio

 

9. Amended and Restated Pooling Agreement dated November 1, 2005, among Sunrise
Senior Living Management, Inc., HCP Camarillo, HCP Clayton, HCP Laguna Creek,
HCP Dartmouth, HCP Towson and HRA Management Corporation, with respect to all of
the Facilities in the MA1 Portfolio

 

10. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Camarillo
- Brighton Gardens of Camarillo

 

11. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Dartmouth
- Sunrise of Dartmouth

 

Schedule 2 – Page 1



--------------------------------------------------------------------------------

12. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Elk Grove
- Sunrise at Laguna Creek

 

13. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Baltimore
- Brighton Gardens of Towson

 

14. Memorandum of Lease dated May 16, 2002, between HCP Camarillo and HRA
Management Corporation, with respect to Camarillo - Brighton Gardens of
Camarillo

 

15. Memorandum of Lease dated May 16, 2002, between HCP Dartmouth and HRA
Management Corporation, with respect to Dartmouth - Sunrise of Dartmouth

 

16. Memorandum of Lease dated May 16, 2002, between HCP Laguna Creek and HRA
Management Corporation, with respect to Elk Grove - Sunrise at Laguna Creek

 

17. Memorandum of Lease dated May 16, 2002, between HCP Towson and HRA
Management Corporation, with respect to Baltimore - Brighton Gardens of Towson

 

18. Transition Period Sublease dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Camarillo
- Brighton Gardens of Camarillo

 

19. Transition Period Sublease dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Elk Grove
- Sunrise at Laguna Creek

 

20.

Letter Agreement dated December 27, 2002, between Ocean Acquisition 2, LLC, as
successor-by-merger to CNL Retirement Corp., and Sunrise Assisted Living, Inc.,
with respect to all of the Facilities in the MA1, MA2, MA3 and PC1 Portfolios
and the Direct Leased Facilities (“Letter Agreement dated December 27, 20021”)

 

21. Letter dated April 22, 2004, from Ocean Acquisition 2, LLC, as
successor-by-merger to CNL Retirement Corp., to Sunrise Senior Living, Inc.,
outlining changes to the FF&E Reserve funding requirements for 2004

 

22. Letter Agreement dated April 15, 2005, among Sunrise Senior Living Services,
Inc., Sunrise Senior Living Management, Inc., Twenty Two Pack Management Corp.
and Five Pack Management Corp., to the extent the same relates to the Facilities
in the MA1 Portfolio

 

1

To the extent the Letter Agreement dated December 27, 2002, is still in effect
(i) any termination thereof with respect to any Transition Facility or
applicable Portfolio upon an applicable Management Agreement Termination Date
shall not result in termination of such agreement with respect to any other
Transition Facility or applicable Portfolio until the applicable Management
Termination Date occurs with respect thereto, and (ii) no such termination of
such agreement with respect any or all of the Transition Facilities will result
in a termination of such agreement with respect to the Direct Leased Facilities
or the facilities within the group of properties commonly referred to as “Prime
Care 1.”

 

Schedule 2 – Page 2



--------------------------------------------------------------------------------

Facility-Related Documents Relating to the MA2 Portfolio

 

23. Pooling Agreement dated December 20, 2002, among Sunrise Senior Living
Services, Inc., Eight Pack Management Corp., HCP Partners, HCP MA2 Arkansas, HCP
MA2 California, HCP MA2 Illinois, HCP MA2 Massachusetts, HCP MA2 Ohio and HCP
MA2 Oklahoma, as amended by that certain First Amendment to Pooling Agreement
dated March 28, 2003, among Sunrise Senior Living Services, Inc., Eight Pack
Management Corp., HCP Partners, HCP MA2 Arkansas, HCP MA2 California, HCP MA2
Illinois, HCP MA2 Massachusetts, HCP MA2 Ohio, HCP MA2 Oklahoma and HCP MA2
Utah, with respect to all of the Facilities in the MA2 Portfolio

 

24. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Little Rock-Pleasant Hills

 

25. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Hemet-Sunrise of Hemet

 

26. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Hoffman Estates-Brighton Gardens of Hoffman Estates

 

27. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Plymouth-Sunrise of Plymouth

 

28. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Willoughby-Sunrise of Willoughby

 

29. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Tulsa-Brighton Gardens of Tulsa

 

30. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Orland Park-Brighton Gardens of Orland Park

 

31. Memorandum of Operating Agreement dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Salt
Lake City-Brighton Gardens of Salt Lake City

 

32. Memorandum of Operating Agreement dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Yorba
Linda-Brighton Gardens of Yorba Linda

 

Schedule 2 – Page 3



--------------------------------------------------------------------------------

33. Memorandum of Lease dated December 20, 2002, between HCP MA2 Arkansas and
Eight Pack Management Corp., with respect to Little Rock-Pleasant Hills

 

34. Memorandum of Lease dated December 20, 2002, between HCP MA2 California and
Eight Pack Management Corp., with respect to Hemet-Sunrise of Hemet

 

35. Memorandum of Lease dated December 20, 2002, between HCP MA2 Illinois and
Eight Pack Management Corp., with respect to Hoffman Estates-Brighton Gardens of
Hoffman Estates

 

36. Memorandum of Lease dated December 20, 2002, between HCP MA2 Massachusetts
and Eight Pack Management Corp., with respect to Plymouth-Sunrise of Plymouth

 

37. Memorandum of Lease dated December 20, 2002, between HCP MA2 Ohio and Eight
Pack Management Corp., with respect to Willoughby-Sunrise of Willoughby

 

38. Memorandum of Lease dated December 20, 2002, between HCP MA2 Oklahoma and
Eight Pack Management Corp., with respect to Tulsa-Brighton Gardens of Tulsa

 

39. Memorandum of Lease dated December 20, 2002, between HCP MA2 Illinois and
Eight Pack Management Corp., with respect to Orland Park-Brighton Gardens of
Orland Park

 

40. Corrective Memorandum of Lease dated March 28, 2003, between HCP Partners
and Eight Pack Management Corp., with respect to Orland Park-Brighton Gardens of
Orland Park

 

41. Memorandum of Lease dated March 28, 2003, between HCP MA2 Utah and Eight
Pack Management Corp., with respect to Salt Lake City-Brighton Gardens of Salt
Lake City

 

42. Memorandum of Lease dated March 28, 2003, between HCP MA2 California and
Eight Pack Management Corp., with respect to Yorba Linda-Brighton Gardens of
Yorba Linda

 

43. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Hemet-Sunrise of
Hemet

 

44. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Hoffman Estates-Brighton Gardens of Hoffman Estates

 

45. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Little Rock-Pleasant Hills

 

46. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Plymouth-Sunrise
of Plymouth

 

47. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Tulsa-Brighton Gardens of Tulsa

 

Schedule 2 – Page 4



--------------------------------------------------------------------------------

48. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Willoughby-Sunrise
of Willoughby

 

49. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Orland Park-Brighton Gardens of Orland Park

 

50. Transition Period Sublease dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Salt
Lake City-Brighton Gardens of Salt Lake City

 

51. Transition Period Sublease dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Yorba
Linda-Brighton Gardens of Yorba Linda

 

52. Limited Rent Guaranty dated December 20, 2002, between Sunrise Senior Living
Services, Inc., and HCP Partners, with respect to Orland Park-Brighton Gardens
of Orland Park

 

53. Guaranty Agreement dated December 20, 2002, by HCP Partners for the benefit
of Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Little Rock-Pleasant Hills, Hemet-Sunrise of Hemet, Hoffman
Estates-Brighton Gardens of Hoffman Estates, Plymouth-Sunrise of Plymouth,
Willoughby-Sunrise of Willoughby and Tulsa-Brighton Gardens of Tulsa

 

54. Guaranty Agreement dated March 28, 2003, by HCP Partners for the benefit of
Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Yorba Linda-Brighton Gardens of Yorba Linda and Salt Lake
City-Brighton Gardens of Salt Lake City

 

55. Letter Agreement dated December 27, 2002

 

56. Letter Agreement dated February 27, 2003 among Sunrise Senior Living
Services, Inc., Eight Pack Management Corp. and Eleven Pack Management Corp.
regarding the opening dates for all of the Facilities in the MA2 Portfolio and
the MA3 Portfolio and the Direct Leased Facilities (the “MA2 and MA3 Start Date
Letter Agreement”)

Facility-Related Documents Relating to the MA3 Portfolio

 

57. Pooling Agreement dated December 20, 2002, among Sunrise Senior Living
Services, Inc., Eleven Pack Management Corp., HCP MA3 California, HCP MA3
Georgia, HCP MA3 Oklahoma, and HCP MA3 Washington, as amended by that certain
First Amendment to Pooling Agreement dated March 28, 2003, among Sunrise Senior
Living Services, Inc., Eleven Pack Management Corp., HCP MA3 California, HCP MA3
Georgia, HCP MA3 Oklahoma, HCP MA3 Washington, HCP MA3 Kentucky and HCP MA3
South Carolina, with respect to all of the Facilities in the MA3 Portfolio

 

58. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Atlanta-Brighton Gardens of Vinings

 

Schedule 2 – Page 5



--------------------------------------------------------------------------------

59. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Bellevue-Brighton Gardens of Bellevue

 

60. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Lynnwood-Sunrise of Lynnwood

 

61. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Oklahoma City-Brighton Gardens of Oklahoma City

 

62. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Santa Rosa-Brighton Gardens of Santa Rosa

 

63. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Snohomish-Sunrise of Snohomish

 

64. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Northridge-Brighton Gardens of Northridge

 

65. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Rancho Mirage-Brighton Gardens of Rancho Mirage

 

66. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Palm
Springs-Sunrise of Palm Springs

 

67. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Edgewood-Brighton Gardens of Edgewood

 

68. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Greenville-Brighton Gardens of Greenville

 

69. Memorandum of Lease dated December 20, 2002, between HCP MA3 Georgia and
Eleven Pack Management Corp., with respect to Atlanta-Brighton Gardens of
Vinings

 

70. Memorandum of Lease dated December 20, 2002, between HCP MA3 Washington and
Eleven Pack Management Corp., with respect to Bellevue-Brighton Gardens of
Bellevue

 

71. Memorandum of Lease dated December 20, 2002, between HCP MA3 Washington and
Eleven Pack Management Corp., with respect to Lynnwood-Sunrise of Lynnwood

 

Schedule 2 – Page 6



--------------------------------------------------------------------------------

72. Memorandum of Lease dated December 20, 2002, between HCP MA3 Oklahoma and
Eleven Pack Management Corp., with respect to Oklahoma City-Brighton Gardens of
Oklahoma City

 

73. Memorandum of Lease dated December 20, 2002, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Santa Rosa-Brighton Gardens of
Santa Rosa

 

74. Memorandum of Lease dated December 20, 2002, between HCP MA3 Washington and
Eleven Pack Management Corp., with respect to Snohomish-Sunrise of Snohomish

 

75. Memorandum of Lease dated March 28, 2003, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Northridge-Brighton Gardens of
Northridge

 

76. Memorandum of Lease dated March 28, 2003, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Rancho Mirage-Brighton Gardens of
Rancho Mirage

 

77. Memorandum of Lease dated March 28, 2003, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Palm Springs-Sunrise of Palm
Springs

 

78. Memorandum of Lease dated March 28, 2003, between HCP MA3 Kentucky and
Eleven Pack Management Corp., with respect to Edgewood-Brighton Gardens of
Edgewood

 

79. Memorandum of Lease dated March 28, 2003, between HCP MA3 South Carolina and
Eleven Pack Management Corp., with respect to Greenville-Brighton Gardens of
Greenville

 

80. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Atlanta-Brighton Gardens of Vinings

 

81. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Bellevue-Brighton Gardens of Bellevue

 

82. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Rock Lynnwood/Snohomish Partners, LP, with respect to
Lynnwood-Sunrise of Lynnwood

 

83. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Oklahoma City-Brighton Gardens of Oklahoma City

 

84. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Santa
Rosa-Brighton Gardens of Santa Rosa

 

Schedule 2 – Page 7



--------------------------------------------------------------------------------

85. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Rock Lynnwood/Snohomish Partners, LP, with respect to
Snohomish-Sunrise of Snohomish

 

86. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Northridge-Brighton Gardens of Northridge

 

87. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Rancho Mirage-Brighton Gardens of Rancho Mirage

 

88. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Palm
Springs-Sunrise of Palm Springs

 

89. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Edgewood-Brighton Gardens of Edgewood

 

90. Letter Agreement dated March 27, 2003, among Sunrise Senior Living Services,
Inc., Eleven Pack Management Corp. and HCP MA3 South Carolina, with respect to
Greenville-Brighton Gardens of Greenville

 

91. Guaranty Agreement dated December 20, 2002, by HCP Partners for the benefit
of Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Atlanta-Brighton Gardens of Vinings, Bellevue-Brighton Gardens of
Bellevue, Lynnwood-Sunrise of Lynnwood, Oklahoma City-Brighton Gardens of
Oklahoma City, Santa Rosa-Brighton Gardens of Santa Rosa and Snohomish-Sunrise
of Snohomish

 

92. Guaranty Agreement dated March 28, 2003, by HCP Partners for the benefit of
Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Northridge-Brighton Gardens of Northridge, Rancho Mirage-Brighton
Gardens of Rancho Mirage, Palm Springs-Sunrise of Palm Springs,
Edgewood-Brighton Gardens of Edgewood and Greenville-Brighton Gardens of
Greenville

 

93. Letter Agreement dated December 27, 2002

 

94. MA2 and MA3 Start Date Letter Agreement dated February 27, 2003

Facility-Related Documents Relating to the MA4 Portfolio

 

95. Omnibus Transaction Agreement dated January 1, 2006, among Sunrise Senior
Living Services, Inc., Solomon Holdings I – The Triangle, LLC, HCP MA4
Cleveland, HCP MA4 Columbia, HCP MA4 Dayton, HCP MA4 Dunwoody, HCP MA4 Florham
Park, HCP MA4 Greensboro, HCP MA4 Kansas City, HCP MA4 Northville, HCP MA4
Omaha, HCP MA4 Rockville, HCP MA4 St. Charles, HCP MA4 Tampa, HCP MA4 West
Orange and HCP MA4 Wheaton, with respect to all of the Facilities in the MA4
Portfolio

 

Schedule 2 – Page 8



--------------------------------------------------------------------------------

96. Deposit Account Agreement, dated as of August 29, 2003, among WEC 99C-1,
LLC, a Delaware limited liability company, WEC 99C-2, LLC, a Delaware limited
liability company, WEC 99C-3, LLC, a Delaware limited liability company, WEC
99C-4, LLC, a Delaware limited liability company, WEC 99C-5, LLC, a Delaware
limited liability company, WEC 99C-6, LLC, a Delaware limited liability company,
WEC 99C-7, LLC, a Delaware limited liability company, WEC 99C-8, LLC, a Delaware
limited liability company, WEC 99C-9, LLC, a Delaware limited liability company,
WEC 99C-10, LLC, a Delaware limited liability company, WEC 99C-11, LLC, a
Delaware limited liability company, WEC 99C-12, LLC, a Delaware limited
liability company, WEC 99C-13, LLC, a Delaware limited liability company, WEC
99C-14, LLC, a Delaware limited liability company, HCP MA4 Cleveland, HCP MA4
Columbia, HCP MA4 Dayton, HCP MA4 Dunwoody, HCP MA4 Florham Park, HCP MA4
Greensboro, HCP MA4 Kansas City, HCP MA4 Northville, HCP MA4 Omaha, HCP MA4
Rockville, HCP MA4 St. Charles, HCP MA4 Tampa, HCP MA4 West Orange and HCP MA4
Wheaton, Solomon Holdings I – The Triangle, LLC, and Sunrise Senior Living
Services, Inc., with respect to all of the Facilities in the MA4 Portfolio

 

97. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-6 LLC, a Delaware limited liability company and HCP MA4 Columbia, with
respect to Columbia-Brighton Gardens of Columbia

 

98. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-12 LLC, a Delaware limited liability company, and HCP MA4 Dayton, with
respect to Dayton-Brighton Gardens of Washington Township

 

99. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-1 LLC, a Delaware limited liability company, and HCP MA4 Dunwoody, with
respect to Dunwoody-Brighton Gardens of Dunwoody

 

100. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-9 LLC, a Delaware limited liability company, and HCP MA4 Florham Park,
with respect to Florham Park-Brighton Gardens of Florham Park

 

101. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-8 LLC, a Delaware limited liability company, and HCP MA4 Greensboro,
with respect to Greensboro-Brighton Gardens of Greensboro

 

102. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99-7 LLC, a Delaware limited liability company, and HCP MA4 Northville, with
respect to Plymouth-Brighton Gardens of Northville

 

Schedule 2 – Page 9



--------------------------------------------------------------------------------

103. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-13 LLC, a Delaware limited liability company, and HCP MA4 Omaha, with
respect to Omaha-Brighton Gardens of Omaha

 

104. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-4 LLC, a Delaware limited liability company, and HCP MA4 Kansas City,
with respect to Prairie Village-Brighton Gardens of Prairie Village

 

105. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-5 LLC, a Delaware limited liability company, and HCP MA4 Rockville, with
respect to North Bethesda-Brighton Gardens of Tuckerman Lane

 

106. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-2 LLC, a Delaware limited liability company, and HCP MA4 St. Charles,
with respect to St. Charles-Brighton Gardens of St. Charles

 

107. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-14 LLC, a Delaware limited liability company, and HCP MA4 Tampa, with
respect to Tampa-Brighton Gardens of Tampa

 

108. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-10 LLC, a Delaware limited liability company, and HCP MA4 West Orange,
with respect to West Orange-Brighton Gardens of West Orange

 

109. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-11 LLC, a Delaware limited liability company, and HCP MA4 Cleveland,
with respect to Westlake-Brighton Gardens of Westlake.

 

110. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC,
WEC 99C-3 LLC, a Delaware limited liability company, and HCP MA4 Wheaton, with
respect to Wheaton-Brighton Gardens of Wheaton.

 

111. Amended and Restated Pooling Agreement dated August 29, 2003, between
Solomon Holdings I – The Triangle, LLC, Sunrise Senior Living Services, Inc.,
and Sunrise Senior Living Services, Inc., as amended by that First Amendment to
Amended and Restated Pooling Agreement, dated January 1, 2006, with respect to
all of the Facilities in the MA4 Portfolio

 

Schedule 2 – Page 10



--------------------------------------------------------------------------------

112. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Dayton and Solomon Holdings I – The Triangle, LLC, with respect to
Dayton-Brighton Gardens of Washington Township

 

113. Short Form of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Dunwoody and Solomon Holdings I – The Triangle, LLC, with respect to
Dunwoody-Brighton Gardens of Dunwoody

 

114. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Florham Park and Solomon Holdings I – The Triangle, LLC, with respect to
Florham Park-Brighton Gardens of Florham Park

 

115. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Greensboro and Solomon and Holdings I – The Triangle, LLC, with respect to
Greensboro-Brighton Gardens of Greensboro

 

116. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Northville and Solomon Holdings I – The Triangle, LLC, with respect to
Plymouth-Brighton Gardens of Northville

 

117. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Omaha and Solomon Holdings I – The Triangle, LLC, with respect to
Omaha-Brighton Gardens of Omaha

 

118. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Kansas City and Solomon Holdings I – The Triangle, LLC, with respect to
Prairie Village-Brighton Gardens of Prairie Village

 

119. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 St. Charles and Solomon Holdings I – The Triangle, LLC, with respect to St.
Charles-Brighton Gardens of St. Charles

 

120. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Tampa and Solomon Holdings I – The Triangle, LLC, with respect to
Tampa-Brighton Gardens of Tampa

 

121. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 West Orange and Solomon Holdings I – The Triangle, LLC, with respect to West
Orange-Brighton Gardens of West Orange

 

122. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Cleveland and Solomon Holdings I – The Triangle, LLC, with respect to
Westlake-Brighton Gardens of Westlake

 

123. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Wheaton and Solomon Holdings I – The Triangle, LLC, with respect to
Wheaton-Brighton Gardens of Wheaton

 

Schedule 2 – Page 11



--------------------------------------------------------------------------------

124. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002 LLC, a Delaware limited liability company (“Marriott
Acquisition 2002”), the other Marriott parties identified on the signature page
thereto, and Senior Care Associates LLC, an Indiana limited liability company
(“Senior Care”), with respect to Columbia-Brighton Gardens of Columbia

 

125. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Dayton-Brighton Gardens of Washington
Township

 

126. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Dunwoody-Brighton Gardens of Dunwoody

 

127. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Florham Park-Brighton Gardens of
Florham Park

 

128. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Greensboro-Brighton Gardens of
Greensboro

 

129. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Prairie Village-Brighton Gardens of
Prairie Village

 

130. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Plymouth-Brighton Gardens of Northville

 

131. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Omaha-Brighton Gardens of Omaha

 

132. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to North Bethesda-Brighton Gardens of
Tuckerman Lane

 

133. Transition Period Sublease dated April 28, 2000, between Senior Care and
Sunrise Senior Living Services, Inc., with respect to Tampa-Brighton Gardens of
Tampa

 

134. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to West Orange-Brighton Gardens of West
Orange

 

135. Transition Period Sublease dated June 26, 2003, between Marriott
Acquisition 2002, the other Marriott parties identified on the signature page
thereto and Senior Care, with respect to Westlake-Brighton Gardens of Westlake

 

Schedule 2 – Page 12



--------------------------------------------------------------------------------

136. Guaranty Agreement dated August 29, 2003, by Ocean Acquisition 1, Inc., as
successor-by-merger to CNL Retirement Properties, Inc., for the benefit of
Solomon Holdings I – The Triangle, LLC and Sunrise Senior Services Living, Inc.,
with respect to all of the Facilities in the MA4 Portfolio

Facility-Related Documents Relating to the Summit Portfolio

 

137. Pooling Agreement dated March 27, 2003, among Sunrise Senior Living
Services, Inc., Senior Living of Lakewood, LLC, Senior Living of Denver, LLC,
Senior Living of Colorado Springs, LLC and HCP ST1 Colorado, with respect to all
of the Facilities in the Summit Portfolio

 

138. Memorandum of Operating Agreement dated March 27, 2003, between Senior
Living of Colorado Springs, LLC and Sunrise Senior Living Services, Inc., with
respect to Colorado Springs-Brighton Gardens of Colorado Springs

 

139. Memorandum of Operating Agreement dated March 27, 2003, between Senior
Living of Denver, LLC and Sunrise Senior Living Services, Inc., with respect to
Denver-Brighton Gardens of Denver

 

140. Memorandum of Operating Agreement dated March 27, 2003, between Senior
Living of Lakewood, LLC and Sunrise Senior Living Services, Inc., with respect
to Lakewood-Brighton Gardens of Lakewood

 

141. Memorandum of Lease Agreement dated March 27, 2003, between Senior Living
of Colorado Springs, LLC and HCP ST1 Colorado, with respect to Colorado
Springs-Brighton Gardens of Colorado Springs

 

142. Memorandum of Lease Agreement dated March 27, 2003, between Senior Living
of Denver, LLC and HCP ST1 Colorado, with respect to Denver-Brighton Gardens of
Denver

 

143. Memorandum of Lease Agreement dated March 27, 2003, between Senior Living
of Lakewood, LLC and HCP ST1 Colorado, with respect to Lakewood-Brighton Gardens
of Lakewood

Facility-Related Documents Relating to the Sun1 Portfolio

 

144. Master Agreement dated September 30, 2003, among Sunrise Development, Inc.,
Sunrise Senior Living Management, Inc., Twenty Pack Management Corp., Sunrise
Five Forks Assisted Living, L.L.C., as predecessor-in-interest to Twenty Pack
Management Corp., Sunrise Madison Senior Living, L.L.C., , as
predecessor-in-interest to Twenty Pack Management Corp., Sunrise Development,
Inc., as predecessor-in-interest to Twenty Pack Management Corp., HCP Sunl, HCP
Sunl Beverly Hills, HCP Sunl Cresskill, HCP Sun1 Edmonds, HCP Sunl Lilburn and
HCP Sunl Madison and Sunrise Senior Living, Inc., as amended by that certain
First Amendment to Master Agreement dated April 14, 2005, effective January 1,
2005, with respect to all of the Facilities in the Sun1 Portfolio

 

Schedule 2 – Page 13



--------------------------------------------------------------------------------

145. Letter Agreement dated April 14, 2005, among Sunrise Senior Living
Management, Inc., Sunrise Senior Living, Inc., Ocean Acquisition 1, Inc., as
successor-by-merger to CNL Retirement Properties, Inc., HCP Sun1, HCP Sunl
Beverly Hills, HCP Sunl Cresskill, HCP Sunl Edmonds, HCP Sunl Lilburn and HCP
Sunl Madison, with respect to all of the Facilities in the Sun1 Portfolio

 

146. Letter Agreement dated April 14, 2005, among Sunrise Senior Living
Management, Inc., Sunrise Senior Living, Inc., Twenty Pack Management Corp. and
Sunrise Five Forks Assisted Living, L.L.C., with respect to all of the
Facilities in the Sun1 Portfolio

 

147. Leasehold Pooling Agreement dated September 30, 2003, among Twenty Pack
Management Corp., Sunrise Development, Inc., as predecessor-in-interest to
Twenty Pack Management Corp., Sunrise Five Forks Assisted Living, as
predecessor-in-interest to Twenty Pack Management Corp., Sunrise Madison Senior
Living, L.L.C. , as predecessor-in-interest to Twenty Pack Management Corp., HCP
Sunl, HCP Sunl Beverly Hills, HCP Sunl Cresskill, HCP Sunl Edmonds, HCP Sunl
Lilburn and HCP Sunl Madison, with respect to all of the Facilities in the Sun1
Portfolio

 

148. Pooling Agreement dated September 30, 2003, among Sunrise Senior Living
Management, Inc., Twenty Pack Management Corp., Sunrise Five Forks Assisted
Living, L.L.C., as predecessor-in-interest to Twenty Pack Management Corp.,
Sunrise Madison Senior Living, L.L.C., as predecessor-in-interest to Twenty Pack
Management Corp., Sunrise Development, Inc., as predecessor-in-interest to
Twenty Pack Management Corp., HCP Sunl, HCP Sunl Beverly Hills, HCP Sunl
Cresskill, HCP Sunl Edmonds, HCP Sunl Lilburn, and HCP Sunl Madison, as amended
by that certain First Amendment to Pooling Agreement dated April 14, 2005,
effective January 1, 2005, among Sunrise Senior Living Management, Inc., Twenty
Pack Management Corp., Sunrise Five Forks Assisted Living, L.L.C., as
predecessor-in-interest to Twenty Pack Management Corp., HCP Sunl, HCP Sunl
Beverly Hills, HCP Sunl Cresskill, HCP Sunl Edmonds, HCP Sunl Lilburn, and HCP
Sunl Madison, with respect to all of the Facilities in the Sun1 Portfolio

 

149. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Arlington-Sunrise of Arlington

 

150. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Bluemont Park-Sunrise at Bluemont Park

 

151. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Sterling-Sunrise at Countryside

 

152. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Falls Church-Sunrise of Falls Church

 

Schedule 2 – Page 14



--------------------------------------------------------------------------------

153. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Farmington Hills Assisted Living, LLC, a Michigan
limited liability company, with respect to Farmington Hills-Sunrise at North
Farmington Hills

 

154. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Assisted Living Limited Partnership, a Virginia
limited partnership, with respect to Frederick-Sunrise of Frederick

 

155. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Assisted Living Limited Partnership, a Virginia
limited partnership, with respect to Leesburg-Sunrise of Leesburg

 

156. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Assisted Living Limited Partnership, a Virginia
limited partnership, with respect to Mercer Island-Sunrise of Mercer Island

 

157. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Poland Assisted Living, LLC, an Ohio limited
liability company, with respect to Poland-Sunrise of Poland

 

158. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise of Raleigh, LLC, a North Carolina limited liability
company, with respect to Raleigh-Sunrise of Raleigh

 

159. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Beverly Hills, with respect to Beverly
Hills-Sunrise of Beverly Hills

 

160. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Cresskill, with respect to Cresskill-Sunrise of
Cresskill

 

161. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Edmonds, with respect to Edmonds-Sunrise of
Edmonds

 

162. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Lilburn, with respect to Lilburn-Sunrise at Five
Forks

 

163. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Madison, with respect to Madison-Sunrise of
Madison

 

164. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Arlington-Sunrise of Arlington

 

165. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Bluemont Park-Sunrise at Bluemont Park

 

Schedule 2 – Page 15



--------------------------------------------------------------------------------

166. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Sterling-Sunrise at Countryside

 

167. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Falls Church-Sunrise of Falls Church

 

168. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Farmington Hills-Sunrise at North Farmington Hills

 

169. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Frederick-Sunrise of Frederick

 

170. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Leesburg-Sunrise of Leesburg

 

171. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Mercer Island-Sunrise of Mercer Island

 

172. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Brooklyn-Sunrise at Mill Basin

 

173. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Poland-Sunrise of Poland

 

174. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Raleigh-Sunrise of Raleigh

 

175. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Sheepshead Bay-Sunrise at Sheepshead Bay

 

176. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. and Sunrise Senior Living Management Inc., with
respect to Arlington-Sunrise of Arlington, Bluemont Park-Sunrise at Bluemont
Park, Sterling-Sunrise at Countryside, Falls Church-Sunrise of Falls Church,
Farmington Hills-Sunrise at North Farmington Hills, Frederick-Sunrise of
Frederick, Mercer Island-Sunrise of Mercer Island, Brooklyn-Sunrise at Mill
Basin, Poland-Sunrise of Poland, Raleigh-Sunrise of Raleigh, Sheepshead
Bay-Sunrise at Sheepshead Bay and Leesburg-Sunrise of Leesburg

 

Schedule 2 – Page 16



--------------------------------------------------------------------------------

177. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. and Sunrise Senior Living Management Inc., with
respect to Beverly Hills-Sunrise at Beverly Hills.

 

178. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. (as successor by assignment to Sunrise
Development, Inc.) and Sunrise Senior Living Management Inc., with respect to
Cresskill-Sunrise of Cresskill

 

179. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. and Sunrise Senior Living Management Inc., with
respect to Edmonds-Sunrise of Edmonds

 

180. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. (as successor by assignment to Sunrise Five
Forks Assisted Living, L.L.C.) and Sunrise Senior Living Management Inc., with
respect to Lilburn-Sunrise at Five Forks

 

181. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. (as successor by assignment to Sunrise Madison
Senior Living, L.L.C.) and Sunrise Senior Living Management Inc., with respect
to Madison-Sunrise of Madison

 

182. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Arlington-Sunrise of Arlington

 

183. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Bluemont Park-Sunrise at Bluemont Park

 

184. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Sterling-Sunrise at Countryside

 

185. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Falls Church-Sunrise of Falls Church

 

186. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Farmington Hills-Sunrise at North Farmington
Hills

 

187. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Frederick-Sunrise of Frederick

 

Schedule 2 – Page 17



--------------------------------------------------------------------------------

188. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Leesburg-Sunrise of Leesburg

 

189. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Mercer Island-Sunrise of Mercer Island

 

190. Assignment and Subordination of Lease Agreement dated January 2004 by and
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp., with respect to Brooklyn-Sunrise at Mill Basin

 

191. Assignment and Subordination of Lease Agreement dated January 28, 2004 by
and among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty
Pack Management Corp., with respect to Poland-Sunrise of Poland

 

192. Assignment and Subordination of Lease Agreement dated January 28, 2004 by
and among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty
Pack Management Corp., with respect to Raleigh-Sunrise of Raleigh

 

193. Assignment and Subordination of Lease Agreement dated January 2004 by and
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp., with respect to Sheepshead Bay-Sunrise at Sheepshead Bay

 

194. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Arlington-Sunrise of Arlington

 

195. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Bluemont Park-Sunrise at Bluemont Park

 

196. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Sterling-Sunrise at Countryside

 

197. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Falls Church-Sunrise at Falls Church

 

198. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Farmington Hills-Sunrise at North Farmington Hills

 

Schedule 2 – Page 18



--------------------------------------------------------------------------------

199. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Frederick-Sunrise of Frederick

 

200. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Leesburg-Sunrise of Leesburg

 

201. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Mercer Island-Sunrise of Mercer Island

 

202. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Brooklyn-Sunrise at Mill Basin

 

203. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Poland-Sunrise of Poland

 

204. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Raleigh-Sunrise of Raleigh

 

205. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Sheepshead Bay-Sunrise at Sheepshead Bay

 

206. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Arlington-Sunrise of Arlington

 

207. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Bluemont Park-Sunrise at Bluemont
Park

 

208. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Sterling-Sunrise at Countryside

 

Schedule 2 – Page 19



--------------------------------------------------------------------------------

209. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Falls Church-Sunrise at Falls
Church

 

210. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Farmington Hills-Sunrise at North
Farmington Hills

 

211. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Leesburg-Sunrise of Leesburg

 

212. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Mercer Island-Sunrise at Mercer
Island

 

213. Assignment of Leases and Rents dated January 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Brooklyn-Sunrise at Mill Basin

 

214. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Poland-Sunrise of Poland

 

215. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Raleigh-Sunrise of Raleigh

 

216. Assignment of Leases and Rents dated January 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Sheepshead Bay-Sunrise at
Sheepshead Bay

 

217. Assignment of Permits and Developer’s Rights (Arlington Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

218. Assignment of Permits and Developer’s Rights (Bluemont Park Property),
dated January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc. to the Prudential Insurance Company of America.

 

219. Assignment of Permits and Developer’s Rights (Countryside Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

220. Assignment of Permits and Developer’s Rights (Falls Church Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

Schedule 2 – Page 20



--------------------------------------------------------------------------------

221. Assignment of Permits and Developer’s Rights (Farmington Hills Property),
dated January 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

222. Assignment of Permits and Developer’s Rights (Frederick Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

223. Assignment of Permits and Developer’s Rights (Leesburg Property), dated
January 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

224. Assignment of Permits and Developer’s Rights (Mercer Island Property),
dated January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc. to the Prudential Insurance Company of America.

 

225. Assignment of Permits and Developer’s Rights (Mill Basin), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

226. Assignment of Permits and Developer’s Rights (Poland Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

227. Assignment of Permits and Developer’s Rights (Raleigh Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

228. Assignment of Permits and Developer’s Rights (Sheepshead Bay Property),
dated January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc. to the Prudential Insurance Company of America.

Facility-Related Documents Relating to the Sun2 Portfolio

 

229. Master Agreement dated March 31, 2004, among Sunrise Development, Inc.,
Sunrise Senior Living Management, Inc., Sun2 Management Corp., Clayton Road
Assisted Living, L.L.C., as predecessor-in-interest to Sun2 Management Corp.,
Legacy Healthcare Management, LLC, as predecessor in-interest to Sun2 Management
Corp., and HCP Sun2 Des Peres, HCP Sun2 Richmond Heights and HCP Sun2 Wilmette
and Sunrise Senior Living, Inc., with respect to all of the Facilities in the
Sun2 Portfolio

 

230. Sunrise Development Agreement dated March 31, 2004, between Sunrise
Development, Inc. and HCP Sun2 Des Peres, with respect to Des Peres-Sunrise of
Des Peres.

 

231. Sunrise Development Agreement dated March 31, 2004, between Sunrise
Development, Inc. and HCP Sun2 Richmond Heights, with respect to Richmond
Heights-Sunrise on Clayton.

 

Schedule 2 – Page 21



--------------------------------------------------------------------------------

232. Sunrise Development Agreement dated March 31, 2004, between Sunrise
Development, Inc. and HCP Sun2 Wilmette, with respect to Wilmette-Sunrise of
Wilmette.

 

233. Pooling Agreement dated March 31, 2004 among Sunrise Senior Living
Management, Inc., Sun2 Management Corp., Clayton Road Assisted Living, L.L.C.,
as predecessor-in-interest to Sun2 Management Corp., Legacy Healthcare
Management, LLC, as predecessor-in-interest to Sun2 Management Corp., HCP Sun2
Wilmette, HCP Sun2 Des Peres and HCP Sun2 Richmond Heights, with respect to all
of the Facilities in the Sun2 Portfolio.

 

Schedule 2 – Page 22



--------------------------------------------------------------------------------

SCHEDULE 3

Direct Leases

 

Facility

  

Landlord

  

Tenant

  

Lease

1163 Haverford (Philly) – The Quadrangle    HCP MA3 Pennsylvania, LP, a Delaware
limited partnership (f/k/a CNL Retirement MA3 Pennsylvania, LP) (“HCP MA3
Pennsylvania”)    Sunrise Continuing Care, LLC, a Delaware limited liability
company (f/k/a Marriott Continuing Care, Inc., a Delaware corporation) (“Sunrise
Continuing Care”)    Amended and Restated Lease Agreement dated December 3,
2003, by and between HCP MA3 Pennsylvania and Sunrise Continuing Care 1164 Fort
Belvoir – Sunrise of Fairfax    HCP MA3 Virginia, LP, a Delaware limited
partnership (f/k/a CNL Retirement MA3 Virginia, LP) (“HCP MA3 Virginia”)   
Sunrise Continuing Care    Amended and Restated Deed of Lease dated December 3,
2003, by and between HCP MA3 Virginia and Sunrise Continuing Care

 

Schedule 3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

Description of Litigation

“Litigation” means the actions filed under the following captions in the
Delaware Court of Chancery, the U.S. District Court for the Eastern District of
Virginia, and the U.S. Court of Appeals for the Fourth Circuit, including all
claims, cross-claims and counterclaims therein and any claims or potential
claims for attorneys’ fees in connection therewith:

Delaware Court of Chancery Actions:

 

  •  

HCP CH1 Saddle River, LLC, et al. v. Sunrise Senior Living Services, Inc., et
al., C.A. No. 4691-VCS

 

  •  

HCP SUN1 Beverly Hills CA, LLC, et al. v. Sunrise Senior Living Management,
Inc., et al., C.A. No. 4692-VCS

 

  •  

HCP MA2 Arkansas, LP, et al. v. Sunrise Senior Living Services, Inc., et al.,
C.A. No. 4693-VCS

 

  •  

HCP SUN2 Wilmette IL, LLC, et al. v. Sunrise Senior Living Management, Inc., et
al., C.A. No. 4694-VCS

 

  •  

HCP MA3 California, LP, et al. v. Sunrise Senior Living Services, Inc., et al.,
C.A. No. 4696-VCS

 

  •  

HCP MA3 Virginia, LP, et al. v. Sunrise Continuing Care, LLC, et al., C.A.
No. 4697-VCS

 

  •  

HCP MA4 Cleveland OH, LP, et al. v. Sunrise Senior Living Services, Inc., et
al., C.A. No. 4698-VCS

 

  •  

HCP ST 1 Colorado, LP, et al. v. Sunrise Senior Living Services, Inc., et al.,
C.A. No. 4699-VCS

U.S. District Court for the Eastern District of Virginia Action (the “Virginia
District Court Action”):

 

  •  

HCP Laguna Creek CA, LP, et al. v. Sunrise Senior Living Management, Inc.,
No. 1:09cv824 (GBL)

U.S. Court of Appeals for the Fourth Circuit Action:

 

  •  

HCP Laguna Creek CA, LP, et al. v. Sunrise Senior Living Management, Inc., Nos.
10-1609 and 10-1655

 

Schedule 4 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5

Summary of Transition Obligations

Below is an outline of the transition arrangements that the parties will follow
in connection with the transition of each Transition Facility from the
applicable Operator and Tenant to a New Operator, and if requested by such New
Operator, such arrangements will, to the extent applicable, be incorporated in
to one or more operations transfer agreement(s) to be executed and delivered by
such applicable Operator, Tenant and New Operator as provided in
Section 6(b)(ii) of the Settlement and Restructuring Agreement (the “Settlement
Agreement”) to which this schedule is attached.

 

1. Target Schedule

 

  •  

To the extent the same will not cause a delay in a Transition Date, the parties
will use reasonable efforts to schedule a Transition Date for all Facilities
within a Portfolio to be on the first (1st) day of a calendar month and the
effective time of such transition to be at 12:00 a.m. on the applicable
Transition Date; provided, however, the foregoing shall not be deemed to require
that a Transition Date only be permitted to occur on the first (1st) day of a
calendar month or with an effective time only at 12:00 a.m. on such date.

 

2. Financial Reporting

 

  •  

The applicable Operator will continue customary accounting activities for such
Transition Facility during the applicable Wind Down Period. The “Wind Down
Period” for each Transition Facility shall consist of four (4) full calendar
months from the Transition Date with respect to such Facility, and the final
reporting for such Transition Facility will be provided no later than the 22nd
day of the month following the expiration of the applicable Wind Down Period
(the “final accounting”). By way of example only, if the Transition Date with
respect to a Transition Facility is October 1, 2010, the Wind Down Period for
such Transition Facility will include October, November, December 2010 and
January 2011, with the final reporting due no later than February 22, 2011. The
applicable Operator will provide the applicable Tenant and Landlord with a trial
balance, AR aging, bank reconciliation, and accounts payable payment history
with respect to such Transition Facility on the applicable Transition Date and
twenty (20) days after each month end during the applicable Wind Down Period,
and a final report no later than the 22nd day of the month following the
expiration of the applicable Wind Down Period.

 

  •  

Concurrently with the delivery of the final accounting for the last Facility
within a Portfolio, all funds held (excluding amounts necessary to cover
outstanding checks issued subsequent to the applicable Transition Date and prior
the expiration of the Wind Down Period), will be distributed as follows: All
funds that belong to the applicable Landlord or Tenant, as the case may be,
under the terms of the applicable Facility Documents shall be paid over to the
applicable party entitled thereto, unless otherwise agreed to by Landlord and
Tenant, by no later than the 22nd day of the month following the expiration of
the applicable Wind Down Period. Upon the earlier of (i) satisfaction of all
outstanding checks or (ii) sixty (60) days following the final accounting for
the last Facility within a Portfolio, the applicable Operator will close the
bank account(s) for such Facilities and remit any remaining funds to the party
entitled thereto and, to the extent any outstanding checks remain, deliver to
each of the applicable Landlords and Tenants a list of such outstanding checks
at the time the account is closed. For illustrative purposes, if the Transition
Date is October 1, 2010, the Wind Down will continue through January 2011, the
final accounting would occur no later than February 22, 2011, and the bank
account(s) would be closed and any remaining funds and corresponding listing of
outstanding checks no later than April 22, 2011.

 

Schedule 5 – Page 1



--------------------------------------------------------------------------------

3. Licensure/ CHOW/Certification

 

  •  

The applicable New Operator will assume full responsibility for securing a
license to operate such Transition Facility.

 

  •  

The applicable Operator will cooperate in any reasonable requests which may be
made by the applicable New Operator in connection with the
licensure/certification process (at no cost or expense to such Operator).

 

  •  

To the extent that any licenses or permits are held in the name of the
applicable Operator cannot be obtained by the applicable New Operator as of the
applicable Transition Date, and as permitted by applicable Laws, such Operator
will enter into an interim arrangement which will allow such New Operator to
continue to operate such Transition Facility under the current license or permit
until a replacement or transfer has been completed or up to one hundred twenty
(120) days after the applicable Transition Date, whichever is earlier.
Notwithstanding the foregoing, such Operator’s obligation which respect to the
foregoing is subject to negotiation of a written agreement (or inclusion of a
provision in the applicable operations transfer agreement) acceptable to such
Operator that provides, inter alia, appropriate indemnities to such Operator and
reimbursement of all of its reasonable out-of-pocket costs associated with
entering into such an arrangement.

 

4. Employees

 

  •  

All of the employees of such Transition Facility will be terminated by the
applicable Operator as of the applicable Transition Date.

 

  •  

On the applicable Transition Date, the applicable Operator will pay to the
employees of such Transition Facility (whether or not they are re-hired by the
applicable New Operator) all of the salaries and wages due to them, including
all accrued and unused vacation/personal days, in each case as of the such
Transition Date. The applicable Operator will include vacation/personal day
amounts in the final schedule showing the amount of final payments made to each
employee. The Operator will also pay all applicable federal, state and local
taxes related to such salaries, wages and vacation/personal day amounts paid by
Operator to each employee.

 

  •  

The applicable New Operator may require evidence that employees have signed an
agreement acknowledging the amount of salaries, wages and accrued and unused
vacation/personal day amounts due to them and evidence that the applicable have
been made as of the applicable Transition Date).

 

  •  

The applicable Operator will produce W-2s for all employees terminated by such
Operator and that are rehired by the applicable New Operator for all salaries,
wages and vacation/personal days amounts paid by such Operator to each employee
in connection with their employment by such Operator. Such Operator will process
payroll adjustments as needed for a thirty (30) day period following the final
payroll run scheduled for the month in which the Transition Date occurs.

 

  •  

Unless otherwise agreed with the New Operator, there will be no pay out or
transfer to the applicable New Operator of any accrued sick time balances. Upon
request, the applicable Operator will provide such New Operator with the accrued
sick time balances for each employee.

 

  •  

The applicable Operator will provide the applicable New Operator with a final
schedule showing the amount of salaries, wages and accrued and unused
vacation/personal day amounts paid to each of the employees of such Transition
Facility.

 

  •  

The applicable Operator may remove from such Transition Facility all original
employee files but will make available at such Transition Facility COMPLETE
copies of the employee files for

 

Schedule 5 – Page 2



--------------------------------------------------------------------------------

 

those employees who have signed a release (to the extent required by applicable
laws) and who have been rehired as of the applicable Transition Date by the
applicable New Operator. Such Operator will leave copies of the following
information from each employee’s file, including, but not limited to performance
reviews, coaching documents, probationary and disciplinary actions of current
employees, drug test results (if any), in addition to the items outlined below:

 

  (a) background checks,

 

  (b) food handlers cards,

 

  (c) health screens,

 

  (d) CPR certifications,

 

  (e) continuing education and training records,

 

  (f) fingerprints, and

 

  (g) professional licensure records.

 

  •  

The applicable Operator may remove any and all of its proprietary binders,
documents, posters, EAP, Hotline OSHA etc.

 

  •  

No Operator will have any obligation to provide any workers compensation
insurance with respect to the employees of a Transition Facility after the
applicable Transition Date, and all such insurance shall become the
responsibility of the applicable New Operator as of the applicable Transition
Date.

 

  •  

The applicable Operator will be responsible for covering any workers
compensation claims incurred before the applicable Transition Date. However, the
applicable Tenant will be responsible for the per claim community deductible
cost or otherwise cause the same to be paid.

 

  •  

The applicable Operator will provide a list and copies of any ongoing EEOC,
wage & hour and/or labor issues to the applicable New Operator as of the
applicable Transition Date.

 

  •  

The applicable New Operator will not be responsible for any benefits (including
any salaries, wages, accrued and unused vacation/personal day amounts or accrued
sick time) related to employees terminated as of any Transition Date.

 

  •  

To the extent practicable, the applicable New Operator will endeavor to provide
notification to the applicable Operator of the employees it wishes to offer
employment to thirty (30) days prior to the applicable scheduled Transition Date
(subject to timing and availability of employee information).

 

  •  

The applicable Operator will be responsible for fulfilling its duty to provide
WARN Act notification (when applicable) under federal Law and any applicable
state Laws.

 

  •  

The applicable Operator will offer (and provide, if requested by any employee),
as appropriate, group health plan continuation coverage pursuant to the
requirements of Section 601, et seq. of ERISA and Section 4980B of the Revenue
Code to all of the employees of such Operator to whom it is required to offer
the same under applicable Law.

 

  •  

The applicable New Operator will be permitted to conduct employee interview
meetings/sessions commencing on that date which is forty-five (45) days prior to
the applicable scheduled Transition Date.

 

5. Insurance

 

  •  

All of the insurance will be cancelled as of the applicable Transition Date.

 

  •  

The applicable New Operator will not be responsible for any claims or other
liabilities incurred before the applicable Transition Date.

 

  •  

The applicable Operator will maintain sufficient insurance tail coverage, to
cover claims made following the applicable Transition Date which relate to
matters that occurred prior to such Transition Date since such matters will not
be covered by the applicable New Operator’s insurance. Such tail coverage
policies shall name the applicable Landlord, Tenant and New Operator as
“additional insureds”. However, the applicable Tenant will be responsible for
the per claim community deductible cost or otherwise cause the same to be paid
in accordance with the terms of the applicable Facility Documents.

 

Schedule 5 – Page 3



--------------------------------------------------------------------------------

  •  

The applicable New Operator will be responsible for securing all necessary
property and casualty insurance with respect to such Transition Facility from
the applicable Transition Date in compliance with the requirements of any new
lease or other agreement between the applicable Landlord and such New Operator.

 

  •  

The applicable Operator will calculate projected community deductibles for
events occurring prior to the Transition Date with such amount being reasonably
acceptable to the applicable Tenant and Landlord. Tenant will establish and fund
or cause to be established and funded a reserve account in this amount with such
Operator in accordance with the applicable Facility Documents.

 

6. Vehicles

 

  •  

Vehicles are generally titled and registered in the name of the applicable
Operator, Transition Facility or Tenant (or their respective predecessors).

 

  •  

To the extent that these are in the applicable Operator’s name, such Operator
will grant a power of attorney to the applicable New Operator’s Facilities’
Executive Director authorizing him/her to take such actions and execute such
documents as may be reasonably necessary to transfer title to the vehicles to
such New Operator at, or as promptly as possible after, the applicable
Transition Date. To the extent any such New Operator has executed a lease with
the applicable Landlord, however, any such vehicles will be deemed part of the
leased property being leased by such Landlord to such New Operator and such
Landlord will be listed as the lien holder.

 

  •  

To the extent that a bill of sale is required, the applicable Operator will
provide a bill of sale to the applicable New Operator.

 

  •  

The applicable New Operator will cooperate in such vehicle title transfer
process.

 

7. Computer/Telecom/Security Systems

 

  •  

The applicable New Operator will receive a transition memo from “Sunrise
Telecom” outlining the actions that need to be taken for service to remain
uninterrupted (The Transfer Service Agreement (“TSA”) states such New Operator
has to sign forms no less than fifteen (15) days prior to the applicable
scheduled Transition Date, and such New Operator is responsible to track the
processing of such forms over the fifteen (15) day period to ensure that the
same are processed correctly).

 

  •  

For telecom service, the applicable New Operator will be responsible for
completing all vendor TSA requirements. The TSA requirements must be confirmed
to be completed and/or in progress and that all service charge responsibilities
first accruing from and after the applicable Transition Date have been assumed
by the applicable New Operator with the vendor the day after the applicable
Transition Date. Otherwise, the applicable Operator will disconnect all service
accounts that continue to bill in such Operator’s name. The wireless devices are
the property of the applicable Landlord and will remain at such Transition
Facility. To the extent that a bill of sale is required to evidence such
Landlord’s ownership thereof, such Operator will provide the same, or at the
direction of such Landlord, deliver a bill of sale therefor to such New
Operator.

 

  •  

Any phone numbers associated with these wireless devices will not be conveyed.

 

  •  

The applicable New Operator must make arrangements to secure its own data access
and internet connectivity. The applicable Operator will work with such New
Operator to determine how best to transfer data and connectivity in such a way
as to allow such Operator to close its books and provide the opportunity for
such New Operator to install, test and train employees on new systems. Such New
Operator will be given access to such Transition Facility twenty (20) days

 

Schedule 5 – Page 4



--------------------------------------------------------------------------------

 

prior to the applicable scheduled Transition Date to install, test and train new
systems. Such Operator will have up to ten (10) days after the applicable
Transition Date to close out its data systems. The applicable New Operator will
cause the business office staff at each Facility to be available to close out
the month end activities related to the general ledger and accounts receivable
system closings on applicable Operator’s systems.

 

  •  

The applicable Operator will remove routers used to connect such Transition
Facility to the proprietary Operator network on or shortly after the applicable
Transition Date.

 

  •  

All other computer equipment at such Transition Facility is the property of the
applicable Landlord and will remain at such Transition Facility (PCs, printers,
Thin Clients, internal hubs and switches). To the extent that a bill of sale is
required to evidence such Landlord’s ownership thereof, the applicable Operator
will provide the same, or at the direction of such Landlord, deliver a bill of
sale therefor to the applicable New Operator.

 

  •  

The applicable Operator will remove all licensed and proprietary software. The
applicable New Operator will need to provide its own software licenses
(including Microsoft® Office) as of the applicable Transition Date.

 

  •  

The Simplex Grinnell security systems located at such Transition Facility is the
property of the applicable Landlord and will remain at such Transition Facility.
To the extent that a bill of sale is required to evidence such Landlord’s
ownership thereof, the applicable Operator will provide the same, or at the
direction of such Landlord, deliver a bill of sale therefor to the applicable
New Operator. The parties will execute any other documents that may be necessary
to transfer to or evidence ownership of such systems by such Landlord, or at the
direction of such Landlord, to such New Operator.

 

  •  

The applicable Operator will provide data to the applicable New Operator in
electronic format of all necessary information for testing purposes thirty
(30) days prior to scheduled Transition Date. This would include data bases for
sales leads, referral sources, accounting (A/R Aging as of such Transition Date,
A/P Ledger (one-year A/P history), and facilities management). Such New
Operator, the applicable Tenant or the applicable Landlord, as applicable, need
to provide specifications of these data dumps at least thirty (30) days prior to
the applicable scheduled Transition Date.

 

8. Access to Building

 

  •  

Upon request and during normal business hours prior to the scheduled Termination
Date, the applicable Operator will give the applicable New Operator such access
to such Transition Facility as it may reasonably require; provided that it is
not disruptive to the operations at such Transition Facility.

 

9. Utilities

 

  •  

The applicable Operator will provide copies of all third party utility contracts
to the applicable New Operator no later than thirty (30) days before the
applicable scheduled Transition Date.

 

  •  

The applicable New Operator will take such action as may be necessary to cause
all utilities to be transferred to such New Operator’s name as of the applicable
Transition Date. Once transferred, the applicable Operator will request the
return of any deposits, and these deposits will be recorded during the
applicable Wind Down Period with other accounting activity during such Wind Down
Period. Any deposits received after such Wind Down Period will be remitted in
accordance with the provisions of Paragraph 2 above.

 

  •  

The applicable Operator will (at no out-of-pocket cost or expense to such
Operator) cooperate in such transfer process.

 

Schedule 5 – Page 5



--------------------------------------------------------------------------------

10. Operating Contracts

 

  •  

The applicable Operator and New Operator will reasonably cooperate in the
transition and assignment of any and all third party service or maintenance
contracts which are assignable.

 

  •  

The applicable New Operator will make reasonable efforts to provide notice for
contracts it does not wish to assume within thirty (30) days of said contract
being posted to the data site in such fashion as to be easily identifiable as a
contract, provided that said contract has been posted by that date which is not
less than forty (40) days prior to the applicable scheduled Transition Date. All
contracts will be posted by that date which is not less than one (1) month prior
to the applicable scheduled Transition Date and the applicable New Operator will
provide such notice as to those contracts by that date which is ten (10) days
prior to the applicable scheduled Transition Date.

 

  •  

The applicable Operator will identify any third party contracts that are not
assumable no less than thirty (30) days prior to the applicable scheduled
Transition Date so the applicable New Operator may have time to replace such
vendor/contract.

 

  •  

The applicable Operator will terminate all third party contracts that the
applicable New Operator does not wish to assume or which are not assignable.

 

  •  

The cost of terminating any such third party contracts shall be paid (or caused
to be paid) by the applicable Tenant, so long as such contracts were entered
into in compliance with the applicable Sunrise Related Facility Documents.

 

  •  

The applicable Operator will provide all resident agreements to the applicable
New Operator as of the applicable Transition Date.

 

11. Bonds

 

  •  

The applicable Operator will notify the applicable New Operator of any bonds
that currently exist and describe the amount, purpose, beneficiaries and
expiration dates no less than thirty (30) days prior to the applicable scheduled
Transition Date. Any premiums refunded to such Operator will be remitted in
accordance with the provisions of Paragraph 2 above. Such Operator will cancel
such bonds as of such Transition Date.

 

12. Accounts Receivable (the items need to be clearly understood by all parties,
via a conference call to specifically address accounting transition)

 

  •  

The applicable New Operator will provide the applicable Landlord and Tenant with
schedules supporting the pre-applicable Transition Date portion of resident
payments received and resident invoices paid. These balances will be settled as
instructed by such Landlord and Tenant no later than one hundred eighty
(180) days from such Transition Date.

 

  •  

A/R prior to the applicable Transition Date will be collected by the applicable
Operator.

 

  •  

The applicable Operator will provide the applicable New Operator, Tenant and
Landlord with an electronic file at least thirty (30) days prior to the
applicable scheduled Transition Date and as of such Transition Date detailing
resident pre-payments and receivables.

 

  •  

The applicable Operator will provide an account history as of the applicable
Transition Date and will certify that the information is correct.

 

  •  

The applicable Operator will also provide a list of residents currently in
collection status, denoting whether they are with an outside collection agency.
Such Operator will not send any other residents on to outside collections
without approval by the applicable Tenant and Landlord.

 

  •  

The applicable Operator will provide the applicable New Operator, Tenant and
Landlord with schedules supporting any post-applicable Transition Date
collections on behalf of such New Operator. Such New Operator will credit those
funds against collections of the pre-applicable

 

Schedule 5 – Page 6



--------------------------------------------------------------------------------

 

Transition Date receivables. These balances will be settled by such Tenant,
Landlord and New Operator as required, but no later than one hundred eighty
(180) days from the applicable Transition Date.

 

  •  

The applicable Operator shall cooperate reasonably with the applicable Tenant
and Landlord in the collection and tracking of any and all resident, tenant and
governmental receivables and provide such Tenant and Landlord with a monthly
update from the accounts receivable ledger as of the applicable Transition Date
during the applicable Wind Down Period. A/R received after the applicable Wind
Down Period will be remitted in accordance with the provisions of Paragraph 2
above for up to one (1) year.

 

  •  

Receivable payments received after the applicable Transition Date will be
handled as follows:

 

  – If payments specifically indicate, or if the parties agree, they relate to
the pre-applicable Transition Date period, they will be deposited in the
applicable Operator’s depository account, with a notification to the applicable
Landlord and Tenant of the amount and resident name. Such Operator will provide
lockbox deposit instructions to facilitate this process.

 

  – If payments specifically indicate, or if the parties agree, they relate to
the post-applicable Transition Date period, they will be retained by the
applicable New Operator.

 

  – Payments that include periods both before and after the applicable
Transition Date will be pro-rated as described above. The applicable New
Operator will advise the applicable Operator, with a copy to the applicable
Landlord and Tenant, of the check, remittance advices, the amount paid, and,
resident’s name making the payment.

 

  – The applicable Operator will provide a contact for residents in the event
they have a question or concern related to their pre-applicable Transition Date
invoice.

 

  – If such payments are from private pay residents and the period(s) for which
such private pay resident payments are made is not indicated on the accompanying
remittance advice, and if the parties are unable to agree as to the periods to
which the payments relate, they shall be applied as follows:

 

  •  

if received in the month of the applicable Transition Date, the parties shall
assume that the payment relates to the newest outstanding unpaid receivables and
will be recorded by the applicable New Operator.

 

  •  

if received during any month following the month in which the applicable
Transition Date occurs but prior to the expiration of the Wind Down Period, the
parties shall assume the payment relates to the oldest outstanding unpaid
receivables and will be deposited in the applicable Operator’s depository
account, with a notification to the applicable Landlord and Tenant of amount and
resident.

 

  •  

if received at any time following the expiration of the Wind Down Period, the
parties shall assume the payment relates to the newest outstanding unpaid
receivables and will be recorded by the applicable New Operator.

 

13. Accounts Payable (the items need to be clearly understood by all parties,
via a conference call to specifically address accounting transition)

 

  •  

The applicable New Operator will make former employees of the applicable
Operator available for a thirty (30) day period immediately following the
applicable Transition Date to assist in identifying and recording liabilities
for pre-Transition Date services. Invoices supporting these liabilities will be
submitted to such Operator for payment and included in such Operator’s financial
statements of the applicable Facility as of such Transition Date.

 

  •  

In the event of urgent pre-Transition Date payments, such as shut-off notices or
liens, the applicable New Operator will obtain approval from the applicable
Landlord and Tenant prior to making such payments. The applicable Operator shall
cooperate reasonably with such Landlord and Tenant by reviewing and/or providing
payment histories to such Landlord and Tenant in

 

Schedule 5 – Page 7



--------------------------------------------------------------------------------

 

relation to such invoices for information that is not included in the requested
data dump. The expenses attributable to such Transition Facility shall be
prorated between such Operator and New Operator as of the applicable Transition
Date. Such Tenant and Operator shall retain their responsibility for all unpaid
accounts payable with respect to such Transition Facility to the extent they are
attributable to periods prior to the such Transition Date. This provision shall
be implemented by the business office coordinator of such Transition Facility
remitting to such Operator, with a copy to such Landlord and Tenant, any
invoices for goods or services provided to such Transition Facility
pre-Transition Date.

 

  •  

Invoices for services that cover periods before and after the applicable
Transition Date will be processed by the applicable New Operator. The invoice
and allocated portion of the pre-Transition Date invoice will be submitted to
the applicable Operator (with a copy to the applicable Landlord and Tenant), for
reimbursement. Such Operator will reimburse such New Operator within ten
(10) days of receipt of supporting documentation and approval of such Landlord
and Tenant during the applicable Wind Down Period.

 

  •  

The applicable Operator will provide a schedule of prepayments related to the
period post-applicable Transition Date to the applicable New Operator, with a
copy to the applicable Landlord and Tenant, identifying the nature of the
expense, the period covered and the amount due from such New Operator. Such New
Operator will reimburse Operator within ten (10) days of receipt of supporting
documentation.

 

  •  

The applicable Operator will process invoices during the applicable Wind Down
Period, after which time invoices relating to the period pre-applicable
Transition Date will be verified as unpaid against the accounts payable payment
history and processed by the applicable New Operator.

 

14. Medicare and/or Medicaid Cost Reports

 

  •  

The applicable Operator shall timely prepare and file any Medicare and/or
Medicaid cost reports related to the period prior to the Transition Date.

 

  •  

The applicable Operator shall be authorized to contact the business office
manager at each of the applicable Facilities during normal business hours in
order to obtain information in such New Operator’s possession as reasonably
required to prepare the final Medicare cost reports with respect to claims filed
with Medicare prior to the applicable Transition Date, and such New Operator
shall provide such information (to the extent in such New Operator’s possession)
with in a reasonable period of time following the applicable Transition Date so
that the applicable Operator can timely file any claims relating to the period
prior to the applicable Transition Date. Such New Operator shall also deliver to
such Operator within fifteen (15) days after a written request to the New
Operator any other reasonably requested Medicare billing supporting information
for filing Medicare claims in New Operator’s possession relating to the period
prior to the Transition Date as reasonably required for such Operator to
complete the Cost Report(s) for the period prior to the applicable Transition
Date.

 

  •  

The applicable New Operator will also provide any additional information in such
New Operator’s possession related to any claims filed under the Medicare
Advantage program by the Facility as reasonably required to facilitate the
collection of any outstanding amounts relating to the period prior to the
applicable Transition Date. The applicable Operator will complete and file the
final claims through the applicable Transition Date as a part of completing the
final accounting.

 

Schedule 5 – Page 8



--------------------------------------------------------------------------------

15. Facility Records

 

  •  

The applicable Operator shall leave all of the files and records, including but
not limited to: 1) resident medical; 2) resident assessment; 3) most recent
survey plan of correction; 4) residency agreements; 5) financial records at such
Transition Facility (except for employee files noted above and any confidential
or proprietary materials identified by such Operator).

 

  •  

Upon request, the applicable New Operator shall grant the applicable Operator
the right to access, review and copy the Transition Facility books and records
after the applicable Transition Date to the extent necessary to, among other
things, investigate and defend malpractice, employee or other claims, to file or
defend third party billings and tax returns and to verify accounts receivable
collections.

 

  •  

Maintenance logs and preventative maintenance records will be removed from such
Transition Facility by the applicable Operator. Copies of records may be made by
the applicable New Operator; such New Operator will be given fifteen (15) days’
notice prior to removal and reasonable time to make copies of such records
during such Operator’s normal business hours prior to removal from such
Transition Facility.

 

16. Litigation

 

  •  

The applicable Operator is not assuming any of the liabilities or obligations of
the applicable New Operator arising from the leasing or operation of such
Transition Facility after the applicable Transition Date.

 

  •  

The applicable New Operator is not assuming any of the liabilities or
obligations of the applicable Operator or Tenant arising from the leasing or
operation of such Transition Facility prior to the applicable Transition Date.

 

17. Proprietary Materials

 

  •  

Any Operator proprietary materials may be removed from such Transition Facility
by the applicable Operator in accordance with the applicable Facility Documents
and the Settlement Agreement.

 

  •  

However, the applicable Operator will allow its policy and procedure manuals to
remain at such Transition Facility for thirty (30) days after the applicable
Transition Date in order to allow the applicable New Operator to put its own
policies and procedures in place.

 

18. Intellectual Property

 

  •  

The applicable Operator will remove or cover such Operator’s signage and logos
(including external monument signs) within seven (7) days following the
applicable Transition Date. Such Operator will use reasonable care during any
such removal and shall, at its expense, to repair any damage to such Transition
Facility caused by such removal.

 

  •  

The applicable New Operator will ensure such Operator logos on all facility
vehicles will be covered or removed within seven (7) days following the
applicable Transition Date.

 

  •  

Consumable items such as napkins and paper cups with the Operator logo or any of
the Proprietary Marks may be used within such Transition Facility until the
supply is exhausted.

 

19. Proprietary Marks

 

  •  

The Proprietary Marks are owned by the applicable Operator or its Affiliates and
cannot be used without such party’s consent.

 

Schedule 5 – Page 9



--------------------------------------------------------------------------------

  •  

The applicable New Operator may not use marketing collateral marked with any of
the Proprietary Marks without consent.

 

  •  

The applicable Operator will reasonably cooperate with the applicable New
Operator to allow use of these names for up to thirty (30) days after the
applicable Transition Date (or such longer period to the extent of that any
interim arrangement is in effect as provide in Paragraph 2 above) in order to
facilitate license transfers and various trade name filings in conjunction with
the transfer of operations.

 

  •  

The applicable Operator will provide copies of digital imagery related to such
Transition Facility including photography and floor plans, to the extent
available.

 

20. Marketing Database

 

  •  

Leads and referral sources specific to the community will be transitioned to the
applicable New Operator.

 

  •  

Each community’s web page located on the “Sunrise” website
(www.sunriseseniorliving.com) will be deactivated as of the applicable
Transition Date.

 

21. FF&E

 

  •  

Without limiting the provisions of Section 6(f) of the Settlement Agreement, the
applicable Operator will stop all FF&E expenditures as of the date of delivery
to the Sunrise Parties of a courtesy copy of either (a) a written notice from
the applicable Landlord to the applicable Tenant, or (b) a written agreement or
other document between the applicable Landlord and the applicable Tenant, in
either such case that specifies the date of the applicable Lease Termination or
a subsequent event or condition, the occurrence of which will result in such
Lease Termination, with the exception of work in process as of the date thereof
and emergency expenditures. The balance in the applicable FF&E reserve will be
remitted in accordance with the provisions of Paragraph 2 above. FF&E invoices
received after the applicable Transition Date will be handled via the A/P
process outlined above.

 

22. Real Estate and Other Taxes

 

  •  

Real estate and personal property taxes will be prorated on a settlement
statement as of the applicable Transition Date between the applicable Landlord,
Tenant and New Operator; provided, however, that any real estate and/or personal
property tax reserves held by the applicable Operator will be remitted
accordance with the provisions of Paragraph 2 above on the applicable Transition
Date.

 

23. Resident Security Deposits

 

  •  

The applicable Operator will certify to the applicable Landlord, Tenant and New
Operator the amounts of any resident security deposits or patient or resident
trust funds held by such Operator for such Transition Facility and the names of
the residents or patients having deposited such security deposit or trust funds
with such Operator.

 

  •  

To the extent of any such resident security deposits or patient or resident
trust funds held by the applicable Operator, on the applicable Transition Date,
such Operator will provide the applicable New Operator with a list of all
resident security deposits or patient or resident trust funds held by such
Operator for such Transition Facility to be operated by such New Operator and
will remit cash to such New Operator in the total amount thereof.

 

Schedule 5 – Page 10



--------------------------------------------------------------------------------

SCHEDULE 6

List of Sunrise-Owned Computer Equipment and Property Software

 

  •  

All equipment owned by AT&T and its Affiliates, including any routers, modems
and power strips associated with the data service

 

  •  

All of the Sunrise Parties’ licensed and proprietary software

 

  •  

All of the Sunrise Parties’ other Intellectual Property

 

Schedule 6 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7

Transaction Facility Refresh Projects Commenced Prior to the Closing Date

 

Portfolio

  

Community Name

  

Project Description

MA 1

   Camarillo, Brighton Gardens of    Water Source Heat Pump (WSHP)

MA 1

   Dartmouth, MapleRidge of    Flooring, Split system, PTAC

MA 1

   Laguna Creek, MapleRidge of    4 PTACs

MA 1

   Towson, Brighton Gardens of    Scout phones, Resident room furniture, HVAC

MA 2

   Hemet, MapleRidge of    Split system

MA 2

   Hoffman Estates, Brighton Gardens of    Copier, HVAC

MA 2

   Orland Park, Brighton Gardens of   

MA 2

   Pleasant Hills    Balconies, HVAC, elevator

MA 2

   Plymouth, MapleRidge of    Wastewater treatment blower motor, PTAC

MA 2

   Salt Lake City, Brighton Gardens of    Hydrotub, awning, switchgear

MA 2

   Tulsa, Brighton Gardens of    Security doors & coffee pot, HVAC

MA 2

   Willoughby, MapleRidge of    PTAC, water heater, storm drain

MA 2

   Yorba Linda, Brighton Gardens of    WSHP, elevator

MA 3

   Bellevue, Brighton Gardens of    Parking lot, cooling tower

MA 3

   Edgewood, Brighton Gardens of    WSHP

MA 3

   Greenville, Brighton Gardens of    Washer dryers, HVAC

MA 3

   Lynnwood, Hearthside of    Kitchen Equipment

MA 3

   Northridge, Brighton Gardens of    Automatic doors

MA 3

   Oklahoma City, Brighton Gardens of    Perimeter door security, HVAC, Kitchen,
Loading Dock Doors

MA 3

   Palm Springs, MapleRidge of    Carpet extractor, exterior lighting

MA 3

   Rancho Mirage, Brighton Gardens of    WSHP

MA 3

   Santa Rosa, Brighton Gardens of    Construction

MA 3

   Snohomish, Hearthside of    Misc equipment

MA 3

   Vinings, Brighton Gardens of    HVAC

Summit

   Colorado Springs, Brighton Gardens of    Heat pump for SNF, HVAC, Dining Room
furniture

Summit

   Denver, Brighton Gardens of    HVAC, Commercial Washer

Summit

   Lakewood, Brighton Gardens of    HVAC

 

Schedule 7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8

Certain RIDEA Modifications

 

  •  

The Qualified Manager must qualify as an Eligible IK with respect to HCP and the
HCP-Related Tenant (“New Tenant”) at all times from and after the implementation
of the RIDEA Restructure. Qualified Manager shall, from time to time, provide to
New Tenant information reasonably requested by New Tenant to allow New Tenant to
confirm Qualified Manager’s status as an Eligible IK, to the extent that such
information is (a) in the control of the Qualified Manager or is reasonably
obtainable at no out-of-pocket cost or expense to Qualified Manager and (b) not
confidential or proprietary in nature unless New Tenant executes and delivers a
confidentiality agreement reasonably satisfactory to Qualified Manager.
Qualified Manager will promptly notify New Tenant if Qualified Manager becomes
aware of any circumstance where Qualified Manager no longer constitutes an
Eligible IK. If New Tenant concludes, based on advice of its tax advisors, that
a material risk exists that Qualified Manager is no longer an Eligible IK (for
any reason), New Tenant may upon thirty (30) days notice to Qualified Manager,
cancel and terminate the applicable Sunrise-Related Facility Documents (but only
if, on or before the expiration of such thirty (30) day period (the “Cure
Period”), Qualified Manager has not yet qualified as an Eligible IK, provided
that New Tenant and HCP shall negotiate in good faith during Cure Period to
agree upon any reasonably requested structural or other modifications to allow
Qualified Manager to qualify as an Eligible IK prior to the expiration of the
Cure Period) without payment of any termination fee or other penalty, except as
provided below. Notwithstanding the foregoing, if New Tenant provides notice of
termination in accordance with the foregoing, the following shall apply:

 

  •  

If Qualified Manager is able to and does deliver to New Tenant a reasoned (not
conclusory) legal opinion in accordance with Section 10.35 of Treasury
Department Circular No. 230 (as presently in effect as of the Closing Date) from
an Am Law 100 law firm within fifteen (15) days after New Tenant’s notice of
termination concluding that, based solely on the merits, if the matter were
litigated, there is at least seventy percent (70%) probability that a court
would hold that Qualified Manager has qualified and continues to qualify as an
Eligible IK and New Tenant does not within five (5) days after receipt of such
opinion rescind its notice of termination, then the Sunrise-Related Facility
Documents shall nevertheless terminate upon the expiration of the Cure Period,
but Qualified Manger will receive a termination fee in an amount to be agreed
upon by the parties in connection with the other Agreed Upon RIDEA Modifications
(herein, a “Termination Fee”); and

 

  •  

If (x) Qualified Manager loses its Eligible IK status due to an action by, or a
failure to take action by, HCP, an HCP Affiliate, a Person controlled by HCP, an
HCP Affiliate or any person that is an unrelated to Qualified Manager, Sunrise
or any Affiliate of either or (z) Qualified Manager no longer constitutes an
Eligible IK due to a change in RIDEA or any other applicable Law, and in the
case of either clause (x) or clause (y), Qualified Manager has not qualified as
an Eligible

 

Schedule 8 – Page 1



--------------------------------------------------------------------------------

 

IK, including, if applicable, through any reasonably agreed upon structural or
other modifications to allow Qualified Manager to qualify as an Eligible IK
prior to the expiration of the Cure Period, then, in either such case, the
applicable Sunrise-Related Facility Documents shall nevertheless terminate upon
the expiration of the Cure Period and Qualified Manager will receive the
Termination Fee.

 

  •  

All facility employees and personnel must be employed by the Qualified Manager
or an Affiliate of the Qualified Manager that also qualifies as an Eligible IK.

 

  •  

Other than payment of so-called “8.02/8.03” or “11.02/11.03” expenditures,
neither HCP nor Landlord will have any direct or indirect obligations to pay for
or provide funding relating to any Facility, including any responsibility for
any operating expenses or working capital shortfalls (although New Tenant may
continue to be responsible for such amounts).

 

  •  

HCP and its Affiliates, including New Tenant, may not derive any income from the
Qualified Manager or (subject to limited exceptions) its Affiliates; provided,
however, that HCP acknowledges that HCP and its Affiliates will not be treated
as deriving income from the Qualified Manager or its Affiliates with respect to
rent payable pursuant to the Direct Leases and any renewal thereof pursuant to
the terms of such Direct Leases.

 

  •  

Neither HCP nor Landlord shall have any obligation to perform any of New
Tenant’s covenants or obligations, and will have no liability for New Tenant’s
obligations, under any Sunrise-Facility Related Documents, including the
Management Agreement, the Pooling Agreement or Owner Agreement.

 

  •  

Qualified Manager will reasonably cooperate to revise any of the
Sunrise-Facility Related Documents or restructure the arrangements established
thereby to protect HCP’s REIT status and New Tenant’s status as a taxable REIT
subsidiary as such term is defined in Revenue Code Section 856(l).

 

  •  

Limitations will be imposed on subleasing the Facility in whole or in part where
amounts paid pursuant to such sublease could fail to qualify as “rents from real
property” within the meaning of Revenue Code Section 856(d).

 

  •  

The management fees payable to the Qualified Manager and the respective approval
rights of the New Tenant and the Qualified Manager over Facility related actions
will be modified in order to avoid a material likelihood that the Qualified
Manager and New Tenant would be treated as partners in a partnership for federal
income tax purposes.

 

  •  

Landlord shall have the right to participate with New Tenant in the review and
approval of any budgets, but in the event of any inconsistency in the exercise
of such rights by New Tenant and Landlord, the exercise of such rights by New
Tenant shall prevail; provided, however, New Tenant shall not approve any budget
without the consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

Schedule 8 – Page 2



--------------------------------------------------------------------------------

  •  

In the event that both of Landlord and New Tenant exercise their rights to audit
the books and records relating to the Facility, and there is an inconsistency in
the exercise of such rights by New Tenant and the Landlord, the exercise of such
rights by New Tenant shall prevail.

 

  •  

The Qualified Manager will continue to prepare (and timely submit) to New Tenant
the financial and operational information in with the applicable provisions of
the Owner Agreement Amendments, including Exhibit A thereto; provided, however,
that if reasonably requested by the Landlord, New Tenant or their Affiliates,
the parties shall discuss and reasonably negotiate such additional reporting
requirements and/or accelerated time frames for submission of such financial and
operational information (including any additional requested information).

 

  •  

The Qualified Manager shall provide to the Landlord and New Tenant the
significant accounting policies used for the Facility for review and shall
reasonably consider any changes thereto requested by the HCP Parties.

 

  •  

The Qualified Manager shall provide access to the Independent Public Accounting
Firm of the Landlord and New Tenant (or their Affiliates) to the financial
records of the Facility (sufficient to permit such Independent Public Accounting
Firm to have access to all information necessary or appropriate to conduct its
audits and reviews in accordance with the applicable accounting standards).

 

  •  

The Qualified Manager shall prepare and submit such additional financial reports
or other information about the Qualified Manager and its Affiliates as is/are
required, in the reasonable judgment of the parties, by applicable legal
requirements to be included in any public disclosure documents or other filings
of the Landlord, New Tenant and its Affiliates in order for any such Person to
comply with its respective reporting and certification obligations as a public
company and/or real estate investment trust; provided that (I) such additional
financial reports or other information are (a) in the control of the Qualified
Manager or reasonably obtainable by Qualified Manager at no expense to Qualified
Manager, (b) not confidential or proprietary in nature unless New Tenant
executes and delivers a confidentiality agreement reasonably satisfactory to
Qualified Manager, (II) Qualified Manager shall be entitled to a reasonable fee
for preparing such additional financial reports or other information
commensurate with the nature of such report and (III) any such preparation and
submission of such additional financial reports or other information shall be on
reasonably practicable time frames.

 

Schedule 8 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 9

Fees Associated with FF&E Purchases

 

FF&E Item

  

Fees included

  

Budget

  

Approved

Furniture ordered by Sunrise Design (Dining Room Chairs, Upholstered Chairs,
etc)    The budgeted cost is all inclusive as follows:         

1) Design: Fee is for the time it takes designers to evaluate

code, flame spread, choose pieces (esp. fabrics) that match

existing décor, take in to account future décor, review furniture

layout, etc.

   10% of product cost    10% of product cost    2) Procurement: For ordering,
purchasing, tracking, invoicing, etc    12% of product cost    None.   

3) Warehouse, Distribution, Shipping, Income Tax and Travel (WDSIT): This is
direct-billed with no mark-up. Budgeted cost includes 10%-20% of product cost
based on region of the country.

Billed actual expense

  

East Coast- 10%

Midwest- 14%

Heartland/California -20%

   Actual Expense

 

Schedule 9 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Owner Agreement Amendment for the MA1, MA2, MA3, Saddle River, Sun1 and

Sun2 Portfolios

[See Attached.]

 

Exhibit A-1 – Page 1



--------------------------------------------------------------------------------

MASTER AMENDMENT TO OWNER AND TENANT AGREEMENTS

THIS MASTER AMENDMENT TO OWNER AND TENANT AGREEMENTS (this “Amendment”) is dated
as of this      day of                     , 2010 (the “Effective Date”), by and
among each of those Persons (as defined in the applicable Lease (as hereinafter
defined)) identified as a “Landlord” on Schedule 1 attached hereto and
incorporated herein by this reference (each, a “Landlord,” and collectively, the
“Landlords”), each of those Persons identified on Schedule 1 as an “Owner”
(each, an “Owner,” and collectively, the “Owners”), and each of those Persons
identified as an “Operator” on Schedule 1 (each, an “Operator,” and
collectively, the “Operators”). Each of the Landlords, the Owners and the
Operators may also sometimes be referred to herein collectively, as the
“Parties,” and individually, as a “Party.”

RECITALS

A. Each Landlord is an Affiliate of HCP, Inc., a Maryland corporation (“HCP”),
each Owner is an Affiliate of Harbor Retirement Associates, LLC, a Florida
limited liability company (“HRA”) and each Operator is an Affiliate of Sunrise
Senior Living, Inc., a Delaware corporation (“Sunrise”). Landlords and HCP may
also sometimes be referred to herein, collectively, as the “HCP Parties,” and
individually, as a “HCP Party.” Operator and Sunrise may sometimes be referred
to herein, collectively, as the “Sunrise Parties,” and individually, as a
“Sunrise Party.”

B. Each Landlord owns one or more of the respective assisted living, skilled
nursing and/or independent living facilities listed opposite such Landlord on
Schedule 1 (each, a “Facility,” and collectively, the “Facilities”). Each
Facility is either a stand-alone Facility or grouped with other Facilities for
identification and other purposes as set forth under the heading “Portfolio” on
Schedule 1 (collectively, the “Portfolios,” and individually, a “Portfolio”).

C. Each Facility within each Portfolio has been leased by the applicable
Landlord to the applicable Owner listed opposite such Facility on Schedule 1,
pursuant to those certain leases listed on Schedule 1 (as the same may have been
or may hereafter be amended, modified, supplemented or restated from time to
time, each, a “Lease,” and collectively, the “Leases”). Landlords, on the one
hand, and Owners, on the other hand, are concurrently herewith entering into
that certain Termination and Transition Cooperation Agreement dated of even date
with the Effective Date (the “Termination and Transition Agreement”), pursuant
to which each Landlord and each Owner are acknowledging and agreeing to certain
matters, as more particularly set forth therein and, in each case, effective as
of the Effective Date.

D. Each applicable Owner has engaged the applicable Operator listed opposite
such Facility on Schedule 1 to manage such Facility pursuant to those certain
management or operating agreements listed on Schedule 1 (as the same may have
been or may hereafter be amended, modified, supplemented or restated from time
to time, each, a “Management Agreement,” and collectively, the “Management
Agreements”).



--------------------------------------------------------------------------------

E. In connection with the Lease and Management Agreement for each Facility, the
applicable Landlord, Owner and Operator entered into that certain owner
agreement or tenant agreement listed on Schedule 1 with respect to such Facility
(as the same may have been or may hereafter be amended, modified, supplemented
or restated from time to time, each, an “Owner Agreement,” and collectively, the
“Owner Agreements”), setting forth certain respective rights and obligations of
such Landlord, Owner and Operator with respect to the ownership and operation of
such Facility. Capitalized terms used herein and not defined herein shall have
the meanings given such terms in the applicable Owner Agreement or as
incorporated or cross-referenced in this Amendment or in the Owner Agreement to
defined terms in other documents.

F. In connection with the Lease and Management Agreement for each Facility, and,
to the extent applicable, each Portfolio, the applicable Landlords, Owners
Operators and/or Affiliates of any of them entered into those certain various
other documents and agreements, including (as applicable) owner agreements,
pooling agreements, master agreements, earn out agreements, leasehold pooling
agreements, guarantees, letter agreements and other ancillary agreements
specifically listed on Schedule 2 attached hereto and incorporated herein by
this reference (with respect to each Facility and applicable Portfolio, and as
the same may have been or may hereafter be amended, modified, supplemented or
restated from time to time, each a “Related Document,” and collectively, the
“Related Documents”). With respect to each Facility, and to the extent
applicable, Portfolio, the applicable Lease(s), Management Agreement(s) and
Related Documents for such Facility and/or Portfolio shall be referred to
herein, collectively, as the “Facility Documents.” Any of the Facility Documents
relating to a Facility or a Portfolio to which any of the Sunrise Parties and/or
their Affiliates are a party or as to which any of them is a third party
beneficiary of any provisions thereof, whether expressly designated as such or
otherwise, are referred to herein, collectively, as the “Sunrise-Related
Facility Documents”.

G. Concurrently with the Effective Date, the HCP Parties and certain Affiliates
of the HCP Parties, on the one hand, and the Sunrise Parties and certain
Affiliates of the Sunrise Parties, on the other hand, are entering into that
certain Settlement and Restructuring Agreement dated of even date with the
Effective Date and certain other documents (collectively, “Settlement
Documents”), pursuant to which the HCP Parties and such of their Affiliates, and
the Sunrise Parties and such of their Affiliates, are on and as of the Effective
Date (i) settling their existing disputes relating to the Facilities and certain
other facilities that are owned by the HCP Parties or such Affiliates of the HCP
Parties, leased to third parties or an Affiliate of the Sunrise Parties, and
operated or managed by Operators or such of their Affiliates, and (ii) agreeing
upon certain additional matters, on the terms and conditions more particularly
set forth therein.

H. Concurrently with the Effective Date, certain of the HCP Parties and certain
of their Affiliates, on the one hand, and certain of the Sunrise Parties and
certain of their Affiliates, on the other hand, are entering into that certain
Security Agreement (the “Security Agreement”), pursuant to which each such HCP
Party and such of their Affiliates and each such Sunrise Party and such of their
Affiliates are acknowledging and agreeing to certain matters, as more
particularly set forth therein and, in each case, effective as of the Effective
Date, including, without limitation, the granting of a security interest in,
among other things, the Sunrise-Related Facility Documents with respect to all
of the Facilities in the Portfolios listed on Schedule 1 and referred to as MA1,
MA2 and MA3 (the “Security Interest”).

 

2



--------------------------------------------------------------------------------

I. In connection with the transactions contemplated by the Settlement Documents,
the Termination and Transition Agreement, and the Security Agreement, each
Landlord, each Owner and each Operator desire to amend their respective Owner
Agreement for each Facility and to agree upon certain additional matters, on the
terms and conditions set forth herein, and in each case, effective as of the
Effective Date.

AMENDMENT

NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual promises, representations, warranties and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows, effective as of the Effective Date:

1. Reports; Accounting Information. Notwithstanding anything to the contrary in
any of the Owner Agreements, and in addition to any existing obligations of each
Operator to provide certain reports and accounting information pursuant to the
terms of the Owner Agreements and Management Agreements, from and after the date
that is thirty (30) days after the Effective Date, the Operators covenant and
agree to comply with the following requirements relating to all accounting and
financial records with respect to each Facility:

(a) Enhanced Reporting Requirements. The Sunrise Parties shall prepare and
submit to the HCP Parties the monthly, quarterly and annual financial reports in
accordance with the requirements (including timing requirements) of Exhibit A
attached hereto and, in each case, in accordance with GAAP, to the extent
provided on Exhibit A. To the extent that the Sunrise Parties’ reports do not
satisfy the requirements of Exhibit A, the HCP Parties shall have the right, in
their sole and absolute discretion, to prepare such reports after the HCP
Parties have provided the Sunrise Parties with written notice of the Sunrise
Parties’ failure to satisfy the requirements and the HCP Parties’ intention of
preparing such reports itself and the Sunrise Parties shall reimburse the HCP
Parties from the Sunrise Parties’ own funds and not as an expense or cost of any
such Facility for any reasonable out-of-pocket expense incurred by the HCP
Parties in preparing such reports. If the HCP Parties exercise their rights to
prepare the required reports, then the Sunrise Parties shall take such actions
as the HCP Parties may reasonably request to facilitate the preparation of such
reports, including providing space, equipment, and information to the HCP
Parties’ personnel or designees who actually prepare such reports. The records
that this Section 1(a) requires the Sunrise Parties to maintain shall also be
kept and maintained in material compliance with any legal requirements
applicable to the Sunrise Parties or the Facilities and shall compare monthly
and year to date results to the extent Exhibit A so states. The books and
records for each Facility shall also be kept in a manner to allow the HCP
Parties to have the ability to prepare its financial statements in accordance
with GAAP.

(b) Additional Requirements. If any financial reports or other information about
the Sunrise Parties or the Facilities is/are required by applicable legal
requirements to be included in any public disclosure documents or other filings
of the HCP Parties or their Affiliates (or their successors or assigns), in
order for such Person to comply with its respective reporting and certification
obligations as a public company and/or real estate investment trust, the Sunrise
Parties shall cooperate with such Person(s) and take all steps reasonably
necessary and within the control of the Sunrise Parties to support such Persons’
compliance with such reporting and

 

3



--------------------------------------------------------------------------------

certification obligations, including, without limitation, implementing customary
reporting requirements, procedures, systems and arrangements that will enable
any such Person to comply with its reporting and certification obligations under
all governing legal requirements, provided that the Sunrise Parties shall
receive reasonable additional compensation from the HCP Parties for any
additional reports or different reporting formats required in connection
therewith and such compensation shall be agreed to reasonably and in good faith
by the Sunrise Parties and the HCP Parties, in advance.

2. Representations. As of the Effective Date, each Party hereto hereby
represents and warrants to each other Party hereto that the representations and
warranties contained in this Section 2 are true and correct as of the Effective
Date:

(a) Such Party is duly organized, validly existing and in good standing under
the laws of the state of its organization. Such Party has all requisite power
and authority under the laws of the state of its formation, the laws of each of
those States in which any Facility owned, leased or operated by such Party is
located and its articles of incorporation, by-laws, or other charter documents
to enter into and perform its obligations under this Amendment and to consummate
the transactions contemplated hereby. Such Party is qualified to do business and
is in good standing in each jurisdiction in which the nature of its business or
the properties owned or leased by it requires such qualification, except where
the failure to be so qualified would not have a material adverse effect on such
Party.

(b) Such Party has taken all necessary action to authorize and has obtained all
consents necessary for its execution, delivery and performance of this
Amendment, and upon the Effective Date, each Owner Agreement, as hereby amended,
to which such Party is a party shall constitute the valid and binding obligation
and agreement of such Party, enforceable against such Party in accordance with
its terms, as hereby amended, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors and except to the
extent that the availability of equitable relief may be subject to the
discretion of the court before which any proceeding may be brought.

(c) There are no actions, proceedings or investigations, including tax audits,
pending against or affecting such Party, seeking to enjoin, challenge or collect
damages in connection with the execution of this Amendment or the consummation
of the transactions contemplated hereby or which could reasonably be expected to
materially and adversely affect the financial condition or operations of such
Party (except as disclosed in such Party’s public filings, or with respect to
any Owner, as previously disclosed in writing to the Landlords and Operators) or
the ability of such Party to carry out the execution of this Amendment or the
consummation of the transactions contemplated hereby.

(d) Such Party will not be rendered insolvent as a result of the execution of
this Amendment or the consummation of the transactions contemplated hereby. For
purposes hereof, the term “solvency” means, with respect to each Party, that:
(A) the fair salable value of such Party’s tangible assets is in excess of the
total amount of its liabilities (including for purposes of this definition all
liabilities, whether or not reflected on a balance sheet prepared in accordance
with GAAP, and whether direct or indirect, fixed or contingent, secured or

 

4



--------------------------------------------------------------------------------

unsecured, and disputed or undisputed); (B) such Party is able to pay its debts
or obligations in the ordinary course as they mature; and (C) such Party has
capital sufficient to carry on its businesses.

3. Settlement of Disputes Between Owners and Operators. In connection with each
Owner’s and Operator’s execution and delivery of this Amendment, such Parties
also desire to settle any outstanding disputes between or among them relating to
the Facilities and the applicable Facility Documents (the “Settlement”).
Accordingly, each Owner and Operator hereby agree between and among themselves
as follows:

(a) Mutual Release of Claims. Concurrently with the execution of this Amendment
by each Owner and Operator, all Owners and Operators shall execute and deliver,
and Operators shall cause Sunrise to execute and deliver, the Mutual Limited
Release of Claims in the form attached hereto as Exhibit B (the “Release of
Claims”).

(b) No Admission of Liability. The Settlement which is a portion of the subject
of this Amendment is a compromise of disputed claims and neither the fact that
this Amendment was entered into, nor any provision contained herein, (i) is to
be construed as an admission of any liability of any Owner or Operator or their
Affiliates, or (ii) may be used for any purpose in any litigation, arbitration
or other dispute resolution proceeding between or among such Parties or their
Affiliates; provided, however, that any Owner or Operator and their Affiliates
may use and refer to this Amendment and the provisions hereof and the Release of
Claims as it relates to any applicable Facility in any dispute resolution
proceeding relating to the Release of Claims, this Amendment, the Exhibits and
Schedules hereto or any other document to be executed and delivered in
connection herewith. Each Owner and Operator and their Affiliates being released
by this Amendment or the Release of Claims deny any liability and, by this
instrument, intend merely to avoid further litigation and obtain their peace.
The Settlement memorialized in this Amendment and in the Release of Claims has
been arrived at after thorough bargaining and negotiations at arm’s length and
represents a final, mutually agreeable compromise.

4. Consent to Grant of Security Interest. Notwithstanding any prohibitions
against transfer, assignment or encumbrance of the Operators’ interest in any
Sunrise-Related Facility Document, as set forth in such Sunrise-Related Facility
Documents, each applicable Landlord and each applicable Owner hereby consents to
the granting of the Security Interest.

5. FF&E Reserve Matters.

(a) For the calendar year 2011, the applicable Owners hereby agree not to
disapprove any increase in the applicable “FF&E Reserve Payment” for either the
Sun1 Portfolio or the Sun2 Portfolio as may be established in the applicable
“Repairs and Equipment Estimate” for such calendar year prepared by the
applicable Operator so long as such “FF&E Reserve Payment” for such Portfolio
does not exceed the applicable Per Unit Funding Amount. For the calendar year
2011, the “Per Unit Funding Amount” for each Portfolio shall be as follows:

 

Portfolio

   Per Unit Funding Amount

Sun1

   $ 1,500.00

Sun2

   $ 1,200.00

 

5



--------------------------------------------------------------------------------

Commencing in 2012, and each year thereafter, the Per Unit Funding Amount shall
be increased by the applicable CPI Increase for such year. For purposes of this
Section 5, “CPI Increase” means, for each calendar year, the percentage increase
(rounded to two (2) decimal places), if any, in (i) the Cost of Living Index
published for that month which is two (2) months prior to the commencement of
such calendar year (i.e., November), over (ii) the Cost of Living Index
published for the same month of the immediately prior year (i.e., November of
the prior year); and “Cost of Living Index” means the Consumer Price Index for
All Urban Consumers, U.S. City Average (1982-1984 = 100), published by the
Bureau of Labor Statistics, U.S. Department of Labor (“BLS”), or such other
renamed index. If the BLS changes the base reference period for the Cost of
Living Index from 1982-84 = 100, the cost-of-living adjustment shall be
determined with the use of such conversion formula or table as may be published
by the BLS. If the BLS otherwise substantially revises, or ceases publication of
the Cost of Living Index, then a substitute index for determining cost-of-living
adjustments, issued by the BLS or by a reliable governmental or other nationally
recognized nonpartisan publication, shall be reasonably selected by the
applicable Landlord and reasonably approved by the applicable Operator.

(b) For the calendar year 2011, and each year thereafter, the Sunrise Parties
hereby agree that they shall not propose any “Repairs and Equipment Estimate”
for any Facility in any of the CH1, Sun1 or Sun2 Portfolios to the extent the
expenditures thereunder on account of any fees, including any design and/or
procurement fees, payable to Sunrise Design Services or any other Affiliate of
Sunrise in connection therewith exceed the fee schedule attached hereto as
Schedule 3.

6. Notices. Section 15 of the Owner Agreement for each Facility in the Saddle
River, MA1, MA2 and MA3 Portfolios (other than the Owner Agreement for the
Orland Park Facility) and Section 16 of the Owner Agreement for each Facility in
the Sun1 and Sun2 Portfolios and the Orland Park Facility is hereby amended and
replaced in its entirety, to read as follows:

“Notices. Any notice, consent, approval, demand or other communication required
or permitted to be given hereunder (a ‘notice’) must be in writing and may be
served personally or by U.S. Mail or as otherwise permitted in this Section. If
served by U.S. Mail, it shall be addressed as follows:

 

If to a

Landlord:

 

c/o HCP, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

Attn: Legal Department

Facsimile: (562) 733-5200

 

6



--------------------------------------------------------------------------------

With a

copy to:

 

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: David C. Meckler, Esq.

Facsimile: (714) 755-8290

If to an

Owner:

 

c/o Harbor Retirement Associates, LLC

1440 Highway A1A

Vero Beach, Florida 32963

Attn: Mr. Tim Smick

Fax: (772) 492-5005

With a

copy to:

 

Harbor Retirement Associates, LLC

1440 Highway A1A

Vero Beach, Florida 32963

Attn: Mr. Dan Simmons

Fax: (772) 492-5005

and to:  

Foley & Lardner LLP

111 North Orange Avenue, Suite 1800

Orlando, Florida 32801

Attn: J. Gordon Arkin, Esq.

Fax: (407) 648-1743

If to an

Operator:

 

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: President

Facsimile: (703) 744-1628

With a

copy to:

 

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 744-1628

With a

copy to:

 

Arent Fox LLP

1050 Connecticut Avenue, N.W.

Washington, DC 20036

Attention: Kimberly A. Wachen, Esq.

Facsimile: (202) 857-6395

 

7



--------------------------------------------------------------------------------

With a

copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Eugene A. Pinover, Esq.

Facsimile: (212) 728-9254

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the U.S. Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In addition,
any party may send notices by facsimile or by a nationally recognized overnight
courier service which provides written proof of delivery (such as U.P.S. or
Federal Express). Any notice sent by facsimile shall be effective upon
confirmation of receipt in legible form, and any notice sent by a nationally
recognized overnight courier shall be effective on the date of delivery to the
party at its address specified above as set forth in the courier’s delivery
receipt. Any party may, by notice to the others from time to time in the manner
herein provided, specify a different address for notice purposes.”

7. Costs. The Parties shall pay their own transaction costs in connection with
the negotiation and execution of this Amendment, including, without limitation,
their own attorneys’ fees and costs.

8. Governing Law. With respect to each Facility and Owner Agreement, this
Amendment shall be governed by and construed in accordance with the domestic
laws of the State that governs such Owner Agreement without giving effect to any
choice or conflict of law provision or rule, whether of any such State or any
other jurisdiction, that would cause the application of the laws of any
jurisdiction other than such State.

9. Counterparts; Facsimile or Electronic Signatures. This Amendment may be
executed in any number of counterparts and by the Parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signatures transmitted by facsimile or electronic transmission may be used in
place of original signatures on this Amendment, and the Parties intend to be
bound by the signatures on any such document transmitted by facsimile or
electronic transmission.

10. Severability. If any term or provision of this Amendment shall, to any
extent, be determined by a court of competent jurisdiction to be void, voidable,
or unenforceable, such void, voidable, or unenforceable term or provision shall
not affect any other term or provision of this Amendment.

11. Full Force and Effect. Except as amended, modified or supplemented by this
Amendment, each Owner Agreement shall remain in full force and effect in
accordance with their respective terms.

 

8



--------------------------------------------------------------------------------

12. No Third-Party Beneficiaries. The provisions of this Amendment are and will
be for the benefit of the Parties hereto and their permitted successors and
assigns only and are not for the benefit of any other Person; and, accordingly,
no third party shall have the right to enforce the provisions of this Amendment.

13. Headings. The section headings contained in this Amendment are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Amendment.

14. No Presumption. The Parties have participated jointly in the negotiation and
drafting of this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Amendment.

15. Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Amendment are incorporated herein by reference and made a
part hereof.

[Signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.

 

LANDLORDS:   HCP CH1 SADDLE RIVER, LLC, a Delaware limited liability company  
By:   HCP Partners, LP, a Delaware limited partnership, their sole and managing
member     By:   HCP GP Corp., a Delaware corporation, its general partner      
By:  

 

      Name:  

 

      Title:  

 

  HCP CAMARILLO CA, LP, a Delaware limited partnership   HCP DARTMOUTH MA, LP, a
Delaware limited partnership   HCP LAGUNA CREEK CA, LP, a Delaware limited
partnership   HCP TOWSON MD, LP, a Delaware limited partnership   By:   HCP MA1
GP, LLC, a Delaware limited liability company, their general partner     By:  

 

    Name:  

 

    Title:  

 

 

S - 1



--------------------------------------------------------------------------------

LANDLORDS (CONT.):   HCP MA2 ARKANSAS, LP, a Delaware limited partnership   HCP
MA2 CALIFORNIA, LP, a Delaware limited partnership   HCP MA2 ILLINOIS, LP, a
Delaware limited partnership   HCP MA2 MASSACHUSETTS, LP, a Delaware limited
partnership   HCP MA2 OHIO, LP, a Delaware limited partnership   HCP MA2
OKLAHOMA, LP, a Delaware limited partnership   HCP MA2 UTAH, LP, a Delaware
limited partnership   By:   HCP MA2 GP Holding, LLC, a Delaware limited
liability company, their general partner     By:  

 

    Name:  

 

    Title:  

 

 

S - 2



--------------------------------------------------------------------------------

LANDLORDS (CONT.):   HCP MA3 CALIFORNIA, LP, a Delaware limited partnership  
HCP MA3 GEORGIA, LP, a Delaware limited partnership   HCP MA3 KENTUCKY, LP, a
Delaware limited partnership   HCP MA3 OKLAHOMA, LP, a Delaware limited
partnership   HCP MA3 SOUTH CAROLINA, LP, a Delaware limited partnership   HCP
MA3 WASHINGTON, LP, a Delaware limited partnership   By:   HCP MA3 A Pack GP,
LLC, a Delaware limited liability company, their general partner     By:  

 

    Name:  

 

    Title:  

 

 

S - 3



--------------------------------------------------------------------------------

LANDLORDS (CONT.):   HCP SUN1 BEVERLY HILLS CA, LLC, a Delaware limited
liability company   HCP SUN1 CRESSKILL NJ, LLC, a Delaware limited liability
company   HCP SUN1 EDMONDS WA, LLC, a Delaware limited liability company   HCP
SUN1 LILBURN GA, LLC, a Delaware limited liability company   HCP SUN1 MADISON
NJ, LLC, a Delaware limited liability company   By:   HCP Partners, LP, a
Delaware limited partnership, their sole and managing member     By:   HCP GP
Corp., a Delaware corporation, its general partner       By:  

 

      Name:  

 

      Title:  

 

  HCP SUN1, LP, a Delaware limited partnership   By:   HCP Sun1 GP, LLC, a
Delaware limited liability company, its general partner     By:  

 

    Name:  

 

    Title:  

 

 

S - 4



--------------------------------------------------------------------------------

LANDLORDS (CONT.):   HCP SUN2 DES PERES MO, LLC, a Delaware limited liability
company   HCP SUN2 RICHMOND HEIGHTS MO, LLC, a Delaware limited liability
company   HCP SUN2 WILMETTE IL, LLC, a Delaware limited liability company   By:
  HCP Partners, LP, a Delaware limited partnership, their sole and managing
member     By:   HCP GP Corp., a Delaware corporation, its general partner      
By:  

 

      Name:  

 

      Title:  

 

  HCP PARTNERS, LP, a Delaware limited partnership   By:   HCP GP Corp., a
Delaware corporation, its general partner     By:  

 

    Name:  

 

    Title:  

 

[Signatures continue on the following page]

 

S - 5



--------------------------------------------------------------------------------

OWNERS:   ONE PACK MANAGEMENT CORP., a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 

  HRA MANAGEMENT CORPORATION, a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 

  EIGHT PACK MANAGEMENT CORP., a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 

  ELEVEN PACK MANAGEMENT CORP., a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 

  TWENTY PACK MANAGEMENT CORP., a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 

  SUN2 MANAGEMENT CORP., a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 

[Signatures continue on the following page]

 

S - 6



--------------------------------------------------------------------------------

OPERATORS:   SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation   By:
 

 

  Name:  

 

  Title:  

 

  SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation   By:  

 

  Name:  

 

  Title:  

 

 

S - 7



--------------------------------------------------------------------------------

[CH1]

[MA1]

[MA2]

[MA3]

[Sun1]

[Sun2]

SCHEDULE 1

LIST OF PORTFOLIOS, FACILITIES, LANDLORDS, OWNERS, OPERATORS, LEASES, MANAGEMENT

AGREEMENTS AND OWNER AGREEMENTS

 

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

1.   SADDLE RIVER   1231 Saddle River – Brighton Gardens of Saddle River   HCP
CH1 Saddle River, LLC, a Delaware limited liability company (f/k/a CNL
Retirement CH1 Saddle River, LP) (“HCP CH1 Saddle River”)   One Pack Management
Corp., a Delaware corporation (“One Pack Management Corp.”)  

Sunrise Senior Living Services, Inc., a Delaware corporation (f/k/a Marriott
Senior Living Services, Inc.)

(“Sunrise Senior Living Services, Inc.”)

  Lease Agreement dated March 31, 2003, between HCP CH1 Saddle River and One
Pack Management Corp.   Operating Agreement dated March 31, 2003, between One
Pack Management Corp. and Sunrise Senior Living Services, Inc.   Amended and
Restated Owner Agreement dated May 5, 2003, effective March 31, 2003, among HCP
CH1 Saddle River, One Pack Management Corp. and Sunrise Senior Living Services,
Inc. 2.   MA1   1149 Camarillo – Brighton Gardens of Camarillo   HCP Camarillo
CA, LP, a Delaware limited partnership (f/k/a CNL Retirement Camarillo CA, LP)
(“HCP Camarillo”)   HRA Management Corporation, a Delaware corporation (“HRA
Management Corporation”)   Sunrise Senior Living Management, Inc.   Amended and
Restated Lease Agreement dated November 1, 2005, between HCP Camarillo and HRA
Management Corporation   Amended and Restated Management Agreement dated
November 1, 2005, between Sunrise Senior Living Management, Inc. and HRA
Management Corporation   Second Amended and Restated Owner Agreement dated
November 1, 2005, among HCP Camarillo, HRA Management Corporation and Sunrise
Senior Living Management, Inc. 3.   MA1   1151 Dartmouth – Sunrise of Dartmouth
  HCP Dartmouth MA, LP, a Delaware limited partnership (f/k/a CNL Retirement
Dartmouth MA, LP) (“HCP Dartmouth”)   HRA Management Corporation   Sunrise
Senior Living Management, Inc.   Amended and Restated Lease Agreement dated
November 1, 2005, between HCP Dartmouth and HRA Management Corporation   Amended
and Restated Management Agreement dated November 1, 2005, between Sunrise Senior
Living Management, Inc. and HRA Management Corporation   Second Amended and
Restated Owner Agreement dated November 1, 2005, among HCP Dartmouth, HRA
Management Corporation and Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

4.   MA1   1152 Elk Grove – Sunrise at Laguna Creek   HCP Laguna Creek CA, LP, a
Delaware limited partnership (f/k/a CNL Retirement Laguna Creek CA, LP) (“HCP
Laguna Creek”)   HRA Management Corporation   Sunrise Senior Living Management,
Inc.   Amended and Restated Lease Agreement dated November 1, 2005, between HCP
Laguna Creek and HRA Management Corporation   Amended and Restated Management
Agreement dated November 1, 2005, between Sunrise Senior Living Management, Inc.
and HRA Management Corporation   Second Amended and Restated Owner Agreement
dated November 1, 2005, among HCP Laguna Creek, HRA Management Corporation and
Sunrise Senior Living Management, Inc. 5.   MA1   1153 Baltimore – Brighton
Gardens of Towson   HCP Towson MD, LP, a Delaware limited partnership (f/k/a CNL
Retirement Towson MD, LP) (“HCP Towson”)   HRA Management Corporation   Sunrise
Senior Living Management, Inc.   Amended and Restated Lease Agreement dated
November 1, 2005, between HCP Towson and HRA Management Corporation   Amended
and Restated Management Agreement dated November 1, 2005, between Sunrise Senior
Living Management, Inc. and HRA Management Corporation   Second Amended and
Restated Owner Agreement dated November 1, 2005, among HCP Towson, HRA
Management Corporation and Sunrise Senior Living Management, Inc. 6.   MA2  
1154 Little Rock – Pleasant Hills   HCP MA2 Arkansas, LP, a Delaware limited
partnership (f/k/a CNL Retirement MA2 Arkansas, LP) (“HCP MA2 Arkansas”)   Eight
Pack Management Corp., a Delaware corporation (“Eight Pack Management Corp.”)  
Sunrise Senior Living Services, Inc.   Lease Agreement dated December 20, 2002,
between HCP MA2 Arkansas and Eight Pack Management Corp., as amended by (i) that
certain First Amendment to Lease Agreement (“First Amendment to Lease Agreement
(MA2 Group One and Orland Park)”) dated February 27, 2003, effective December
20, 2002, among HCP Partners, HCP MA2 Arkansas, HCP MA2 California, HCP MA2
Illinois,   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by that
certain First Amendment to Operating Agreement (“First Amendment to Operating
Agreement (MA2 Group One)”) dated March 28, 2003, between Sunrise Senior Living
Services, Inc. and Eight Pack Management Corp.   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA2
Arkansas, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 2



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

            HCP MA2 Massachusetts, HCP MA2 Ohio, HCP MA2 Oklahoma and Eight Pack
Management Corp., and (ii) that certain Second Amendment to Lease Agreement
(“Second Amendment to Lease Agreement (MA2 Group One)”) dated March 28, 2003,
among HCP MA2 Arkansas, HCP MA2 California, HCP MA2 Illinois, HCP MA2
Massachusetts, HCP MA2 Ohio, HCP MA2 Oklahoma and Eight Pack Management Corp.  
 

 

Schedule 1 – Page 3



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

7.   MA2   1155 Yorba Linda – Brighton Gardens of Yorba Linda   HCP MA2
California, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2
California, LP) (“HCP MA2 California”)   Eight Pack Management Corp.   Sunrise
Senior Living Services, Inc.   Lease Agreement dated March 28, 2003, between HCP
MA2 California and Eight Pack Management Corp., as amended by that certain First
Amendment to Lease Agreements (“First Amendment to Lease Agreements (MA2 Group
Two)”) dated March 28, 2003, among Eight Pack Management Corp., HCP MA2
California and HCP MA2 Utah   Operating Agreement dated March 28, 2003, between
Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., as amended
by that certain First Amendment to Operating Agreements (“First Amendment to
Operating Agreements (MA2 Group Two)”) dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc.   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA2
California, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.
8.   MA2   1156 Hemet – Sunrise of Hemet   HCP MA2 California   Eight Pack
Management Corp.   Sunrise Senior Living Services, Inc.   Lease Agreement dated
December 20, 2002, between HCP MA2 California and Eight Pack Management Corp.,
as amended by the First Amendment to Lease Agreement (MA2 Group One and Orland
Park) and the Second Amendment to Lease Agreement (MA2 Group One)   Operating
Agreement dated December 20, 2002, between Eight Pack Management Corp. and
Sunrise Senior Living Services, Inc., as amended by the First Amendment to
Operating Agreement (MA2 Group One)   Amended and Restated Owner Agreement dated
January 20, 2004, effective December 20, 2002, among HCP MA2 California, Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 4



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

9.   MA2   1157 Hoffman Estates – Brighton Gardens of Hoffman Estates   HCP MA2
Illinois, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2 Illinois,
LP) (“HCP MA2 Illinois”)   Eight Pack Management Corp.   Sunrise Senior Living
Services, Inc.   Lease Agreement dated December 20, 2002, between HCP MA2
Illinois and Eight Pack Management Corp., as amended by the First Amendment to
Lease Agreement (MA2 Group One and Orland Park) and the Second Amendment to
Lease Agreement (MA2 Group One)   Operating Agreement dated December 20, 2002,
between Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Operating Agreement (MA2 Group One)   Amended
and Restated Owner Agreement dated January 20, 2004, effective December 20,
2002, among HCP MA2 Illinois, Eight Pack Management Corp. and Sunrise Senior
Living Services, Inc. 10.   MA2   1158 Plymouth – Sunrise of Plymouth   HCP MA2
Massachusetts, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2
Massachusetts, LP) (“HCP MA2 Massachusetts”)   Eight Pack Management Corp.  
Sunrise Senior Living Services, Inc.   Lease Agreement dated December 20, 2002,
between HCP MA2 Massachusetts and Eight Pack Management Corp., as amended by the
First Amendment to Lease Agreement (MA2 Group One and Orland Park) and the
Second Amendment to Lease Agreement (MA2 Group One)   Operating Agreement dated
December 20, 2002, between Eight Pack Management Corp. and Sunrise Senior Living
Services, Inc., as amended by the First Amendment to Operating Agreement (MA2
Group One)   Amended and Restated Owner Agreement dated January 20, 2004,
effective December 20, 2002, among HCP MA2 Massachusetts, Eight Pack Management
Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 5



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

11.   MA2   1159 Willoughby – Sunrise of Willoughby   HCP MA2 Ohio, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA2 Ohio, LP) (“HCP MA2
Ohio”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.  
Lease Agreement dated December 20, 2002, between HCP MA2 Ohio and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park) and the Second Amendment to Lease Agreement (MA2
Group One)   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreement (MA2 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective December 20, 2002, among HCP
MA2 Ohio, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.
12.   MA2   1160 Tulsa – Brighton Gardens of Tulsa   HCP MA2 Oklahoma, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA2 Oklahoma, LP) (“HCP MA2
Oklahoma”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement dated December 20, 2002, between HCP MA2 Oklahoma and Eight
Pack Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park) and the Second Amendment to Lease Agreement (MA2
Group One)   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreement (MA2 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective December 20, 2002, among HCP
MA2 Oklahoma, Eight Pack Management Corp. and Sunrise Senior Living Services,
Inc. 13.   MA2   1161 Salt Lake City – Brighton Gardens of Salt Lake City   HCP
MA2 Utah, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2 Utah, LP)
(“HCP MA2 Utah”)   Eight Pack Management Corp.   Sunrise Senior Living Services,
Inc.   Lease Agreement dated March 28, 2003, between HCP MA2 Utah and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA2
Group Two)   Operating Agreement dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA2 Group Two)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA2
Utah, Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 6



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

14.   MA2   1162 Orland Park – Brighton Gardens of Orland Park   HCP Partners,
LP, a Delaware limited partnership (f/k/a CNL Retirement Partners, LP) (“HCP
Partners”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement dated December 20, 2002, between HCP Partners and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park)   Operating Agreement dated December 20, 2002,
between Eight Pack Management Corp. and Sunrise Senior Living Services, Inc.  
Owner Agreement dated December 20, 2002, among HCP Partners, Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc. 15.   MA3   1165
Northridge – Brighton Gardens of Northridge  

HCP MA3 California, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
California, LP)

(“HCP MA3 California”)

  Eleven Pack Management Corp., a Delaware corporation (“Eleven Pack Management
Corp.”)   Sunrise Senior Living Services, Inc.   Lease Agreement dated Mach 28,
2003, between HCP MA3 California and Eleven Pack Management Corp., as amended by
that certain First Amendment to Lease Agreements (“First Amendment to Lease
Agreements (MA3 Group One)”) dated March 28, 2003, among HCP MA3 California, HCP
MA3 Kentucky, HCP MA3 South Carolina and Eleven Pack Management Corp.  
Operating Agreement dated March 28, 2003, between Eleven Pack Management Corp.
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Operating Agreements (“First Amendment to Operating Agreements (MA3
Group One)”) dated March 28, 2003, between Eleven Pack Management Corp. and
Sunrise Senior Living Services, Inc.   Amended and Restated Owner Agreement
dated January 20, 2004, effective March 28, 2003, among HCP MA3 California,
Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 7



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

16.   MA3   1166 Rancho Mirage – Brighton Gardens of Rancho Mirage   HCP MA3
California   Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement dated Mach 28, 2003, between HCP MA3 California and Eleven
Pack Management Corp., as amended by the First Amendment to Lease Agreements
(MA3 Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
California, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc.

 

Schedule 1 – Page 8



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

17.   MA3   1167 Santa Rosa – Brighton Gardens of Santa Rosa   HCP MA3
California   Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement, dated December 20, 2002, between HCP MA3 California and
Eleven Pack Management Corp., as amended by (i) that certain First Amendment to
Lease Agreement (“First Amendment to Lease Agreement (MA3 Group Two)”) dated
February 27, 2003, effective December 20, 2002, among HCP MA3 California, HCP
MA3 Georgia, HCP MA3 Oklahoma, HCP MA3 Washington and Eleven Pack Management
Corp., and (ii) that certain Second Amendment to Lease Agreement (“Second
Amendment to Lease Agreement (MA3 Group Two)”) dated March 28, 2003, among HCP
MA3 California, HCP MA3 Georgia, HCP MA3 Oklahoma, HCP MA3 Washington and Eleven
Pack Management Corp.   Operating Agreement dated December 20, 2002, between
Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc., as
amended by that certain First Amendment to Operating Agreement (“First Amendment
to Operating Agreement (MA3 Group Two)”) dated March 28, 2003, among Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc.   Amended and Restated
Owner Agreement dated January 20, 2004, effective December 20, 2002, among HCP
MA3 California, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc.

 

Schedule 1 – Page 9



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

18.

  MA3   1168 Palm Springs – Sunrise of Palm Springs   HCP MA3 California  
Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 California and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
California, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc. 19.   MA3   1169 Atlanta – Brighton Gardens of Vinings  

HCP MA3 Georgia, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Georgia, LP)

(“HCP MA3 Georgia”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Georgia and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two)   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA3
Georgia, Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.
20.   MA3   1170 Edgewood – Brighton Gardens of Edgewood  

HCP MA3 Kentucky, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Kentucky, LP)

(“HCP MA3 Kentucky”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 Kentucky and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
Kentucky, Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 10



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

21.   MA3   1171 Oklahoma City – Brighton Gardens of Oklahoma City  

HCP MA3 Oklahoma, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Oklahoma, LP)

(“HCP MA3 Oklahoma”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Oklahoma and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two)   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA3
Oklahoma, Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.
22.   MA3   1172 Greenville – Brighton Gardens of Greenville  

HCP MA3 South Carolina, LP, a Delaware limited partnership (f/k/a CNL Retirement
MA3 South Carolina, LP)

(“HCP MA3 South Carolina”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 South Carolina and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)   Amended and Restated
Owner Agreement dated January 20, 2004, effective March 28, 2003, among HCP MA3
South Carolina, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc. 23.   MA3   1173 Bellevue – Brighton Gardens of Bellevue  

HCP MA3 Washington, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Washington, LP)

(“HCP MA3 Washington”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Washington and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two)   Amended and Restated Owner
Agreement dated January 20, 2004, effective December 20, 2002, among HCP MA3
Washington, Eleven Pack Management Corp. and Sunrise Senior Living Services,
Inc.

 

Schedule 1 – Page 11



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

24.   MA3   174 Lynnwood – Sunrise of Lynnwood   HCP MA3 Washington   Eleven
Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease Agreement,
dated December 20, 2002, between HCP MA3 Washington and Eleven Pack Management
Corp., as amended by the First Amendment to Lease Agreement (MA3 Group Two) and
the Second Amendment to Lease Agreement (MA3 Group Two)   Operating Agreement
dated December 20, 2002, between Eleven Pack Management Corp. and Sunrise Senior
Living Services, Inc., as amended by the First Amendment to Operating Agreement
(MA3 Group Two)   Amended and Restated Owner Agreement dated January 20, 2004,
effective December 20, 2002, among HCP MA3 Washington, Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc. 25.   MA3   1175 Snohomish –
Sunrise of Snohomish   HCP MA3 Washington   Eleven Pack Management Corp.  
Sunrise Senior Living Services, Inc.   Lease Agreement, dated December 20, 2002,
between HCP MA3 California and Eleven Pack Management Corp., as amended by the
First Amendment to Lease Agreement (MA3 Group Two) and the Second Amendment to
Lease Agreement (MA3 Group Two)   Operating Agreement dated December 20, 2002,
between Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc.,
as amended by the First Amendment to Operating Agreement (MA3 Group Two)  
Amended and Restated Owner Agreement dated January 20, 2004, effective December
20, 2002, among HCP MA3 Washington, Eleven Pack Management Corp. and Sunrise
Senior Living Services, Inc.

 

Schedule 1 – Page 12



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

26.   SUN1   1238 Beverly Hills – Sunrise of Beverly Hills   HCP Sun1 Beverly
Hills CA, LLC, a Delaware limited liability company (f/k/a CNL Retirement Sun1
Beverly Hills CA, LP) (“HCP Sun1 Beverly Hills”)   Twenty Pack Management Corp.,
a Delaware corporation (“Twenty Pack Management, Corp.”)   Sunrise Senior Living
Management, Inc.   Lease Agreement dated September 30, 2003, between HCP Sun1
Beverly Hills and Twenty Pack Management Corp., as amended by that certain First
Amendment to Leases (the “First Amendment to Leases (Sun1)”) dated April 1,
2007, between HCP Sun1 Beverly Hills, HCP Sun1 Cresskill, HCP Sun1 Edmonds, HCP
Sun1 Lilburn, HCP Sun1 Madison and Twenty Pack Management Corp.   Pre-Opening
Services and Management Agreement dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., as amended by that
certain First Amendment to Pre-Opening Services and Management Agreement dated
April 14, 2005, effective January 1, 2005, between Twenty Pack Management Corp.
and Sunrise Senior Living Management, Inc.   Amended and Restated Owner
Agreement dated May 5, 2004, effective September 30, 2003, among HCP Sun1
Beverly Hills, Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc.

 

Schedule 1 – Page 13



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

27.   SUN1   1239 Cresskill – Sunrise of Cresskill   HCP Sun1 Cresskill NJ, LLC,
a Delaware limited liability company (f/k/a CNL Retirement Sun1 Cresskill NJ,
LP) (“HCP Sun1 Cresskill”)   Twenty Pack Management Corp., as successor by
assignment to Sunrise Development, Inc., a Virginia corporation   Sunrise Senior
Living Management, Inc.   Lease Agreement dated September 30, 2003, between HCP
Sun1 Cresskill and Twenty Pack Management Corp. (as successor-by-assignment to
Sunrise Development, Inc. pursuant to the Assignment and Assumption of Lease
dated April 16, 2004), as amended by the First Amendment to Leases (Sun1)  
Pre-Opening Services and Management Agreement dated September 30, 2003, between
Twenty Pack Management Corp. (as successor-by-assignment to Sunrise Development,
Inc. pursuant to the Assignment and Assumption of Pre-Opening Services and
Management Agreement dated April 16, 2004) and Sunrise Senior Living Management,
Inc., as amended by that certain First Amendment to Pre-Opening Services and
Management Agreement dated April 14, 2005, effective January 1, 2005, between
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc.  
Amended and Restated Owner Agreement dated January 27, 2004, effective
September 30, 2003, among HCP Sun1 Cresskill, Twenty Pack Management Corp. and
Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 14



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

28.   SUN1   1240 Edmonds – Sunrise of Edmonds   HCP Sun1 Edmonds WA, LLC, a
Delaware limited liability company (f/k/a CNL Retirement Sun1 Edmonds WA, LP)
(“HCP Sun1 Edmonds”)   Twenty Pack Management Corp.   Sunrise Senior Living
Management, Inc.   Lease Agreement dated September 30, 2003, between HCP Sun1
Edmonds and Twenty Pack Management Corp., as amended by the First Amendment to
Leases (Sun1)   Pre-Opening Services and Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Pre-Opening Services and Management Agreement dated April 14, 2005, effective
January 1, 2005, between Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc.   Amended and Restated Owner Agreement dated May 5, 2004,
effective September 30, 2003, among HCP Sun1 Edmonds, Twenty Pack Management
Corp. and Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 15



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

29.   SUN1   1241 Lilburn – Sunrise at Five Forks   HCP Sun1 Lilburn GA, LLC, a
Delaware limited liability company (f/k/a CNL Retirement Sun1 Lilburn GA, LP)
(“HCP Sun1 Lilburn”)   Twenty Pack Management Corp., as successor by assignment
to Sunrise Five Forks Assisted Living, L.L.C., a Georgia limited liability
company   Sunrise Senior Living Management, Inc.   Lease Agreement dated
September 30, 2003, between HCP Sun1 Lilburn and Twenty Pack Management Corp.,
as amended by the First Amendment to Leases (Sun1)   Pre-Opening Services and
Management Agreement dated September 30, 2003, between Twenty Pack Management
Corp. and Sunrise Senior Living Management, Inc., as amended by that certain
First Amendment to Pre-Opening Services and Management Agreement dated April 14,
2005, effective January 1, 2005, between Twenty Pack Management Corp. and
Sunrise Senior Living Management, Inc.   Amended and Restated Owner Agreement
dated May 5, 2004, effective September 30, 2003, among HCP Sun1 Lilburn, Twenty
Pack Management Corp. and Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 16



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

30.   SUN1   1242 Madison – Sunrise of Madison   HCP Sun1 Madison NJ, LLC, a
Delaware limited liability company (f/k/a CNL Retirement Sun1 Madison NJ, LP)
(“HCP Sun1 Madison”)   Twenty Pack Management Corp., as successor by assignment
to Sunrise Madison Senior Living, L.L.C., a New Jersey limited liability company
  Sunrise Senior Living Management, Inc.   Lease Agreement dated September 30,
2003, between HCP Sun1 Madison and Twenty Pack Management Corp. (as
successor-by-assignment to Sunrise Madison Senior Living, L.L.C. pursuant to the
Assignment and Assumption of Lease dated April 16, 2004), as amended by the
First Amendment to Leases (Sun1)   Pre-Opening Services and Management Agreement
dated September 30, 2003, between Twenty Pack Management Corp. (as
successor-by-assignment to Sunrise Madison Senior Living, L.L.C. pursuant to the
Assignment and Assumption of Pre-Opening Services and Management Agreement dated
April 16, 2004) and Sunrise Senior Living Management, Inc., as amended by that
certain First Amendment to Pre-Opening Services and Management Agreement dated
April 14, 2005, effective January 1, 2005, between Twenty Pack Management Corp.
and Sunrise Senior Living Management, Inc.   Amended and Restated Owner
Agreement dated May 5, 2004, effective September 30, 2003, among HCP Sun1
Madison, Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 17



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

31.   SUN1   1244 Arlington – Sunrise of Arlington   HCP Sun1, LP, a Delaware
limited partnership (f/k/a CNL Retirement Sun1, LP) (“HCP Sun1”)   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 32.   SUN1   1245 Bluemont Park – Sunrise at Bluemont Park   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 18



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

33.   SUN1   1246 Sterling – Sunrise at Countryside   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 34.   SUN1   1247 Falls Church – Sunrise of Falls Church   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 19



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

35.   SUN1   1248 Farmington Hills – Sunrise at North Farmington Hills   HCP
Sun1   Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.  
Lease Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack
Management Corp., as amended by that certain First Amendment to Lease dated
April 1, 2007, between HCP Sun1 and Twenty Pack Management Corp.   Management
Agreement dated September 30, 2003, between Twenty Pack Management Corp. and
Sunrise Senior Living Management, Inc., as amended by that certain First
Amendment to Management dated April 14, 2005, effective January 1, 2005, between
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc.  
Amended and Restated Owner Agreement dated May 5, 2004, effective September 30,
2003, among HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. 36.   SUN1   1249 Frederick – Sunrise of Frederick   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 20



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

37.   SUN1   1250 Leesburg – Sunrise of Leesburg   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 38.   SUN1   1251 Mercer Island – Sunrise of Mercer Island   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 21



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

39.   SUN1   1252 Brooklyn – Sunrise at Mill Basin   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 40.   SUN1   1253 Poland – Sunrise of Poland   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 22



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

41.   SUN1   1254 Raleigh – Sunrise of Raleigh   HCP Sun1   Twenty Pack
Management Corp.   Sunrise Senior Living Management, Inc.   Lease Agreement
dated September 30, 2003, between HCP Sun1 and Twenty Pack Management Corp., as
amended by that certain First Amendment to Lease dated April 1, 2007, between
HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc. 42.   SUN1   1256 Sheepshead Bay – Sunrise at Sheepshead Bay   HCP Sun1  
Twenty Pack Management Corp.   Sunrise Senior Living Management, Inc.   Lease
Agreement dated September 30, 2003, between HCP Sun1 and Twenty Pack Management
Corp., as amended by that certain First Amendment to Lease dated April 1, 2007,
between HCP Sun1 and Twenty Pack Management Corp.   Management Agreement dated
September 30, 2003, between Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc., as amended by that certain First Amendment to
Management dated April 14, 2005, effective January 1, 2005, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc.   Amended and
Restated Owner Agreement dated May 5, 2004, effective September 30, 2003, among
HCP Sun1, Twenty Pack Management Corp. and Sunrise Senior Living Management,
Inc.

 

Schedule 1 – Page 23



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

43.   SUN2   1237 Wilmette – Sunrise of Wilmette   HCP Sun2 Wilmette IL, LLC, a
Delaware limited liability company (f/k/a CNL Retirement Sun2 Wilmette IL, LP)
(“HCP Sun2 Wilmette”)   Sun2 Management Corp., a Delaware corporation (“Sun2
Management Corp.”)   Sunrise Senior Living Management, Inc.   Lease Agreement
dated March 31, 2004, between HCP Sun2 Wilmette and Sun2 Management Corp., as
amended by that certain First Amendment to Leases (the “First Amendment to
Leases (Sun2)”) dated April 1, 2007, between HCP Sun2 Des Peres, HCP Sun 2
Richmond Heights, HCP Sun2 Wilmette and Sun2 Management Corp.   Pre-Opening
Services and Management Agreement dated March 31, 2004, between Sun2 Management
Corp. and Sunrise Senior Living Management, Inc.   Tenant Agreement dated
March 31, 2004, among HCP Sun2 Wilmette, Sun2 Management Corp. and Sunrise
Senior Living Management, Inc. 44.   SUN2   1235 Des Peres – Sunrise of Des
Peres   HCP Sun2 Des Peres MO, LLC, a Delaware limited liability company (f/k/a
CNL Retirement Sun2 Des Peres MO, LP) (“HCP Sun2 Des Peres”)   Sun2 Management
Corp., as successor by assignment to Legacy Healthcare Management, LLC, a
Missouri limited liability company   Sunrise Senior Living Management, Inc.  
Lease Agreement dated March 31, 2004, between HCP Sun2 Des Peres and Sun2
Management Corp., as amended by the First Amendment to Leases (Sun2)  
Pre-Opening Services and Management Agreement dated March 31, 2004, between Sun2
Management Corp. and Sunrise Senior Living Management, Inc.   Tenant Agreement
dated March 31, 2004, among HCP Sun2 Des Peres, Sun2 Management Corp. and
Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 24



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Owner

 

Operator

 

Lease

 

Management
Agreement

 

Owner
Agreement

45.   SUN2   1236 Richmond Heights – Sunrise on Clayton   HCP Sun2 Richmond
Heights MO, LLC, a Delaware limited liability company (f/k/a CNL Retirement Sun2
Richmond Heights MO, LP) (“HCP Sun2 Richmond Heights”)   Sun2 Management Corp.,
as successor by assignment to Clayton Road Assisted Living, L.L.C., a Missouri
limited liability company   Sunrise Senior Living Management, Inc.   Lease
Agreement dated March 31, 2004, between HCP Sun2 Richmond Heights and Sun2
Management Corp., as amended by the First Amendment to Leases (Sun2)  
Pre-Opening Services and Management Agreement dated March 31, 2004, between Sun2
Management Corp. and Sunrise Senior Living Management, Inc.   Tenant Agreement
dated March 31, 2004, among HCP Sun2 Richmond Heights, Sun2 Management Corp. and
Sunrise Senior Living Management, Inc.

 

Schedule 1 – Page 25



--------------------------------------------------------------------------------

[CH1]

[MA1]

[MA2]

[MA3]

[Sun1]

[Sun2]

SCHEDULE 2

LIST OF RELATED DOCUMENTS

Related Documents Relating to all Portfolios

1. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc.

2. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs, dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc.

3. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc.

4. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc.

5. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated October 1, 2007, from HCP to Sunrise Senior
Living Management, Inc.

6. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated March 7, 2008, from HCP to Sunrise Senior Living
Management, Inc.

7. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated August 26, 2008, from HCP to Sunrise Senior
Living Management, Inc.

Related Documents Relating to the Saddle River Portfolio

8. Memorandum of Operation Agreement dated December 14, 1998, between Circle
Housing Limited Partnership and Sunrise Senior Living Services, Inc., recorded
on December 17, 1998

Related Documents Relating to the MA1 Portfolio

9. Amended and Restated Pooling Agreement dated November 1, 2005, among Sunrise
Senior Living Management, Inc., HCP Camarillo, HCP Clayton, HCP Laguna Creek,
HCP Dartmouth, HCP Towson and HRA Management Corporation, with respect to all of
the Facilities in the MA1 Portfolio

 

Schedule 2 – Page 1



--------------------------------------------------------------------------------

10. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Camarillo
- Brighton Gardens of Camarillo

11. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Dartmouth
- Sunrise of Dartmouth

12. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Elk Grove
- Sunrise at Laguna Creek

13. Memorandum of Operating Agreement dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Baltimore
- Brighton Gardens of Towson

14. Memorandum of Lease dated May 16, 2002, between HCP Camarillo and HRA
Management Corporation, with respect to Camarillo - Brighton Gardens of
Camarillo

15. Memorandum of Lease dated May 16, 2002, between HCP Dartmouth and HRA
Management Corporation, with respect to Dartmouth - Sunrise of Dartmouth

16. Memorandum of Lease dated May 16, 2002, between HCP Laguna Creek and HRA
Management Corporation, with respect to Elk Grove - Sunrise at Laguna Creek

17. Memorandum of Lease dated May 16, 2002, between HCP Towson and HRA
Management Corporation, with respect to Baltimore - Brighton Gardens of Towson

18. Transition Period Sublease dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Camarillo
- Brighton Gardens of Camarillo

19. Transition Period Sublease dated May 16, 2002, between HRA Management
Corporation and Sunrise Senior Living Services, Inc., with respect to Elk Grove
- Sunrise at Laguna Creek

20. Letter Agreement dated December 27, 2002, between Ocean Acquisition 2, LLC,
as successor-by-merger to CNL Retirement Corp., and Sunrise Assisted Living,
Inc., with respect to all of the Facilities in the MA1, MA2 and MA3 (“Letter
Agreement dated December 27, 2002”)

21. Letter dated April 22, 2004, from Ocean Acquisition 2, LLC, as
successor-by-merger to CNL Retirement Corp., to Sunrise Senior Living, Inc.,
outlining changes to the FF&E Reserve funding requirements for 2004

22. Letter Agreement dated April 5, 2005, among Sunrise Senior Living Services,
Inc., Sunrise Senior Living Management, Inc., Twenty Two Pack Management Corp.
and Five Pack Management Corp., to the extent relating to the Facilities in the
MA1 Portfolio

 

Schedule 2 – Page 2



--------------------------------------------------------------------------------

Related Documents Relating to the MA2 Portfolio

23. Pooling Agreement dated December 20, 2002, among Sunrise Senior Living
Services, Inc., Eight Pack Management Corp., HCP Partners, HCP MA2 Arkansas, HCP
MA2 California, HCP MA2 Illinois, HCP MA2 Massachusetts, HCP MA2 Ohio and HCP
MA2 Oklahoma, as amended by that certain First Amendment to Pooling Agreement
dated March 28, 2003, among Sunrise Senior Living Services, Inc., Eight Pack
Management Corp., HCP Partners, HCP MA2 Arkansas, HCP MA2 California, HCP MA2
Illinois, HCP MA2 Massachusetts, HCP MA2 Ohio, HCP MA2 Oklahoma and HCP MA2
Utah, with respect to all of the Facilities in the MA2 Portfolio

24. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Little Rock-Pleasant Hills

25. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Hemet-Sunrise of Hemet

26. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Hoffman Estates-Brighton Gardens of Hoffman Estates

27. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Plymouth-Sunrise of Plymouth

28. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Willoughby-Sunrise of Willoughby

29. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Tulsa-Brighton Gardens of Tulsa

30. Memorandum of Operating Agreement dated December 20, 2002, between Eight
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Orland Park-Brighton Gardens of Orland Park

31. Memorandum of Operating Agreement dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Salt
Lake City-Brighton Gardens of Salt Lake City

32. Memorandum of Operating Agreement dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Yorba
Linda-Brighton Gardens of Yorba Linda

 

Schedule 2 – Page 3



--------------------------------------------------------------------------------

33. Memorandum of Lease dated December 20, 2002, between HCP MA2 Arkansas and
Eight Pack Management Corp., with respect to Little Rock-Pleasant Hills

34. Memorandum of Lease dated December 20, 2002, between HCP MA2 California and
Eight Pack Management Corp., with respect to Hemet-Sunrise of Hemet

35. Memorandum of Lease dated December 20, 2002, between HCP MA2 Illinois and
Eight Pack Management Corp., with respect to Hoffman Estates-Brighton Gardens of
Hoffman Estates

36. Memorandum of Lease dated December 20, 2002, between HCP MA2 Massachusetts
and Eight Pack Management Corp., with respect to Plymouth-Sunrise of Plymouth

37. Memorandum of Lease dated December 20, 2002, between HCP MA2 Ohio and Eight
Pack Management Corp., with respect to Willoughby-Sunrise of Willoughby

38. Memorandum of Lease dated December 20, 2002, between HCP MA2 Oklahoma and
Eight Pack Management Corp., with respect to Tulsa-Brighton Gardens of Tulsa

39. Memorandum of Lease dated December 20, 2002, between HCP MA2 Illinois and
Eight Pack Management Corp., with respect to Orland Park-Brighton Gardens of
Orland Park

40. Corrective Memorandum of Lease dated March 28, 2003, between HCP Partners
and Eight Pack Management Corp., with respect to Orland Park-Brighton Gardens of
Orland Park

41. Memorandum of Lease dated March 28, 2003, between HCP MA2 Utah and Eight
Pack Management Corp., with respect to Salt Lake City-Brighton Gardens of Salt
Lake City

42. Memorandum of Lease dated March 28, 2003, between HCP MA2 California and
Eight Pack Management Corp., with respect to Yorba Linda-Brighton Gardens of
Yorba Linda

43. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Hemet-Sunrise of
Hemet

44. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Hoffman Estates-Brighton Gardens of Hoffman Estates

45. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Little Rock-Pleasant Hills

 

Schedule 2 – Page 4



--------------------------------------------------------------------------------

46. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Plymouth-Sunrise
of Plymouth

47. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Tulsa-Brighton Gardens of Tulsa

48. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Willoughby-Sunrise
of Willoughby

49. Transition Period Sublease dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Orland Park-Brighton Gardens of Orland Park

50. Transition Period Sublease dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Salt
Lake City-Brighton Gardens of Salt Lake City

51. Transition Period Sublease dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Yorba
Linda-Brighton Gardens of Yorba Linda

52. Limited Rent Guaranty dated December 20, 2002, between Sunrise Senior Living
Services, Inc., and HCP Partners, with respect to Orland Park-Brighton Gardens
of Orland Park

53. Guaranty Agreement dated December 20, 2002, by HCP Partners for the benefit
of Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Little Rock-Pleasant Hills, Hemet-Sunrise of Hemet, Hoffman
Estates-Brighton Gardens of Hoffman Estates, Plymouth-Sunrise of Plymouth,
Willoughby-Sunrise of Willoughby and Tulsa-Brighton Gardens of Tulsa

54. Guaranty Agreement dated March 28, 2003, by HCP Partners for the benefit of
Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Yorba Linda-Brighton Gardens of Yorba Linda and Salt Lake
City-Brighton Gardens of Salt Lake City

55. Letter Agreement dated December 27, 2002

56. Letter Agreement dated February 27, 2003 among Sunrise Senior Living
Services, Inc., Eight Pack Management Corp. and Eleven Pack Management Corp.
regarding the opening dates for all of the Facilities in the MA2 Portfolio and
the MA3 Portfolio and the Direct Leased Facilities (the “MA2 and MA3 Start Date
Letter Agreement”)

 

Schedule 2 – Page 5



--------------------------------------------------------------------------------

Related Documents Relating to the MA3 Portfolio

57. Pooling Agreement dated December 20, 2002, among Sunrise Senior Living
Services, Inc., Eleven Pack Management Corp., HCP MA3 California, HCP MA3
Georgia, HCP MA3 Oklahoma, and HCP MA3 Washington, as amended by that certain
First Amendment to Pooling Agreement dated March 28, 2003, among Sunrise Senior
Living Services, Inc., Eleven Pack Management Corp., HCP MA3 California, HCP MA3
Georgia, HCP MA3 Oklahoma, HCP MA3 Washington, HCP MA3 Kentucky and HCP MA3
South Carolina, with respect to all of the Facilities in the MA3 Portfolio

58. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Atlanta-Brighton Gardens of Vinings

59. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Bellevue-Brighton Gardens of Bellevue

60. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Lynnwood-Sunrise of Lynnwood

61. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Oklahoma City-Brighton Gardens of Oklahoma City

62. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Santa Rosa-Brighton Gardens of Santa Rosa

63. Memorandum of Operating Agreement dated December 20, 2002, between Eleven
Pack Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Snohomish-Sunrise of Snohomish

64. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Northridge-Brighton Gardens of Northridge

65. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Rancho Mirage-Brighton Gardens of Rancho Mirage

66. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Palm
Springs-Sunrise of Palm Springs

67. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Edgewood-Brighton Gardens of Edgewood

 

Schedule 2 – Page 6



--------------------------------------------------------------------------------

68. Memorandum of Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Greenville-Brighton Gardens of Greenville

69. Memorandum of Lease dated December 20, 2002, between HCP MA3 Georgia and
Eleven Pack Management Corp., with respect to Atlanta-Brighton Gardens of
Vinings

70. Memorandum of Lease dated December 20, 2002, between HCP MA3 Washington and
Eleven Pack Management Corp., with respect to Bellevue-Brighton Gardens of
Bellevue

71. Memorandum of Lease dated December 20, 2002, between HCP MA3 Washington and
Eleven Pack Management Corp., with respect to Lynnwood-Sunrise of Lynnwood

72. Memorandum of Lease dated December 20, 2002, between HCP MA3 Oklahoma and
Eleven Pack Management Corp., with respect to Oklahoma City-Brighton Gardens of
Oklahoma City

73. Memorandum of Lease dated December 20, 2002, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Santa Rosa-Brighton Gardens of
Santa Rosa

74. Memorandum of Lease dated December 20, 2002, between HCP MA3 Washington and
Eleven Pack Management Corp., with respect to Snohomish-Sunrise of Snohomish

75. Memorandum of Lease dated March 28, 2003, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Northridge-Brighton Gardens of
Northridge

76. Memorandum of Lease dated March 28, 2003, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Rancho Mirage-Brighton Gardens of
Rancho Mirage

77. Memorandum of Lease dated March 28, 2003, between HCP MA3 California and
Eleven Pack Management Corp., with respect to Palm Springs-Sunrise of Palm
Springs

78. Memorandum of Lease dated March 28, 2003, between HCP MA3 Kentucky and
Eleven Pack Management Corp., with respect to Edgewood-Brighton Gardens of
Edgewood

79. Memorandum of Lease dated March 28, 2003, between HCP MA3 South Carolina and
Eleven Pack Management Corp., with respect to Greenville-Brighton Gardens of
Greenville

80. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Atlanta-Brighton Gardens of Vinings

 

Schedule 2 – Page 7



--------------------------------------------------------------------------------

81. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Bellevue-Brighton Gardens of Bellevue

82. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Rock Lynnwood/Snohomish Partners, LP, with respect to
Lynnwood-Sunrise of Lynnwood

83. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Oklahoma City-Brighton Gardens of Oklahoma City

84. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to Santa
Rosa-Brighton Gardens of Santa Rosa

85. Transition Period Sublease dated December 20, 2002, between Eleven Pack
Management Corp. and Rock Lynnwood/Snohomish Partners, LP, with respect to
Snohomish-Sunrise of Snohomish

86. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Northridge-Brighton Gardens of Northridge

87. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Rancho Mirage-Brighton Gardens of Rancho Mirage

88. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and MSLS – MapleRidge, Inc., with respect to Palm
Springs-Sunrise of Palm Springs

89. Transition Period Sublease dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., with respect to
Edgewood-Brighton Gardens of Edgewood

90. Letter Agreement dated March 27, 2003, among Sunrise Senior Living Services,
Inc., Eleven Pack Management Corp. and HCP MA3 South Carolina, with respect to
Greenville-Brighton Gardens of Greenville

91. Guaranty Agreement dated December 20, 2002, by HCP Partners for the benefit
of Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Atlanta-Brighton Gardens of Vinings, Bellevue-Brighton Gardens of
Bellevue, Lynnwood-Sunrise of Lynnwood, Oklahoma City-Brighton Gardens of
Oklahoma City, Santa Rosa-Brighton Gardens of Santa Rosa and Snohomish-Sunrise
of Snohomish

 

Schedule 2 – Page 8



--------------------------------------------------------------------------------

92. Guaranty Agreement dated March 28, 2003, by HCP Partners for the benefit of
Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc., with
respect to Northridge-Brighton Gardens of Northridge, Rancho Mirage-Brighton
Gardens of Rancho Mirage, Palm Springs-Sunrise of Palm Springs,
Edgewood-Brighton Gardens of Edgewood and Greenville-Brighton Gardens of
Greenville

93. Letter Agreement dated December 27, 2002

94. MA2 and MA3 Start Date Letter Agreement dated February 27, 2003

Related Documents Relating to the Sun1 Portfolio

95. Master Agreement dated September 30, 2003, among Sunrise Development, Inc.,
Sunrise Senior Living Management, Inc., Twenty Pack Management Corp., Sunrise
Five Forks Assisted Living, L.L.C., as predecessor-in-interest to Twenty Pack
Management Corp., Sunrise Madison Senior Living, L.L.C., , as
predecessor-in-interest to Twenty Pack Management Corp., Sunrise Development,
Inc., as predecessor-in-interest to Twenty Pack Management Corp., HCP Sunl, HCP
Sunl Beverly Hills, HCP Sunl Cresskill, HCP Sun1 Edmonds, HCP Sunl Lilburn and
HCP Sunl Madison and Sunrise Senior Living, Inc., as amended by that certain
First Amendment to Master Agreement dated April 14, 2005, effective January 1,
2005, with respect to all of the Facilities in the Sun1 Portfolio

96. Letter Agreement dated April 14, 2005, among Sunrise Senior Living
Management, Inc., Sunrise Senior Living, Inc., Ocean Acquisition 1, Inc., as
successor-by-merger to CNL Retirement Properties, Inc., HCP Sun1, HCP Sunl
Beverly Hills, HCP Sunl Cresskill, HCP Sunl Edmonds, HCP Sunl Lilburn and HCP
Sunl Madison, with respect to all of the Facilities in the Sun1 Portfolio

97. Letter Agreement dated April 14, 2005, among Sunrise Senior Living
Management, Inc., Sunrise Senior Living, Inc., Twenty Pack Management Corp. and
Sunrise Five Forks Assisted Living, L.L.C., with respect to all of the
Facilities in the Sun1 Portfolio

98. Leasehold Pooling Agreement dated September 30, 2003, among Twenty Pack
Management Corp., Sunrise Development, Inc., as predecessor-in-interest to
Twenty Pack Management Corp., Sunrise Five Forks Assisted Living, as
predecessor-in-interest to Twenty Pack Management Corp., Sunrise Madison Senior
Living, L.L.C. , as predecessor-in-interest to Twenty Pack Management Corp., HCP
Sunl, HCP Sunl Beverly Hills, HCP Sunl Cresskill, HCP Sunl Edmonds, HCP Sunl
Lilburn and HCP Sunl Madison, with respect to all of the Facilities in the Sun1
Portfolio

 

Schedule 2 – Page 9



--------------------------------------------------------------------------------

99. Pooling Agreement dated September 30, 2003, among Sunrise Senior Living
Management, Inc., Twenty Pack Management Corp., Sunrise Five Forks Assisted
Living, L.L.C., as predecessor-in-interest to Twenty Pack Management Corp.,
Sunrise Madison Senior Living, L.L.C., as predecessor-in-interest to Twenty Pack
Management Corp., Sunrise Development, Inc., as predecessor-in-interest to
Twenty Pack Management Corp., HCP Sunl, HCP Sunl Beverly Hills, HCP Sunl
Cresskill, HCP Sunl Edmonds, HCP Sunl Lilburn, and HCP Sunl Madison, as amended
by that certain First Amendment to Pooling Agreement dated April 14, 2005,
effective January 1, 2005, among Sunrise Senior Living Management, Inc., Twenty
Pack Management Corp., Sunrise Five Forks Assisted Living, L.L.C., as
predecessor-in-interest to Twenty Pack Management Corp., HCP Sunl, HCP Sunl
Beverly Hills, HCP Sunl Cresskill, HCP Sunl Edmonds, HCP Sunl Lilburn, and HCP
Sunl Madison, with respect to all of the Facilities in the Sun1 Portfolio

100. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Arlington-Sunrise of Arlington

101. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Bluemont Park-Sunrise at Bluemont Park

102. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Sterling-Sunrise at Countryside

103. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc., with respect to
Falls Church-Sunrise of Falls Church

104. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Farmington Hills Assisted Living, LLC, a Michigan
limited liability company, with respect to Farmington Hills-Sunrise at North
Farmington Hills

105. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Assisted Living Limited Partnership, a Virginia
limited partnership, with respect to Frederick-Sunrise of Frederick

106. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Assisted Living Limited Partnership, a Virginia
limited partnership, with respect to Leesburg-Sunrise of Leesburg

107. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Assisted Living Limited Partnership, a Virginia
limited partnership, with respect to Mercer Island-Sunrise of Mercer Island

108. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise Poland Assisted Living, LLC, an Ohio limited
liability company, with respect to Poland-Sunrise of Poland

 

Schedule 2 – Page 10



--------------------------------------------------------------------------------

109. Transition Period Sublease dated September 30, 2003, between Twenty Pack
Management Corp. and Sunrise of Raleigh, LLC, a North Carolina limited liability
company, with respect to Raleigh-Sunrise of Raleigh

110. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Beverly Hills, with respect to Beverly
Hills-Sunrise of Beverly Hills

111. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Cresskill, with respect to Cresskill-Sunrise of
Cresskill

112. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Edmonds, with respect to Edmonds-Sunrise of
Edmonds

113. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Lilburn, with respect to Lilburn-Sunrise at Five
Forks

114. Sunrise Development Agreement dated September 30, 2003, between Sunrise
Development, Inc. and HCP Sun1 Madison, with respect to Madison-Sunrise of
Madison

115. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Arlington-Sunrise of Arlington

116. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Bluemont Park-Sunrise at Bluemont Park

117. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Sterling-Sunrise at Countryside

118. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Falls Church-Sunrise of Falls Church

119. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Farmington Hills-Sunrise at North Farmington Hills

120. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Frederick-Sunrise of Frederick

121. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Leesburg-Sunrise of Leesburg

 

Schedule 2 – Page 11



--------------------------------------------------------------------------------

122. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Mercer Island-Sunrise of Mercer Island

123. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Brooklyn-Sunrise at Mill Basin

124. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Poland-Sunrise of Poland

125. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Raleigh-Sunrise of Raleigh

126. Assignment of Contracts and the Licenses and Permits dated January 2004,
among Twenty Pack Management Corp., Sunrise Senior Living Management, Inc., and
HCP Sun1, with respect to Sheepshead Bay-Sunrise at Sheepshead Bay

127. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. and Sunrise Senior Living Management Inc., with
respect to Arlington-Sunrise of Arlington, Bluemont Park-Sunrise at Bluemont
Park, Sterling-Sunrise at Countryside, Falls Church-Sunrise of Falls Church,
Farmington Hills-Sunrise at North Farmington Hills, Frederick-Sunrise of
Frederick, Mercer Island-Sunrise of Mercer Island, Brooklyn-Sunrise at Mill
Basin, Poland-Sunrise of Poland, Raleigh-Sunrise of Raleigh, Sheepshead
Bay-Sunrise at Sheepshead Bay and Leesburg-Sunrise of Leesburg

128. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. and Sunrise Senior Living Management Inc., with
respect to Beverly Hills-Sunrise at Beverly Hills.

129. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. (as successor by assignment to Sunrise
Development, Inc.) and Sunrise Senior Living Management Inc., with respect to
Cresskill-Sunrise of Cresskill

130. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. and Sunrise Senior Living Management Inc., with
respect to Edmonds-Sunrise of Edmonds

131. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. (as successor by assignment to Sunrise Five
Forks Assisted Living, L.L.C.) and Sunrise Senior Living Management Inc., with
respect to Lilburn-Sunrise at Five Forks

 

Schedule 2 – Page 12



--------------------------------------------------------------------------------

132. Guaranty Agreement dated September 30, 2003 by HCP Partners for the benefit
of Twenty Pack Management Corp. (as successor by assignment to Sunrise Madison
Senior Living, L.L.C.) and Sunrise Senior Living Management Inc., with respect
to Madison-Sunrise of Madison

133. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Arlington-Sunrise of Arlington

134. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Bluemont Park-Sunrise at Bluemont Park

135. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Sterling-Sunrise at Countryside

136. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Falls Church-Sunrise of Falls Church

137. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Farmington Hills-Sunrise at North Farmington
Hills

138. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Frederick-Sunrise of Frederick

139. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Leesburg-Sunrise of Leesburg

140. Assignment and Subordination of Lease Agreement dated January 28, 2004,
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp, with respect to Mercer Island-Sunrise of Mercer Island

141. Assignment and Subordination of Lease Agreement dated January 2004 by and
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp., with respect to Brooklyn-Sunrise at Mill Basin

142. Assignment and Subordination of Lease Agreement dated January 28, 2004 by
and among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty
Pack Management Corp., with respect to Poland-Sunrise of Poland

143. Assignment and Subordination of Lease Agreement dated January 28, 2004 by
and among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty
Pack Management Corp., with respect to Raleigh-Sunrise of Raleigh

 

Schedule 2 – Page 13



--------------------------------------------------------------------------------

144. Assignment and Subordination of Lease Agreement dated January 2004 by and
among the Prudential Insurance Company of America, HCP Sun1, LP and Twenty Pack
Management Corp., with respect to Sheepshead Bay-Sunrise at Sheepshead Bay

145. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Arlington-Sunrise of Arlington

146. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Bluemont Park-Sunrise at Bluemont Park

147. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Sterling-Sunrise at Countryside

148. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Falls Church-Sunrise at Falls Church

149. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Farmington Hills-Sunrise at North Farmington Hills

150. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Frederick-Sunrise of Frederick

151. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Leesburg-Sunrise of Leesburg

152. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Mercer Island-Sunrise of Mercer Island

153. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Brooklyn-Sunrise at Mill Basin

 

Schedule 2 – Page 14



--------------------------------------------------------------------------------

154. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Poland-Sunrise of Poland

155. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Raleigh-Sunrise of Raleigh

156. Assignment and Subordination of Management Agreement and Other Agreements
dated January 2004, among HCP Sun1, The Prudential Insurance Company of America,
Twenty Pack Management Corp. and Sunrise Senior Living Management, Inc., with
respect to Sheepshead Bay-Sunrise at Sheepshead Bay

157. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Arlington-Sunrise of Arlington

158. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Bluemont Park-Sunrise at Bluemont
Park

159. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Sterling-Sunrise at Countryside

160. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Falls Church-Sunrise at Falls
Church

161. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Farmington Hills-Sunrise at North
Farmington Hills

162. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Leesburg-Sunrise of Leesburg

163. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Mercer Island-Sunrise at Mercer
Island

164. Assignment of Leases and Rents dated January 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Brooklyn-Sunrise at Mill Basin

 

Schedule 2 – Page 15



--------------------------------------------------------------------------------

165. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Poland-Sunrise of Poland

166. Assignment of Leases and Rents dated January 28, 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Raleigh-Sunrise of Raleigh

167. Assignment of Leases and Rents dated January 2004, by Twenty Pack
Management Corp. and Sunrise Senior Living Management, Inc. to the Prudential
Insurance Company of America, with respect to Sheepshead Bay-Sunrise at
Sheepshead Bay

168. Assignment of Permits and Developer’s Rights (Arlington Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

169. Assignment of Permits and Developer’s Rights (Bluemont Park Property),
dated January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc. to the Prudential Insurance Company of America.

170. Assignment of Permits and Developer’s Rights (Countryside Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

171. Assignment of Permits and Developer’s Rights (Falls Church Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

172. Assignment of Permits and Developer’s Rights (Farmington Hills Property),
dated January 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

173. Assignment of Permits and Developer’s Rights (Frederick Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

174. Assignment of Permits and Developer’s Rights (Leesburg Property), dated
January 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

175. Assignment of Permits and Developer’s Rights (Mercer Island Property),
dated January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc. to the Prudential Insurance Company of America.

176. Assignment of Permits and Developer’s Rights (Mill Basin), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

 

Schedule 2 – Page 16



--------------------------------------------------------------------------------

177. Assignment of Permits and Developer’s Rights (Poland Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

178. Assignment of Permits and Developer’s Rights (Raleigh Property), dated
January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior Living
Management, Inc. to the Prudential Insurance Company of America.

179. Assignment of Permits and Developer’s Rights (Sheepshead Bay Property),
dated January 29, 2004, by Twenty Pack Management Corp. and Sunrise Senior
Living Management, Inc. to the Prudential Insurance Company of America.

Related Documents Relating to the Sun2 Portfolio

180. Master Agreement dated March 31, 2004, among Sunrise Development, Inc.,
Sunrise Senior Living Management, Inc., Sun2 Management Corp., Clayton Road
Assisted Living, L.L.C., as predecessor-in-interest to Sun2 Management Corp.,
Legacy Healthcare Management, LLC, as predecessor in-interest to Sun2 Management
Corp., and HCP Sun2 Des Peres, HCP Sun2 Richmond Heights and HCP Sun2 Wilmette
and Sunrise Senior Living, Inc., with respect to all of the Facilities in the
Sun2 Portfolio

181. Sunrise Development Agreement dated March 31, 2004, between Sunrise
Development, Inc. and HCP Sun2 Des Peres, with respect to Des Peres-Sunrise of
Des Peres.

182. Sunrise Development Agreement dated March 31, 2004, between Sunrise
Development, Inc. and HCP Sun2 Richmond Heights, with respect to Richmond
Heights-Sunrise on Clayton.

183. Sunrise Development Agreement dated March 31, 2004, between Sunrise
Development, Inc. and HCP Sun2 Wilmette, with respect to Wilmette-Sunrise of
Wilmette.

184. Pooling Agreement dated March 31, 2004 among Sunrise Senior Living
Management, Inc., Sun2 Management Corp., Clayton Road Assisted Living, L.L.C.,
as predecessor-in-interest to Sun2 Management Corp., Legacy Healthcare
Management, LLC, as predecessor-in-interest to Sun2 Management Corp., HCP Sun2
Wilmette, HCP Sun2 Des Peres and HCP Sun2 Richmond Heights, with respect to all
of the Facilities in the Sun2 Portfolio.

 

Schedule 2 – Page 17



--------------------------------------------------------------------------------

SCHEDULE 3

FEES ASSOCIATED WITH FF&E PURCHASES

 

FF&E Item

 

Fees included

 

Budget

 

Approved

Furniture ordered by Sunrise Design (Dining Room Chairs, Upholstered Chairs,
etc)   The budgeted cost is all inclusive as follows:      

 

1) Design: Fee is for the time it takes designers to evaluate

code, flame spread, choose pieces (esp. fabrics) that match

existing décor, take in to account future décor, review furniture

layout, etc.

 

 

10% of product cost

 

 

10% of product cost

 

 

2) Procurement: For ordering, purchasing, tracking, invoicing, etc

 

 

12% of product cost

 

 

None.

 

3) Warehouse, Distribution, Shipping, Income Tax and Travel

(WDSIT): This is direct-billed with no mark-up. Budgeted cost includes 10%-20%
of product cost based on region of the country.

Billed actual expense

 

East Coast- 10%

Midwest- 14%

Heartland/California -20%

  Actual Expense

 

Schedule 3 – Page 1



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Owner Agreement Amendment for the MA4 Portfolio

[See Attached.]

 

Exhibit A-2 – Page 1



--------------------------------------------------------------------------------

MASTER AMENDMENT TO OWNER AGREEMENTS

THIS MASTER AMENDMENT TO OWNER AGREEMENTS (this “Amendment”) is dated as of this
         day of                         , 2010 (the “Effective Date”), by and
among each of those Persons (as defined in the applicable Lease (as hereinafter
defined)) identified as a “Landlord” on Schedule 1 attached hereto and
incorporated herein by this reference (each, a “Landlord,” and collectively, the
“Landlords”), SOLOMON HOLDINGS I-THE TRIANGLE, L.L.C., a Georgia limited
liability company (“Tenant”), and SUNRISE SENIOR LIVING SERVICES, INC., a
Delaware corporation (“Operator”). Each of the Landlords, Tenant and Operator
may also sometimes be referred to herein collectively, as the “Parties,” and
individually, as a “Party.”

RECITALS

A. Each Landlord is an Affiliate of HCP, Inc., a Maryland corporation (“HCP”),
and Operator is an Affiliate of Sunrise Senior Living, Inc., a Delaware
corporation (“Sunrise”). Landlords and HCP may also sometimes be referred to
herein, collectively, as the “HCP Parties,” and individually, as a “HCP Party.”
Operator and Sunrise may sometimes be referred to herein, collectively, as the
“Sunrise Parties,” and individually, as a “Sunrise Party.”

B. Each Landlord owns one or more of the respective assisted living, skilled
nursing and/or independent living facilities listed opposite such Landlord on
Schedule 1 (each, a “Facility,” and collectively, the “Facilities”).

C. Each Facility has been leased by the applicable Landlord to Tenant pursuant
to those certain leases listed on Schedule 1 (as the same may have been or may
hereafter be amended, modified, supplemented or restated from time to time,
each, a “Lease,” and collectively, the “Leases”).

D. Tenant has engaged Operator to manage each Facility pursuant to those certain
operating agreements listed on Schedule 1 (as the same may have been or may
hereafter be amended, modified, supplemented or restated from time to time,
each, an “Operating Agreement,” and collectively, the “Operating Agreements”).

E. In connection with the Lease and Operating Agreement for each Facility, the
applicable Landlord, Tenant and Operator entered into that certain owner
agreement listed on Schedule 1 with respect to such Facility (as the same may
have been or may hereafter be amended, modified, supplemented or restated from
time to time, each, an “Owner Agreement,” and collectively, the “Owner
Agreements”), setting forth certain respective rights and obligations of such
Landlord, Tenant and Operator with respect to the ownership and operation of
such Facility. Capitalized terms used herein and not defined herein shall have
the meanings given such terms in the applicable Owner Agreement or as
incorporated or cross-referenced in this Amendment or in the Owner Agreements to
defined terms in other documents.

F. In connection with the Lease and Operating Agreement for each Facility, the
applicable Landlords, Tenant and/or Operator entered into those certain various
other documents and agreements, including (as applicable) owner agreements,
pooling agreements, omnibus



--------------------------------------------------------------------------------

transaction agreements, guarantees, letter agreements and other ancillary
agreements listed on Schedule 2 attached hereto and incorporated herein by this
reference (with respect to each Facility, and as the same may have been or may
hereafter be amended, modified, supplemented or restated from time to time, each
a “Related Document,” and collectively, the “Related Documents”). With respect
to each Facility, the applicable Lease(s), Operating Agreement(s) and Related
Documents for such Facility shall be referred to herein, collectively, as the
“Facility Documents.” Any of the Facility Documents relating to a Facility to
which any of the Sunrise Parties and/or their Affiliates are a party or as to
which any of them is a third party beneficiary of any provisions thereof,
whether expressly designated as such or otherwise, are referred to herein,
collectively, as the “Sunrise-Related Facility Documents”.

G. Concurrently with the Effective Date, the HCP Parties and certain Affiliates
of the HCP Parties, on the one hand, and the Sunrise Parties and certain
Affiliates of the Sunrise Parties, on the other hand, are entering into that
certain Settlement and Restructuring Agreement dated of even date with the
Effective Date and certain other documents (collectively, the “Settlement
Documents”), pursuant to which the HCP Parties and such of their Affiliates, and
the Sunrise Parties and such of their Affiliates, are on and as of the Effective
Date (i) settling their existing disputes relating to the Facilities and certain
other facilities that are owned by the HCP Parties or such Affiliates of the HCP
Parties, leased to third parties or an Affiliate of the Sunrise Parties, and
operated or managed by Operator or such of its Affiliates, and (ii) agreeing
upon certain additional matters, on the terms and conditions more particularly
set forth therein.

H. In connection with the transactions contemplated by the Settlement Documents,
each Landlord, Tenant and Operator desires to amend their respective Owner
Agreement for each Facility and to agree upon certain additional matters, on the
terms and conditions set forth herein and, in each case, effective as of the
Effective Date.

AMENDMENT

NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual promises, representations, warranties and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows, effective as of the Effective Date:

1. Reports; Accounting Information. Notwithstanding anything to the contrary in
any of the Owner Agreements, and in addition to any existing obligations of
Operator to provide certain reports and accounting information pursuant to the
terms of the Owner Agreements and Operating Agreements, from and after the date
that is thirty (30) days after the Effective Date, the Operator covenants and
agrees to comply with the following requirements relating to all accounting and
financial records with respect to each Facility:

Enhanced Reporting Requirements. The Sunrise Parties shall prepare and submit to
the HCP Parties the monthly, quarterly and annual financial reports in
accordance with the requirements (including timing requirements) of Exhibit A
attached hereto and, in each case, in accordance with GAAP, to the extent
provided on Exhibit A. To the extent that the Sunrise Parties’ reports do not
satisfy the requirements of Exhibit A, the HCP Parties shall have the right, in
their sole and absolute discretion, to prepare such reports after the HCP
Parties have provided

 

2



--------------------------------------------------------------------------------

the Sunrise Parties with written notice of the Sunrise Parties’ failure to
satisfy the requirements and the HCP Parties’ intention of preparing such
reports itself and the Sunrise Parties shall reimburse the HCP Parties from the
Sunrise Parties’ own funds and not as an expense or cost of any such Facility
for any reasonable out-of-pocket expense incurred by the HCP Parties in
preparing such reports. If the HCP Parties exercise their rights to prepare the
required reports, then the Sunrise Parties shall take such actions as the HCP
Parties may reasonably request to facilitate the preparation of such reports,
including providing space, equipment, and information to the HCP Parties’
personnel or designees who actually prepare such reports. The records that this
Section 1(a) requires the Sunrise Parties to maintain shall also be kept and
maintained in material compliance with any legal requirements applicable to the
Sunrise Parties or the Facilities and shall compare monthly and year to date
results to the extent Exhibit A so states. The books and records for each
Facility shall also be kept in a manner to allow the HCP Parties to have the
ability to prepare its financial statements in accordance with GAAP.

Additional Requirements. If any financial reports or other information about the
Sunrise Parties or the Facilities is/are required by applicable legal
requirements to be included in any public disclosure documents or other filings
of the HCP Parties or their Affiliates (or their successors or assigns), in
order for such Person to comply with its respective reporting and certification
obligations as a public company and/or real estate investment trust, the Sunrise
Parties shall cooperate with such Person(s) and take all steps reasonably
necessary and within the control of the Sunrise Parties to support such Persons’
compliance with such reporting and certification obligations, including, without
limitation, implementing customary reporting requirements, procedures, systems
and arrangements that will enable any such Person to comply with its reporting
and certification obligations under all governing legal requirements, provided
that the Sunrise Parties shall receive reasonable additional compensation from
the HCP Parties for any additional reports or different reporting formats
required in connection therewith and such compensation shall be agreed to
reasonably and in good faith by the Sunrise Parties and the HCP Parties, in
advance.

2. Representations. As of the Effective Date, each Party hereto hereby
represents and warrants to each other Party hereto that the representations and
warranties contained in this Section 2 are true and correct as of the Effective
Date:

(a) Such Party is duly organized, validly existing and in good standing under
the laws of the state of its organization. Such Party has all requisite power
and authority under the laws of the state of its formation, the laws of each of
those States in which any Facility owned, leased or operated by such Party is
located and its articles of incorporation, by-laws, or other charter documents
to enter into and perform its obligations under this Amendment and to consummate
the transactions contemplated hereby. Such Party is qualified to do business and
is in good standing in each jurisdiction in which the nature of its business or
the properties owned or leased by it requires such qualification, except where
the failure to be so qualified would not have a material adverse effect on such
Party.

(b) Such Party has taken all necessary action to authorize and has obtained all
consents necessary for its execution, delivery and performance of this
Amendment, and upon the Effective Date, each Owner Agreement, as hereby amended,
to which such Party is a party shall constitute the valid and binding obligation
and agreement of such Party, enforceable against such

 

3



--------------------------------------------------------------------------------

Party in accordance with its terms, as hereby amended, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors and except to the extent that the availability of
equitable relief may be subject to the discretion of the court before which any
proceeding may be brought.

(c) There are no actions, proceedings or investigations, including tax audits,
pending against or affecting such Party, seeking to enjoin, challenge or collect
damages in connection with the execution of this Amendment or the consummation
of the transactions contemplated hereby or which could reasonably be expected to
materially and adversely affect the financial condition or operations of such
Party (except as disclosed in such Party’s public filings) or the ability of
such Party to carry out the execution of this Amendment or the consummation of
the transactions contemplated hereby.

(d) Such Party will not be rendered insolvent as a result of the execution of
this Amendment or the consummation of the transactions contemplated hereby. For
purposes hereof, the term “solvency” means, with respect to each Party, that:
(i) the fair salable value of such Party’s tangible assets is in excess of the
total amount of its liabilities (including for purposes of this definition all
liabilities, whether or not reflected on a balance sheet prepared in accordance
with GAAP, and whether direct or indirect, fixed or contingent, secured or
unsecured, and disputed or undisputed); (ii) such Party is able to pay its debts
or obligations in the ordinary course as they mature; and (iii) such Party has
capital sufficient to carry on its businesses.

Settlement of Disputes Between Tenant and Operator. In connection with Tenant’s
and Operator’s execution and delivery of this Amendment, such Parties also
desire to settle any outstanding disputes between or among them relating to the
Facilities and the applicable Facility Documents (the “Settlement”).
Accordingly, Tenant and Operator hereby agree between and among themselves as
follows:

Mutual Release of Claims. Concurrently with the execution of this Amendment by
Tenant and Operator, Tenant and Operator shall execute and deliver, and Operator
shall cause Sunrise to execute and deliver, the Mutual Limited Release of Claims
in the form attached hereto as Exhibit B (the “Release of Claims”).

No Admission of Liability. The Settlement which is a portion of the subject of
this Amendment is a compromise of disputed claims and neither the fact that this
Amendment was entered into, nor any provision contained herein, (i) is to be
construed as an admission of any liability of Tenant or Operator or their
Affiliates, or (ii) may be used for any purpose in any litigation, arbitration
or other dispute resolution proceeding between or among such Parties or their
Affiliates; provided, however, that Tenant or Operator and their Affiliates may
use and refer to this Amendment and the provisions hereof and the Release of
Claims as it relates to any applicable Facility in any dispute resolution
proceeding relating to the Release of Claims, this Amendment, the Exhibits and
Schedules hereto or any other document to be executed and delivered in
connection herewith. Tenant and Operator and their Affiliates being released by
this Amendment or the Release of Claims deny any liability and, by this
instrument, intend merely to avoid further litigation and obtain their peace.
The Settlement memorialized in this Amendment and in the Release of Claims has
been arrived at after thorough bargaining and negotiations at arm’s length and
represents a final, mutually agreeable compromise.

 

4



--------------------------------------------------------------------------------

3. Notices. Section 16 of each Owner Agreement is hereby amended and replaced in
its entirety, to read as follows:

“16. Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a ‘notice’) must be in writing and
may be served personally or by U.S. Mail or as otherwise permitted in this
Section 16. If served by U.S. Mail, it shall be addressed as follows:

 

If to a Landlord:   

c/o HCP, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

Attn: Legal Department

Facsimile: (562) 733-5200

With a copy to:   

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: David C. Meckler, Esq.

Facsimile: (714) 755-8290

If to Tenant:   

Solomon Holdings I – The Triangle, L.L.C.

48 Old Roswell Street

Alpharetta, Georgia 30009

Attn: Al Holbrook

Facsimile: (678) 566-0043

With a copy to:   

Miller & Martin LLP

1170 Peachtree Street, Suite 800

Atlanta, Georgia 30309

Attn: Stanley G. Brading, Jr., Esq.

Facsimile: (404) 962-6348

If to Operator:   

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: President

Facsimile: (703) 744-1628

With a copy to:   

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 744-1628

 

5



--------------------------------------------------------------------------------

With a copy to:   

Arent Fox LLP

1050 Connecticut Avenue, N.W.

Washington, DC 20036

Attention: Kimberly A. Wachen, Esq.

Facsimile: (202) 857-6395

With a copy to:   

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Eugene A. Pinover, Esq.

Facsimile: (212) 728-9254

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the U.S. Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In addition,
any party may send notices by facsimile or by a nationally recognized overnight
courier service which provides written proof of delivery (such as U.P.S. or
Federal Express). Any notice sent by facsimile shall be effective upon
confirmation of receipt in legible form, and any notice sent by a nationally
recognized overnight courier shall be effective on the date of delivery to the
party at its address specified above as set forth in the courier’s delivery
receipt. Any party may, by notice to the others from time to time in the manner
herein provided, specify a different address for notice purposes.”

4. Costs. The Parties shall pay their own transaction costs in connection with
the negotiation and execution of this Amendment, including, without limitation,
their own attorneys’ fees and costs.

Governing Law. With respect to each Facility and Owner Agreement, this Amendment
shall be governed by and construed in accordance with the domestic laws of the
State that governs such Owner Agreement without giving effect to any choice or
conflict of law provision or rule, whether of any such State or any other
jurisdiction, that would cause the application of the laws of any jurisdiction
other than such State.

5. Counterparts; Facsimile or Electronic Signatures. This Amendment may be
executed in any number of counterparts and by the Parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signatures transmitted by facsimile or electronic transmission may be used in
place of original signatures on this Amendment, and the Parties intend to be
bound by the signatures on any such document transmitted by facsimile or
electronic transmission.

6. Severability. If any term or provision of this Amendment shall, to any
extent, be determined by a court of competent jurisdiction to be void, voidable,
or unenforceable, such void, voidable, or unenforceable term or provision shall
not affect any other term or provision of this Amendment.

 

6



--------------------------------------------------------------------------------

7. Full Force and Effect. Except as amended, modified or supplemented by this
Amendment, each Owner Agreement shall remain in full force and effect in
accordance with their respective terms.

8. No Third-Party Beneficiaries. The provisions of this Amendment are and will
be for the benefit of the Parties hereto and their permitted successors and
assigns only and are not for the benefit of any other Person; and, accordingly,
no third party shall have the right to enforce the provisions of this Amendment.

9. Headings. The section headings contained in this Amendment are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Amendment.

10. No Presumption. The Parties have participated jointly in the negotiation and
drafting of this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Amendment.

11. Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Amendment are incorporated herein by reference and made a
part hereof.

[Signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.

 

LANDLORDS:  

HCP MA4 CLEVELAND OH, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP Cleveland OH, LLC, a

Delaware limited liability company,

its general partner

   

By:

 

 

    Name:  

 

   

Title:

 

 

 

HCP MA4 COLUMBIA MD, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP Columbia MD, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

   

Name:

 

 

   

Title:

 

 

 

HCP MA4 DAYTON OH, LP, a Delaware

limited partnership

 

By:

 

HCP MA4 GP Dayton OH, LLC, a

Delaware limited liability company, its

general partner

   

By:

 

 

    Name:  

 

    Title:  

 

 

HCP MA4 DUNWOODY GA, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP Dunwoody GA, LLC, a Delaware

limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

S-1



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):  

HCP MA4 FLORHAM PARK NJ, LP, a

Delaware limited partnership

  By:  

HCP MA4 GP Florham Park NJ, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

HCP MA4 GREENSBORO NC, LP, a

Delaware limited partnership

  By:  

HCP MA4 GP Greensboro NC, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

HCP MA4 KANSAS CITY KS, LP, a

Delaware limited partnership

 

By:

 

HCP MA4 GP Kansas City KS, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

HCP MA4 NORTHVILLE MI, LP, a

Delaware limited partnership

  By:  

HCP MA4 GP Northville MI, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

S-2



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):  

HCP MA4 OMAHA NE, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP Omaha NE, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

HCP MA4 ROCKVILLE MD, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP Rockville MD, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

HCP MA4 ST. CHARLES IL, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP St. Charles IL, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

HCP MA4 WEST ORANGE NJ, LP, a

Delaware limited partnership

 

By:

 

HCP MA4 GP West Orange NJ, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

S-3



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):  

HCP MA4 WHEATON IL, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP Wheaton IL, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

 

HCP MA4 TAMPA FL, LP, a Delaware

limited partnership

  By:  

HCP MA4 GP Florida Holding, LLC, a

Delaware limited liability company, its

general partner

    By:  

 

    Name:  

 

    Title:  

 

[Signatures continue on the following page]

 

S-4



--------------------------------------------------------------------------------

TENANT:

  SOLOMON HOLDINGS I – THE TRIANGLE, L.L.C., a Georgia limited liability company
 

By:

      Name:  

 

 

Title:

 

 

[Signatures continue on the following page]

 

S-5



--------------------------------------------------------------------------------

OPERATOR:  

SUNRISE SENIOR LIVING SERVICES,

INC., a Delaware corporation

 

By:

 

 

  Name:  

 

 

Title:

 

 

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF FACILITIES, LANDLORDS, LEASES, OPERATING AGREEMENTS AND OWNER AGREEMENTS

 

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1176 Westlake – Brighton Gardens of Westlake   HCP MA4 Cleveland OH, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA4 Cleveland OH, LP) (“HCP
MA4 Cleveland”)   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Cleveland, as amended
by that certain First Amendment to Amended and Restated Lease Agreements (the
“First Amendment to Leases (MA4)”) dated January 1, 2006, between HCP MA4
Cleveland, HCP MA4 Columbia, HCP MA4 Dayton, HCP MA4 Dunwoody, HCP MA4 Florham
Park, HCP MA4 Greensboro, HCP MA4 Kansas City, HCP MA4 Northville, HCP MA4
Omaha, HCP MA4 Rockville, HCP MA4 St. Charles, HCP MA4 Tampa, HCP MA4 West
Orange, and HCP MA4 Wheaton (collectively, “MA4 Landlord”) and Solomon Holdings
I – The Triangle, LLC.   Amended and Restated Operating Agreement dated August
29, 2003, between Solomon Holdings I – The Triangle, LLC and Sunrise Senior
Living Services, Inc., as amended by that certain First Amendment to Amended and
Restated Operating Agreement dated January 1, 2006, between Solomon Holdings I –
The Triangle, LLC and Sunrise Senior Living Services, Inc.   Amended and
Restated Owner Agreement dated February 13, 2004, effective August 29, 2003,
among Solomon Holdings I – The Triangle, LLC, HCP MA4 Cleveland and Sunrise
Senior Living Services, Inc., as amended by that certain First Amendment to
Amended and Restated Owner Agreements (the “First Amendment to Owner Agreements
(MA4)”) dated January 1, 2006, among MA4 Landlord, Solomon Holdings I – The
Triangle, LLC, and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

                      

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1177 Columbia – Brighton Gardens of Columbia   HCP MA4 Columbia MD, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA4 Columbia MD, LP) (“HCP
MA4 Columbia”)   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Columbia, as amended
by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Columbia and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 1178 Dayton – Brighton Gardens of Washington
Township   HCP MA4 Dayton OH, LP, a Delaware limited partnership (f/k/a CNL
Retirement MA4 Dayton OH, LP) (“HCP MA4 Dayton”)   Amended and Restated Lease
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and HCP MA4 Dayton, as amended by the First Amendment to Leases (MA4)   Amended
and Restated Operating Agreement dated August 29, 2003, between Solomon Holdings
I – The Triangle, LLC and Sunrise Senior Living Services, Inc., as amended by
that certain First Amendment to Amended and Restated Operating Agreement dated
January 1, 2006, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc.   Amended and Restated Owner Agreement dated
February 13, 2004, effective August 29, 2003, among Solomon Holdings I – The
Triangle, LLC, HCP MA4 Dayton and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 2



--------------------------------------------------------------------------------

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1179 Dunwoody – Brighton Gardens of Dunwoody   HCP MA4 Dunwoody GA, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA4 Dunwoody GA, LP) (“HCP
MA4 Dunwoody”)   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Dunwoody, as amended
by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Dunwoody and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 1180 Florham Park – Brighton Gardens of
Florham Park   HCP MA4 Florham Park NJ, LP, a Delaware limited partnership
(f/k/a CNL Retirement MA4 Florham Park NJ, LP) (“HCP MA4 Florham Park”)  
Amended and Restated Lease Agreement dated August 29, 2003, between Solomon
Holdings I – The Triangle, LLC and HCP MA4 Florham Park, as amended by the First
Amendment to Leases (MA4)   Amended and Restated Operating Agreement dated
August 29, 2003, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc., as amended by that certain First Amendment to
Amended and Restated Operating Agreement dated January 1, 2006, between Solomon
Holdings I – The Triangle, LLC and Sunrise Senior Living Services, Inc.  
Amended and Restated Owner Agreement dated February 13, 2004, effective August
29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4 Florham Park and
Sunrise Senior Living Services, Inc., as amended by the First Amendment to Owner
Agreements (MA4)

 

Schedule 1 – Page 3



--------------------------------------------------------------------------------

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1181 Greensboro – Brighton Gardens of Greensboro   HCP MA4 Greensboro NC, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA4 Greensboro NC, LP) (“HCP
MA4 Greensboro”)   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Greensboro, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Greensboro and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 1182 Prairie Village – Brighton Gardens of
Prairie Village   HCP MA4 Kansas City KS, LP, a Delaware limited partnership
(f/k/a CNL Retirement MA4 Kansas City KS, LP) (“HCP MA4 Kansas City”)   Amended
and Restated Lease Agreement dated August 29, 2003, between Solomon Holdings I –
The Triangle, LLC and HCP MA4 Kansas City, as amended by the First Amendment to
Leases (MA4)   Amended and Restated Operating Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc., as amended by that certain First Amendment to Amended and
Restated Operating Agreement dated January 1, 2006, between Solomon Holdings I –
The Triangle, LLC and Sunrise Senior Living Services, Inc.   Amended and
Restated Owner Agreement dated February 13, 2004, effective August 29, 2003,
among Solomon Holdings I – The Triangle, LLC, HCP MA4 Kansas City and Sunrise
Senior Living Services, Inc., as amended by the First Amendment to Owner
Agreements (MA4)

 

Schedule 1 – Page 4



--------------------------------------------------------------------------------

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1183 Plymouth – Brighton Gardens of Northville   HCP MA4 Northville MI, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA4 Northville MI, LP) (“HCP
MA4 Northville”)   Amended and Restated Lease Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and HCP MA4 Northville, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Northville and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 1184 Omaha – Brighton Gardens of Omaha   HCP
MA4 Omaha NE, LP, a Delaware limited partnership (f/k/a CNL Retirement MA4 Omaha
NE, LP) (“HCP MA4 Omaha”)   Amended and Restated Lease Agreement dated August
29, 2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4 Omaha, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Omaha and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 5



--------------------------------------------------------------------------------

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1185 North Bethesda – Brighton Gardens of Tuckerman Lane   HCP MA4 Rockville MD,
LP, a Delaware limited partnership (f/k/a CNL Retirement MA4 Rockville MD, LP)
(“HCP MA4 Rockville”)   Amended and Restated Lease Agreement dated August 29,
2003, between Solomon Holdings I – The Triangle, LLC and HCP MA4 Rockville, as
amended by the First Amendment to Leases (MA4)   Amended and Restated Operating
Agreement dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Amended and Restated Operating Agreement dated January 1, 2006,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc.   Amended and Restated Owner Agreement dated February 13, 2004,
effective August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4
Rockville and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Owner Agreements (MA4) 1186 St. Charles – Brighton Gardens of St.
Charles   HCP MA4 St. Charles IL, LP, a Delaware limited partnership (f/k/a CNL
Retirement MA4 St. Charles IL, LP) (“HCP MA4 St. Charles”)   Amended and
Restated Lease Agreement dated August 29, 2003, between Solomon Holdings I – The
Triangle, LLC and HCP MA4 St. Charles, as amended by the First Amendment to
Leases (MA4)   Amended and Restated Operating Agreement dated August 29, 2003,
between Solomon Holdings I – The Triangle, LLC and Sunrise Senior Living
Services, Inc., as amended by that certain First Amendment to Amended and
Restated Operating Agreement dated January 1, 2006, between Solomon Holdings I –
The Triangle, LLC and Sunrise Senior Living Services, Inc.   Amended and
Restated Owner Agreement dated February 13, 2004,effective August 29, 2003,
among Solomon Holdings I – The Triangle, LLC, HCP MA4 St. Charles and Sunrise
Senior Living Services, Inc., as amended by the First Amendment to Owner
Agreements (MA4)

 

Schedule 1 – Page 6



--------------------------------------------------------------------------------

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1187 Tampa – Brighton Gardens of Tampa   HCP MA4 Tampa FL, LP, a Delaware
limited partnership (f/k/a CNL Retirement MA4 Tampa FL, LP) (“HCP MA4 Tampa”)  
Amended and Restated Lease Agreement dated August 29, 2003, between Solomon
Holdings I – The Triangle, LLC and HCP MA4 Tampa, as amended by the First
Amendment to Leases (MA4)   Amended and Restated Operating Agreement dated
August 29, 2003, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc., as amended by that certain First Amendment to
Amended and Restated Operating Agreement dated January 1, 2006, between Solomon
Holdings I – The Triangle, LLC and Sunrise Senior Living Services, Inc.  
Amended and Restated Owner Agreement dated February 13, 2004, effective
August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4 Tampa and
Sunrise Senior Living Services, Inc., as amended by the First Amendment to Owner
Agreements (MA4) 1188 West Orange – Brighton Gardens of West Orange   HCP MA4
West Orange NJ, LP, a Delaware limited partnership (f/k/a CNL Retirement MA4
West Orange, LP) (“HCP MA4 West Orange”)   Amended and Restated Lease Agreement
dated August 29, 2003, between Solomon Holdings I – The Triangle, LLC and HCP
MA4 West Orange, as amended by the First Amendment to Leases (MA4)   Amended and
Restated Operating Agreement dated August 29, 2003, between Solomon Holdings I –
The Triangle, LLC and Sunrise Senior Living Services, Inc., as amended by that
certain First Amendment to Amended and Restated Operating Agreement dated
January 1, 2006, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc.   Amended and Restated Owner Agreement dated
February 13, 2004, effective August 29, 2003, among Solomon Holdings I – The
Triangle, LLC, HCP MA4 West Orange and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Owner Agreements (MA4)

 

Schedule 1 – Page 7



--------------------------------------------------------------------------------

Facility

 

Landlord

 

Lease

 

Operating Agreement

 

Owner Agreement

1189 Wheaton – Brighton Gardens of Wheaton   HCP MA4 Wheaton IL, LP, a Delaware
limited partnership (f/k/a CNL Retirement MA4 Wheaton IL, LP) (“HCP MA4
Wheaton”)   Amended and Restated Lease Agreement dated August 29, 2003, between
Solomon Holdings I – The Triangle, LLC and HCP MA4 Wheaton, as amended by the
First Amendment to Leases (MA4)   Amended and Restated Operating Agreement dated
August 29, 2003, between Solomon Holdings I – The Triangle, LLC and Sunrise
Senior Living Services, Inc., as amended by that certain First Amendment to
Amended and Restated Operating Agreement dated January 1, 2006, between Solomon
Holdings I – The Triangle, LLC and Sunrise Senior Living Services, Inc.  
Amended and Restated Owner Agreement dated February 13, 2004, effective
August 29, 2003, among Solomon Holdings I – The Triangle, LLC, HCP MA4 Wheaton
and Sunrise Senior Living Services, Inc., as amended by the First Amendment to
Owner Agreements (MA4)

 

Schedule 1 – Page 8



--------------------------------------------------------------------------------

SCHEDULE 2

LIST OF RELATED DOCUMENTS

1. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

2. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs, dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

3. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

4. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

5. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated October 1, 2007, from HCP to Sunrise Senior
Living Management, Inc., with respect to all of the Facilities

6. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated March 7, 2008, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

7. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated August 26, 2008, from HCP to Sunrise Senior
Living Management, Inc., with respect to all of the Facilities

8. Omnibus Transaction Agreement dated January 1, 2006, among Operator, Tenant,
HCP MA4 Cleveland, HCP MA4 Columbia, HCP MA4 Dayton, HCP MA4 Dunwoody, HCP MA4
Florham Park, HCP MA4 Greensboro, HCP MA4 Kansas City, HCP MA4 Northville, HCP
MA4 Omaha, HCP MA4 Rockville, HCP MA4 St. Charles, HCP MA4 Tampa, HCP MA4 West
Orange and HCP MA4 Wheaton, with respect to all of the Facilities

9. Deposit Account Agreement, dated as of August 29, 2003, among WEC 99C-1, LLC,
a Delaware limited liability company, WEC 99C-2, LLC, a Delaware limited
liability company, WEC 99C-3, LLC, a Delaware limited liability company, WEC
99C-4, LLC, a Delaware limited liability company, WEC 99C-5, LLC, a Delaware
limited liability company, WEC 99C-6, LLC, a Delaware limited liability company,
WEC 99C-7, LLC, a Delaware limited liability company, WEC 99C-8, LLC, a Delaware
limited liability company, WEC 99C-9, LLC, a Delaware limited liability company,
WEC 99C-10, LLC, a Delaware limited liability company, WEC 99C-11, LLC, a
Delaware limited liability company, WEC 99C-12, LLC, a Delaware limited
liability company, WEC 99C-13, LLC, a Delaware limited liability company, WEC
99C-14, LLC, a Delaware limited liability company, HCP MA4 Cleveland, HCP MA4
Columbia,

 

Schedule 2 – Page 1



--------------------------------------------------------------------------------

HCP MA4 Dayton, HCP MA4 Dunwoody, HCP MA4 Florham Park, HCP MA4 Greensboro, HCP
MA4 Kansas City, HCP MA4 Northville, HCP MA4 Omaha, HCP MA4 Rockville, HCP MA4
St. Charles, HCP MA4 Tampa, HCP MA4 West Orange and HCP MA4 Wheaton, Tenant and
Operator, with respect to all of the Facilities

10. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-6 LLC, a Delaware limited
liability company and HCP MA4 Columbia, with respect to Columbia-Brighton
Gardens of Columbia

11. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-12 LLC, a Delaware
limited liability company, and HCP MA4 Dayton, with respect to Dayton-Brighton
Gardens of Washington Township

12. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-1 LLC, a Delaware limited
liability company, and HCP MA4 Dunwoody, with respect to Dunwoody-Brighton
Gardens of Dunwoody

13. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-9 LLC, a Delaware limited
liability company, and HCP MA4 Florham Park, with respect to Florham
Park-Brighton Gardens of Florham Park

14. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-8 LLC, a Delaware limited
liability company, and HCP MA4 Greensboro, with respect to Greensboro-Brighton
Gardens of Greensboro

15. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99-7 LLC, a Delaware limited
liability company, and HCP MA4 Northville, with respect to Plymouth-Brighton
Gardens of Northville

16. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-13 LLC, a Delaware
limited liability company, and HCP MA4 Omaha, with respect to Omaha-Brighton
Gardens of Omaha

17. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-4 LLC, a Delaware limited
liability company, and HCP MA4 Kansas City, with respect to Prairie
Village-Brighton Gardens of Prairie Village

18. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-5 LLC, a Delaware limited
liability company, and HCP MA4 Rockville, with respect to North
Bethesda-Brighton Gardens of Tuckerman Lane

 

Schedule 1 – Page 2



--------------------------------------------------------------------------------

19. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-2 LLC, a Delaware limited
liability company, and HCP MA4 St. Charles, with respect to St. Charles-Brighton
Gardens of St. Charles

20. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-14 LLC, a Delaware
limited liability company, and HCP MA4 Tampa, with respect to Tampa-Brighton
Gardens of Tampa

21. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-10 LLC, a Delaware
limited liability company, and HCP MA4 West Orange, with respect to West
Orange-Brighton Gardens of West Orange

22. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-11 LLC, a Delaware
limited liability company, and HCP MA4 Cleveland, with respect to
Westlake-Brighton Gardens of Westlake.

23. Subordination, Non-Disturbance and Attornment Agreement dated August 20,
2003, effective August 29, 2003, among Tenant, WEC 99C-3 LLC, a Delaware limited
liability company, and HCP MA4 Wheaton, with respect to Wheaton-Brighton Gardens
of Wheaton.

24. Amended and Restated Pooling Agreement dated August 29, 2003, between Tenant
and Operator, as both operator and portfolio manager, as amended by that First
Amendment to Amended and Restated Pooling Agreement, dated January 1, 2006, with
respect to all of the Facilities

25. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Dayton and Tenant, with respect to Dayton-Brighton Gardens of Washington
Township

26. Short Form of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Dunwoody and Tenant, with respect to Dunwoody-Brighton Gardens of Dunwoody

27. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Florham Park and Tenant, with respect to Florham Park-Brighton Gardens of
Florham Park

28. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Greensboro and Tenant, with respect to Greensboro-Brighton Gardens of
Greensboro

29. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Northville and Tenant, with respect to Plymouth-Brighton Gardens of
Northville

30. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Omaha and Tenant, with respect to Omaha-Brighton Gardens of Omaha

 

Schedule 1 – Page 3



--------------------------------------------------------------------------------

31. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Kansas City and Tenant, with respect to Prairie Village-Brighton Gardens of
Prairie Village

32. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 St. Charles and Tenant, with respect to St. Charles-Brighton Gardens of St.
Charles

33. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Tampa and Tenant, with respect to Tampa-Brighton Gardens of Tampa

34. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 West Orange and Tenant, with respect to West Orange-Brighton Gardens of West
Orange

35. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Cleveland and Tenant, with respect to Westlake-Brighton Gardens of Westlake

36. Memorandum of Amended and Restated Lease dated August 29, 2003, among HCP
MA4 Wheaton and Tenant, with respect to Wheaton-Brighton Gardens of Wheaton

37. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002 LLC, a Delaware limited liability company (“Marriott Acquisition 2002”),
the other Marriott parties identified on the signature page thereto, and Senior
Care Associates LLC, an Indiana limited liability company (“Senior Care”), with
respect to Columbia-Brighton Gardens of Columbia

38. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Dayton-Brighton Gardens of Washington Township

39. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Dunwoody-Brighton Gardens of Dunwoody

40. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Florham Park-Brighton Gardens of Florham Park

41. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Greensboro-Brighton Gardens of Greensboro

42. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Prairie Village-Brighton Gardens of Prairie Village

 

Schedule 1 – Page 4



--------------------------------------------------------------------------------

43. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Plymouth-Brighton Gardens of Northville

44. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Omaha-Brighton Gardens of Omaha

45. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to North Bethesda-Brighton Gardens of Tuckerman Lane

46. Transition Period Sublease dated April 28, 2000, between Senior Care and
Sunrise Senior Living Services, Inc., with respect to Tampa-Brighton Gardens of
Tampa

47. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to West Orange-Brighton Gardens of West Orange

48. Transition Period Sublease dated June 26, 2003, between Marriott Acquisition
2002, the other Marriott parties identified on the signature page thereto and
Senior Care, with respect to Westlake-Brighton Gardens of Westlake

49. Guaranty Agreement dated August 29, 2003, by Ocean Acquisition 1, Inc., as
successor-by-merger to CNL Retirement Properties, Inc., for the benefit of
Tenant and Operator, with respect to all of the Facilities

 

Schedule 1 – Page 5



--------------------------------------------------------------------------------

EXHIBIT A-3

Form of Owner Agreement Amendment for the Summit Portfolio

[See Attached.]

 

Exhibit A-3 – Page 1



--------------------------------------------------------------------------------

MASTER AMENDMENT TO OWNER AGREEMENTS

THIS MASTER AMENDMENT TO OWNER AGREEMENTS (this “Amendment”) is dated as of this
     day of                     , 2010 (the “Effective Date”), by and among HCP
ST1 COLORADO, LP, a Delaware limited partnership (f/k/a CNL RETIREMENT ST1
COLORADO, LP, a Delaware limited partnership) (“Landlord”), each of those
Persons identified as an “Owner” on Schedule 1 attached hereto and incorporated
herein by this reference (each, an “Owner,” and collectively, the “Owners”), and
SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation (“Operator”). Each
of Landlord, Owners and Operator may also sometimes be referred to herein
collectively, as the “Parties,” and individually, as a “Party.”

RECITALS

A. Landlord is an Affiliate of HCP, Inc., a Maryland corporation (“HCP”), and
Operator is an Affiliate of Sunrise Senior Living, Inc., a Delaware corporation
(“Sunrise”). Landlord and HCP may also sometimes be referred to herein,
collectively, as the “HCP Parties,” and individually, as a “HCP Party.” Operator
and Sunrise may sometimes be referred to herein, collectively, as the “Sunrise
Parties,” and individually, as a “Sunrise Party.”

B. Landlord owns each of the assisted living, skilled nursing and/or independent
living facilities listed on Schedule 1 (each, a “Facility,” and collectively,
the “Facilities”).

C. Each Facility has been leased by Landlord to the applicable Owner listed
opposite such Facility on Schedule 1, pursuant to those certain leases listed on
Schedule 1 (as the same may have been or may hereafter be amended, modified,
supplemented or restated from time to time, each, a “Lease,” and collectively,
the “Leases”). Landlord, on the one hand, and Owners, on the other hand, are
concurrently herewith entering into that certain Termination and Transition
Cooperation Agreement dated of even date with the Effective Date (the
“Termination and Transition Agreement”), pursuant to which Landlord and each
Owner are acknowledging and agreeing upon certain matters, as more particularly
set forth therein and, in each case, effective as of the Effective Date.

D. Each Owner has engaged Operator to manage each Facility pursuant to those
certain operating agreements listed on Schedule 1 (as the same may have been or
may hereafter be amended, modified, supplemented or restated from time to time,
each, an “Operating Agreement,” and collectively, the “Operating Agreements”).

E. In connection with the Lease and Operating Agreement for each Facility,
Landlord, the applicable Owner and Operator entered into that certain owner
agreement listed on Schedule 1 with respect to such Facility (as the same may
have been or may hereafter be amended, modified, supplemented or restated from
time to time, each, an “Owner Agreement,” and collectively, the “Owner
Agreements”), setting forth certain respective rights and obligations of
Landlord, such Owner and Operator with respect to the ownership and operation of
such Facility. Capitalized terms used herein and not defined herein shall have
the meanings given such terms in the applicable Owner Agreement or as
incorporated or cross-referenced in this Amendment or in the Owner Agreements to
defined terms in other documents.



--------------------------------------------------------------------------------

F. In connection with the Lease and Operating Agreement for each Facility,
Landlord, Owners and/or Operator entered into those certain various other
documents and agreements, including (as applicable) pooling agreements, letter
agreements and other ancillary agreements specifically listed on Schedule 2
attached hereto and incorporated herein by this reference (with respect to each
Facility, and as the same may have been or may hereafter be amended, modified,
supplemented or restated from time to time, each a “Related Document,” and
collectively, the “Related Documents”). With respect to each Facility, the
applicable Lease(s), Operating Agreement(s) and Related Documents for such
Facility shall be referred to herein, collectively, as the “Facility Documents.”
Any of the Facility Documents relating to a Facility to which any of the Sunrise
Parties and/or their Affiliates are a party or as to which any of them is a
third party beneficiary of any provisions thereof, whether expressly designated
as such or otherwise, are referred to herein, collectively, as the
“Sunrise-Related Facility Documents”.

G. Concurrently with the Effective Date, the HCP Parties and certain Affiliates
of the HCP Parties, on the one hand, and the Sunrise Parties and certain
Affiliates of the Sunrise Parties, on the other hand, are entering into that
certain Settlement and Restructuring Agreement dated of even date with the
Effective Date and certain other documents (collectively, the “Settlement
Documents”), pursuant to which the HCP Parties and such of their Affiliates, and
the Sunrise Parties and such of their Affiliates, are on and as of the Effective
Date (i) settling their existing disputes relating to the Facilities and certain
other facilities that are owned by the HCP Parties or such Affiliates of the HCP
Parties, leased to third parties or an Affiliate of the Sunrise Parties, and
operated or managed by Operator or such of its Affiliates, and (ii) agreeing
upon certain additional matters, on the terms and conditions more particularly
set forth therein.

H. Concurrently with the Effective Date, the HCP Parties and certain of their
Affiliates, on the one hand, and the Sunrise Parties and certain of their
Affiliates, on the other hand, are entering into that certain Security Agreement
(the “Security Agreement”), pursuant to which each HCP Party and such of their
Affiliates and each Sunrise Party and such of their Affiliates are acknowledging
and agreeing to certain matters, as more particularly set forth therein and, in
each case, effective as of the Effective Date, including, without limitation,
the granting of a security interest in, among other things, the Sunrise-Related
Facility Documents with respect to all of the Facilities (the “Security
Interest”).

I. In connection with the transactions contemplated by the Settlement Documents,
the Termination and Transition Agreement and the Security Agreement, Landlord,
each Owner and Operator desire to amend their respective Owner Agreement for
each Facility and to agree upon certain additional matters, on the terms and
conditions set forth herein, and in each case, effective as of the Effective
Date.

 

2



--------------------------------------------------------------------------------

AMENDMENT

NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual promises, representations, warranties and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows, effective as of the Effective Date:

1. Reports; Accounting Information. Notwithstanding anything to the contrary in
any of the Owner Agreements, and in addition to any existing obligations of
Operator to provide certain reports and accounting information pursuant to the
terms of the Owner Agreements and Operating Agreements, from and after the date
that is thirty (30) days after the Effective Date, the Operator covenants and
agrees to comply with the following requirements relating to all accounting and
financial records with respect to each Facility:

Enhanced Reporting Requirements. The Sunrise Parties shall prepare and submit to
the HCP Parties the monthly, quarterly and annual financial reports in
accordance with the requirements (including timing requirements) of Exhibit A
attached hereto and, in each case, in accordance with GAAP, to the extent
provided on Exhibit A. To the extent that the Sunrise Parties’ reports do not
satisfy the requirements of Exhibit A, the HCP Parties shall have the right, in
their sole and absolute discretion, to prepare such reports after the HCP
Parties have provided the Sunrise Parties with written notice of the Sunrise
Parties’ failure to satisfy the requirements and the HCP Parties’ intention of
preparing such reports itself and the Sunrise Parties shall reimburse the HCP
Parties from the Sunrise Parties’ own funds and not as an expense or cost of any
such Facility for any reasonable out-of-pocket expense incurred by the HCP
Parties in preparing such reports. If the HCP Parties exercise their rights to
prepare the required reports, then the Sunrise Parties shall take such actions
as the HCP Parties may reasonably request to facilitate the preparation of such
reports, including providing space, equipment, and information to the HCP
Parties’ personnel or designees who actually prepare such reports. The records
that this Section 1(a) requires the Sunrise Parties to maintain shall also be
kept and maintained in material compliance with any legal requirements
applicable to the Sunrise Parties or the Facilities and shall compare monthly
and year to date results to the extent Exhibit A so states. The books and
records for each Facility shall also be kept in a manner to allow the HCP
Parties to have the ability to prepare its financial statements in accordance
with GAAP.

Additional Requirements. If any financial reports or other information about the
Sunrise Parties or the Facilities is/are required by applicable legal
requirements to be included in any public disclosure documents or other filings
of the HCP Parties or their Affiliates (or their successors or assigns), in
order for such Person to comply with its respective reporting and certification
obligations as a public company and/or real estate investment trust, the Sunrise
Parties shall cooperate with such Person(s) and take all steps reasonably
necessary and within the control of the Sunrise Parties to support such Persons’
compliance with such reporting and certification obligations, including, without
limitation, implementing customary reporting requirements, procedures, systems
and arrangements that will enable any such Person to comply with its reporting
and certification obligations under all governing legal requirements, provided
that the Sunrise Parties shall receive reasonable additional compensation from
the HCP Parties for any additional reports or different reporting formats
required in connection therewith and such compensation shall be agreed to
reasonably and in good faith by the Sunrise Parties and the HCP Parties, in
advance.

 

3



--------------------------------------------------------------------------------

2. Representations. As of the Effective Date, each Party hereto hereby
represents and warrants to each other Party hereto that the representations and
warranties contained in this Section 2 are true and correct as of the Effective
Date:

(a) Such Party is duly organized, validly existing and in good standing under
the laws of the state of its organization. Such Party has all requisite power
and authority under the laws of the state of its formation, the laws of each of
those States in which any Facility owned, leased or operated by such Party is
located and its articles of incorporation, by-laws, or other charter documents
to enter into and perform its obligations under this Amendment and to consummate
the transactions contemplated hereby. Such Party is qualified to do business and
is in good standing in each jurisdiction in which the nature of its business or
the properties owned or leased by it requires such qualification, except where
the failure to be so qualified would not have a material adverse effect on such
Party.

(b) Such Party has taken all necessary action to authorize and has obtained all
consents necessary for its execution, delivery and performance of this
Amendment, and upon the Effective Date, each Owner Agreement, as hereby amended,
to which such Party is a party shall constitute the valid and binding obligation
and agreement of such Party, enforceable against such Party in accordance with
its terms, as hereby amended, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors and except to the
extent that the availability of equitable relief may be subject to the
discretion of the court before which any proceeding may be brought.

(c) There are no actions, proceedings or investigations, including tax audits,
pending against or affecting such Party, seeking to enjoin, challenge or collect
damages in connection with the execution of this Amendment or the consummation
of the transactions contemplated hereby or which could reasonably be expected to
materially and adversely affect the financial condition or operations of such
Party (except as disclosed in such Party’s public filings) or the ability of
such Party to carry out the execution of this Amendment or the consummation of
the transactions contemplated hereby.

(d) Such Party will not be rendered insolvent as a result of the execution of
this Amendment or the consummation of the transactions contemplated hereby. For
purposes hereof, the term “solvency” means, with respect to each Party, that:
(A) the fair salable value of such Party’s tangible assets is in excess of the
total amount of its liabilities (including for purposes of this definition all
liabilities, whether or not reflected on a balance sheet prepared in accordance
with GAAP, and whether direct or indirect, fixed or contingent, secured or
unsecured, and disputed or undisputed); (B) such Party is able to pay its debts
or obligations in the ordinary course as they mature; and (C) such Party has
capital sufficient to carry on its businesses.

3. Settlement of Disputes Between Operator and Owners. In connection with each
Owner’s and Operator’s execution and delivery of this Amendment, such Parties
also desire to settle any outstanding disputes between or among them relating to
the Facilities and the applicable Facility Documents (the “Settlement”).
Accordingly, each Owner and Operator hereby agree between and among themselves
as follows:

Mutual Release of Claims. Concurrently with the execution of this Amendment by
each Owner and Operator, each Owner and Operator shall execute and deliver, and
Operator shall cause Sunrise to execute and deliver, the Mutual Limited Release
of Claims in the form attached hereto as Exhibit B (the “Release of Claims”).

 

4



--------------------------------------------------------------------------------

No Admission of Liability. The Settlement which is a portion of the subject of
this Amendment is a compromise of disputed claims and neither the fact that this
Amendment was entered into, nor any provision contained herein, (i) is to be
construed as an admission of any liability of any Owner or Operator or their
Affiliates, or (ii) may be used for any purpose in any litigation, arbitration
or other dispute resolution proceeding between or among such Parties or their
Affiliates; provided, however, that any Owner or Operator and their Affiliates
may use and refer to this Amendment and the provisions hereof and the Release of
Claims as it relates to any applicable Facility in any dispute resolution
proceeding relating to the Release of Claims, this Amendment, the Exhibits and
Schedules hereto or any other document to be executed and delivered in
connection herewith. Each Owner and Operator and their Affiliates being released
by this Amendment or the Release of Claims deny any liability and, by this
instrument, intend merely to avoid further litigation and obtain their peace.
The Settlement memorialized in this Amendment and in the Release of Claims has
been arrived at after thorough bargaining and negotiations at arm’s length and
represents a final, mutually agreeable compromise.

4. Consent to Grant of Security Interest. Notwithstanding any prohibitions
against transfer, assignment or encumbrance of the Operator’s interest in any
Sunrise-Related Facility Document, as set forth in such Sunrise-Related Facility
Documents, Landlord and each Owner hereby consents to the granting of the
Security Interest.

5. Notices. Section 16 of each Owner Agreement is hereby amended and replaced in
its entirety, to read as follows:

“16. Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a ‘notice’) must be in writing and
may be served personally or by U.S. Mail or as otherwise permitted in this
Section 16. If served by U.S. Mail, it shall be addressed as follows:

 

If to a

Landlord:

 

c/o HCP, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

Attn: Legal Department

Facsimile: (562) 733-5200

With a

copy to:

 

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: David C. Meckler, Esq.

Facsimile: (714) 755-8290

 

5



--------------------------------------------------------------------------------

If to

Owner:

 

Summit Companies, Incorporated

9085 E Mineral Circle, Suite 240

Centennial, Colorado 80112

Attn: Dennis Schavietello

Facsimile: (303) 759-8909

With a

copy to:

 

Moye White LLP

1400 16th Street, 6th Floor

Denver, Colorado 80202

Attn: Jim Cage

Facsimile: (303) 292-4510

If to

Operator:

 

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: President

Facsimile: (703) 744-1628

With a

copy to:

 

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 744-1628

With a

copy to:

 

Arent Fox LLP

1050 Connecticut Avenue, N.W.

Washington, DC 20036

Attention: Kimberly A. Wachen, Esq.

Facsimile: (202) 857-6395

With a

copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: Eugene A. Pinover, Esq.

Facsimile: (212) 728-9254

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the U.S. Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In addition,
any party may send notices by facsimile or by a nationally recognized overnight
courier service which provides written proof of delivery (such as U.P.S. or
Federal Express). Any notice sent by facsimile shall be effective upon
confirmation of receipt in legible form, and any notice sent by a nationally
recognized overnight courier shall be effective on the date of delivery to the
party at its address specified above as set forth in the courier’s delivery
receipt. Any party may, by notice to the others from time to time in the manner
herein provided, specify a different address for notice purposes.”

 

6



--------------------------------------------------------------------------------

6. Costs. The Parties shall pay their own transaction costs in connection with
the negotiation and execution of this Amendment, including, without limitation,
their own attorneys’ fees and costs.

Governing Law. With respect to each Facility and Owner Agreement, this Amendment
shall be governed by and construed in accordance with the domestic laws of the
State that governs such Owner Agreement without giving effect to any choice or
conflict of law provision or rule, whether of any such State or any other
jurisdiction, that would cause the application of the laws of any jurisdiction
other than such State.

7. Counterparts; Facsimile or Electronic Signatures. This Amendment may be
executed in any number of counterparts and by the Parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signatures transmitted by facsimile or electronic transmission may be used in
place of original signatures on this Amendment, and the Parties intend to be
bound by the signatures on any such document transmitted by facsimile or
electronic transmission.

8. Severability. If any term or provision of this Amendment shall, to any
extent, be determined by a court of competent jurisdiction to be void, voidable,
or unenforceable, such void, voidable, or unenforceable term or provision shall
not affect any other term or provision of this Amendment.

9. Full Force and Effect. Except as amended, modified or supplemented by this
Amendment, each Owner Agreement shall remain in full force and effect in
accordance with their respective terms.

10. No Third-Party Beneficiaries. The provisions of this Amendment are and will
be for the benefit of the Parties hereto and their permitted successors and
assigns only and are not for the benefit of any other Person; and, accordingly,
no third party shall have the right to enforce the provisions of this Amendment.

11. Headings. The section headings contained in this Amendment are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Amendment.

12. No Presumption. The Parties have participated jointly in the negotiation and
drafting of this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Amendment.

13. Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Amendment are incorporated herein by reference and made a
part hereof.

 

7



--------------------------------------------------------------------------------

[Signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.

 

LANDLORD:   HCP ST1 COLORADO, LP, a Delaware limited partnership   By:   HCP ST1
Colorado GP, LLC, a Delaware limited liability company, its general partner    
By:  

 

    Name:  

 

    Title:  

 

[Signatures continue on the following page]

 

S-1



--------------------------------------------------------------------------------

OWNERS:   SENIOR LIVING OF COLORADO SPRINGS, LLC, a Colorado limited liability
company   SENIOR LIVING OF LAKEWOOD, LLC, a Colorado limited liability company  
BY:   Summit Companies Incorporated, a Colorado corporation, Manager   By:  

 

  Name:  

 

  Title:  

 

  SENIOR LIVING OF DENVER, LLC, a Colorado limited liability company   BY:  
Western Retirement Care, LLC, a Colorado limited liability company, Manager  
By:  

 

  Name:  

 

  Title:  

 

[Signatures continue on the following page]

 

S-2



--------------------------------------------------------------------------------

OPERATOR:  

SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation

  By:  

 

  Name:  

 

  Title:  

 

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF FACILITIES, OWNERS, LEASES, OPERATING AGREEMENTS AND OWNER AGREEMENTS

 

Facility

  

Owner

  

Lease

  

Operating

Agreement

  

Owner Agreement

1232 Colorado Springs – Brighton Gardens of Colorado Springs    Senior Living of
Colorado Springs, LLC, a Colorado limited liability company (“Senior Living of
Colorado Springs, LLC”)    Lease Agreement dated March 27, 2003, between HCP ST1
Colorado and Senior Living of Colorado Springs, LLC    Operating Agreement dated
March 27, 2003, between Senior Living of Colorado Springs, LLC and Sunrise
Senior Living Services, Inc.    Amended and Restated Owner Agreement dated
January 20, 2004, effective March 27, 2003, among HCP ST1 Colorado, Senior
Living of Colorado Springs, LLC and Sunrise Senior Living Services, Inc.

1233 Denver –

Brighton Gardens of Denver

   Senior Living of Denver, LLC, a Colorado limited liability company (“Senior
Living of Denver, LLC”)    Lease Agreement dated March 27, 2003, between HCP ST1
Colorado and Senior Living of Denver, LLC    Operating Agreement dated March 27,
2003, between Senior Living of Denver, LLC and Sunrise Senior Living Services,
Inc.    Amended and Restated Owner Agreement dated January 20, 2004, effective
March 27, 2003, among HCP ST1 Colorado, Senior Living of Denver, LLC and Sunrise
Senior Living Services, Inc. 1234 Lakewood – Brighton Gardens of Lakewood   
Senior Living of Lakewood, LLC, a Colorado limited liability company (“Senior
Living of Lakewood, LLC”)    Lease Agreement dated March 27, 2003, between HCP
ST1 Colorado and Senior Living of Lakewood, LLC    Operating Agreement dated
March 27, 2003, between Senior Living of Lakewood, LLC and Sunrise Senior Living
Services, Inc.    Amended and Restated Owner Agreement dated January 20, 2004,
effective March 27, 2003, among HCP ST1 Colorado, Senior Living of Lakewood, LLC
and Sunrise Senior Living Services, Inc.

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

LIST OF RELATED DOCUMENTS

1. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

2. Letter Agreement Regarding Deadline for Notice of Exercise of Rights Relating
to Insurance Programs, dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

3. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated May 4, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

4. Letter Agreement Regarding Deadline for Commencement and/or Notice of
Exercise of Audit Rights dated August 2, 2007, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

5. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated October 1, 2007, from HCP to Sunrise Senior
Living Management, Inc., with respect to all of the Facilities

6. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated March 7, 2008, from HCP to Sunrise Senior Living
Management, Inc., with respect to all of the Facilities

7. Letter Agreement Regarding Deadlines for Commencement and/or Notice of
Exercise of Audit Rights dated August 26, 2008, from HCP to Sunrise Senior
Living Management, Inc., with respect to all of the Facilities

8. Pooling Agreement dated March 27, 2003, among Operator, Tenants and Landlord,
with respect to all of the Facilities

9. Memorandum of Operating Agreement dated March 27, 2003, between Senior Living
of Colorado Springs, LLC and Operator, with respect to Colorado Springs-Brighton
Gardens of Colorado Springs

10. Memorandum of Operating Agreement dated March 27, 2003, between Senior
Living of Denver, LLC and Operator, with respect to Denver-Brighton Gardens of
Denver

11. Memorandum of Operating Agreement dated March 27, 2003, between Senior
Living of Lakewood, LLC and Operator, with respect to Lakewood-Brighton Gardens
of Lakewood

 

Schedule 2 – Page 1



--------------------------------------------------------------------------------

12. Memorandum of Lease Agreement dated March 27, 2003, between Senior Living of
Colorado Springs, LLC and Landlord, with respect to Colorado Springs-Brighton
Gardens of Colorado Springs

13. Memorandum of Lease Agreement dated March 27, 2003, between Senior Living of
Denver, LLC and Landlord, with respect to Denver-Brighton Gardens of Denver

14. Memorandum of Lease Agreement dated March 27, 2003, between Senior Living of
Lakewood, LLC and Landlord, with respect to Lakewood-Brighton Gardens of
Lakewood

 

Schedule 2 – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Mutual Release of Claims

[See Attached.]

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

MUTUAL RELEASE OF CLAIMS

(Settlement and Restructuring Agreement)

THIS MUTUAL RELEASE OF CLAIMS (this “Release”) is dated and shall be effective
as of this      day of                     , 2010 (the “Effective Date”), by and
among HCP, INC., a Maryland corporation (“HCP”), each of those Persons
identified as a “Landlord” on Schedule 1 attached hereto and incorporated herein
by this reference (each, a “Landlord,” and collectively, the “Landlords”) and
each of those Persons identified as a “Direct Lease Landlord” on Schedule 2
attached hereto and incorporated herein by this reference (each, a “Direct Lease
Landlord,” and collectively, the “Direct Lease Landlords”), on the one hand, and
SUNRISE SENIOR LIVING, INC., a Delaware corporation (“Sunrise”), SUNRISE
CONTINUING CARE, LLC, a Delaware limited liability company (f/k/a Marriott
Continuing Care, Inc., a Delaware corporation) (“SCC”) and each of those Persons
identified on Schedule 1 as an “Operator” (each, an “Operator,” and
collectively, the “Operators”), on the other hand. Landlords, Direct Lease
Landlords and HCP are referred to herein, collectively, as the “HCP Parties,”
and individually, as a “HCP Party,” and Operators, SCC and Sunrise are referred
to herein, collectively, as the “Sunrise Parties,” and individually, as a
“Sunrise Party.” Each of the HCP Parties and the Sunrise Parties is referred to
individually as a “Party,” and all of them are referred to collectively as the
“Parties.”

RECITALS

A. Reference is made to that certain Settlement and Restructuring Agreement of
even date herewith among certain of the HCP Parties and certain of the Sunrise
Parties (the “Settlement Agreement”). All capitalized terms used herein and not
otherwise defined, shall have the same meaning as in the Settlement Agreement.



--------------------------------------------------------------------------------

B. Each of the Landlords and Direct Lease Landlords is an Affiliate of HCP, and
SCC and each Operator is an Affiliate of Sunrise.

C. Certain disputes have arisen between or among certain of the HCP Parties and
the Tenants, on the one hand, and certain of the Sunrise Parties, on the other
hand, relating to the Facilities and between the Direct Lease Landlords, on the
one hand, and SCC, on the other hand, relating to the Direct Leased Facilities
which, in each case, are the subject of the Litigation.

D. Pursuant to the Settlement Agreement, the HCP Parties and the Sunrise Parties
have agreed to settle and resolve their existing disputes (including, without
limitation, those which are the subject of the Litigation) relating to the
Facilities and the Facility Documents and the Direct Leased Facilities and the
Direct Leases and are executing and delivering this Release, which is intended
to be a Mutual Release of Claims that is referred to in Section 4(a) of the
Settlement Agreement with respect to the Facilities and the Direct Leased
Facilities.

AGREEMENT

NOW, THEREFORE, in furtherance of the foregoing Recitals and the Settlement
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the HCP Parties and the
Sunrise Parties, the Parties agree as follows:

1. Release by HCP Parties. Subject to the provisions of Paragraphs 3 and 4
below, each of the HCP Parties, on behalf of itself and each of its respective
parents,

 

2



--------------------------------------------------------------------------------

subsidiaries, affiliates, divisions and departments, their predecessors,
successors, assignees, nominees, and their past and present officers, directors,
shareholders, members, managers, partners, agents, employees, attorneys,
accountants, representatives and insurers, and the predecessors, successors,
assigns, nominees, heirs, devisees, legatees, executors and administrators of
each of the foregoing (each individually, a “HCP Releasor” and collectively, the
“HCP Releasors”), hereby absolutely and unconditionally releases, waives,
forever discharges and covenants not to sue any of the Sunrise Parties, and any
of the Sunrise Parties’ parents, subsidiaries, affiliates, divisions and
departments, their predecessors, successors, assignees, nominees, and their past
and present officers, directors, shareholders, members, managers, partners,
agents, employees, attorneys, accountants, representatives and insurers, and the
predecessors, successors, assigns, nominees, heirs, devisees, legatees,
executors and administrators of each of the foregoing (each individually, a
“Sunrise Releasee” and collectively, the “Sunrise Releasees”), from and with
respect to any and all manner of obligations, liabilities, actions, causes of
action, proceedings, claims, demands, suits, liens, charges, debts, costs,
expenses, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, accounts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, and attorneys’ fees or other fees or
expenses of any description, whether arising in law or equity, whether in tort,
contract or otherwise, whether direct or derivative, whether arising under
federal, state, local, foreign or common law, whether known or unknown, accrued
or unaccrued, asserted or unasserted, liquidated or unliquidated, certain or
contingent, or of any other kind or description whatsoever (collectively,
“Claims”), which the HCP Releasors or any of them ever had, now have, or
hereafter can, shall, or may have (collectively, “HCP Claims”), by reason of or
concerning any act, omission, event or

 

3



--------------------------------------------------------------------------------

circumstance occurring or arising prior to the Effective Date, including,
without limitation, (i) any and all matters which are the subject of the
Litigation, and (ii) any and all other acts or omissions, breaches or defaults
of any Sunrise Party under or with respect to the Facilities and the Facility
Documents or the Direct Leased Facilities or Direct Leases.

2. Release by Sunrise Parties. Subject to the provisions of Paragraphs 3 and 4
below, each of the Sunrise Parties, on behalf of itself and each of its
respective parents, subsidiaries, affiliates, divisions and departments, their
predecessors, successors, assignees, nominees, and their past and present
officers, directors, shareholders, members, managers, partners, agents,
employees, attorneys, accountants, representatives and insurers, and the
predecessors, successors, assigns, nominees, heirs, devisees, legatees,
executors and administrators of each of the foregoing (each individually, a
“Sunrise Releasor” and collectively, the “Sunrise Releasors”), hereby absolutely
and unconditionally releases, waives, forever discharges and covenants not to
sue any of the HCP Parties, and any of the HCP Parties’ parents, subsidiaries,
affiliates, divisions and departments, their predecessors, successors,
assignees, nominees, and their past and present officers, directors,
shareholders, members, managers, partners, agents, employees, attorneys,
accountants, representatives and insurers, and the predecessors, successors,
assigns, nominees, heirs, devisees, legatees, executors and administrators of
each of the foregoing (each individually, a “HCP Releasee” and collectively, the
“HCP Releasees”), from and with respect to any and all manner of Claims which
the Sunrise Releasors or any of them ever had, now have, or hereafter can,
shall, or may have (collectively, “Sunrise Claims”), by reason of or concerning
any act, omission, event or circumstance occurring or arising prior to the
Effective Date, including, without limitation, (i) any and all matters which are
the subject of the Litigation, and (ii) any and all other acts or omissions,
breaches or defaults of any HCP Party under or with respect to the Facilities
and the Facility Documents or the Direct Leased Facilities or Direct Leases.

 

4



--------------------------------------------------------------------------------

3. Excluded Claims. Notwithstanding any provision to the contrary contained in
this Release, but subject, in the case of subparts (a), (b) & (c) of this
Paragraph 3, to Paragraph 4 hereof, the Parties expressly reserve, and do not
waive, relinquish or release: (a) any claims, rights or interests of the
respective Parties arising from a breach of the Settlement Agreement (which
term, as used in this Paragraph 3, shall include the Exhibits and Schedules
thereto and any other document executed and delivered in connection therewith);
(b) any claims, rights or interests of the respective Parties arising from acts,
omissions, events or circumstances with respect to the Facilities or Facility
Documents or the Direct Leased Facilities or Direct Leases occurring after the
Effective Date; (c) subject to any express waivers or releases by, or other
express limitations imposed upon, the applicable Sunrise Parties in the
Settlement Agreement to the contrary, any payments, reimbursements,
distributions or other adjustments or apportionments which have accrued under
the Facility Documents between January 1, 2010 and the Effective Date and that
are payable after the Effective Date in accordance with the terms of the
Facility Documents, provided that any amounts alleged to be due in or as result
of the Litigation (including attorneys’ fees and costs) as a consequence of an
alleged breach or default by the other Parties are hereby released; and/or
(d) any claims or rights to indemnification or contribution with respect to
claims by third parties for which a Party is entitled to seek or recover
pursuant to (and subject to) the terms of the Facility Documents or Direct
Leases, regardless of whether the acts, omissions, events or circumstances
giving rise to any such third party claim first arose or occurred prior to the
Effective Date; and such indemnification and/or contribution obligations shall
remain in full force and effect,

 

5



--------------------------------------------------------------------------------

subject to the terms and limitations pertaining to such indemnification or
contribution obligations as may be set forth in the applicable Facility
Documents and Direct Leases, as applicable.

4. Prior Course of Dealing. The HCP Parties acknowledge and agree that, from and
after the Effective Date, any action, omission and/or performance by the Sunrise
Parties as operator or manager under the applicable Facility Documents that is
in all material respects in accordance with any prior practice of the Sunrise
Parties that was either (i) alleged by the HCP Parties in the Litigation to be a
breach or default or potential breach or default under the Facility Documents or
(ii) known to the HCP Parties on or before the Effective Date, shall be deemed
not to be a breach or default of any obligation of the Sunrise Parties;
provided, however, that the foregoing shall in no event be deemed or construed
to relieve the Sunrise Parties from any of their respective obligations under
the Facility Documents to comply in all material respects with (x) all
applicable laws, statutes and regulations relating to the operation of the
Facilities, and (y) all contractual obligations owing to governmental or private
payors, vendors or other third parties providing goods or services to the
Facilities or performing work at the Facilities and any residents under the
residency agreements.

5. Representations. The HCP Parties, on the one hand, and the Sunrise Parties,
on the other hand, each jointly and severally represent and warrant to the other
Parties and their respective HCP Releasees and Sunrise Releasees, as the case
may be, as follows:

(a) As to the HCP Parties: The HCP Parties are the sole owners of and have not
heretofore assigned, transferred, hypothecated or pledged or purported to
assign, transfer, hypothecate or pledge any of the HCP Claims released herein or
any financial interest in such HCP Claims to anyone who is not an HCP Releasor.

 

6



--------------------------------------------------------------------------------

(b) As to the Sunrise Parties: The Sunrise Parties are the sole owners of and
have not heretofore assigned, transferred, hypothecated or pledged or purported
to assign, transfer, hypothecate or pledge any of the Sunrise Claims released
herein or any financial interest in such Sunrise Claims to anyone who is not a
Sunrise Releasor.

6. Specific Waivers with Respect to Any Unknown Claims in California.

Each of the Parties has read Section 1542 of the Civil Code of the State of
California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

To the extent applicable in this Release, each of the Parties understands that
such Section 1542 gives it the right not to release existing claims of which it
is presently unaware, unless it voluntarily chooses to waive this right. Having
been so apprised, each of the Parties nevertheless hereby voluntarily elects to,
and does, waive the rights described in such Section 1542, and elects to assume
all risks for claims that now exist in its favor, known or unknown, from the
subject of this Release.

7. General Waivers with Respect to Any Unknown Claims. The HCP Releasors and the
Sunrise Releasors, each for themselves and their successors and all other
Persons acting on their behalf or claiming under any of them, waive any rights
and benefits

 

7



--------------------------------------------------------------------------------

conferred by any applicable provision of law existing under any federal, state
or political subdivision thereof that would invalidate all or any portion of
this release because this release may extend to claims that the HCP Releasors
and the Sunrise Releasors, as applicable, do not know or suspect to exist in
their favor at the time of execution of this release.

8. Confidentiality. The fact and terms of this Release shall be maintained in
confidence by the Parties subject and pursuant to the terms and conditions of
the Settlement Agreement.

9. Other Provisions.

(a) This Release, together with the Settlement Agreement and the other documents
and instruments executed and delivered in connection therewith, contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes any prior understandings or agreements between the Parties
concerning the subject matter hereof. No oral agreements, understandings, or
promises are incorporated into this Release. Without limiting the foregoing,
except to the extent any provision of this Release is expressly made subject to
the terms of the Settlement Agreement, in the event of any ambiguity,
inconsistency or conflict between the provisions of this Release and the
Settlement Agreement or any documents executed and delivered in connection
therewith, the provisions of this Release shall govern in all respects.

(b) This Release may only be modified or amended in writing. This Release may be
executed in separate counterparts and shall have the same effect as if the
Parties had executed it as a single document. This Release may be executed by
facsimile or electronic signature. Each facsimile or electronic signature when
delivered by facsimile or electronic transmission shall be deemed an original.

 

8



--------------------------------------------------------------------------------

(c) Each Person signing this Release hereby represents and warrants that he or
she is duly authorized to execute and deliver this Release on behalf of the
respective Party. Each Party executing this Release represents and warrants that
it has received all requisite corporate, limited liability company, partnership
or other appropriate entity approvals to enter into this Release, including, if
necessary, approval by its respective Board of Directors, members or partners.

(d) This Release shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns. Each of the HCP Releasees and
Sunrise Releasees is an intended beneficiary of this Release and is and shall be
expressly entitled to enforce this Release insofar as it operates in his, her,
or its favor, including by injunctive or other equitable relief or other means
as appropriate.

(e) This Release, and the releases and other provisions contained herein, shall
be subject to, governed by, and construed, interpreted and enforced in
accordance with, the substantive laws of the State of New York, without regard
to conflict of laws principles.

(f) Each Party will bear its own costs, attorneys’ fees and expenses associated
with the Litigation and in all other respects pertaining to the preparation of
and entry into this Release. However, in the event a dispute arises between the
Parties relating to this Release, subsequent to the Effective Date, which
results in litigation, the prevailing Party in such litigation shall be entitled
to recover its reasonable costs, attorneys’ fees and expenses incurred in
connection with such dispute and litigation.

 

9



--------------------------------------------------------------------------------

(g) If any provision or term of this Release is held to be illegal, invalid, or
unenforceable, such provision or term shall be fully severable; this Release
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised part of this Release; and the remaining provisions
of this Release shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Release. Furthermore, in lieu of each such illegal, invalid, or
unenforceable provision or term there shall be added by the Parties as a part of
this Release another provision or term as similar to the illegal, invalid, or
unenforceable provision as may be possible and that is legal, valid, and
enforceable.

(h) Notwithstanding any applicable federal or state law, this Release may be
introduced into evidence to establish and enforce the settlement reached by the
Parties.

(i) In interpreting the terms of this Release, the Parties to the Release shall
be treated as having an equal part in drafting this Release after meaningful
negotiations and a full opportunity to consult with counsel.

(j) The failure of any Party hereto to object or to take affirmative action with
respect to any conduct of the other which is a breach of any term of this
Release shall not be construed as a waiver of any preceding or succeeding breach
or wrongful conduct.

(k) Written notice or consents pursuant to this Release shall be sent to the
respective Parties in accordance with the notice provision set forth in
Section 13(a) of the Settlement Agreement.

[Signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Release to be executed as of
the Effective Date.

 

HCP:  

HCP, INC., a Maryland corporation

  By:  

 

  Name:  

 

  Title:  

 

 

S-1



--------------------------------------------------------------------------------

 

LANDLORDS:   HCP CH1 SADDLE RIVER, LLC, a Delaware limited liability company  
HCP SUN1 BEVERLY HILLS CA, LLC, a Delaware limited liability company  

HCP SUN1 CRESSKILL NJ, LLC, a Delaware limited liability company

  HCP SUN1 EDMONDS WA, LLC, a Delaware limited liability company  

HCP SUN1 LILBURN GA, LLC, a Delaware limited liability company

 

HCP SUN1 MADISON NJ, LLC, a Delaware limited liability company

  HCP SUN2 DES PERES MO, LLC, a Delaware limited liability company  

HCP SUN2 RICHMOND HEIGHTS MO, LLC, a Delaware limited liability company

 

HCP SUN2 WILMETTE IL, LLC, a Delaware limited liability company

 

By:

  HCP Partners, LP, a Delaware limited partnership, their sole and managing
member     By:   HCP GP Corp., a Delaware corporation, its general partner      
By:  

 

     

Name:

 

 

      Title:  

 

 

S-2



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP CAMARILLO CA, LP, a Delaware limited partnership  

HCP DARTMOUTH MA, LP, a Delaware limited partnership

 

HCP LAGUNA CREEK CA, LP, a Delaware limited partnership

 

HCP TOWSON MD, LP, a Delaware limited partnership

  By:   HCP MA1 GP, LLC, a Delaware limited liability company, their general
partner     By:  

 

    Name:  

 

    Title:  

 

 

S-3



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):   HCP MA2 ARKANSAS, LP, a Delaware limited partnership  
HCP MA2 CALIFORNIA, LP, a Delaware limited partnership   HCP MA2 ILLINOIS, LP, a
Delaware limited partnership  

HCP MA2 MASSACHUSETTS, LP, a Delaware limited partnership

 

HCP MA2 OHIO, LP, a Delaware limited partnership

 

HCP MA2 OKLAHOMA, LP, a Delaware limited partnership

  HCP MA2 UTAH, LP, a Delaware limited partnership   By:   HCP MA2 GP Holding,
LLC, a Delaware limited liability company, their general partner     By:  

 

    Name:  

 

    Title:  

 

  HCP PARTNERS, LP, a Delaware limited partnership   By:   HCP GP Corp., a
Delaware corporation, its general partner     By:  

 

    Name:  

 

    Title:  

 

 

S-4



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA3 CALIFORNIA, LP, a Delaware limited partnership

 

HCP MA3 GEORGIA, LP, a Delaware limited partnership

 

HCP MA3 KENTUCKY, LP, a Delaware limited partnership

 

HCP MA3 OKLAHOMA, LP, a Delaware limited partnership

 

HCP MA3 SOUTH CAROLINA, LP, a Delaware limited partnership

 

HCP MA3 WASHINGTON, LP, a Delaware limited partnership

    By:   HCP MA3 A Pack GP, LLC, a Delaware limited liability company, their
general partner       By:  

 

      Name:  

 

      Title:  

 

    HCP MA4 CLEVELAND OH, LP, a Delaware limited partnership     By:  

HCP MA4 GP Cleveland OH, LLC, a Delaware limited liability company, its general
partner

      By:  

 

      Name:  

 

      Title:  

 

 

S-5



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA4 COLUMBIA MD, LP, a Delaware limited partnership

    By:   HCP MA4 GP Columbia MD, LLC, a Delaware limited liability company, its
general partner       By:  

 

      Name:  

 

      Title:  

 

    HCP MA4 DAYTON OH, LP, a Delaware limited partnership     By:   HCP MA4 GP
Dayton OH, LLC, a Delaware limited liability company, its general partner      
By:  

 

      Name:  

 

      Title:  

 

    HCP MA4 DUNWOODY GA, LP, a Delaware limited partnership     By:   HCP MA4 GP
Dunwoody GA, LLC, a Delaware limited liability company, its general partner    
 

By:

 

 

      Name:  

 

      Title:  

 

    HCP MA4 FLORHAM PARK NJ, LP, a Delaware limited partnership     By:   HCP
MA4 GP Florham Park NJ, LLC, a Delaware limited liability company, its general
partner      

By:

 

 

      Name:  

 

      Title:  

 

 

S-6



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA4 GREENSBORO NC, LP, a Delaware limited partnership

    By:   HCP MA4 GP Greensboro NC, LLC, a Delaware limited liability company,
its general partner       By:  

 

      Name:  

 

      Title:  

 

    HCP MA4 KANSAS CITY KS, LP, a Delaware limited partnership     By:   HCP MA4
GP Kansas City KS, LLC, a Delaware limited liability company, its general
partner       By:  

 

      Name:  

 

      Title:  

 

   

HCP MA4 NORTHVILLE MI, LP, a Delaware limited partnership

    By:   HCP MA4 GP Northville MI, LLC, a Delaware limited liability company,
its general partner      

By:

 

 

      Name:  

 

      Title:  

 

   

HCP MA4 OMAHA NE, LP, a Delaware limited partnership

    By:   HCP MA4 GP Omaha NE, LLC, a Delaware limited liability company, its
general partner      

By:

 

 

      Name:  

 

      Title:  

 

 

S-7



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA4 ROCKVILLE MD, LP, a Delaware limited partnership

    By:   HCP MA4 GP Rockville MD, LLC, a Delaware limited liability company,
its general partner       By:  

 

      Name:  

 

      Title:  

 

   

HCP MA4 ST. CHARLES IL, LP, a Delaware limited partnership

    By:   HCP MA4 GP St. Charles IL, LLC, a Delaware limited liability company,
its general partner       By:  

 

      Name:  

 

      Title:  

 

   

HCP MA4 WEST ORANGE NJ, LP, a Delaware limited partnership

    By:   HCP MA4 GP West Orange NJ, LLC, a Delaware limited liability company,
its general partner      

By:

 

 

      Name:  

 

      Title:  

 

   

HCP MA4 WHEATON IL, LP, a Delaware limited partnership

    By:   HCP MA4 GP Wheaton IL, LLC, a Delaware limited liability company, its
general partner      

By:

 

 

      Name:  

 

      Title:  

 

 

S-8



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA4 TAMPA FL, LP, a Delaware limited partnership

    By:   HCP MA4 GP Florida Holding, LLC, a Delaware limited liability company,
its general partner       By:  

 

      Name:  

 

      Title:  

 

   

HCP ST1 COLORADO, LP, a Delaware limited partnership

    By:   HCP ST1 Colorado GP, LLC, a Delaware limited liability company, its
general partner       By:  

 

      Name:  

 

      Title:  

 

   

HCP SUN1, LP, a Delaware limited partnership

    By:   HCP Sun1 GP, LLC, a Delaware limited liability company, its general
partner      

By:

 

 

      Name:  

 

      Title:  

 

 

S-9



--------------------------------------------------------------------------------

DIRECT LEASE LANDLORDS:    

HCP MA3 PENNSYLVANIA, LP,

A Delaware limited partnership

   

HCP MA3 VIRGINIA, LP,

A Delaware limited partnership

    By:   HCP MA3 GP Holding, LLC, a Delaware limited liability company, their
general partner       By:  

 

      Name:  

 

      Title:  

 

 

S-10



--------------------------------------------------------------------------------

SUNRISE:

   

SUNRISE SENIOR LIVING, INC., a Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

OPERATORS:    

SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

   

SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation

    By:  

 

    Name:  

 

    Title:  

 

SCC:    

SUNRISE CONTINUING CARE, LLC, a Delaware limited liability company

    By:  

 

    Name:  

 

    Title:  

 

 

S-11



--------------------------------------------------------------------------------

EXHIBIT C

Form of Security Agreement

[See Attached.]

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), is entered into as of
[                    ] [    ], 2010, by and among SUNRISE SENIOR LIVING, INC., a
Delaware corporation, and each of those Persons (as hereinafter defined)
identified as a “Grantor” on Schedule 1 (each, a “Grantor,” and collectively,
the “Grantors”), HCP, INC., a Maryland corporation (“HCP”), and each of those
Persons identified as a “Landlord” on Schedule 1 attached hereto and
incorporated herein by this reference (each together with HCP, a “Landlord,” and
collectively, the “Landlords”), and HCP, as agent for the Landlords (together
with its successors in such capacity, the “Collateral Agent”).

RECITALS

A. Pursuant to the terms of that certain Settlement and Restructuring Agreement
dated as of the date hereof (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Restructuring Agreement”), by and among the Grantors, HCP and the Landlords,
the Grantors, and that certain Subordination and Termination Agreement dated as
of the date hereof (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Subordination
Agreement”), by and among the Grantors, HCP and certain of the Landlords, the
Landlords have agreed to restructure certain rights related to the respective
Grantors’ management of the Facilities. Initially capitalized terms used herein
and not defined shall have the meanings assigned such terms in the Restructuring
Agreement.

B. Each Grantor will derive substantial direct and indirect benefits pursuant to
the Restructuring Agreement, including the payments made to the Grantors under
the Restructuring Agreement.

C. It is a condition precedent to the obligations of the Landlords entering into
and performing their obligations under the Restructuring Agreement that the
Grantors shall have executed and delivered this Agreement to the Collateral
Agent.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and to induce the Landlords to
enter into the Restructuring Agreement, each Grantor hereby agrees with the
Collateral Agent and the Landlords as follows:

1. Definitions. The following terms shall have the following meanings:

“Adverse Consequences” means all damages (expressly excluding, however, any
consequential or punitive damages, except to the extent of any such
consequential or punitive damages with respect to which a Party is entitled to
indemnification under the Restructuring Agreement), dues, penalties, fines,
costs, amounts paid in settlement, liabilities, obligations, losses, expenses
and fees, including court costs and reasonable and actual outside attorneys’
fees and expenses.

“Bank of America” means Bank of America, N.A.



--------------------------------------------------------------------------------

“Bank of America Credit Agreement” means that certain Credit Agreement dated as
of December 2, 2005, among Sunrise Senior Living, Inc., certain subsidiaries of
Sunrise Senior Living, Inc. identified as borrowers, certain subsidiaries of
Sunrise Senior Living, Inc. identified as guarantors, Bank of America, as
administrative agent and swing line lender and letter of credit issuer, Wachovia
Bank, National Association, as syndication agent, the other lenders party
thereto, and Banc of America Securities, LLC, as sole lead arranger and sole
book manager, as the same has been amended, supplemented and otherwise modified
to date and as further amended, supplement and modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Business Day” means Monday through Friday, except for New Year’s Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
and Christmas Day, or any other day on which banks or other financial
institutions located in the State of California are authorized by law to close.

“Consent Agreement” means the consent agreement executed by Bank of America, in
its capacity as administrative agent under the Bank of America Credit Agreement
for the benefit of the Collateral Agent.

“Contracts” means, collectively, all of the Sunrise-Related Facility Documents
for all of the Transition Facilities, in each case whether now existing or
hereafter entered into.

“Default” means any event or condition that with the passage of time, the giving
of notice or both would become an Event of Default.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in the case of each of the foregoing clauses (i) and (ii), undertaken
under U.S. Federal, State or foreign law, including the Bankruptcy Code.

“Lien” means any lien, mortgage, pledge, assignment, hypothecation, security
interest, fixed or floating charge or encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and any option, trust
or deposit or other preferential arrangement having the practical effect of any
of the foregoing.

 

2



--------------------------------------------------------------------------------

“Permitted Liens” means (i) all Liens for taxes, assessments and other
governmental liens and levies, landlord’s liens, mechanics’ and materialmens’
liens, and other statutory liens or liens created by law; (ii) any Liens in
favor of the Collateral Agent or the Landlords, including the Lien granted
pursuant to this Agreement; and (iii) any Lien now existing or hereafter created
by the Collateral Agent, any Landlord or any tenant (or any of their respective
lenders) or any other party in the chain of title (a “Title Party”) with respect
to any of the Facilities, and that does not involve the independent financial or
other obligation of any Grantor (as opposed to the mere consent or joining in
the execution of any document, or entering into a subordination and
non-disturbance agreement (“SNDA”) with any Title Party, by any Grantor), but
expressly including, as to any Grantor, any Lien (if any) otherwise permitted or
required under the Contracts with respect to the respective Facilities.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees, advisors, controlling
Persons and members of such Person and of such Person’s Affiliates.

“Required Consents” has the meaning given to such term in Section 3(g) of this
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, joint stock company, unincorporated association, company,
partnership, limited partnership, Governmental Authority or other entity of
whatever nature.

“Transition Obligations” means the covenants, agreements and obligations of the
Grantors pursuant to Section 6 (Transition Facilities) and Section 9 (Marketing
of the Leesburg, Virginia Facility and Cooperation; Treatment as a Transition
Facility) of the Settlement Agreement; provided that with respect to any
Transition Facility or the Leesburg Facility, as applicable, the covenants,
agreements and obligations of the Grantors with respect to such Transition
Facility shall cease to be Transition Obligations on the date 180 days after the
Transition Date unless prior to such date, the Collateral Agent or the Landlords
have provided the Grantors written notice under this Agreement of a default with
respect to the Transition Obligations with respect to such Transition Facility.

“UCC” means the New York Uniform Commercial Code as in effect from time to time
or, when the laws of any other jurisdiction govern the method or manner of the
perfection or enforcement of any security interest in any of the Collateral,
with respect to such Collateral, the Uniform Commercial Code (or any successor
statute) of such jurisdiction as in effect from time to time.

2. Grant of Security Interest; Continuing Obligations.

(a) Grant of Security Interest. As collateral security for (x) the full
performance by the Grantors of all Transition Obligations; and (y) the prompt
return to the Landlords of the Transaction Consideration, if the transaction
consummated pursuant to this Agreement, the Restructuring Agreement, the
Subordination Agreement or any other document executed and delivered in
connection herewith or therewith (the “Transaction”) is unwound or any of the
material documents related to the Transaction is

 

3



--------------------------------------------------------------------------------

not enforced against any Grantor under applicable law in accordance with its
terms for any reason (other than the failure of the Collateral Agent and/or the
Landlords to pursue such enforcement or as a result of the application of
general principles of equity), or is otherwise rejected by any Grantor or
rescinded, including by reason of the filing of a petition under the Bankruptcy
Code by or against any of the Grantors or the insolvency of any of the Grantors;
(such obligations under clauses (x) and (y), the “Obligations”), each Grantor
hereby grants to the Collateral Agent, for the benefit of the Landlords, whether
now existing or hereafter arising, a security interest in all of such Grantor’s
right, title and interest, whether now owned or hereafter acquired, in, to and
under all of the following property (collectively for all Grantors, the
“Collateral”):

(i) the Contracts;

(ii) all books and records relating to the Contracts or otherwise relating to
any Grantor’s obligations in connection with the Transition Facilities;

(iii) any other property, rights and interests of the Grantors which at any time
arise out of or in connection with the foregoing; and

(iv) all products and proceeds of the foregoing.

(b) Continuing Liability under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Landlord; (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral to perform all of
the obligations undertaken by it thereunder all in accordance with and pursuant
to the terms and provisions thereof and neither the Collateral Agent nor any
Landlord shall have any obligation or liability under any of such agreements by
reason of or arising out of this Agreement or the Restructuring Agreement nor
shall the Collateral Agent or any Landlord have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral; and (iii) the exercise by the Collateral
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Collateral Agent and each Landlord that on the date hereof:

(a) Information. Schedule 3.1 sets forth under the appropriate headings: (1) the
full legal name of such Grantor, (2) the type of organization of such Grantor,
(3) the jurisdiction of organization of such Grantor, (4) such Grantor’s
organizational identification number, if any, and (5) the jurisdiction where
such Grantor’s chief executive office or sole place of business (or principal
residence if such Grantor is a natural person) is located.

(b) Changes to Information. Except as provided in Section (B) of Schedule 3.1,
such Grantor has not changed its name, jurisdiction of organization, chief
executive

 

4



--------------------------------------------------------------------------------

office or sole place of business (or principal residence if such Grantor is a
natural person) or its organizational structure in any way (e.g., by merger,
consolidation, change in corporate form or otherwise) and has not done business
under any other name, in each case, within the past five (5) years.

(c) Corporate Existence. Such Grantor has been duly organized and is validly
existing as an entity of the type as set forth opposite such Grantor’s name in
Section (A) of Schedule 3.1 solely under the laws of the jurisdiction as set
forth opposite such Grantor’s name in Section (A) of Schedule 3.1 and remains
duly existing as such. Such Grantor has not filed any certificates of
dissolution or liquidation, any certificates of domestication, transfer or
continuance in any other jurisdiction.

(d) Power and Authority; Enforceability. Subject to the Required Consents, such
Grantor has the full power, right and authority to execute and deliver this
Agreement. This Agreement constitutes the valid and binding obligation of such
Grantor, enforceable in accordance with its terms subject to general principles
of equity and state and Federal laws governing insolvency and bankruptcy.

(e) Title; and No Other Liens. Such Grantor owns the Collateral purported to be
owned by it or otherwise has the rights it purports to have in each item of
Collateral and, as to all Collateral whether now existing or hereafter acquired
or reinstituted, and subject to the terms and conditions of the Contracts
(including without limitation such Grantor’s rights to replace, renew, add to or
otherwise deal with the Collateral), will continue to own or have such rights in
each item of the Collateral, in each case free and clear of any and all Liens,
including, without limitation, Liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, in each case, other than Permitted
Liens.

(f) Rights under Contracts. Subject to the Required Consents, such Grantor has
the authority to collaterally assign its interest under each Contract and has
not executed any other document or instrument that prevents or limits the
Collateral Agent or any Landlord from operating under or realizing the benefits
of the terms, conditions and provisions of this Agreement.

(g) No Consent. Except for (x) the Consent Agreement and (y) any consent rights
that the Collateral Agent, the Landlords, tenants of the facilities and any of
their respective lenders or other Persons claiming through the Collateral Agent,
the Landlords, such tenants or such lenders may have, all of which consents will
be the responsibility of and will be obtained by, the Collateral Agent
(collectively, “Required Consents”), no authorization, consent, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other Person is required for either (i) the pledge or
grant by any Grantor of the Liens purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by the Collateral Agent or any
Landlord of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law). The Grantors have provided a true and correct copy of the
Consent Agreement to the Collateral Agent.

 

5



--------------------------------------------------------------------------------

(h) First Priority Liens. Upon the filing of UCC financing statements naming the
Grantors as debtors and the Collateral Agent as secured party in the
jurisdictions set forth in Schedule 3.2 in proper form, the Lien on the
Collateral created pursuant to this Agreement will be a first priority Lien on
the Collateral, subject to no other Liens other than Permitted Liens.

4. Covenants. Each Grantor hereby covenants and agrees that:

(a) No Changes; no Merger or Consolidation. Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Restructuring
Agreement or any of the Contracts, such Grantor shall not change its name,
identity, corporate structure (e.g. by merger, consolidation, change in
corporate form or otherwise), sole place of business (or principal residence if
such Grantor is a natural person), chief executive office, type of organization
or jurisdiction of organization (collectively, “Changes” and each, a “Change”)
unless it shall have (i) notified the Collateral Agent in writing at least
thirty (30) days prior to any such Change, identifying such new proposed name,
identity, corporate structure, sole place of business (or principal residence if
such Grantor is a natural person), chief executive office, jurisdiction of
organization and providing such other information in connection therewith as the
Collateral Agent may reasonably request and (ii) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in the Collateral granted
or intended to be granted and agreed to hereby, which in the case of any merger
or other change in corporate structure shall include, without limitation,
executing and delivering to the Collateral Agent a completed Security Agreement
Supplement, substantially in the form of Annex A attached hereto, upon
completion of such merger or other change in corporate structure confirming the
grant of the security interest hereunder. Notwithstanding the foregoing, in the
case of any merger, consolidation or other corporate reorganization (including
all other Changes which may be included or contemplated therein), such Grantor
shall only be required to give the Collateral Agent notice promptly, and in any
event within five (5) Business Days, following the execution of a definitive
agreement for such transaction (including any specified closing date), and
notice promptly, and in any event within five (5) Business Days, following the
closing of such transaction and the effectuation of any such included or
contemplated Changes.

(b) No Lien. Except for the Permitted Liens, it shall not create or suffer to
exist any Lien upon or with respect to any of the Collateral, and such Grantor
shall defend the Collateral against all Persons at any time claiming any
material interest therein;

(c) Notice of Default. Upon such Grantor or any officer of such Grantor
obtaining knowledge thereof, it shall promptly notify the Collateral Agent in
writing of the occurrence of any Default or Event of Default.

 

6



--------------------------------------------------------------------------------

(d) Maintenance of Perfected Security Interest; Further Documentation.

(i) Such Grantor shall maintain the security interest of the Collateral Agent
created by this Agreement as a perfected security interest and shall defend such
security interest against the material claims and demands of all Persons
whomsoever, subject only to Permitted Liens;

(ii) Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection therewith as the Collateral
Agent may reasonably request, all in reasonable detail; and

(iii) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby.

5. Further Assurances. Each Grantor agrees to execute such other and further
documents which may be reasonably necessary and required to satisfy and fulfill
the intent and purposes set forth herein and, if necessary pursuant to the
applicable Contract, to use commercially reasonable efforts (not involving the
payment of money or material concessions to the Contract) to cause any third
party to any Contract to execute consents and acknowledgments to this Agreement,
in each case, in a form reasonably satisfactory to the Collateral Agent.

6. The Collateral Agent Rights. Each Grantor covenants and agrees with the
Collateral Agent and the Landlords that:

(a) The Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(i) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

(A) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under

 

7



--------------------------------------------------------------------------------

any Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such moneys due under or with respect
to any Collateral whenever payable;

(B) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(C) execute, in connection with any sale provided for in Section 7, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(D) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; and
(7) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes (subject to
any Permitted Liens), and do, at the Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Landlords’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

Anything in this Section 6(a)(i) or otherwise in this Agreement to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 6(a)(i) unless
and until an Event of Default shall have occurred and be continuing.

(ii) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, upon ten (10) days’ written notice to such Grantor, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

8



--------------------------------------------------------------------------------

(iii) The actual out-of-pocket expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Section 6, together with
interest thereon at a rate per annum equal to ten percent (10%) from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Collateral Agent on demand.

(iv) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof and in accordance with the terms and
conditions set forth in this Agreement. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

(b) Duty of the Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. Neither the Collateral Agent, any Landlord nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Collateral Agent and the Landlords hereunder are solely
to protect the Collateral Agent’s and the Landlords’ interests in the Collateral
and shall not impose any duty upon the Collateral Agent or any Landlord to
exercise any such powers. The Collateral Agent and the Landlords shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct,
as determined in a final non-appealable judgment of a court of competent
jurisdiction.

(c) Authorization of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent determines appropriate to perfect the security
interests of the Collateral Agent and the other Secured Parties under this
Agreement. Each Grantor hereby ratifies and authorizes the filing by the
Collateral Agent of any financing statement with respect to the Collateral made
prior to the date hereof.

(d) Authority of the Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral

 

9



--------------------------------------------------------------------------------

Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Collateral Agent and the Landlords, be governed by such agreements
with respect thereto as may exist from time to time among them, but, as between
the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Landlords with full and
valid authority so to act or refrain from acting, and no Grantor shall be under
any obligation, or entitlement, to make any inquiry respecting such authority.
Unless an Event of Default exists and is continuing, all options and voting
rights and all other rights of the Grantors under the Contracts may be freely
exercised by the Grantors for their own account.

The proxies and powers granted by each Grantor pursuant to this Agreement are
coupled with an interest and are given to secure the payment and performance of
the Obligations.

7. Remedies.

(a) Event of Default. At any time after the occurrence and during the
continuance of any of the following conditions or events (each, an “Event of
Default”):

(i) any Grantor shall default in the due and punctual observance or performance
(taking into account any applicable notice, grace and cure periods) of any
covenant to be observed or performed by it under Sections 4(a), (b) or (d) of
this Agreement, and such default shall continue after written notice from the
Collateral Agent specifying such default for thirty (30) days (or, with respect
to defaults which are not reasonably susceptible of being cured within thirty
(30) days, for such longer period not to exceed an additional thirty (30) days
so long as the Grantors are engaged in curing such default with diligence and
dispatch);

(ii) a default in the substantial observance or performance by any Grantor of
any of its respective duties, covenants or obligations pursuant to Section 6(b)
of the Settlement Agreement and/or Schedule 5 attached to the Settlement
Agreement that materially impedes or hinders the orderly transition of any
Transition Facility to a New Operator in accordance with the normal custom and
practice of the senior housing and health care industries with regard to
equivalent facilities similarly situated, including, if applicable, the failure
or refusal of the applicable Grantor to execute and deliver an operations
transfer agreement as provided in Section 6(b)(ii) of the Settlement Agreement,
and such default shall continue after written notice from the Collateral Agent
specifying such default for thirty (30) days (or, with respect to defaults which
are not reasonably susceptible of being cured within thirty (30) days, for such
longer period not to exceed an additional thirty (30) days so long as the
Grantors are engaged in curing such default with diligence and dispatch);

(iii) any Grantor shall have (A) commenced any Insolvency Proceeding;
(B) admitted in writing its inability to pay its debts or obligations in the
ordinary course as they mature; or (C) consented to the appointment of a
receiver of itself or of all or substantially all of its property;

 

10



--------------------------------------------------------------------------------

(iv) any Grantor shall have had any Insolvency Proceeding commenced against it
and any of the following events occur: (A) such Grantor consents to the
institution of the Insolvency Proceeding against it; (B) the petition commencing
the Insolvency Proceeding is not timely controverted by such Grantor; (C) the
petition commencing the Insolvency Proceeding is not dismissed within sixty
(60) days after the date of the filing thereof; (D) an interim trustee is
appointed to take possession of all or a substantial portion of the properties
of such Grantor or to operate all or any substantial portion of the business of
such Grantor; or (E) an order for relief against such Grantor shall have been
issued or entered in connection with such Insolvency Proceeding;

(v) any Grantor shall be enjoined, restrained or in any way prevented by court,
governmental or administrative order from conducting all or any material part of
its business affairs; or

(vi) any Grantor shall challenge or contest in any action, suit or proceeding
the validity or enforceability of this Agreement, the Restructuring Agreement,
the Subordination Agreement or the Release of Claims, the legality or
enforceability of any of the Obligations or the perfection or priority of any
Lien granted to the Collateral Agent, or any Lien created by this Agreement
shall cease to be enforceable and of the same effect and priority, in each case,
to the extent purported to be created thereby, except in accordance with the
terms of this Agreement, or this Agreement ceases to be in full force or effect
for any reason other than a full or partial waiver or release by the Collateral
Agent and Landlords in accordance with the terms thereof (and the Collateral
Agent acknowledges and agrees that the exercise by a Grantor of its rights and
remedies under the Restructuring Agreement or any Contract (after giving effect
to the Restructuring Agreement, the Subordination Agreement and the Release of
Claims) is not a challenge or contest to the validity or enforceability of this
Agreement or the Restructuring Agreement or the legality or enforceability of
any of the Obligations);

then, in such event and only in such event, the Collateral Agent, at its option,
may (but it shall not be obligated to) succeed to any and all of the relevant
Grantor’s rights, title, and interest in and to all or any of the Collateral,
and enforce (subject to the terms, conditions, and limitations therein
contained), waive, amend, modify or terminate all or any part of the Collateral
as the Collateral Agent in its sole discretion deems advisable. Until and unless
an Event of Default shall occur and be continuing, the Collateral Agent shall
have no right to exercise or enforce any rights or remedies in the Collateral.
Upon the cessation or cure of any Event of Default to the Collateral Agent’s
reasonable satisfaction, which cure shall be measured by the same standard of
observance or performance applicable to the original Obligation, the
non-performance or non-observance of which gave rise to such Event of Default,
the Grantors’ rights in the remaining Collateral shall automatically be restored
and the Collateral Agent shall return any Collateral in its possession to the
relevant Grantor in its then-existing condition.

 

11



--------------------------------------------------------------------------------

(b) Communications with Obligors; the Grantors Remain Liable.

(i) At the Collateral Agent’s request, at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Collateral (except for any obligors, other than the Grantors,
under any Permitted Liens, and except for Title Parties or with respect to any
SNDA) that has been assigned to the Collateral Agent for the benefit of the
Landlords and that payments in respect thereof shall be made directly to the
Collateral Agent during the continuance of such Event of Default.

(ii) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under the Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any other Landlord shall have any obligation or liability under any
portion of the Collateral (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Collateral Agent or any
Landlord of any payment relating thereto except with respect to any Landlord or
the Collateral Agent as a result of any gross negligence or willful misconduct
of such Landlord or the Collateral Agent, as the case may be, as determined in a
final non-appealable judgment of a court of competent jurisdiction, nor shall
the Collateral Agent, any Landlord or any other owner be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
portion of the Collateral (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(c) UCC and Other Remedies. At any time after the occurrence and during the
continuance of an Event of Default, the Collateral Agent, on behalf of the
Landlords, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any other Landlord or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent or any other

 

12



--------------------------------------------------------------------------------

Landlord shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Collateral Agent’s request, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the proceeds of any action taken by
it pursuant to this Section 7(c), in the order selected by the Collateral Agent
in its sole discretion, and the Collateral Agent may apply and reapply such
proceeds from time to time. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Collateral Agent or any other Landlord arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.

(d) Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
satisfy its Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any other Landlord to collect such deficiency,
subject to any limitations on the personal liability of or recourse to such
Grantor as expressly provided under the respective Contracts.

8. The Collateral Agent.

(a) Appointment. Each of the Landlords hereby irrevocably appoints HCP as the
Collateral Agent hereunder and authorizes HCP, in such capacity, to take such
actions on its behalf and to exercise such powers as are delegated to HCP, in
such capacity by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. HCP agrees to act upon the express
conditions contained in this Agreement. In performing its functions and duties
under this Agreement, HCP shall act solely as an agent of the Landlords and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Grantors. The provisions of this
Section 8 are solely for the benefit of HCP and the Landlords, and the Grantors
shall not have rights as third party beneficiaries of any of such provisions;
provided that the Grantors shall be obligated to perform their obligations under
this Section 8.

(b) Exculpatory Provisions. The Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the Restructuring
Agreement. Without limiting the generality of the foregoing, the Collateral
Agent (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Restructuring Agreement that the Collateral Agent
are required to exercise; provided that the Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Collateral

 

13



--------------------------------------------------------------------------------

Agent to liability or that is contrary to this Agreement or the Restructuring
Agreement or applicable law and (iii) shall not, except as expressly set forth
herein and in the Restructuring Agreement, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Grantors or any of the Grantors’ Affiliates that is communicated to or obtained
by the Person serving as the Collateral Agent or any of its Affiliates in any
capacity. The Collateral Agent shall not be deemed to have knowledge of any
Event of Default unless and until notice thereof is given in writing to the
Collateral Agent by the Grantors or a Landlord. The Collateral Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or the Restructuring Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Event of Default, or (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or the Restructuring Agreement or
any other agreement, instrument or document.

(c) Reliance by the Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
in good faith to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Collateral Agent also may rely upon any
statement made to it orally or by telephone and believed by it in good faith to
have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may be
counsel for the Grantors), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

(d) Delegation of Duties. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Collateral Agent. The Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of Section 8(b) shall apply to any such sub-agent, and shall apply to
their respective activities in connection with this Agreement.

(e) Resignation of the Collateral Agent.

(i) The Collateral Agent may at any time give notice of its resignation to the
Landlords and the Grantors. Upon receipt of any such notice of resignation, the
Landlords shall have the right to appoint a successor Collateral Agent. If no
such successor shall have been so appointed by the Landlords and shall have
accepted such appointment within ten (10) days after the retiring Collateral
Agent gives notice of its resignation, then the retiring Collateral Agent may,
on behalf of the Landlords, appoint a successor Collateral Agent; provided that
if the Collateral Agent shall notify the Grantors and the Landlords that no such

 

14



--------------------------------------------------------------------------------

successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (A) the retiring
Collateral Agent shall be discharged from its duties and obligations hereunder
(except that in the case of any Collateral held by the Collateral Agent on
behalf of the Landlords under this Agreement, the Collateral Agent may continue
to hold such Collateral until such time as a successor Collateral Agent is
appointed and such Collateral is assigned to such successor Collateral Agent)
and (B) all payments, communications and determinations provided to be made by,
to or through the Collateral Agent shall instead be made by or to each Landlord
directly, until such time as the Landlords appoint a successor Collateral Agent.

(ii) Upon the acceptance of a successor’s or replacement’s appointment as the
Collateral Agent, such successor or replacement shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder (if such rights and obligations were not
earlier discharged as provided in the proviso to the preceding sentence). After
the retiring Collateral Agent’s resignation hereunder, the provisions of this
Section 8 and Section 12(c) shall continue in effect for the benefit of such
retiring Collateral Agent and its sub-agents in respect of any actions taken or
omitted to be taken by any of them while the retiring Collateral Agent was
acting in such capacity.

9. Amendments in Writing. No modification, termination or waiver of any
provision of this Agreement or any consent to any departure by the Grantors or
any other Person therefrom, shall in any event be effective without the written
concurrence of the Collateral Agent and each Grantor.

10. Notices. All notices, requests and demands to or upon the Collateral Agent,
any Landlord or any Grantor hereunder shall be effected in the manner provided
for in Section 13(a) of the Restructuring Agreement.

11. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Collateral
Agent nor any other Landlord shall by any act (except by a written instrument
pursuant to Section 9), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default, as applicable. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Landlord, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Landlord of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent or such other Landlord would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

15



--------------------------------------------------------------------------------

12. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay or reimburse the Collateral Agent and each other
Landlord for all its reasonable costs and expenses incurred in enforcing or
preserving any rights under this Agreement, including, without limitation, the
reasonable fees and disbursements of counsel to the Collateral Agent and the
Landlords.

(b) Each Grantor agrees to pay, and to save the Collateral Agent and each other
Landlord harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c) Each Grantor agrees to pay, and to save the Collateral Agent and each other
Landlord harmless from, any and all liabilities, obligations, losses, damages
(excluding consequential or punitive damages), penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the enforcement, performance and administration of this Agreement to
the extent the Grantors would be required to do so pursuant to the Restructuring
Agreement.

(d) The agreements in this Section 12 shall survive the termination of this
Agreement.

13. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and each other Landlord and their respective successors and assigns;
provided that no party to this Agreement may assign, transfer or delegate any of
its rights or obligations under this Agreement except in accordance with
Section 13(j) of the Restructuring Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto. Signatures transmitted
by facsimile or electronic transmission may be used in place of original
signatures on this Agreement, and the parties intend to be bound by the
signatures on any such document transmitted by facsimile or electronic
transmission.

15. Severability. If any term or provision of this Agreement shall, to any
extent, be determined by a court of competent jurisdiction to be void, voidable,
or unenforceable, such void, voidable, or unenforceable term or provision shall
not affect any other term or provision of this Agreement.

16. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

17. Entire Agreement. This Agreement represents the agreement of the Grantors,
the Collateral Agent and the other Landlord with respect to the grant, creation
and enforcement of

 

16



--------------------------------------------------------------------------------

the security interest herein and other obligations hereunder, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Landlord relative to the grant, creation or enforcement of the
security interest herein or other obligations hereunder not expressly set forth
or referred to herein

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule, whether of the State of New
York or any other jurisdiction, that would cause the application of the laws of
any jurisdiction other than the State of New York.

19. Consent to Jurisdiction and Service of Process.

(a) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATES OF CALIFORNIA AND NEW YORK SITTING IN
LOS ANGELES, CALIFORNIA AND NEW YORK, NEW YORK, AND OF THE UNITED STATES
DISTRICT COURT SITTING IN LOS ANGELES, CALIFORNIA, AND NEW YORK, NEW YORK AND
ANY APPELLATE COURT THEREOF IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE RESTRUCTURING AGREEMENT OR SUBORDINATION
AGREEMENT TO THE EXTENT SUCH COURTS WOULD HAVE SUBJECT MATTER JURISDICTION WITH
RESPECT THERETO, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CALIFORNIA OR NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN ANY SUCH FEDERAL COURT IN EITHER STATE.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA OR THE STATE OF NEW YORK
OR THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION.

(b) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE RESTRUCTURING AGREEMENT OR THE
SUBORDINATION AGREEMENT IN ANY COURT REFERRED TO IN SECTION 19(a). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

17



--------------------------------------------------------------------------------

(c) SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY, FOR ITSELF AND ITS PROPERTY, (i) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10; AND (ii) AGREES THAT SERVICE AS PROVIDED
IN THIS SECTION 19(c) IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.

20. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 20 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

21. Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the Restructuring Agreement and the Subordination Agreement;

(b) neither the Collateral Agent nor any other Landlord has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement, Restructuring Agreement or the Subordination Agreement; and

 

18



--------------------------------------------------------------------------------

(c) no joint venture is created hereby, by the Restructuring Agreement, the
Subordination Agreement or any of the Contracts, or otherwise exists by virtue
of the transactions contemplated hereby among any of the Landlords or among the
Grantors and any of the Landlords.

22. Termination. Upon the later of (i) the performance in full of the
Obligations (excluding Obligations under Section 2(a)(y)); and (ii) if no claim
has been made hereunder with respect to Section 2(a)(y), the date six (6) years
from the date of this Agreement, the Collateral shall be released from the Liens
in favor of the Collateral Agent and the other Landlords created hereby, this
Agreement shall terminate with respect to the Collateral Agent and the other
Landlords, their sub-agents and Related Parties and all obligations (other than
those expressly stated to survive such termination) of each Grantor to the
Collateral Agent or any other Landlord hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. At the sole
expense of any Grantor following any such termination, within a reasonable time
after the Grantor’s request, the Collateral Agent shall deliver such documents
as such Grantor shall reasonably request to evidence such termination.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors, the Collateral Agent and the Landlords have
caused this Security Agreement to be executed on the day and year first above
written.

 

COLLATERAL AGENT:    

HCP, INC., a Maryland corporation, for itself and as Collateral Agent for the
Landlords

    By:  

 

    Name:  

 

    Title:  

 

 

S-1



--------------------------------------------------------------------------------

LANDLORDS:    

HCP CAMARILLO CA, LP, a Delaware limited partnership

 

HCP DARTMOUTH MA, LP, a Delaware limited partnership

 

HCP LAGUNA CREEK CA, LP, a Delaware limited partnership

 

HCP TOWSON MD, LP, a Delaware limited partnership

    By:   HCP MA1 GP, LLC, a Delaware limited liability company, their general
partner       By:  

 

      Name:  

 

      Title:  

 

 

S-2



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA2 ARKANSAS, LP, a Delaware limited partnership

 

HCP MA2 CALIFORNIA, LP, a Delaware limited partnership

 

HCP MA2 ILLINOIS, LP, a Delaware limited partnership

 

HCP MA2 MASSACHUSETTS, LP, a Delaware limited partnership

 

HCP MA2 OHIO, LP, a Delaware limited partnership

 

HCP MA2 OKLAHOMA, LP, a Delaware limited partnership

 

HCP MA2 UTAH, LP, a Delaware limited partnership

    By:   HCP MA2 GP Holding, LLC, a Delaware limited liability company, their
general partner       By:  

 

      Name:  

 

      Title:  

 

    HCP PARTNERS, LP, a Delaware limited partnership     By:   HCP GP Corp., a
Delaware corporation, its general partner       By:  

 

      Name:  

 

      Title:  

 

 

S-3



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA3 CALIFORNIA, LP, a Delaware limited partnership

 

HCP MA3 GEORGIA, LP, a Delaware limited partnership

 

HCP MA3 KENTUCKY, LP, a Delaware limited partnership

 

HCP MA3 OKLAHOMA, LP, a Delaware limited partnership

 

HCP MA3 SOUTH CAROLINA, LP, a Delaware limited partnership

 

HCP MA3 WASHINGTON, LP, a Delaware limited partnership

    By:   HCP MA3 A Pack GP, LLC, a Delaware limited liability company, their
general partner       By:  

 

      Name:  

 

      Title:  

 

   

HCP ST1 COLORADO, LP, a Delaware limited partnership

    By:   HCP ST1 Colorado GP, LLC, a Delaware limited liability company, its
general partner       By:  

 

      Name:  

 

      Title:  

 

 

S-4



--------------------------------------------------------------------------------

GRANTORS:    

SUNRISE SENIOR LIVING, INC., a Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

   

SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

   

SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation

    By:  

 

    Name:  

 

    Title:  

 

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 1

TO SECURITY AGREEMENT

LIST OF GRANTORS AND LANDLORDS

GRANTORS

 

1. SUNRISE SENIOR LIVING, INC.

 

2. SUNRISE SENIOR LIVING SERVICES, INC.

 

3. SUNRISE SENIOR LIVING MANAGEMENT, INC.

LANDLORDS

 

1. HCP CAMARILLO CA, LP

 

2. HCP DARTMOUTH MA, LP

 

3. HCP LAGUNA CREEK CA, LP

 

4. HCP TOWSON MD, LP

 

5. HCP MA2 ARKANSAS, LP

 

6. HCP MA2 CALIFORNIA, LP

 

7. HCP MA2 ILLINOIS, LP

 

8. HCP MA2 MASSACHUSETTS, LP

 

9. HCP MA2 OHIO, LP

 

10. HCP MA2 OKLAHOMA, LP

 

11. HCP MA2 UTAH, LP

 

12. HCP PARTNERS, LP

 

13. HCP MA3 CALIFORNIA, LP

 

14. HCP MA3 GEORGIA, LP

 

15. HCP MA3 KENTUCKY, LP

 

16. HCP MA3 OKLAHOMA, LP

 

17. HCP MA3 SOUTH CAROLINA, LP

 

18. HCP MA3 WASHINGTON, LP

 

19. HCP ST1 COLORADO, LP

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 3.1

TO SECURITY AGREEMENT

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if a Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal

Name

  

Type of

Organization

  

Jurisdiction of

Organization

  

Chief Executive Office/Sole

Place of Business (or

Residence if a Grantor is a
Natural Person)

  

Organization

I.D.#

Sunrise Senior Living, Inc.    Corporation   

Delaware

  

7900 Westpark Drive

Suite T-900

McLean, VA 22102

   54-1746596 Sunrise Senior Living Management, Inc.    Corporation   

Virginia

  

7900 Westpark Drive

Suite T-900

McLean, VA 22102

   54-1172771 Sunrise Senior Living Services, Inc.    Corporation   

Delaware

  

7900 Westpark Drive

Suite T-900

McLean, VA 22102

   52-1468493

 

(B) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if a Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

  

Date of Change

  

Description of Change

Sunrise Senior Living, Inc.    Sept. 2009    Change of Chief Executive Office
from 7902 Westpark Drive, McLean, VA 22102 to 7900 Westpark Drive, Suite T-900,
McLean, VA 22102 Sunrise Senior Living Management, Inc.    Sept. 2009    Change
of Chief Executive Office from 7902 Westpark Drive, McLean, VA 22102 to 7900
Westpark Drive, Suite T-900, McLean, VA 22102 Sunrise Senior Living Services,
Inc.    Sept. 2009    Change of Chief Executive Office from 7902 Westpark Drive,
McLean, VA 22102 to 7900 Westpark Drive, Suite T-900, McLean, VA 22102

 

Schedule 3.1

Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.2

TO SECURITY AGREEMENT

UCC FILING JURISDICTIONS

 

Name of Grantor

  

Filing Jurisdiction

Sunrise Senior Living, Inc.

   Delaware

Sunrise Senior Living Management, Inc.

   Virginia

Sunrise Living Services, Inc.

   Delaware

 

Schedule 3.2

Page 1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Subordination Agreement

[See Attached.]

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

SUBORDINATION AND TERMINATION AGREEMENT

THIS SUBORDINATION AND TERMINATION AGREEMENT (this “Agreement”) is made and
entered into this      day of                     , 2010 (the “Effective Date”),
by and among HCP, INC., a Maryland corporation (“HCP”), and each of those
Persons (as hereinafter defined) identified as a “Landlord” on Schedule 1
attached hereto and incorporated herein by this reference (each, a “Landlord,”
and collectively, the “Landlords”), on the one hand, and SUNRISE SENIOR LIVING,
INC., a Delaware corporation (“Sunrise”), and each of those Persons identified
on Schedule 1 as an “Operator” (each, an “Operator,” and collectively, the
“Operators”), on the other hand. Landlords and HCP may also sometimes be
referred to herein, collectively, as the “HCP Parties,” and individually, as a
“HCP Party,” and Operators and Sunrise may sometimes be referred to herein,
collectively, as the “Sunrise Parties,” and individually, as a “Sunrise Party.”
Each of the HCP Parties and Sunrise Parties may also sometimes be referred to
herein collectively, as the “Parties,” and individually, as a “Party.”

RECITALS

A. Reference is hereby made to that certain Settlement and Restructuring
Agreement of even date herewith among the HCP Parties and certain other
Affiliates thereof and the Sunrise Parties and certain other Affiliates thereof
(the “Settlement Agreement”). Capitalized terms used herein and not defined
herein shall have the meanings given such terms in the Settlement Agreement or
as incorporated or cross-referenced in this Agreement or in the Settlement
Agreement to defined terms in other documents.

B. Each of the Landlords is an Affiliate of HCP, and each Operator is an
Affiliate of Sunrise.

C. Pursuant to the Settlement Agreement, and in consideration of the Initial
Transaction Consideration Payment made by the HCP Parties to the Sunrise Parties
on the Effective Date hereof, and any Future Transaction Consideration Payment
payable by the HCP Parties to the Sunrise Parties as and when required, in each
case as provided therein, the HCP Parties and the Sunrise Parties are executing
and delivering this Agreement to be effective as of the Effective Date.

AGREEMENT

NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual promises, representations, warranties and covenants contained herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties agree as follows:

1. Subordination and Termination (Transition Facilities). Notwithstanding
anything to the contrary in any of the Sunrise-Related Facility Documents
relating to any of the Transition Facilities, the HCP Parties and the Sunrise
Parties agree to the following with respect to each Transition Facility:

(a) Subordination. Each of the Sunrise-Related Facility Documents (including the
Management Agreement) with respect to such Transition Facility (and the rights
and privileges of the Sunrise Parties thereunder, including any options to
extend granted therein), are hereby and shall at all times from and after the
Effective Date hereof be subject and absolutely and unconditionally subordinate
in all respects to the applicable HCP Party’s interest in and to such Transition
Facility and such HCP Party’s rights under the applicable Lease; provided,
however, that such subordination shall not affect (i) any of the rights and
remedies of the Sunrise Parties under any such Sunrise-Related Facility
Documents (including the Management Agreement) relating to a Transition Facility
prior to a Management Termination Date (as defined below) with respect thereto
or any indemnification and/or hold harmless obligations in favor of any of the
Sunrise Parties under such Sunrise-Related Facility Documents relating to such
Transition Facility following such a Management Termination Date to the extent
such obligations expressly survive under the terms of such Sunrise-Related
Facility Documents, and subject to the terms thereof, or (ii) the right of the
Sunrise Parties’ to receive payments, reimbursements or fees to the extent
accrued prior to a Management Termination Date and payable (whether before or
after a Management Termination Date) under, and in accordance with the terms of,
any such Sunrise-Related Facility Documents (including the Management
Agreement).

 

1



--------------------------------------------------------------------------------

(b) Termination of Sunrise-Related Facility Documents Related to Transition
Facilities. Without in anyway limiting the provisions of Section 1(a) hereof,
with respect to each Transition Facility:

(i) Upon a Lease Termination for such Transition Facility, the applicable
Sunrise-Related Facility Documents relating to such Transition Facility,
including the applicable Management Agreement, shall automatically terminate
effective as of the later of (A) the date of such Lease Termination, or
(B) sixty (60) days following the HCP Parties’ delivery to the Sunrise Parties
of a courtesy copy of either (1) a written notice from the applicable HCP Party
to the applicable Tenant or (2) a written agreement or other document between
such HCP Party and applicable Tenant, in either such case that specifies the
date of such Lease Termination or a subsequent event or condition, the
occurrence of which will result in a Lease Termination (for example, but not by
way of limitation, the closing of a sale of such Transition Facility, the
commencement date of a new lease for such Transition Facility, the date that a
New Operator obtains all necessary licenses, permits, authorizations and
approvals for the continued use and operation of such Transition Facility for
its current use, the passage of time for any required notices to any
Governmental Agencies or other third parties, or other events). The termination
of the Sunrise-Related Facility Documents with respect to any such Transition
Facility pursuant to this Section 1(b)(i) shall be referred to herein as a
“Management Termination,” and the effective date of such Management Termination
shall be referred to herein as the “Management Termination Date.”

(ii) The scheduled Lease Termination and as a result thereof Management
Termination Date for any such Transition Facility (the “Scheduled Termination
Date”) may be extended by the Sunrise Parties upon written notice to the HCP
Parties and applicable Tenant given not less than fifteen (15) days prior to the
Scheduled Termination Date for such reasonable period of time (not to exceed
sixty (60)

 

2



--------------------------------------------------------------------------------

additional days beyond the Scheduled Termination Date) as may be reasonably
necessary to comply with all WARN Act or other regulatory obligations of the
Sunrise Parties relating to the transition of such Transition Facility to a New
Operator thereof, or at the HCP Parties’ option, exercised in their sole and
absolute discretion, the cessation of the operations of such Transition
Facility. The HCP Parties hereby covenant and agree that in connection with any
Lease Termination and as a result thereof a Management Termination for any
Transition Facility, either (1) the management or operational responsibility for
such Transition Facility shall be transitioned to a New Operator or, (2) at the
HCP Parties’ option, exercised in their sole and absolute discretion, the HCP
Parties shall elect to cause the applicable Sunrise Party to cease operations at
such Transition Facility, such that in either event of either clause (1) or (2),
the applicable Sunrise Party, as of such Management Termination Date, shall no
longer be responsible for the management or operation of such Transition
Facility. Without limiting the foregoing, from and after the Management
Termination Date with respect to any such Transition Facility, none of the
Sunrise Parties shall have any further rights or obligations to manage, occupy
or otherwise use such Transition Facility, except as the Sunrise Parties (x) are
expressly permitted to under the terms of this Agreement in connection with an
extension of the Scheduled Termination Date as provided in this clause (ii), or
(y) may be required or expressly permitted to under the terms of the Settlement
Agreement or any operations transfer agreement or other agreements entered into
with a New Operator as contemplated by Section 6(b) of the Settlement Agreement
and Schedule 5 attached thereto.

(iii) Notwithstanding the provisions of Section 1(b)(ii) hereof, nothing
contained in this Agreement shall be deemed or construed to prohibit or
otherwise restrict any of the HCP Parties or any of the Tenants, as applicable,
from effecting any Lease Termination or any earlier termination of any of the
Sunrise-Related Facility Documents with respect to any such Transition Facility
(as the case may be), in accordance with the applicable Lease and/or
Sunrise-Related Facility Documents with respect thereto, as a result of a breach
or default (subject to all applicable notice, grace and/or cure periods therein)
by any applicable Tenant or Sunrise Party of its respective obligations
thereunder from and after the Effective Date (as the case may be), to the extent
the terminating party had such termination rights under the applicable Lease or
Sunrise-Related Facility Document with respect to such Transition Facility
(after giving effect to the Mutual Release of Claims).

(c) Effect on Transaction Consideration. Notwithstanding anything in this
Agreement to the contrary, in no event shall the subordination and/or
termination of the Sunrise-Related Facility Documents pursuant to the terms of
this Agreement affect the rights of the Sunrise Parties to receive any Future
Transaction Consideration Payments or other amounts to which the Sunrise Parties
are entitled to receive pursuant to the terms of the Settlement Agreement or any
other Closing Document.

 

3



--------------------------------------------------------------------------------

2. Miscellaneous.

(a) Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally or by U.S. Mail or as otherwise permitted in this
Section 2(a). If served by U.S. Mail, it shall be addressed as follows:

 

If to a HCP

Party to:

 

c/o HCP, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, California 90806

Attn: Legal Department

Facsimile: (562) 733-5200

With a

copy to:

 

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: David C. Meckler, Esq.

Facsimile: (714) 755-8290

If to a

Sunrise

Party:

 

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: Chief Executive Officer

Facsimile: (703) 744-1628

With a

copy to:

 

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn: General Counsel

Facsimile: (703) 744-1628

With a

copy to:

 

Arent Fox LLP

1050 Connecticut Avenue, N.W.

Washington, DC 20036

Attention: Kimberly A. Wachen, Esq.

Facsimile: (202) 857-6395

and to:  

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Eugene A. Pinover, Esq.

Facsimile: (212) 728-8111

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the U.S. Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In addition,
any Party may send notices by facsimile or by a nationally recognized overnight
courier service which provides written proof of delivery (such as U.P.S. or
Federal Express). Any notice sent by facsimile shall be effective upon
confirmation of receipt in legible form, and any notice sent by a nationally
recognized overnight courier shall be effective on the date of delivery to the
Party at

 

4



--------------------------------------------------------------------------------

its address specified above as set forth in the courier’s delivery receipt. Any
Party may, by notice to the others from time to time in the manner herein
provided, specify a different address for notice purposes.

(b) Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in any number of counterparts and by the Parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Each Party shall become bound by this Agreement immediately upon affixing its
signature hereto. Signatures transmitted by facsimile or electronic transmission
may be used in place of original signatures on this Agreement, and the Parties
intend to be bound by the signatures on any such document transmitted by
facsimile or electronic transmission.

(c) Entire Agreement. This Agreement, together with the Settlement Agreement and
the other documents and instruments being executed and delivered
contemporaneously herewith and therewith (collectively, the “Settlement
Documents”), constitutes the entire understanding and agreement between the
Parties with respect to the subject matter hereof and thereof and supersedes all
prior agreements, representations or understandings between them relating to the
subject matter hereof and thereof. No oral agreements, understandings, or
promises are incorporated into this Agreement. Notwithstanding that this
Agreement is being executed and delivered contemporaneously with the other
Settlement Documents, this Agreement is and shall for all purposes be deemed a
separate and independent agreement of the Parties with respect to the express
subject matters hereof and shall be enforceable separate and apart from any of
the other Settlement Documents. Without limiting the foregoing, except to the
extent any provision of this Agreement is made expressly subject to the terms of
the Settlement Agreement, in the event of any ambiguity, inconsistency or
conflict between the provisions of this Agreement and any of the other
Settlement Documents, the provisions of this Agreement shall govern in all
respects. This Agreement may only be modified or amended in writing.

(d) Authority. Each Person signing this Agreement hereby represents and warrants
that he or she is duly authorized to execute and deliver this Agreement on
behalf of the respective Party. Each Party executing this Agreement represents
and warrants that it has received all requisite corporate, limited liability
company, partnership or other appropriate entity approvals to enter into this
Agreement, including, if necessary, approval by its respective Board of
Directors, members or partners.

(e) Costs. Each Party shall bear its own costs and expenses incurred in
connection with this Agreement, including its own legal, accounting and other
professional fees and expenses.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule, whether of the State of New
York or any other jurisdiction, that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

5



--------------------------------------------------------------------------------

(g) Severability. In the event any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

(h) Attorneys’ Fees. If either any HCP Party or any Sunrise Party brings an
action at law or other proceeding (including arbitration) against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Agreement, or by reason of any breach or
default hereunder or thereunder, the Party(ies) prevailing in any such action or
proceeding and any appeal thereupon shall be paid all of its reasonable out-of
pocket costs and reasonable out-of-pocket attorneys’ fees.

(i) Successors and Assigns. This Agreement shall be binding upon the HCP
Parties, the Sunrise Parties and their respective successors and assigns.
Notwithstanding the foregoing, (i) the rights and obligations of the Sunrise
Parties under this Agreement may not be assigned without the prior written
consent of the HCP Parties, which consent may be given or withheld in the sole
and absolute discretion of the HCP Parties, and (ii) the rights and obligations
of the HCP Parties under this Agreement may not be assigned without the prior
written consent of the Sunrise Parties, which consent may be given or withheld
in the sole and absolute discretion of the Sunrise Parties.

(j) Confidentiality. The fact and terms of this Agreement shall be maintained in
confidence by the Parties subject and pursuant to the terms and conditions of
the Settlement Agreement.

(k) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(l) No Presumption. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

(m) Incorporation of Schedules. The Schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date set forth above.

 

HCP:     HCP, INC., a Maryland corporation     By:  

 

    Name:  

 

    Title:  

 

 

S-1



--------------------------------------------------------------------------------

LANDLORDS:    

HCP CAMARILLO CA, LP, a Delaware limited partnership

 

HCP DARTMOUTH MA, LP, a Delaware limited partnership

 

HCP LAGUNA CREEK CA, LP, a Delaware limited partnership

 

HCP TOWSON MD, LP, a Delaware limited partnership

 

    By:   HCP MA1 GP, LLC, a Delaware limited liability company, their general
partner       By:  

 

      Name:  

 

      Title:  

 

 

S-2



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA2 ARKANSAS, LP, a Delaware limited partnership

 

HCP MA2 CALIFORNIA, LP, a Delaware limited partnership

 

HCP MA2 ILLINOIS, LP, a Delaware limited partnership

 

HCP MA2 MASSACHUSETTS, LP, a Delaware limited partnership

 

HCP MA2 OHIO, LP, a Delaware limited partnership

 

HCP MA2 OKLAHOMA, LP, a Delaware limited partnership

 

HCP MA2 UTAH, LP, a Delaware limited partnership

    By:   HCP MA2 GP Holding, LLC, a Delaware limited liability company, their
general partner       By:  

 

      Name:  

 

      Title:  

 

    HCP PARTNERS, LP, a Delaware limited partnership    

By:

  HCP GP Corp., a Delaware corporation, its general partner               By:  

 

      Name:  

 

      Title:  

 

 

S-3



--------------------------------------------------------------------------------

LANDLORDS (CONTINUED):    

HCP MA3 CALIFORNIA, LP, a Delaware limited partnership

 

HCP MA3 GEORGIA, LP, a Delaware limited partnership

 

HCP MA3 KENTUCKY, LP, a Delaware limited partnership

 

HCP MA3 OKLAHOMA, LP, a Delaware limited partnership

 

HCP MA3 SOUTH CAROLINA, LP, a Delaware limited partnership

 

HCP MA3 WASHINGTON, LP, a Delaware limited partnership

    By:   HCP MA3 A Pack GP, LLC, a Delaware limited liability company, their
general partner       By:  

 

      Name:  

 

      Title:  

 

    HCP ST1 COLORADO, LP, a Delaware limited partnership     By:   HCP ST1
Colorado GP, LLC, a Delaware limited liability company, its general partner    
  By:  

 

      Name:  

 

      Title:  

 

 

S-4



--------------------------------------------------------------------------------

SUNRISE:    

SUNRISE SENIOR LIVING, INC., a Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

OPERATORS:     SUNRISE SENIOR LIVING SERVICES, INC., a Delaware corporation    
By:  

 

    Name:  

 

    Title:  

 

    SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation     By:  

 

    Name:  

 

    Title:  

 

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 1

List of Portfolios, Facilities, Landlords, Tenants, Operators, Leases, and
Management Agreements Relating to the Transition Facilities

 

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

1.   MA1   1149 Camarillo – Brighton Gardens of Camarillo   HCP Camarillo CA,
LP, a Delaware limited partnership (f/k/a CNL Retirement Camarillo CA, LP) (“HCP
Camarillo”)   HRA Management Corporation, a Delaware corporation (“HRA
Management Corporation”)   Sunrise Senior Living Management, Inc.   Amended and
Restated Lease Agreement dated November 1, 2005, between HCP Camarillo and HRA
Management Corporation   Amended and Restated Management Agreement dated
November 1, 2005, between Sunrise Senior Living Management, Inc. and HRA
Management Corporation 2.   MA1   1151 Dartmouth – Sunrise of Dartmouth   HCP
Dartmouth MA, LP, a Delaware limited partnership (f/k/a CNL Retirement Dartmouth
MA, LP) (“HCP Dartmouth”)   HRA Management Corporation   Sunrise Senior Living
Management, Inc.   Amended and Restated Lease Agreement dated November 1, 2005,
between HCP Dartmouth and HRA Management Corporation   Amended and Restated
Management Agreement dated November 1, 2005, between Sunrise Senior Living
Management, Inc. and HRA Management Corporation 3.   MA1   1152 Elk Grove –
Sunrise at Laguna Creek   HCP Laguna Creek CA, LP, a Delaware limited
partnership (f/k/a CNL Retirement Laguna Creek CA, LP) (“HCP Laguna Creek”)  
HRA Management Corporation   Sunrise Senior Living Management, Inc.   Amended
and Restated Lease Agreement dated November 1, 2005, between HCP Laguna Creek
and HRA Management Corporation   Amended and Restated Management Agreement dated
November 1, 2005, between Sunrise Senior Living Management, Inc. and HRA
Management Corporation

 

Schedule 1 - Page 1



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

4.   MA1   1153 Baltimore – Brighton Gardens of Towson   HCP Towson MD, LP, a
Delaware limited partnership (f/k/a CNL Retirement Towson MD, LP) (“HCP Towson”)
  HRA Management Corporation   Sunrise Senior Living Management, Inc.   Amended
and Restated Lease Agreement dated November 1, 2005, between HCP Towson and HRA
Management Corporation   Amended and Restated Management Agreement dated
November 1, 2005, between Sunrise Senior Living Management, Inc. and HRA
Management Corporation

 

Schedule 1 - Page 2



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

5.   MA2   1154 Little Rock – Pleasant Hills   HCP MA2 Arkansas, LP, a Delaware
limited partnership (f/k/a CNL Retirement MA2 Arkansas, LP) (“HCP MA2 Arkansas”)
  Eight Pack Management Corp., a Delaware corporation (“Eight Pack Management
Corp.”)   Sunrise Senior Living Services, Inc.   Lease Agreement dated
December 20, 2002, between HCP MA2 Arkansas and Eight Pack Management Corp., as
amended by (i) that certain First Amendment to Lease Agreement (“First Amendment
to Lease Agreement (MA2 Group One and Orland Park)”) dated February 27, 2003,
effective December 20, 2002, among HCP Partners, HCP MA2 Arkansas, HCP MA2
California, HCP MA2 Illinois, HCP MA2 Massachusetts, HCP MA2 Ohio, HCP MA2
Oklahoma and Eight Pack Management Corp., and (ii) that certain Second Amendment
to Lease Agreement (“Second Amendment to Lease Agreement (MA2 Group One)”) dated
March 28, 2003, among HCP MA2 Arkansas, HCP MA2 California, HCP MA2 Illinois,
HCP MA2 Massachusetts, HCP MA2 Ohio, HCP MA2 Oklahoma and Eight Pack Management
Corp.   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by that
certain First Amendment to Operating Agreement (“First Amendment to Operating
Agreement (MA2 Group One)”) dated March 28, 2003, between Sunrise Senior Living
Services, Inc. and Eight Pack Management Corp.

 

Schedule 1 - Page 3



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

6.   MA2   1155 Yorba Linda – Brighton Gardens of Yorba Linda   HCP MA2
California, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2
California, LP) (“HCP MA2 California”)   Eight Pack Management Corp.   Sunrise
Senior Living Services, Inc.   Lease Agreement dated March 28, 2003, between HCP
MA2 California and Eight Pack Management Corp., as amended by that certain First
Amendment to Lease Agreements (“First Amendment to Lease Agreements (MA2 Group
Two)”) dated March 28, 2003, among Eight Pack Management Corp., HCP MA2
California and HCP MA2 Utah   Operating Agreement dated March 28, 2003, between
Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., as amended
by that certain First Amendment to Operating Agreements (“First Amendment to
Operating Agreements (MA2 Group Two)”) dated March 28, 2003, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc. 7.   MA2   1156 Hemet
– Sunrise of Hemet   HCP MA2 California   Eight Pack Management Corp.   Sunrise
Senior Living Services, Inc.   Lease Agreement dated December 20, 2002, between
HCP MA2 California and Eight Pack Management Corp., as amended by the First
Amendment to Lease Agreement (MA2 Group One and Orland Park) and the Second
Amendment to Lease Agreement (MA2 Group One)   Operating Agreement dated
December 20, 2002, between Eight Pack Management Corp. and Sunrise Senior Living
Services, Inc., as amended by the First Amendment to Operating Agreement (MA2
Group One)

 

Schedule 1 - Page 4



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

8.   MA2   1157 Hoffman Estates – Brighton Gardens of Hoffman Estates   HCP MA2
Illinois, LP, a Delaware limited partnership (f/k/a CNL Retirement MA2 Illinois,
LP) (“HCP MA2 Illinois”)   Eight Pack Management Corp.   Sunrise Senior Living
Services, Inc.   Lease Agreement dated December 20, 2002, between HCP MA2
Illinois and Eight Pack Management Corp., as amended by the First Amendment to
Lease Agreement (MA2 Group One and Orland Park) and the Second Amendment to
Lease Agreement (MA2 Group One)   Operating Agreement dated December 20, 2002,
between Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., as
amended by the First Amendment to Operating Agreement (MA2 Group One) 9.   MA2  
1158 Plymouth – Sunrise of Plymouth   HCP MA2 Massachusetts, LP, a Delaware
limited partnership (f/k/a CNL Retirement MA2 Massachusetts, LP) (“HCP MA2
Massachusetts”)   Eight Pack Management Corp.   Sunrise Senior Living Services,
Inc.   Lease Agreement dated December 20, 2002, between HCP MA2 Massachusetts
and Eight Pack Management Corp., as amended by the First Amendment to Lease
Agreement (MA2 Group One and Orland Park) and the Second Amendment to Lease
Agreement (MA2 Group One)   Operating Agreement dated December 20, 2002, between
Eight Pack Management Corp. and Sunrise Senior Living Services, Inc., as amended
by the First Amendment to Operating Agreement (MA2 Group One)

 

Schedule 1 - Page 5



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

10.   MA2   1159 Willoughby – Sunrise of Willoughby   HCP MA2 Ohio, LP, a
Delaware limited partnership (f/k/a CNL Retirement MA2 Ohio, LP) (“HCP MA2
Ohio”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.  
Lease Agreement dated December 20, 2002, between HCP MA2 Ohio and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park) and the Second Amendment to Lease Agreement (MA2
Group One)   Operating Agreement dated December 20, 2002, between Eight Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreement (MA2 Group One) 11.   MA2   1160 Tulsa –
Brighton Gardens of Tulsa   HCP MA2 Oklahoma, LP, a Delaware limited partnership
(f/k/a CNL Retirement MA2 Oklahoma, LP) (“HCP MA2 Oklahoma”)   Eight Pack
Management Corp.   Sunrise Senior Living Services, Inc.   Lease Agreement dated
December 20, 2002, between HCP MA2 Oklahoma and Eight Pack Management Corp., as
amended by the First Amendment to Lease Agreement (MA2 Group One and Orland
Park) and the Second Amendment to Lease Agreement (MA2 Group One)   Operating
Agreement dated December 20, 2002, between Eight Pack Management Corp. and
Sunrise Senior Living Services, Inc., as amended by the First Amendment to
Operating Agreement (MA2 Group One) 12.   MA2   1161 Salt Lake City – Brighton
Gardens of Salt Lake City   HCP MA2 Utah, LP, a Delaware limited partnership
(f/k/a CNL Retirement MA2 Utah, LP) (“HCP MA2 Utah”)   Eight Pack Management
Corp.   Sunrise Senior Living Services, Inc.   Lease Agreement dated March 28,
2003, between HCP MA2 Utah and Eight Pack Management Corp., as amended by the
First Amendment to Lease Agreements (MA2 Group Two)   Operating Agreement dated
March 28, 2003, between Eight Pack Management Corp. and Sunrise Senior Living
Services, Inc., as amended by the First Amendment to Operating Agreements (MA2
Group Two)

 

Schedule 1 - Page 6



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

13.   MA2   1162 Orland Park – Brighton Gardens of Orland Park   HCP Partners,
LP, a Delaware limited partnership (f/k/a CNL Retirement Partners, LP) (“HCP
Partners”)   Eight Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement dated December 20, 2002, between HCP Partners and Eight Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA2
Group One and Orland Park)   Operating Agreement dated December 20, 2002,
between Eight Pack Management Corp. and Sunrise Senior Living Services, Inc. 14.
  MA3   1165 Northridge – Brighton Gardens of Northridge  

HCP MA3 California, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
California, LP)

(“HCP MA3 California”)

  Eleven Pack Management Corp., a Delaware corporation (“Eleven Pack Management
Corp.”)   Sunrise Senior Living Services, Inc.   Lease Agreement dated Mach 28,
2003, between HCP MA3 California and Eleven Pack Management Corp., as amended by
that certain First Amendment to Lease Agreements (“First Amendment to Lease
Agreements (MA3 Group One)”) dated March 28, 2003, among HCP MA3 California, HCP
MA3 Kentucky, HCP MA3 South Carolina and Eleven Pack Management Corp.  
Operating Agreement dated March 28, 2003, between Eleven Pack Management Corp.
and Sunrise Senior Living Services, Inc., as amended by that certain First
Amendment to Operating Agreements (“First Amendment to Operating Agreements (MA3
Group One)”) dated March 28, 2003, between Eleven Pack Management Corp. and
Sunrise Senior Living Services, Inc. 15.   MA3   1166 Rancho Mirage – Brighton
Gardens of Rancho Mirage   HCP MA3 California   Eleven Pack Management Corp.  
Sunrise Senior Living Services, Inc.   Lease Agreement dated Mach 28, 2003,
between HCP MA3 California and Eleven Pack Management Corp., as amended by the
First Amendment to Lease Agreements (MA3 Group One)   Operating Agreement dated
March 28, 2003, between Eleven Pack Management Corp. and Sunrise Senior Living
Services, Inc., as amended by the First Amendment to Operating Agreements (MA3
Group One)

 

Schedule 1 - Page 7



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

16.   MA3   1167 Santa Rosa – Brighton Gardens of Santa Rosa   HCP MA3
California   Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement, dated December 20, 2002, between HCP MA3 California and
Eleven Pack Management Corp., as amended by (i) that certain First Amendment to
Lease Agreement (“First Amendment to Lease Agreement (MA3 Group Two)”) dated
February 27, 2003, effective December 20, 2002, among HCP MA3 California, HCP
MA3 Georgia, HCP MA3 Oklahoma, HCP MA3 Washington and Eleven Pack Management
Corp., and (ii) that certain Second Amendment to Lease Agreement (“Second
Amendment to Lease Agreement (MA3 Group Two)”) dated March 28, 2003, among HCP
MA3 California, HCP MA3 Georgia, HCP MA3 Oklahoma, HCP MA3 Washington and Eleven
Pack Management Corp.   Operating Agreement dated December 20, 2002, between
Eleven Pack Management Corp. and Sunrise Senior Living Services, Inc., as
amended by that certain First Amendment to Operating Agreement (“First Amendment
to Operating Agreement (MA3 Group Two)”) dated March 28, 2003, among Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc.

 

Schedule 1 - Page 8



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

17.   MA3   1168 Palm Springs – Sunrise of Palm Springs   HCP MA3 California  
Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 California and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One) 18.   MA3   1169 Atlanta
– Brighton Gardens of Vinings  

HCP MA3 Georgia, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Georgia, LP)

(“HCP MA3 Georgia”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Georgia and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two) 19.   MA3   1170 Edgewood –
Brighton Gardens of Edgewood  

HCP MA3 Kentucky, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Kentucky, LP)

(“HCP MA3 Kentucky”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 Kentucky and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One)

 

Schedule 1 - Page 9



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

20.   MA3   1171 Oklahoma City – Brighton Gardens of Oklahoma City  

HCP MA3 Oklahoma, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Oklahoma, LP)

(“HCP MA3 Oklahoma”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Oklahoma and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two) 21.   MA3   1172 Greenville –
Brighton Gardens of Greenville  

HCP MA3 South Carolina, LP, a Delaware limited partnership (f/k/a CNL Retirement
MA3 South Carolina, LP)

(“HCP MA3 South Carolina”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement dated March 28, 2003, between HCP MA3 South Carolina and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreements (MA3
Group One)   Operating Agreement dated March 28, 2003, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreements (MA3 Group One) 22.   MA3   1173
Bellevue – Brighton Gardens of Bellevue  

HCP MA3 Washington, LP, a Delaware limited partnership (f/k/a CNL Retirement MA3
Washington, LP)

(“HCP MA3 Washington”)

  Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease
Agreement, dated December 20, 2002, between HCP MA3 Washington and Eleven Pack
Management Corp., as amended by the First Amendment to Lease Agreement (MA3
Group Two) and the Second Amendment to Lease Agreement (MA3 Group Two)  
Operating Agreement dated December 20, 2002, between Eleven Pack Management
Corp. and Sunrise Senior Living Services, Inc., as amended by the First
Amendment to Operating Agreement (MA3 Group Two)

 

Schedule 1 - Page 10



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

23.   MA3   174 Lynnwood – Sunrise of Lynnwood   HCP MA3 Washington   Eleven
Pack Management Corp.   Sunrise Senior Living Services, Inc.   Lease Agreement,
dated December 20, 2002, between HCP MA3 Washington and Eleven Pack Management
Corp., as amended by the First Amendment to Lease Agreement (MA3 Group Two) and
the Second Amendment to Lease Agreement (MA3 Group Two)   Operating Agreement
dated December 20, 2002, between Eleven Pack Management Corp. and Sunrise Senior
Living Services, Inc., as amended by the First Amendment to Operating Agreement
(MA3 Group Two) 24.   MA3   1175 Snohomish – Sunrise of Snohomish   HCP MA3
Washington   Eleven Pack Management Corp.   Sunrise Senior Living Services, Inc.
  Lease Agreement, dated December 20, 2002, between HCP MA3 California and
Eleven Pack Management Corp., as amended by the First Amendment to Lease
Agreement (MA3 Group Two) and the Second Amendment to Lease Agreement (MA3 Group
Two)   Operating Agreement dated December 20, 2002, between Eleven Pack
Management Corp. and Sunrise Senior Living Services, Inc., as amended by the
First Amendment to Operating Agreement (MA3 Group Two) 25.   SUMMIT   1232
Colorado Springs – Brighton Gardens of Colorado Springs   HCP ST1 Colorado, LP,
a Delaware limited partnership (f/k/a CNL Retirement ST1 Colorado, LP) (“HCP ST1
Colorado”)   Senior Living of Colorado Springs, LLC, a Colorado limited
liability company (“Senior Living of Colorado Springs, LLC”)   Sunrise Senior
Living Services, Inc.   Lease Agreement dated March 27, 2003, between HCP ST1
Colorado and Senior Living of Colorado Springs, LLC   Operating Agreement dated
March 27, 2003, between Senior Living of Colorado Springs, LLC and Sunrise
Senior Living Services, Inc.

 

Schedule 1 - Page 11



--------------------------------------------------------------------------------

Portfolio

 

Facility

 

Landlord

 

Tenant

 

Operator

 

Lease

 

Management

Agreement

26.   SUMMIT  

1233 Denver –

Brighton Gardens of Denver

  HCP ST1 Colorado   Senior Living of Denver, LLC, a Colorado limited liability
company (“Senior Living of Denver, LLC”)   Sunrise Senior Living Services, Inc.
  Lease Agreement dated March 27, 2003, between HCP ST1 Colorado and Senior
Living of Denver, LLC   Operating Agreement dated March 27, 2003, between Senior
Living of Denver, LLC and Sunrise Senior Living Services, Inc. 27.   SUMMIT  
1234 Lakewood – Brighton Gardens of Lakewood   HCP ST1 Colorado   Senior Living
of Lakewood, LLC, a Colorado limited liability company (“Senior Living of
Lakewood, LLC”)   Sunrise Senior Living Services, Inc.   Lease Agreement dated
March 27, 2003, between HCP ST1 Colorado and Senior Living of Lakewood, LLC  
Operating Agreement dated March 27, 2003, between Senior Living of Lakewood, LLC
and Sunrise Senior Living Services, Inc.

 

Schedule 1 - Page 12